EXHIBIT 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
FIRST HUNTINGDON FINANCE CORP.,
TOLL BROTHERS, INC.,
and
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents
and
CITICORP NORTH AMERICA, INC.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents
and
BNP PARIBAS,
and
CALYON NEW YORK BRANCH,
as Managing Agents
and
COMERICA BANK,
MIZUHO CORPORATE BANK, LTD.,
and
WASHINGTON MUTUAL BANK, FA,
as Co-Agents

 



--------------------------------------------------------------------------------



 



Dated as of March 17, 2006
J. P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  DEFINITIONS     1  
 
           
ARTICLE II
  THE CREDITS     30  
2.1.
  The Facilities     30  
2.1.1.
  Revolving Credit Facility     31  
2.1.2.
  Term Loan Facility     32  
2.1.3.
  Payment     32  
2.2.
  Ratable Advances     32  
2.2.1.
  Ratable Advances     32  
2.2.2.
  Ratable Advance Rate Options     32  
2.2.3.
  Method of Selecting Rate Options and Interest Periods for Ratable Advances    
32  
2.2.4.
  Conversion and Continuation of Outstanding Ratable Advances     33  
2.2.5.
  Limitations     34  
2.2.6.
  Interest Period     34  
2.3.
  Competitive Bid Advances     34  
2.3.1.
  Competitive Bid Option     34  
2.3.2.
  Competitive Bid Quote Request     34  
2.3.3.
  Invitation for Competitive Bid Quotes     35  
2.3.4.
  Submission and Contents of Competitive Bid Quotes     35  
2.3.5.
  Notice to Borrower     36  
2.3.6.
  Acceptance and Notice by Borrower     37  
2.3.7.
  Allocation by Competitive Bid Agent     37  
2.3.8.
  Limitations     38  
2.3.9.
  Administration Fee     38  
2.3.10.
  Declining Lender     38  
2.4.
  Facility Fee; Reductions in Aggregate Commitment     38  
2.5.
  Minimum Amount of Each Advance; Maximum Number of Advances     39  
2.6.
  Optional Principal Payments     39  
2.7.
  Funding     39  
2.8.
  Changes in Interest Rate, etc     40  
2.9.
  Rates Applicable After Default     40  
2.10.
  Method and Allocation of Payments     40  
2.11.
  Noteless Agreement; Evidence of Indebtedness     42  
2.12.
  Telephonic Notices     42  
2.13.
  Interest Payment Dates; Interest and Fee Basis     43  
2.14.
  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions     43  
2.15.
  Lending Installations     43  
2.16.
  Non-Receipt of Funds by the Administrative Agent     43  
2.17.
  Extension of Facility Termination Dates     44  
2.18.
  Facility Increase     45  
2.19.
  Swing Line     47  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
2.20.
  Replacement of a Lender     48  
2.21.
  Termination of Commitment of Declining Lender     49  
 
           
ARTICLE III
  YIELD PROTECTION; TAXES     49  
3.1.
  Yield Protection     49  
3.2.
  Changes in Capital Adequacy Regulations     50  
3.3.
  Availability of Certain Advances     50  
3.4.
  Funding Indemnification     51  
3.5.
  Taxes     51  
3.6.
  Lender Statements; Survival of Indemnity     52  
 
           
ARTICLE IV
  THE LETTER OF CREDIT FACILITY     53  
4.1.
  Facility Letters of Credit     53  
4.2.
  Limitations     53  
4.3.
  Conditions     54  
4.4.
  Procedure for Issuance of Facility Letters of Credit     54  
4.5.
  Duties of Issuing Bank     55  
4.6.
  Participation     55  
4.7.
  Compensation for Facility Letters of Credit     57  
4.8.
  Issuing Bank Reporting Requirements     58  
4.9.
  Indemnification; Nature of Issuing Bank ’s Duties     58  
4.10.
  Cash Collateralization     59  
4.11.
  No Obligation     60  
 
           
ARTICLE V
  CONDITIONS PRECEDENT     60  
5.1.
  Closing Conditions     60  
5.2.
  Each Advance     62  
 
           
ARTICLE VI
  REPRESENTATIONS AND WARRANTIES     63  
6.1.
  Existence and Standing     63  
6.2.
  Authorization and Validity     63  
6.3.
  No Conflict; Consent     63  
6.4.
  Financial Statements     64  
6.5.
  Material Adverse Change     64  
6.6.
  Taxes     64  
6.7.
  Litigation and Contingent Obligations     64  
6.8.
  Subsidiaries     64  
6.9.
  Accuracy of Information     65  
6.10.
  Regulation U     65  
6.11.
  Material Agreements     65  
6.12.
  Compliance With Laws     65  
6.13.
  Ownership of Properties     65  
6.14.
  ERISA     65  
6.14.1.
  Plan Assets; Prohibited Transactions     65  
6.14.2.
  Liabilities     65  
6.14.3.
  Plans and Benefit Arrangements     66  
6.15.
  Investment Company Act     67  
6.16.
  Intentionally Omitted     67  

ii 



--------------------------------------------------------------------------------



 



                      Page  
 
           
6.17.
  Employment Matters     67  
6.18.
  Environmental Matters     67  
6.19.
  Senior Debt Status     69  
6.20.
  Designated Guarantors     69  
 
           
ARTICLE VII
  COVENANTS     69  
7.1.
  Financial Reporting     69  
7.2.
  Use of Proceeds     72  
7.3.
  Notice of Default     72  
7.4.
  Conduct of Business     72  
7.5.
  Taxes     73  
7.6.
  Insurance     73  
7.7.
  Compliance with Laws     73  
7.8.
  Maintenance of Properties     73  
7.9.
  Inspection     73  
7.10.
  Mergers; Consolidations; Dissolutions     73  
7.11.
  Distributions of Securities     74  
7.12.
  Disposition of Assets     74  
7.13.
  Borrower a Wholly-Owned Subsidiary     74  
7.14.
  Investments and Acquisitions     74  
7.15.
  Liens     74  
7.16.
  Additional Designated Guarantors     74  
7.17.
  Subordinated Indebtedness     75  
7.18.
  Intercompany Loans, Loans from Non-Loan Parties     75  
7.19.
  Appraisals     76  
7.19.1.
  Procedures     76  
7.19.2.
  Costs     76  
7.19.3.
  Appraisers     76  
7.20.
  Mortgage Subsidiaries     76  
7.21.
  Qualified Ratings     76  
7.22.
  Updates to Schedules     77  
7.23.
  Plans and Benefit Arrangements     77  
7.24.
  Employment Matters     78  
7.25.
  Environmental Matters     79  
7.26.
  Environmental Certificates     80  
7.27.
  Senior Debt Status     80  
7.28.
  Financial Covenants     80  
7.28.1.
  Leverage Ratio     80  
7.28.2.
  Borrowing Base     81  
7.28.3.
  Tangible Net Worth     81  
7.28.4.
  Mortgage Subsidiaries     81  
7.29.
  Financial Contracts     81  
 
           
ARTICLE VIII
  DEFAULTS     81  
 
           
ARTICLE IX
  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES     84  

iii 



--------------------------------------------------------------------------------



 



                      Page  
 
           
9.1.
  Acceleration     84  
9.2.
  Amendments     84  
9.3.
  Preservation of Rights     85  
 
           
ARTICLE X
  GENERAL PROVISIONS     86  
10.1.
  Survival of Representations     86  
10.2.
  Governmental Regulation     86  
10.3.
  Headings     86  
10.4.
  Entire Agreement     86  
10.5.
  Several Obligations; Benefits of this Agreement     86  
10.6.
  Expenses; Indemnification     86  
10.7.
  Numbers of Documents     87  
10.8.
  Accounting     87  
10.9.
  Severability of Provisions     87  
10.10.
  Nonliability of Lenders     87  
10.11.
  Confidentiality     88  
10.12.
  Nonreliance     88  
10.13.
  Conversion and Non-Designation of Designated Guarantors     88  
10.14.
  Non-Funding Lender     90  
10.15.
  USA PATRIOT ACT     90  
 
           
ARTICLE XI
  THE ADMINISTRATIVE AGENT     90  
11.1.
  Appointment; Nature of Relationship     90  
11.2.
  Powers     91  
11.3.
  General Immunity     91  
11.4.
  No Responsibility for Loans, Recitals, etc     91  
11.5.
  Action on Instructions of Lenders     92  
11.6.
  Employment of Agents and Counsel     92  
11.7.
  Reliance on Documents; Counsel     92  
11.8.
  Administrative Agent ’s Reimbursement and Indemnification     92  
11.9.
  Notice of Default     93  
11.10.
  Rights as a Lender     93  
11.11.
  Lender Credit Decision     93  
11.12.
  Successor Administrative Agent     93  
11.13.
  Administrative Agent’s Fee     94  
11.14.
  Delegation to Affiliates     95  
11.15.
  Agents’ Responsibilities and Duties     95  
 
           
ARTICLE XII
  SETOFF; RATABLE PAYMENTS     95  
12.1.
  Setoff     95  
12.2.
  Ratable Payments     95  
 
           
ARTICLE XIII
  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     95  
13.1.
  Successors and Assigns     95  
13.2.
  Participations     96  
13.2.1.
  Permitted Participants; Effect     96  
13.2.2.
  Voting Rights     96  

iv 



--------------------------------------------------------------------------------



 



                      Page  
 
           
13.2.3.
  Benefit of Setoff     97  
13.3.
  Assignments     97  
13.3.1.
  Permitted Assignments     97  
13.3.2.
  Effect; Effective Date     97  
13.3.3.
  Swing Line Commitment     98  
13.4.
  Dissemination of Information     98  
13.5.
  Tax Treatment     98  
 
           
ARTICLE XIV
  NOTICES     98  
14.1.
  Notices     98  
14.2.
  Change of Address     99  
 
           
ARTICLE XV
  COUNTERPARTS     99  
 
           
ARTICLE XVI
  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL     99  
16.1.
  CHOICE OF LAW     99  
16.2.
  CONSENT TO JURISDICTION     99  
16.3.
  WAIVER OF JURY TRIAL     99  
 
            EXHIBITS AND SCHEDULES        
 
            PRICING SCHEDULE        
 
           
Exhibit A
  Form of Competitive Bid Note        
 
           
Exhibit B
  Form of Competitive Bid Quote        
 
           
Exhibit C
  Form of Competitive Bid Quote Request        
 
           
Exhibit D
  Form of Invitation for Competitive Bid Quote        
 
           
Exhibit E-1
  Form of Revolving Credit Note        
 
           
Exhibit E-2
  Form of Term Loan Note        
 
           
Exhibit F
  Form of Swing Line Note        
 
           
Exhibit G
  Form of Commitment and Acceptance        
 
           
Exhibit H
  Form of Opinion of Company ’s General Counsel        
 
           
Exhibit I
  Form of Opinion of Ballard Spahr Andrews & Ingersoll LLP        
 
           
Exhibit J
  Form of Guaranty        
 
           
Exhibit K
  Form of Compliance Certificate        
 
           
Exhibit L
  Form of Environmental Certificate        

v 



--------------------------------------------------------------------------------



 



             
 
           
Exhibit M
  Form of Assignment and Assumption        
 
           
Schedule 1
  Lenders and Commitments        
 
           
Schedule 2
  Existing Letters of Credit        
 
           
Schedule 3
  Permitted Liens        
 
           
Schedule 4
  Existing Subordinated Indebtedness        
 
           
Schedule 5
  Intentionally Omitted        
 
           
Schedule 6
  Litigation and Contingent Obligations        
 
           
Schedule 7
  Subsidiaries        
 
           
Schedule 8
  Other Liens        
 
           
Schedule 9
  ERISA Matters        
 
           
Schedule 10
  Environmental Matters        

vi 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This Amended and Restated Credit Agreement, dated as of March 17, 2006, is
among First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the Lenders party hereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).
RECITALS
     A. The Borrower, the Company, JPMorgan Chase Bank, N.A., as administrative
agent, and certain lenders are party to a certain Credit Agreement (the
“Original Credit Agreement”) dated as of July 15, 2004.
     B. The Borrower, the Company, the Administrative Agent and the Lenders
party hereto desire to amend and restate the Original Credit Agreement in its
entirety.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby amend and restate the
Original Credit Agreement in its entirety, and hereby covenant and agree, as
follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement:
     “ABR Advance” means an Advance that bears interest at the Alternate Base
Rate.
     “ABR Loan” means a Loan that bears interest at the Alternate Base Rate.
     “Absolute Rate” means, with respect to an Absolute Rate Loan made by a
Revolving Credit Lender for the relevant Competitive Bid Interest Period, the
rate of interest per annum (rounded to the nearest 1/100 of 1%) offered by such
Revolving Credit Lender and accepted by the Borrower.
     “Absolute Rate Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Absolute Rate Loans made by some or all of the
Revolving Credit Lenders to the Borrower at the same time and for the same
Competitive Bid Interest Period.
     “Absolute Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Absolute Rates pursuant to Section 2.3.
     “Absolute Rate Loan” means a Loan that bears interest at the Absolute Rate.
     “Additional Lender” means a Qualified Bank (approved by the Administrative
Agent, which approval shall not be unreasonably withheld) or an existing Lender
that elects, upon

1



--------------------------------------------------------------------------------



 



request by the Borrower, to issue a Revolving Credit Commitment, or to increase
its existing Revolving Credit Commitment, or to make an Additional Term Loan,
pursuant to Section 2.18.
     “Additional Term Loan” means, with respect to an Additional Lender, such
Additional Lender’s Term Loan made pursuant to Section 2.18(c) with respect to
the Term Loan Facility.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Ratable Advance
or Eurodollar Bid Rate Advance for the relevant Eurodollar Interest Period or,
with respect to the determination of clause (b) of the definition of the Federal
Funds/Euro Rate, for a Eurodollar Interest Period of one month, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal to
(a) the LIBO Rate for such Eurodollar Interest Period multiplied by (b) the
Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders pursuant to Article XI, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article XI.
     “Administrative Agent’s Fee Letter” means that certain fee letter agreement
dated February 6, 2006, among the Borrower, the Administrative Agent and JPMSI,
as the same may be modified or amended from time to time.
     “Advance” means a Revolving Credit Advance or Term Advance.
     “Affected Lender” is defined in Section 2.20.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Agent” means any Lender under this Agreement designated, and in its
capacity, as a co-agent, documentation agent, managing agent or syndication
agent (but not the Administrative Agent).
     “Aggregate Available Revolving Credit” means at any time the amount by
which (a) the Aggregate Revolving Credit Commitment exceeds (b) the sum of
(i) the principal amount of all outstanding Revolving Credit Advances, plus
(ii) the Facility Letter of Credit Obligations.
     “Aggregate Facility” means, at any time, the sum of (a) the Aggregate
Revolving Credit Commitment and (b) all outstanding Term Loans.
     “Aggregate Facility Limit” means $2,700,000,000.00.
     “Aggregate Revolving Credit Commitment” means the aggregate of the
Revolving Credit Commitments of all the Revolving Credit Lenders, as increased
or reduced from time to time pursuant to the terms hereof. As of the date
hereof, the Aggregate Revolving Credit Commitment is $1,800,000,000.

2



--------------------------------------------------------------------------------



 



     “Agreement” means this credit agreement, as it may be amended or modified
and in effect from time to time.
     “Agreement Accounting Principles” means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
that used in preparing the financial statements filed by the Company with the
SEC from time to time.
     “Agreement of Sale” means a fully-executed written agreement (substantially
in a form approved by the Administrative Agent, which approval shall not be
unreasonably withheld) between a Loan Party and a purchaser that is not an
Affiliate of the Company or any other member of Toll Group, providing for the
sale of a residential unit to such purchaser, which agreement (i) shall include
no contingency for the purchaser selling another residence, (ii) be accompanied
by a non-refundable (except on terms set forth in such agreement or as may be
prevented by applicable Law) deposit equal to the lesser of (x) ten percent
(10%) of the purchase price of the unit sold (at least one-half of which deposit
shall have been paid in cash), (y) the difference between the purchase price set
forth in such agreement and the amount of the mortgage contingency set forth in
such agreement (at least one-half of which deposit shall have been paid in cash)
and (z) the maximum amount of deposit which applicable Law permits the seller of
such unit to retain as liquidated damages if the closing of the sale of such
unit does not occur, and (iii) shall provide that the purchase price shall be
paid in cash or by title company check or by attorney check or by certified or
bank check at or before the closing of the sale (such cash or check may be
obtained by the purchaser from a loan provided by the seller or an Affiliate of
the seller). For the purpose of clause (z) above, applicable Law shall be deemed
to prohibit the seller from retaining a deposit if it creates a presumption that
the amount of such deposit is unreasonable and as such may not be retained by
the seller.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.
     “Applicable Fee Rate” means at any time the percentage rate per annum at
which Facility Fees are accruing on the Aggregate Revolving Credit Commitment
(without regard to usage) at such time as determined pursuant to the Pricing
Schedule.
     “Applicable Letter of Credit Rate” means, at any time, the percentage rate
per annum at which Facility Letter of Credit Fees are accruing on outstanding
Facility Letters of Credit, which percentage rate shall be a rate per annum
equal to (i) the Applicable Ratable Advance Margin under the Revolving Credit
Facility at such time as determined pursuant to the Pricing Schedule, minus
(ii) 0.125% per annum.
     “Applicable Margins” means (a) with respect to the Revolving Credit
Facility, the Applicable Ratable Advance Margin for the Revolving Credit
Facility and the Applicable Fee Rate, as applicable, and (b) with respect to the
Term Loan Facility, the Applicable Ratable Advance Margin for the Term Loan
Facility.
     “Applicable Ratable Advance Margin” means, with respect to a Fixed Ratable
Advance or a Federal Funds/Euro-Rate Advance under the applicable Facility, the
percentage rate per

3



--------------------------------------------------------------------------------



 



annum applicable to such Advance, as determined with respect to such Facility
pursuant to the Pricing Schedule.
     “Application” means, with respect to a Facility Letter of Credit, such form
of application therefor and other documents related thereto (whether in a single
or several documents, taken together) as an Issuing Bank may employ in the
ordinary course of business for its own account, with such modifications thereto
as may be agreed upon by such Issuing Bank and the Borrower and as are not
materially adverse (in the reasonable judgment of such Issuing Bank and the
Administrative Agent) to the interests of the Revolving Credit Lenders;
provided, however, in the event of any conflict between the terms of any
Application and this Agreement, the terms of this Agreement shall control.
     “Arrangers” means JPMSI and Banc of America Securities LLC, a Delaware
limited liability company, and their respective successors.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assessment Rate” means, for any CD Interest Period, the annual assessment
rate in effect on the first day of such CD Interest Period payable by a member
of the Bank Insurance Fund classified as “adequately-capitalized” and within
supervisory subgroup “A” (or a comparable successor risk classification) within
the meaning of 12 C.F.R. Part 327 (or any successor provision) to the Federal
Deposit Insurance Corporation for insurance by such Corporation of time deposits
made in dollars at the offices of such member in the United States; provided
that if, as a result of any change in any law, rule or regulation, it is no
longer possible to determine the Assessment Rate as aforesaid, then the
Assessment Rate shall be such annual rate as shall be determined by the
Administrative Agent to be representative of the cost of such insurance to the
Lenders.
     “Assignment and Assumption” is defined in Section 13.3.1.
     “Assumed Purchase Money Loans” means at any time the outstanding amount of
all loans secured by assets purchased by the Designated Guarantors and assumed
or entered into by the applicable Designated Guarantor on the date of purchase,
provided that (i) the amount of any such loan does not exceed the purchase price
of the applicable asset and (ii) recourse for each such loan is limited to the
applicable Designated Guarantor; and any amendment, modification, extension or
refinancing of such loans, provided that with respect to the loans, as amended,
modified, extended, or refinanced (A) the aggregate amount thereof shall not
exceed the amount of the loans which existed at the time the applicable
Designated Guarantor purchased such asset, (B) such loans and refinancings shall
not be secured by any assets of any Loan Party other than those initially
purchased by the applicable Designated Guarantor and improvements constructed
thereon in the normal course of the Loan Parties’ homebuilding business, and
(C) at least 80% of the amount thereof shall be provided by the same lenders
which provided the loans which existed at the time the applicable Designated
Guarantor purchased such assets.
     “Authorized Officers” means those Persons designated by written notice to
the Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and

4



--------------------------------------------------------------------------------



 



other documents required hereunder. The Loan Parties may amend such list of
Persons from time to time by giving written notice of such amendment to the
Administrative Agent.
     “Benefit Arrangement” means at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the Controlled Group.
     “Board” means The Board of Governors of the Federal Reserve System of the
United States of America (or any successor).
     “Borrower” means First Huntingdon Finance Corp., a Delaware corporation,
and its successors and assigns.
     “Borrowing Base” means at any time the sum (without duplication) of
(i) 100% of Category 1 Borrowing Base Assets (except as otherwise hereinafter
provided); (ii) 75% of Category 2 Borrowing Base Assets (except as otherwise
hereinafter provided); (iii) 60% of Category 3 Borrowing Base Assets; and
(iv) 50% of Category 4 Borrowing Base Assets. Notwithstanding the foregoing, the
Borrower may elect to combine the Category 1 Borrowing Base Assets and Category
2 Borrowing Base Assets into one category, in which event, in place of items
(i) and (ii) above, 85% of the sum (without duplication) of the Category 1
Borrowing Base Assets and Category 2 Borrowing Base Assets shall be included in
the Borrowing Base, provided that the Borrower shall represent and warrant in
the applicable Borrowing Base Certificate that (A) 85% of the sum (without
duplication) of the Category 1 Borrowing Base Assets and Category 2 Borrowing
Base Assets is less than (B) the sum (without duplication) of items (i) and
(ii) above. All Borrowing Base Assets must be assets owned by the Loan Parties
subject only to Permitted Liens and (except as otherwise provided in Section
7.19) shall be valued at book value, reduced (without duplication) by the
Remediation Adjustment (if any) applicable to such Borrowing Base Assets.
     “Borrowing Base Assets” means the Category 1 Borrowing Base Assets,
Category 2 Borrowing Base Assets, Category 3 Borrowing Base Assets and Category
4 Borrowing Base Assets.
     “Borrowing Base Certificate” means a certificate, in a form satisfactory to
the Administrative Agent, calculating the Borrowing Base as of the last day of a
fiscal quarter, and delivered pursuant to Section 7.1(viii).
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.

5



--------------------------------------------------------------------------------



 



     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
     “Category 1 Borrowing Base Assets” means at any time the following assets
owned by the Loan Parties (except any such assets that are Excluded Assets):
(1) residential units and buildings under construction subject to an Agreement
of Sale; (2) completed residential units and buildings subject to an Agreement
of Sale; (3) land (and related site improvements and development costs) related
to the assets described in items (1) and (2); and (4) interest, overhead, taxes
and other costs (to the extent capitalized under Agreement Accounting
Principles) related to the assets described in items (1), (2) and (3).
     “Category 2 Borrowing Base Assets” means at any time the following assets
owned by the Loan Parties (except any such assets that are Excluded Assets):
(1) residential units and buildings under construction not under Agreement of
Sale; (2) completed residential units and buildings not under Agreement of Sale;
(3) land (and related site improvements and development costs) related to the
assets described in items (1) and (2); and (4) interest, overhead, taxes and
other costs (to the extent capitalized under Agreement Accounting Principles)
related to the assets described in items (1), (2) and (3).
     “Category 3 Borrowing Base Assets” means at any time the following assets
owned by the Loan Parties (except any such assets that are Excluded Assets):
(1) site improvements on land owned by a Loan Party that is not subject to an
Agreement of Sale; and (2) interest, overhead, taxes and other costs (to the
extent capitalized under Agreement Accounting Principles) related to the assets
described in item (1).
     “Category 4 Borrowing Base Assets” means at any time the following assets
owned by the Loan Parties (except any such assets that are Excluded Assets):
(1) acquisition and development costs (excluding site improvement costs) of land
owned by a Loan Party that is not subject to an Agreement of Sale; and
(2) interest, overhead, taxes and other costs (to the extent capitalized under
Agreement Accounting Principles) related to the assets described in item (1).
     “CD Interest Period” means, with respect to a Fixed CD Rate Advance, a
period of 30, 60, 90 or 180 days (or, subject to approval by all Lenders under
the applicable Facility, 270 or 360 days) commencing on a Business Day selected
by the Borrower pursuant to this Agreement. If such CD Interest Period would end
on a day which is not a Business Day, such CD Interest Period shall end on the
next succeeding Business Day.
     “Change” is defined in Section 3.2.
     “Change of Control” means the occurrence of any one or more of the
following events:

  (A)   The acquisition by any Person, or two or more Persons acting in concert,
of beneficial ownership (within the meaning of Rule 13d-3 of the

6



--------------------------------------------------------------------------------



 



      Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of a Loan Party;
or     (B)   There shall be consummated any consolidation or merger to which the
Company is a party except a merger or consolidation where the holders of voting
stock of the Company prior to such merger or consolidation own more than 50% of
the voting stock of the continuing or surviving corporation outstanding after
such merger or consolidation (whether or not the Company is such continuing or
surviving corporation).

     “Closing Date” means the Business Day on which the conditions set forth in
Section 5.1 are satisfied.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means (a) with respect to the Revolving Credit Facility, a
Revolving Credit Commitment and (b) with respect to the Term Loan Facility, a
Term Commitment.
     “Commitment and Acceptance” is defined in Section 2.18(b).
     “Company” means Toll Brothers, Inc., a Delaware corporation.
     “Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by one or more of the
Revolving Credit Lenders to the Borrower at the same time and for the same
Interest Period.
     “Competitive Bid Agent” means, with respect to a Competitive Bid Quote
Request, either the Administrative Agent or the Borrower, as specified in such
Competitive Bid Quote Request as provided in Section 2.3.2.
     “Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
     “Competitive Bid Interest Period” means, in the case of a Eurodollar Bid
Rate Advance, a Eurodollar Interest Period and, in the case of an Absolute Bid
Advance, a period of not less than 14 nor more than 360 days, in each case as
selected by the Borrower pursuant to this Agreement. If such Competitive Bid
Interest Period would end on a day which is not a Business Day, such Competitive
Bid Interest Period shall end on the next succeeding Business Day (except as
otherwise provided in the definition of “Eurodollar Interest Period”).
     “Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
     “Competitive Bid Margin” means the margin above or below the applicable
Adjusted LIBO Rate offered for a Eurodollar Bid Rate Loan, expressed as a
percentage (rounded to the nearest 1/100 of 1%) to be added or subtracted from
such Eurodollar Base Rate.

7



--------------------------------------------------------------------------------



 



     “Competitive Bid Note” means a promissory note in substantially the form of
Exhibit A hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Borrower for the account of a Revolving Credit
Lender and payable to the order of such Revolving Credit Lender, including any
amendment, modification, renewal or replacement of such promissory note.
     “Competitive Bid Quote” means a Competitive Bid Quote substantially in the
form of Exhibit B hereto completed and delivered by a Revolving Credit Lender to
the Competitive Bid Agent in accordance with Section 2.3.4.
     “Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit C hereto completed and delivered by the
Borrower to the Administrative Agent in accordance with Section 2.3.2.
     “Competitive Bid Sublimit” means, at any time, an amount equal to fifty
percent (50%) of the Aggregate Revolving Credit Commitment, as such Aggregate
Revolving Credit Commitment may increase or decrease from time to time
hereunder.
     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Company and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person guarantees or in effect guarantees any
Indebtedness of any other Person in any manner, whether directly or indirectly.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
     “Conversion” is defined in Section 10.13.
     “Declining Lender” is defined in Section 2.17.
     “Declining Lender’s Termination Date” means, (a) with respect to a
Revolving Credit Declining Lender, its Revolving Credit Declining Lender’s
Termination Date and (b) with respect to a Term Declining Lender, its Term
Declining Lender’s Termination Date.
     “Default” means an event described in Article VIII.
     “Designated Guarantors” means any Subsidiary of the Company that at any
time has executed and delivered a Guaranty Agreement (or a Supplemental
Guaranty) and that has not been released therefrom in accordance with the
provisions of Section 10.13.

8



--------------------------------------------------------------------------------



 



     “Environmental Certificate” is defined in Section 7.26.
     “Environmental Complaint” means any written complaint setting forth a cause
of action for personal or property damage or equitable relief, order, notice of
violation, citation, request for information issued pursuant to any
Environmental Laws by an Official Body, subpoena or other written notice of any
type relating to, arising out of, or issued pursuant to any of the Environmental
Laws or any Environmental Conditions, as the case may be.
     “Environmental Conditions” means any conditions of the environment,
including, without limitation, the work place, the ocean, natural resources
(including flora or fauna), soil, surface water, ground water, any actual or
potential drinking water supply sources, substrata or the ambient air, relating
to or arising out of, or caused by the use, handling, storage, treatment,
recycling, generation, transportation, release, spilling, leaking, pumping,
emptying, discharging, injecting, escaping, leaching, disposal, dumping,
threatened release or other management or mismanagement of Regulated Substances
resulting from the use of, or operations on, the Property.
     “Environmental Laws” means any Laws relating to (i) the protection of the
environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (iv) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
     “Environmentally Approved Land” shall mean land owned by a Loan Party as to
which there has been delivered to such Loan Party and, to the extent required
under Section 7.26, the Administrative Agent an Environmental Certificate that
either (a) contains no exceptions on Exhibit A thereto except for Permitted
Environmental Exceptions, or (b) if it contains any exceptions other than
Permitted Environmental Exceptions, such exceptions shall have been (i) approved
by the Administrative Agent, which approval has not been reversed by the
Required Lenders under Section 7.26 or (ii) approved by the Required Lenders if
the Administrative Agent initially does not approve such exceptions.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Escrow Agreement” means an agreement or other similar arrangement with a
municipality or any other Official Body, including without limitation any
utility, water or sewer authority, or other similar entity, for the purpose of
assuring such municipality or other Official Body that the Company or an
Affiliate of the Company will properly and timely complete work it has agreed to
perform for the benefit of such municipality or other Official Body, under the
terms of which a bank (including a Lender hereunder) or other Person agrees to
set aside or otherwise make available a specified amount of funds which will be
paid to such municipality or other Official Body upon request by such
municipality or other Official Body in accordance with the terms of such
agreement in the event the Company or such Affiliate fails to perform such work.

9



--------------------------------------------------------------------------------



 



     “Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.3.
     “Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan
made by a given Revolving Credit Lender for the relevant Eurodollar Interest
Period, the sum of (a) the Adjusted LIBO Rate applicable to such Eurodollar
Interest Period, plus or minus (b) the Competitive Bid Margin offered by such
Revolving Credit Lender and accepted by the Borrower. The Eurodollar Bid Rate
shall be rounded to the next higher multiple of 1/100 of 1% if the rate is not
such a multiple.
     “Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.
     “Eurodollar Bid Rate Loan” means a Competitive Bid Loan which bears
interest at the Eurodollar Bid Rate.
     “Eurodollar Interest Period” means, with respect to a Eurodollar Ratable
Advance, a period of one, two, three or six months (or, subject to approval by
all Lenders under the applicable Facility, nine or twelve months) or, with
respect to a Eurodollar Bid Rate Advance, a period of one, two, three, six, nine
or twelve months, in each case commencing on a Business Day selected by the
Borrower pursuant to this Agreement or, with respect to the determination of
clause (b) of the definition of the Federal Funds/Euro Rate, a period of one
month. Such Eurodollar Interest Period shall end on the day which corresponds
numerically to such date one, two, three, six, nine or twelve months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third, sixth, ninth or twelfth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.
     “Eurodollar Loan” means a Eurodollar Bid Rate Loan or a Eurodollar Ratable
Loan.
     “Eurodollar Ratable Advance” means an Advance (other than a Federal
Funds/Euro-Rate Advance) which bears interest at a Eurodollar Rate requested by
the Borrower pursuant to Section 2.2.
     “Eurodollar Ratable Loan” means a Loan (other than a Federal
Funds/Euro-Rate Loan) which bears interest at a Eurodollar Rate requested by the
Borrower pursuant to Section 2.2.
     “Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance under
a Facility for the relevant Eurodollar Interest Period or, with respect to the
determination of clause (b) of the definition of the Federal Funds/Euro-Rate,
for a Eurodollar Interest Period of one month, a rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the sum of (i) the
Adjusted LIBO Rate applicable to such Eurodollar Interest Period, plus (ii) the
Applicable Ratable Advance Margin for such Facility in effect two Business Days
prior to such Advance.

10



--------------------------------------------------------------------------------



 



     “Excess Investments” means at any time the amount (if any) by which Special
Investments exceeds 25% of Consolidated Net Worth.
     “Excluded Assets” means at any time any of the following assets of the Loan
Parties: (1) assets subject to any Lien securing Indebtedness (except for
Permitted Purchase Money Loans in which the applicable Loan Party and its
successors shall have full rights to prepay without premium or penalty, or if a
premium or penalty may be imposed, the total potential premium or penalty is
added to the principal amount of such Indebtedness for computation purposes,
provided, that the Borrower may elect in its sole discretion to designate any
asset subject to a Permitted Purchase Money Loan as an Excluded Asset (thereby
excluding such asset from the calculation of the Borrowing Base), in which event
any potential prepayment penalties and premiums on such Permitted Purchase Money
Loan shall not be included in computing Indebtedness); (2) land, site
improvements, development costs and units or buildings constructed or under
construction on such land if the applicable Loan Party has not received
Preliminary Approval with respect to such land or if such Land is not
Environmentally Approved Land; and (3) payments for options.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it (including in either case withholding
taxes related thereto) by (i) the jurisdiction under the laws of which such
Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2 hereto heretofore issued, pursuant to the Original Credit Agreement,
by the Revolving Credit Lenders identified in Schedule 2 and outstanding as of
the date hereof.
     “Extension Date” is defined in Section 2.17.
     “Extension Request” is defined in Section 2.17.
     “Facility” means the Revolving Credit Facility or the Term Loan Facility,
as applicable.
     “Facility Fee” is defined in Section 2.4.
     “Facility Increase” is defined in Section 2.18.
     “Facility Letter of Credit” means (i) any Existing Letter of Credit and
(ii) any Letter of Credit (which, in the case of a Performance Letter of Credit,
may be an Escrow Agreement) hereafter issued by an Issuing Bank for the account
of the Borrower or another Loan Party in accordance with Article IV.
     “Facility Letter of Credit Fee” means, for any period, a fee, payable with
respect to each Facility Letter of Credit issued by an Issuing Bank outstanding
in such period, in an amount per

11



--------------------------------------------------------------------------------



 



annum equal to the product of (i) the daily average Applicable Letter of Credit
Rate during such period and (ii) the daily average undrawn face amount of such
Facility Letter of Credit, computed on the basis of the actual number of days
such Facility Letter of Credit is outstanding in such period.
     “Facility Letter of Credit Notice” is defined in Section 4.4(c).
     “Facility Letter of Credit Obligations” means at any time the sum of
(i) the aggregate undrawn face amount of all outstanding Facility Letters of
Credit, and (ii) the aggregate amount paid by an Issuing Bank on any Facility
Letters of Credit to the extent (if any) not reimbursed by the Borrower or the
Revolving Credit Lenders under Section 4.6.
     “Facility Ratable Share” means (a) with respect to a Revolving Credit
Lender, its Revolving Credit Ratable Share and (b) with respect to a Term
Lender, its Term Ratable Share.
     “Facility Termination Date” means (a) with respect to the Revolving Credit
Facility, the Revolving Credit Facility Termination Date and (b) with respect to
the Term Loan Facility, the Term Maturity Date.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100th of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding business
day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100th of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Funds/Euro-Rate” means, for any day, an interest rate per annum
equal to the greater of (a) the sum of (i) the Federal Funds Effective Rate for
the Business Day immediately preceding such day, plus (ii) the Applicable
Ratable Advance Margin under the applicable Facility, plus (iii) 0.25% per
annum, and (b) a rate equal to the Eurodollar Rate for a Eurodollar Interest
Period of one month commencing on the second Business Day after such day. The
Federal Funds/Euro-Rate shall be recomputed each day.
     “Federal Funds/Euro-Rate Advance” means an Advance that bears interest at
the Federal Funds/Euro-Rate.
     “Federal Funds/Euro-Rate Loan” means a Loan that bears interest at the
Federal Funds/Euro-Rate.
     “Fee Letter” means that certain letter agreement dated February 6, 2006
among the Borrower, the Administrative Agent and JMPSI with respect to fees
payable to the Lenders hereunder.
     “Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related

12



--------------------------------------------------------------------------------



 



to fluctuations of interest rates, exchange rates or forward rates, including,
but not limited to, interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options.
     “Financial Letter of Credit” means any Letter of Credit issued on behalf of
a Loan Party that is not a Performance Letter of Credit and that is issued to a
Person to ensure payment by a Loan Party or other Affiliate of the Company of a
financial obligation or satisfaction by a Loan Party or other Affiliate of any
other obligation of a Loan Party or other Affiliate.
     “Fitch” means Fitch, Inc.
     “Fixed CD Base Rate” means, with respect to a Fixed CD Rate Advance for the
relevant CD Interest Period, the secondary market rate for certificates of
deposit having a term approximately equal to such CD Interest Period, in each
case reported as being in effect on such day by the Board through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board, be published in Federal Reserve
Statistical Release H.15(519) during the week following such day) or, if such
rate is not so reported on such day or such next preceding Business Day, the
average of the secondary market quotations for certificates of deposit, in the
approximate amount of the Administrative Agent’s relevant Fixed CD Rate Loan and
having a maturity approximately equal to such CD Interest Period, of major money
center banks in New York City received at approximately 10:00 a.m., New York
City time, on such day by the Administrative Agent from three negotiable
certificate of deposit dealers of recognized standing selected by it.
     “Fixed CD Rate” means, with respect to a Fixed CD Rate Advance under a
Facility for the relevant CD Interest Period, a rate per annum (rounded upwards
to, if necessary, to the next 1/100th of 1%) equal to the sum of (i) (a) the
Fixed CD Base Rate for such CD Interest Period multiplied by (b) the Statutory
Reserve Rate, plus (ii) the applicable Assessment Rate, plus (iii) the
Applicable Ratable Advance Margin under such Facility as of the date of such
Advance.
     “Fixed CD Rate Advance” means an Advance that bears interest at a Fixed CD
Rate.
     “Fixed CD Rate Loan” means a Loan that bears interest at a Fixed CD Rate.
     “Fixed Ratable Advance” means a Eurodollar Ratable Advance or a Fixed CD
Rate Advance.
     “Fixed Ratable Loan” means a Eurodollar Ratable Loan or a Fixed CD Rate
Loan.
     “Fixed Rate” means the Fixed CD Rate, the Eurodollar Rate, the Eurodollar
Bid Rate or the Absolute Rate.
     “Fixed Rate Advance” means an Advance that bears interest at a Fixed Rate.
     “Fixed Rate Loan” means a Loan that bears interest at a Fixed Rate.
     “Floating Rate” means the Alternate Base Rate or the Federal
Funds/Euro-Rate.
     “Floating Rate Advance” means an Advance that bears interest at a Floating
Rate.

13



--------------------------------------------------------------------------------



 



     “Floating Rate Borrowing” means a Loan that bears interest at a Floating
Rate.
     “GAAP” means generally accepted accounting principles as in effect from
time to time.
     “Guarantors” means the Company and the Designated Guarantors.
     “Guaranty Agreement” means the guaranty agreement of even date herewith
executed and delivered by the Company and the Designated Guarantors to the
Administrative Agent for the benefit of the Lenders, as such guaranty agreement
may be amended or modified (including, without limitation, by delivery of a
Supplemental Guaranty) and in effect from time to time.
     “Increase Date” is defined in Section 2.18(c).
     “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens, (iv)
obligations which are evidenced by notes, acceptances, or other instruments,
(v) obligations of such Person to purchase securities or other property arising
out of or in connection with the sale of the same or substantially similar
securities or property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) reimbursement obligations under Financial Letters of Credit,
and (ix) any other obligation for borrowed money which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person. The amount of Indebtedness shall
include potential prepayment penalties and premiums on such Indebtedness to the
extent provided in the definition of “Excluded Assets.” In no event shall
Indebtedness include (a) Indebtedness owed by one Loan Party to another Loan
Party or (b) any obligation of a Loan Party to reimburse the issuer of a
performance bond issued in the ordinary course of business.
     “Intercompany Agreement” is defined in Section 7.18.
     “Intercompany Loans” means the loans from the Borrower to the applicable
Loan Party using the proceeds of Loans hereunder.
     “Intercompany Notes” is defined in Section 7.18.
     “Interest Period” means a CD Interest Period or a Eurodollar Interest
Period or a Competitive Bid Interest Period (as applicable).
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

14



--------------------------------------------------------------------------------



 



     “Investment Grade Rating” means a Qualified Rating of (i) BBB- or higher by
S&P, or (ii) Baa3 or higher by Moody’s.
     “Investments in Mortgage Subsidiaries” means, without duplication, at any
time the sum of the following: (i) all Investments by any Loan Party directly or
indirectly in the capital stock of or other payments (except in connection with
the transactions for fair value in the ordinary course of business) to any of
the Mortgage Subsidiaries, (ii) all loans by any Loan Party directly or
indirectly to any of the Mortgage Subsidiaries, (iii) all Contingent Obligations
of any Loan Party directly or indirectly in respect of the obligations of any of
the Mortgage Subsidiaries, and (iv) all other obligations, contingent or
otherwise, of the Loan Parties to or for the benefit of any of the Mortgage
Subsidiaries; provided that, Investments in Mortgage Subsidiaries shall not
include any amounts that a Mortgage Subsidiary owes to a Loan Party to reimburse
such Loan Party for any taxes paid or payable by such Loan Party on account of
such Mortgage Subsidiary.
     “Invitation for Competitive Bid Quotes” means an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit D hereto, completed and
delivered by the Competitive Bid Agent to the Revolving Credit Lenders in
accordance with Section 2.3.3.
     “Issuance Date” means the date on which a Facility Letter of Credit is
issued, amended or extended (as applicable).
     “Issuing Bank” means any Revolving Credit Lender that has issued an
Existing Letter of Credit or may from time to time issue a Facility Letter of
Credit in accordance with the provisions of Article IV.
     “Issuing Bank’s L/C Limit” means, with respect to a Revolving Credit Lender
at any time, an amount equal to sixty-six and two-thirds percent (662/3%) of its
Revolving Credit Commitment at such time, or such higher or lower amount as
shall be agreed by such Revolving Credit Lender at the request of the Borrower.
Such Revolving Credit Lender or the Borrower shall notify the Administrative
Agent of any such change in the Revolving Credit Lender’s Issuing Bank’s L/C
Limit.
     “JPMorgan Chase” means JPMorgan Chase Bank, N.A., in its individual
capacity, and its successors.
     “JPMSI” means J.P. Morgan Securities Inc., a Delaware corporation.
     “Labor Contracts” means all employee benefit plans, employment agreements,
collective bargaining agreements and labor contracts to which any Loan Party is
a party.
     “Land and Land Development Costs” means at any time the book value of all
land owned by the Loan Parties and all land development and carrying costs
related thereto, excluding all land which has been substantially improved and
the land development and carrying costs related thereto.
     “Law” means any and all applicable federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses and other governmental restrictions.

15



--------------------------------------------------------------------------------



 



     “L/C Sublimit” means an amount equal to sixty-six and two-thirds percent
(662/3%) of the Aggregate Revolving Credit Commitment, as the Aggregate
Revolving Credit Commitment may be increased or decreased from time to time in
accordance with the provisions of this Agreement.
     “Lender” means a Revolving Credit Lender (including the Swing Line Lender)
or a Term Lender.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.15.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument (such as an Escrow Agreement) which is issued upon the application of
such Person or upon which such Person is an account party or for which such
Person is in any way liable.
     “Leverage Ratio” means at any time the ratio of (a) the amount by which
(i) Total Indebtedness, less Permitted Nonrecourse Indebtedness, exceeds
(ii) the cash in excess of $10,000,000 held by the Toll Group, to (b) the sum of
(i) Tangible Net Worth and (ii) fifty percent (50%) of Qualified Subordinated
Indebtedness (provided that the amount in this clause (ii) shall not exceed
66-2/3% of Consolidated Net Worth).
     “LIBO Rate” means, with respect to any Eurodollar Ratable Advance or
Eurodollar Bid Rate Advance for any Eurodollar Interest Period, or with respect
to the determination of the Federal Funds/Euro-Rate, the rate appearing on
Telerate Page 3750 (formerly the Dow Jones Market Service) or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two business days prior to the commencement of the Eurodollar
Interest Period for such Eurodollar Ratable Advance or Eurodollar Bid Rate
Advance, or, in the case of determination of the Federal Funds/Euro-Rate, a
Eurodollar Interest Period of one month, as the rate for dollar deposits with a
maturity comparable to such Eurodollar Interest Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such Eurodollar Ratable Advance or Eurodollar Bid Rate Advance (or
Federal Funds/Euro-Rate) for such Eurodollar Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Eurodollar Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two business days prior to the
commencement of such Eurodollar Interest Period.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

16



--------------------------------------------------------------------------------



 



     “Loan” means, with respect to a Lender, a loan made by such Lender pursuant
to Article II (or any conversion or continuation thereof). For avoidance of
doubt, the term “Loan” includes each Revolving Credit Loan, Term Loan,
Competitive Bid Loan and Swing Line Advance.
     “Loan Documents” means this Agreement, the Guaranty Agreements and any
Notes issued pursuant to Section 2.11.
     “Loan Parties” means the Company, the Borrower and (subject to the
provisions of Section 10.13) the Designated Guarantors.
     “Majority Lenders” means (i) subject to the provisions of Section 2.18(d),
if there exists no Default or if a Default exists but there are no Loans or
Facility Letters of Credit outstanding, Lenders (excluding Non-Funding Lenders)
whose Revolving Credit Commitments and Term Loans (in the aggregate) equal or
exceed 51% or more of the Revolving Credit Commitments and Term Loans (in the
aggregate) of all of the Lenders (excluding Non-Funding Lenders), or (ii) if a
Default exists and is continuing and there are Loans or Facility Letters of
Credit outstanding, Lenders (excluding Non-Funding Lenders) whose Total
Revolving Credit Exposure and outstanding Term Loans (in the aggregate) equal or
exceed 51% or more of the Total Revolving Credit Exposure and Term Loans (in the
aggregate) of all of the Lenders (excluding Non-Funding Lenders).
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise) or results of operations
of the Loan Parties taken as a whole, (ii) the ability of the Loan Parties taken
as a whole to perform their obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
     “Material Indebtedness” is defined in Section 8.4.
     “Maximum Deductible Amount” is defined in Section 7.28.3.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Mortgage Banking Business” means the business of issuing mortgage loans on
residential properties (whether for purchase of homes or refinancing of existing
mortgages), purchasing and selling mortgage loans, issuing securities backed by
mortgage loans, acting as a broker of mortgage loans and other activities
customarily associated with mortgage banking and related businesses.
     “Mortgage Subsidiaries’ Adjusted Shareholders’ Equity” means at any time
the stockholders’ equity (less goodwill) of the Mortgage Subsidiaries determined
on a consolidated basis in accordance with Agreement Accounting Principles, plus
the outstanding amount of any loans made by the Loan Parties to the Mortgage
Subsidiaries (except for intercompany payables to one or more of the Loan
Parties in respect of the Mortgage Subsidiaries’ share of accrued consolidated
income tax liabilities which have not yet been paid by the Loan Parties) or
other Investments in Mortgage Subsidiaries that are not included in the
stockholders’ equity of the Mortgage Subsidiaries.

17



--------------------------------------------------------------------------------



 



     “Mortgage Subsidiaries’ Liabilities” means at any time all Indebtedness of
any of the Mortgage Subsidiaries at such date determined on a combined basis as
a group in accordance with Agreement Accounting Principles, plus accrued income
taxes payable by any of the Mortgage Subsidiaries within one year of such date.
     “Mortgage Subsidiary” means any corporation, limited partnership, limited
liability company or business trust that is (a) organized after the Closing Date
or designated by the Company as a Mortgage Subsidiary after the Closing Date,
(b) a Subsidiary of the Company and (c) engaged in the Mortgage Banking
Business.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party and to which more than one employer is
obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
     “New Lender” means a New Revolving Credit Lender or a New Term Lender, as
applicable.
     “New Revolving Credit Lender” means an Additional Lender that, immediately
prior to its purchase of the Revolving Credit Commitment of a Revolving Credit
Lender pursuant to Section 2.20 or its issuance of a Revolving Credit Commitment
pursuant to Section 2.18, was not a Revolving Credit Lender hereunder.
     “New Term Lender” means an Additional Lender that, immediately prior to its
purchase of the Term Loans of a Term Lender pursuant to Section 2.20 or its
issuance of a Term Commitment pursuant to Section 2.18, was not a Term Lender.
     “Non-Designation” is defined in Section 10.13.
     “Non-Funding Lender” means any Lender that has (a) failed to make a Loan
required to be made by it hereunder or (b) given notice to the Borrower or the
Administrative Agent that it will not make, or that it has disaffirmed or
repudiated any obligation to make, Loans required to be made by it hereunder.
     “Non-Loan Parties” means members of the Toll Group or any Affiliate
thereof, excluding the Company, the Borrower and the Designated Guarantors.
     “Non-U.S. Lender” is defined in Section 3.5(c).
     “Notes” means, collectively, the Competitive Bid Notes, the Revolving
Credit Notes, the Term Notes and the Swing Line Note; and “Note” means any one
of the Notes.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, the Facility Letter of Credit Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Loan Parties to the Lenders or to any

18



--------------------------------------------------------------------------------



 



Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents, including without limitation, the Revolving Credit Obligations and
the Term Obligations.
     “Official Body” means any national, federal, state, local or other
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of any of the foregoing, or any
court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic.
     “Original Credit Agreement” is described in Recital A.
     “Other Taxes” is defined in Section 3.5(b).
     “Participant” is defined in Section 13.2.1.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Performance Letter of Credit” means (a) any Letter of Credit issued on
behalf of a Loan Party in favor of a municipality or any other Official Body,
including without limitation, any utility, water or sewer authority, or other
similar entity for the purpose of assuring such municipality, other Official
Body, utility, water or sewer authority or similar entity that an Affiliate of
the Company will properly and timely complete work it has agreed to perform for
the benefit of such municipality, other Official Body, utility, water or sewer
authority or similar entity or (b) an Escrow Agreement.
     “Permitted Environmental Exception” means an exception set forth on an
Environmental Certificate that an independent environmental engineer certifies
can, in the judgment of such engineer, be cured by remediation that shall cost
less than $500,000 to complete and that the Borrower certifies to the Lenders
that it or another Loan Party shall timely cure in accordance with applicable
Environmental Laws. If the engineer cannot or does not determine and certify as
to the cost of such remediation, the exception shall not be a Permitted
Environmental Exception.
     “Permitted Investments” means Investments that are (i) cash or cash
equivalents including corporate bonds, stocks and similar Investments;
(ii) accounts receivable and trade credit created, acquired or made in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms; (iii) Investments in a Guarantor; (iv) loans to
directors, officers, employees, agents, customers or suppliers in the ordinary
course, including the financing to purchasers of homes and other residential
properties from a Loan Party; (v) Investments in Mortgage Subsidiaries;
(vi) Investments in joint ventures (whether in partnership, corporate, limited
liability company or other form); (vii) Investments in real estate and/or
mortgages and/or receivables secured by real estate including stock or
partnership or membership interests in real estate related companies;
(viii) Investments in Non-Loan Parties or entities which will become Non-Loan
Parties by reason of such Investment; (ix) loans to employees for the purpose of
acquiring the Company’s stock; (x) Financial Contracts permitted hereunder; and
(xi) other Investments in the ordinary course of business.

19



--------------------------------------------------------------------------------



 



     “Permitted Liens” means

  (i)   Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable and pledges or
deposits made in the ordinary course of business to secure payment of workmen’s
compensation, or to participate in any fund in connection with workmen’s
compensation, unemployment insurance, old-age pensions or other social security
programs;     (ii)   Statutory Liens and other Liens of mechanics, workmen and
contractors, provided that the Liens permitted by this subsection (ii) have not
been filed or, if such Liens have been filed, either (i) a stay of enforcement
thereof has been obtained within 60 days, (ii) such Liens have been satisfied of
record within 60 days after the date of filing thereof or (iii) such Liens are
being contested in good faith by appropriate proceedings and adequate reserves
have been established therefor in accordance with GAAP;     (iii)   Liens
granted (A) by the Loan Parties in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business, or (B) by third parties in favor of the Loan Parties
pursuant to Agreements of Sale;     (iv)   Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;     (v)   Liens, security interests and mortgages, if
any, in favor of the Administrative Agent for the benefit of the Lenders and
Liens on cash, cash equivalents, deposit accounts, warehouse receipts and
related goods and documents granted to a Lender (or a “Lender,” as defined in
the Original Credit Agreement that is not a Lender hereunder) as security for
the obligations of the Loan Parties under Facility Letters of Credit (or
“Facility Letters of Credit” (as defined in the Original Credit Agreement) that
are not Existing LCs);     (vi)   Any Lien existing on the date of this
Agreement and described on Schedule 3 hereto and any Lien securing a refinancing
of the Indebtedness secured by a Lien described on Schedule 3, provided that the
principal amount secured thereby is not hereafter increased and no additional
assets (except for improvements constructed on such assets in the normal course
of the Company’s business) become subject to such Lien unless such change would
be permitted under other provisions hereof;

20



--------------------------------------------------------------------------------



 



  (vii)   The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:

  (1)   Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the Loan Parties maintain such
reserves and other appropriate provisions as shall be required by Agreement
Accounting Principles and pay all such taxes, assessments or charges forthwith
upon the commencement of proceedings to foreclose any such Lien; or     (2)  
Claims, Liens or encumbrances upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits; or merits; or     (3)
  Other judgment Liens not in excess of $10,000,000 individually or $30,000,000
in the aggregate;

  (viii)   Purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;     (ix)   Liens securing Permitted
Purchase Money Loans and Permitted Non-Recourse Indebtedness described in the
definitions of such terms;     (x)   Liens securing additional Senior
Indebtedness, provided such liens are either pari passu or subordinated to Liens
in favor of the Administrative Agent for the benefit of the Lenders;     (xi)  
Liens on assets of Non-Loan Parties;     (xii)   Liens on Investments in
Non-Loan Parties;     (xiii)   Liens on Investments in Mortgage Subsidiaries;  
  (xiv)   Liens of a Loan Party which existed prior to such entity becoming a
Loan Party (and were not incurred in anticipation of becoming a Loan Party); and
    (xv)   Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of becoming a Loan
Party).

     “Permitted Nonrecourse Indebtedness” means Indebtedness for money borrowed
that is incurred by a Loan Party in a transaction for purposes of acquiring real
estate and that is secured by such real estate and improvements thereon,
provided (a) the amount of the Investment of the Loan Parties in the assets that
secure such Indebtedness (in excess of the amount of the loan

21



--------------------------------------------------------------------------------



 



secured thereby) does not exceed $10,000,000 for such acquisition as of the time
of its acquisition or (for purposes of the Leverage Ratio) $100,000,000 in the
aggregate at any time for all such Investments and (b) either (x) the liability
of the Loan Parties for such Indebtedness is limited solely to the assets of the
Loan Parties that secure such Indebtedness or (y) only a Loan Party other than
the Company and the Borrower is liable for the Indebtedness and the sum (without
duplication) of the shareholders’ equity (including amounts owed by such Loan
Party to another Loan Party or other Affiliate of the Company that is either
subordinate in right of payment to, or collection of which is postponed in favor
of, such Indebtedness) of, Investments in, and loans to (i) such Loan Party does
not exceed $10,000,000 and (ii) all such Loan Parties does not exceed (for
purposes of the Leverage Ratio) $100,000,000 in the aggregate.
     “Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.
     “Preliminary Approval” means preliminary approval from required state and
local governmental authorities and agencies of a Loan Party’s preliminary
development plan in accordance with provisions of the Pennsylvania
Municipalities Planning Code or its equivalent in any other applicable
jurisdiction in which such Loan Party is doing business such that in each
instance there is vested in such Loan Party the right to develop such real
estate for residential purposes substantially in accordance with the intentions
of such Loan Party, subject only to obtaining such additional approvals which do
not impose on such Loan Party any material burdens that are not usual and
customary for a development of such type and with respect to which there is no
reasonable expectation that final approval shall not be obtained.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office, each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Prohibited Transaction” means a “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Code for which neither a
statutory exemption, an individual exemption nor a class exemption has been
issued by the United States Department of Labor.
     “Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.
     “Purchaser” is defined in Section 13.3.1.

22



--------------------------------------------------------------------------------



 



     “Qualified Bank” means (a) any Lender, (b) a bank that has, or is a
wholly-owned subsidiary of a corporation that has, (i) an unsecured long-term
debt rating of not less than BBB- from S&P or Baa3 from Moody’s (or BBB- from
S&P and Baa3 from Moody’s if both agencies issue ratings of its unsecured
long-term debt) and (ii) if its unsecured short-term debt is rated, an unsecured
short-tem debt rating of A3 from S&P or P3 from Moody’s (or A3 from S&P and P3
from Moody’s if both agencies issue ratings of its unsecured short-term debt),
(c) any Person (other than the Borrower or an Affiliate of the Borrower)
approved by the Borrower and the Administrative Agent in their sole discretion
or (d) any other bank approved by all Lenders.
     “Qualified Rating” means a public or private rating of the Senior
Indebtedness of the Company or the Indebtedness under this Agreement or an
implied rating of any Indebtedness of the Company senior to the Subordinated
Indebtedness of the Company obtained from a Qualified Rating Agency. A Qualified
Rating must be one of the following:

  1.   An actual rating of the Indebtedness under this Agreement exclusive of
any other Senior Indebtedness of the Company;     2.   An actual rating of the
Senior Indebtedness of the Company;     3.   An implied rating of the
Indebtedness under this Agreement exclusive of any other Senior Indebtedness of
the Company;     4.   An implied rating of the Senior Indebtedness of the
Company; or     5.   An implied rating of Indebtedness senior to current
outstanding Subordinated Indebtedness of the Company.

If the Company receives more than one rating from a Qualified Rating Agency, the
rating which falls in the lowest number category above shall be the Qualified
Rating. An implied rating of any Indebtedness shall not be a Qualified Rating if
it assumes that such Indebtedness is secured.
     “Qualified Rating Agency” means Moody’s, S&P or, unless and until Borrower
makes the election provided for in Section 7.21(b), Fitch.
     “Qualified Subordinated Indebtedness” means at any time, on a consolidated
basis, any Subordinated Indebtedness of the Loan Parties having a maturity date
later than the later of the Facility Termination Dates.
     “Quarterly Payment Date” is defined in Section 4.7(a).
     “Ratable Advance” means a Revolving Credit Ratable Advance or a Term
Advance.
     “Ratable Borrowing Notice” is defined in Section 2.2.3.
     “Ratable Loan” means a Revolving Credit Ratable Loan or a Term Loan.
     “Ratable Share” means, with respect to any Facility Lender on any date,
(i) the ratio of (a) the sum of the amount of such Lender’s Revolving Credit
Commitment and the outstanding amount of its Term Loans to (b) the amount of the
Aggregate Facility or (ii) if the Aggregate

23



--------------------------------------------------------------------------------



 



Revolving Credit Commitment has been terminated, the ratio of (a) the sum of
such Lender’s Total Revolving Credit Exposure and outstanding amount of its Term
Loans to (b) the aggregate Total Revolving Credit Exposure of all Revolving
Credit Lenders and the outstanding amount of all Term Loans.
     “Rate Option” means the Alternate Base Rate, the Eurodollar Rate, the Fixed
CD Rate or the Federal Funds/Euro-Rate.
     “Rate Option Notice” is defined in Section 2.2.4.
     “Rating” means the second highest of the Qualified Rating of Moody’s, the
Qualified Rating of S&P or the Qualified Rating of Fitch; provided, however,
that, following an election by the Borrower under Section 7.21(b), the Rating
shall be either (a) the higher of the Qualified Rating of Moody’s or the
Qualified Rating of S&P or (b) if either, but not both, of Moody’s and S&P has
issued a Qualified Rating, such Qualified Rating.
     “Regulated Substances” means any substance, including without limitation,
Solid Waste, the generation, manufacture, processing, distribution, treatment,
storage, disposal, transport, recycling, reclamation, use, reuse or other
management or mismanagement of which is regulated by the Environmental Laws.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Remediation Adjustment” means, with respect to any Environmentally
Approved Land that is subject to a Permitted Environmental Exception, an amount
equal to 150% of the estimated remaining costs to complete remediation necessary
to cure such exception.
     “Replacement Lender” means a Qualified Bank (approved by the Administrative
Agent, which approval shall not be unreasonably withheld or delayed) or an
existing Lender that elects, upon request by the Borrower, to purchase the
Revolving Credit Commitment or Term Loans, or both, as applicable, of another
Lender pursuant to Section 2.20.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.

24



--------------------------------------------------------------------------------



 



     “Required Facility Lenders” means (a) with respect to the Revolving Credit
Facility, the Required Revolving Credit Lenders and (b) with respect to the Term
Loan Facility, the Required Term Lenders.
     “Required Lenders” means (i) subject to the provisions of Section 2.18(d),
if there exists no Default or if a Default exists and is continuing but there
are no Loans or Facility Letters of Credit outstanding, Lenders (excluding
Non-Funding Lenders) whose Revolving Credit Commitments and Term Loans (in the
aggregate) equal or exceed 662/3% or more of the Revolving Credit Commitments
and Term Loans (in the aggregate) of all of the Lenders (excluding Non-Funding
Lenders), or (ii) if a Default exists and is continuing and there are Loans or
Facility Letters of Credit outstanding, Lenders (excluding Non-Funding Lenders)
whose Total Revolving Credit Exposure and outstanding Term Loans (in the
aggregate) equal or exceed 662/3% or more of the Total Revolving Credit Exposure
and Term Loans (in the aggregate) of all of the Lenders (excluding Non-Funding
Lenders).
     “Required Revolving Credit Lenders” means (i) subject to the provisions of
Section 2.18(d), if there exists no Default or if a Default exists and is
continuing but there are no Revolving Credit Loans or Facility Letters of Credit
outstanding, Revolving Credit Lenders (excluding Non-Funding Lenders) whose
Revolving Credit Commitments (in the aggregate) equal or exceed 66-2/3% of the
Revolving Credit Commitments (in the aggregate) of all of the Revolving Credit
Lenders (excluding Non-Funding Lenders), or (ii) if a Default exists and is
continuing and there are Revolving Credit Loans or Facility Letters of Credit
outstanding, Revolving Credit Lenders (excluding Non-Funding Lenders) whose
Total Revolving Credit Exposure (in the aggregate) equals or exceeds 66-2/3% of
the Total Revolving Credit Exposure of all of the Revolving Credit Lenders
(excluding Non-Funding Lenders).
     “Required Term Lenders” means Term Lenders whose outstanding Term Loans
equal or exceed at least 66-2/3% of the outstanding Term Loans of all of the
Term Lenders.
     “Revolving Credit Advance” means a borrowing hereunder (or conversion or
continuation thereof) consisting of the aggregate amount of the several
Revolving Credit Loans made on the same Borrowing Date (or date of conversion or
continuation) by some or all of the Revolving Credit Lenders (as applicable) to
the Borrower of the same Type (or on the same interest basis in the case of
Competitive Bid Advances) and, in the case of Fixed Rate Advances, for the same
Interest Period. For the avoidance of doubt, the term “Revolving Credit Advance”
includes each Competitive Bid Advance and Swing Line Advance.
     “Revolving Credit Commitment” means, for each Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Ratable
Loans, to participate in Swing Line Loans (to the extent provided for in
Section 2.19(e)) and to participate in Facility Letters of Credit, not exceeding
the amount set forth in Schedule 1 or as set forth in any Assignment and
Assumption that has become effective pursuant to Section 13.3.2 or in any
Commitment and Acceptance with respect to the Revolving Credit Facility that has
become effective pursuant to Section 2.18, as such amount may be modified from
time to time pursuant to the terms hereof.
     “Revolving Credit Declining Lender” means a Revolving Credit Lender that is
a Declining Lender with respect to the Revolving Credit Facility.

25



--------------------------------------------------------------------------------



 



     “Revolving Credit Declining Lender’s Termination Date” is defined in
Section 2.17.
     “Revolving Credit Facility” is defined in Section 2.1.1.
     “Revolving Credit Facility Termination Date” means March 16, 2011 or any
later date as may be specified as the Revolving Credit Facility Termination Date
in accordance with Section 2.17 or any earlier date on which the Aggregate
Revolving Credit Commitment is reduced to zero or otherwise terminated pursuant
to the terms hereof.
     “Revolving Credit Lenders” means the lending institutions identified on
Schedule 1 hereto as having a Revolving Credit Commitment and, from and after
the effective date of their respective Commitments and Acceptances, any New
Revolving Credit Lenders, and the respective successors and assigns of any of
the foregoing.
     “Revolving Credit Loan” means a Loan made by a Revolving Credit Lender
under the Revolving Credit Facility.
     “Revolving Credit Note” means a promissory note, in substantially the form
of Exhibit E-1 hereto, duly executed by the Borrower and payable to the order of
a Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.
     “Revolving Credit Obligations” means all unpaid principal of and accrued
and unpaid interest on the Revolving Credit Loans, the Facility Letter of Credit
Obligations and all accrued and unpaid fees and expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Revolving Credit
Lenders or to any Revolving Credit Lender or to the Administrative Agent or any
indemnified party, in each case arising under the Loan Documents in respect of
the Revolving Credit Facility.
     “Revolving Credit Ratable Advance” means a borrowing hereunder consisting
of the aggregate amount of the several Revolving Credit Ratable Loans made by
the Revolving Credit Lenders to the Borrower at the same time, and (except as
otherwise provided Section 3.3) at the same Rate Option, and (in the case of a
Fixed Ratable Loans) for the same Interest Period.
     “Revolving Credit Ratable Loan” means a Revolving Credit Loan made by a
Revolving Credit Lender pursuant to Section 2.2 hereof.
     “Revolving Credit Ratable Share” means, with respect to any Revolving
Credit Lender on any date, (i) the ratio of (a) the amount of its Revolving
Credit Commitment to (b) the amount of the Aggregate Revolving Credit Commitment
or (ii) if the Aggregate Revolving Credit Commitment has been terminated, the
ratio of (a) its Total Revolving Credit Exposure to (b) the aggregate Total
Revolving Credit Exposure of all Revolving Credit Lenders.
     “Risk-Based Capital Guidelines” is defined in Section 3.2.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

26



--------------------------------------------------------------------------------



 



     “Sale and Leaseback Transaction” means any sale or other transfer of
property by any Person with the intent to lease such property as lessee.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “SEC” means the Securities and Exchange Commission.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Seller Purchase Money Loans” means at any time outstanding purchase money
loans made to a Loan Party by the seller of improved or unimproved real estate
in a single or separate transactions for the exclusive purpose of acquiring such
real estate for development and secured by a mortgage Lien on such real estate.
     “Senior Executive” means the Chairman of the Board, President, Executive
Vice President, Chief Financial Officer, Chief Accounting Officer or General
Counsel of any Loan Party.
     “Senior Indebtedness” means at any time, on a consolidated basis for the
Loan Parties, Total Indebtedness, less Subordinated Indebtedness, provided that,
for purposes of the definition of “Qualified Rating,” Senior Indebtedness shall
not include Indebtedness of any Person other than the Company or the Borrower.
     “Single Employer Plan” means a Plan maintained by the Company or any member
of the Controlled Group for employees of the Company or any member of the
Controlled Group and no other employer.
     “Solid Waste” means any garbage, refuse or sludge from any waste treatment
plant, water supply plant or air pollution control facility generated by
activities on the Property, and any unpermitted release into the environment or
the work place of any material as a result of activities on the Property,
including without limitation, scrap and used Regulated Substances.
     “Special Investments” means, at any time (but without duplication) all
Investments by Loan Parties in Non-Loan Parties (other than Mortgage
Subsidiaries), including, after its Conversion, any Non-Loan Party that was a
Designated Guarantor prior to its Conversion. The amount of such Investments
shall include, without limitation, the book value of stocks, partnership
interests, notes or other securities, and the amount of loans, guaranties and
recourse contingent obligations, and contributions of capital.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Fixed CD Rate, for new nonnegotiable term deposits in dollars of
over $100,000 with a maturity approximately equal to the applicable interest
period, and (b) with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as

27



--------------------------------------------------------------------------------



 



“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans and Floating Rate Loans bearing interest at the Federal
Funds/Euro Rate shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Indebtedness” means, with respect to the Loan Parties, the
existing subordinated Indebtedness described on Schedule 4 and any other
unsecured Indebtedness subordinated under terms as favorable to the Lenders as
the terms of the subordination governing the Indebtedness described on
Schedule 4 as determined by the Administrative Agent in its sole discretion.
     “Subordinated Loan Documents” means at any time the agreements and other
documents then governing the Subordinated Indebtedness.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
     “Substantial Portion” means, with respect to the Property of the Company
and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the period of four consecutive fiscal quarters ending with the
fiscal quarter in which such determination is made.
     “Supplemental Guaranty” means a “Supplemental Guaranty” in the form
provided for and as defined in the Guaranty Agreement.
     “Swing Line Advance” is defined in Section 2.19(a).
     “Swing Line Borrowing Notice” is defined in Section 2.19(c).
     “Swing Line Commitment” means the commitment of the Swing Line Lender to
make Swing Line Advances pursuant to Section 2.19(a). As of the date of this
Agreement, the Swing Line Commitment is in the amount of $50,000,000.
     “Swing Line Lender” means JPMorgan Chase or any Purchaser to which JPMorgan
Chase assigns the Swing Line Commitment in accordance with Sections 13.3.1 and
13.3.3.
     “Swing Line Note” means a promissory note, in substantially the form of
Exhibit F hereto, duly executed by the Borrower and payable to the order of the
Swing Line Lender in the

28



--------------------------------------------------------------------------------



 



amount of the Swing Line Commitment, including any amendment, modification,
renewal or replacement of such promissory note.
     “Tangible Net Worth” means at any time Consolidated Net Worth less the sum
of (a) intangible assets (as determined in accordance with Agreement Accounting
Principles), (b) Excess Investments and (c) Investments in Mortgage
Subsidiaries. The amount of Investments in Mortgage Subsidiaries shall include,
without limitation, the book value of stocks, partnership interests, notes or
other securities and the amount of loans, guaranties and recourse contingent
obligations, and contributions of capital.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
     “Term Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Term Loans made by the Term Lenders to the Borrower at the
same time (except in the case of Additional Term Loans), and (except as
otherwise provided in Section 3.3) at the same Rate Option, and, in the case of
Fixed Rate Advances, for the same Interest Period.
     “Term Commitment” means, for each Term Lender, the obligation of such Term
Lender to make Term Loans, not exceeding the amount set forth in Schedule 1 or
in any Commitment and Acceptance with respect to the Term Loan Facility that has
become effective pursuant to Section 2.18.
     “Term Declining Lender” means a Term Lender that is a Declining Lender.
     “Term Declining Lender’s Termination Date” is defined in Section 2.12.
     “Term Lenders” means the lending institutions identified on Schedule 1
hereto as having a Term Commitment and, from and after the respective dates of
their Additional Term Loans, any New Term Lenders, and the respective successors
and assigns of any of the foregoing.
     “Term Loan” means a Loan made by a Term Lender under the Term Loan
Facility.
     “Term Loan Facility” is defined in Section 2.1.2.
     “Term Maturity Date” means March 16, 2011 or any later date as may be
specified as the Term Maturity Date in accordance with Section 2.17 or any
earlier date on which all Term Loans become due or are declared due in
accordance herewith or are paid in full.
     “Term Note” means a promissory note, in substantially the form of
Exhibit E-2 hereto, duly executed by the Borrower and payable to the order of a
Term Lender in the aggregate amount of its Term Loans, including any amendment,
modification, renewal or replacement of such promissory note.
     “Term Obligations” means all unpaid principal of and accrued and unpaid
interest on the Term Loans and all accrued and unpaid fees and expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Term Lenders or to any Term Lender, the

29



--------------------------------------------------------------------------------



 



Administrative Agent or any indemnified party, in each case arising under the
Loan Documents in respect of the Term Loan Facility.
     “Term Ratable Share” means, with respect to any Term Lender on any date,
the ratio of (a) the amount of such Lender’s outstanding Term Loans to (b) the
aggregate amount of the outstanding Term Loans of all Term Lenders.
     “Toll Group” means the Company, the Borrower and all other Subsidiaries of
the Company.
     “Total Revolving Credit Exposure” means, at any time with respect to any
Revolving Credit Lender, the sum of (a) its outstanding Revolving Credit Loans
and (b) its Revolving Credit Ratable Share of the outstanding Facility Letter of
Credit Obligations.
     “Total Indebtedness” means at any time all Indebtedness of the Loan Parties
on a consolidated basis (including, without limitation, the Obligations).
     “Transferee” is defined in Section 13.4.
     “Type” means, (a) with respect to any Ratable Advance under a Facility, its
nature as an ABR Advance, Eurodollar Ratable Advance, Federal Funds/Euro-Rate
Advance or Fixed CD Rate Advance and (b) with respect to any Competitive Bid
Advance, its nature as an Absolute Rate Advance or Eurodollar Bid Rate Advance.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.
     “Unmatured Default” means an event that but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
THE CREDITS
     2.1. The Facilities.

30



--------------------------------------------------------------------------------



 



     2.1.1. Revolving Credit Facility. (a) The Revolving Credit Lenders grant to
the Borrower a revolving credit facility (the “Revolving Credit Facility”)
pursuant to which, and upon the terms and subject to the conditions herein set
forth:

  (i)   each Revolving Credit Lender severally agrees to make Revolving Credit
Ratable Loans to the Borrower in accordance with Section 2.2;     (ii)   each
Revolving Credit Lender may, in its sole discretion, make bids to make
Competitive Bid Loans to the Borrower in accordance with Section 2.3; and    
(iii)   the Swing Line Lender agrees to make Swing Line Advances to the Borrower
in accordance with Section 2.19.     (b)   The Revolving Credit Facility shall
be subject to the following limitations:     (i)   In no event shall the sum of
(i) the aggregate principal amount of all outstanding Revolving Credit Advances
(including Revolving Credit Ratable Advances, Competitive Bid Advances and Swing
Line Advances) plus (ii) the Facility Letter of Credit Obligations exceed the
Aggregate Revolving Credit Commitment.     (ii)   In no event shall the
outstanding principal amount of all outstanding Competitive Bid Advances exceed
the Competitive Bid Sublimit.     (iii)   In no event shall the outstanding
principal amount of all outstanding Swing Line Advances exceed the Swing Line
Commitment.

          (c) Subject to the terms hereof, the Revolving Credit Facility is
available from the date hereof to the Revolving Credit Facility Termination Date
and, upon the Revolving Credit Facility Termination Date, the Revolving Credit
Commitments to lend hereunder shall expire. The Revolving Credit Commitment of a
Revolving Credit Declining Lender shall expire on its Revolving Credit Declining
Lender’s Termination Date unless prior thereto such Revolving Credit Declining
Lender elects, with the approval of the Borrower and the Administrative Agent,
to extend its Revolving Credit Commitment to the Revolving Credit Facility
Termination Date, which election and approval shall be evidenced by a written
instrument in a form reasonably acceptable to and executed by such Revolving
Credit Declining Lender, the Borrower, the Company and the Administrative Agent.
Upon the execution and delivery of such written instrument, such Revolving
Credit Lender shall cease to be a Revolving Credit Declining Lender.
          (d) Any outstanding Revolving Credit Advances and all other unpaid
Revolving Credit Obligations shall be paid in full by the Borrower on the
Revolving Credit Facility Termination Date (except to the extent that, pursuant
to Article IV, Facility Letters of Credit are permitted to have an expiration
date later than the Revolving Credit Facility Termination Date). All outstanding
Revolving Credit Loans held by, and all other unpaid Revolving Credit
Obligations payable to, a Revolving Credit Declining Lender shall be paid in
full by the Borrower on its Revolving Credit Declining Lender’s Termination
Date.

31



--------------------------------------------------------------------------------



 



     2.1.2. Term Loan Facility. (a) The Term Lenders grant to the Borrower a
term loan facility (the “Term Loan Facility”) pursuant to which, and upon the
terms and subject to the conditions herein set forth, each Term Lender severally
agrees to make to the Borrower on the Closing Date a Term Loan or Term Loans in
an aggregate amount equal to such Term Lender’s Term Commitment on such date.
Such Term Loan or Term Loans shall be made in accordance with Section 2.2.
          (b) Any outstanding Term Advances and all other unpaid Term
Obligations shall be paid in full by the Borrower on the Term Maturity Date. All
outstanding Term Loans held by, and all other unpaid Term Obligations payable
to, a Term Declining Lender shall be paid in full by the Borrower on its Term
Declining Lender’s Termination Date.
          (c) If, prior to its Term Declining Lender’s Termination Date, a Term
Declining Lender elects, with the approval of the Borrower and the
Administrative Agent, to extend the maturity of its Term Loans to the Term
Maturity Date, which election and approval shall be evidenced by a written
instrument in a form reasonably acceptable to and executed by such Term
Declining Lender, the Borrower, the Company and the Administrative Agent, then,
upon the execution and delivery of such written instrument, such Term Lender
shall cease to be a Term Declining Lender.
     2.1.3. Payment. At any time that there exists a breach of the covenant set
forth in Section 7.28.2, the Borrower shall immediately pay to the
Administrative Agent, as a payment of the Advances, such amount (not to exceed
the sum of the outstanding Advances) necessary to cure such breach, which
(except as otherwise provided in Section 2.10(c)) shall be applied against such
Advances as the Borrower may elect.
     2.2. Ratable Advances.
     2.2.1. Ratable Advances. Each Ratable Advance hereunder shall consist of
borrowings made from the several Lenders under the applicable Facility in their
respective applicable Facility Ratable Shares thereof. The aggregate outstanding
amount of Competitive Bid Advances shall reduce the availability of Revolving
Credit Advances as provided in Section 2.1.1 but shall not otherwise affect the
obligations of the Revolving Credit Lenders to make Revolving Credit Ratable
Advances, and (without limitation of the foregoing) no Competitive Bid Loan
shall reduce the obligation of the Revolving Credit Lender making such
Competitive Bid Loan to lend its applicable Revolving Credit Ratable Share of
any future Revolving Credit Ratable Advances.
     2.2.2. Ratable Advance Rate Options. The Ratable Advances under either
Facility may be ABR Advances, Federal Funds/Euro-Rate Advances, Fixed CD Rate
Advances or Eurodollar Ratable Advances, or a combination thereof, selected by
the Borrower in accordance with Section 2.2.3. No Ratable Advance may mature
after the applicable Facility Termination Date.
     2.2.3. Method of Selecting Rate Options and Interest Periods for Ratable
Advances. The Borrower shall select, with respect to each Facility, the Rate
Option and, in the case of each Fixed Rate Advance, the Interest Period
applicable thereto, from time to time. The Borrower shall give the
Administrative Agent irrevocable notice (a “Ratable Borrowing Notice”) not later
than 11:00 a.m. (New York time) (or 11:15 a.m. (New York time) if applicable
under the next

32



--------------------------------------------------------------------------------



 



succeeding sentence), (x) on the Borrowing Date of each Floating Rate Advance,
(y) at least one Business Day prior to the Borrowing Date of each Fixed CD Rate
Advance and (z) at least three Business Days prior to the Borrowing Date of each
Eurodollar Ratable Advance. The time for delivery of a Ratable Borrowing Notice
for a Floating Rate Advance under the Revolving Credit Facility shall be
extended by 15 minutes if the day on which such Ratable Borrowing Notice is
given is also a day on which the Borrower is required to accept or reject one or
more bids offered in connection with an Absolute Rate Auction pursuant to
Section 2.3.6, and the time for delivery of a Ratable Borrowing Notice for a
Eurodollar Ratable Advance under the Revolving Credit Facility shall be extended
by 15 minutes if the day on which such Ratable Borrowing Notice is given is also
a day on which the Borrower is required to accept or reject one or more bids
offered in connection with a Eurodollar Auction pursuant to Section 2.3.6. A
Ratable Borrowing Notice shall specify:

  (i)   the Borrowing Date, which shall be a Business Day, of such Ratable
Advance and the Facility under which such Ratable Advance is requested;     (ii)
  the aggregate amount of such Ratable Advance;     (iii)   the Rate Option
selected for such Ratable Advance; and     (iv)   in the case of each Fixed
Ratable Advance, the Interest Period applicable thereto (which shall be subject
to the limitations set forth in Section 2.2.6).

     2.2.4. Conversion and Continuation of Outstanding Ratable Advances. Each
Floating Rate Advance under a Facility shall continue as a Floating Rate Advance
of that Type unless and until such Floating Rate Advance is either converted
into the other Type of Floating Rate Advance or a Fixed Ratable Advance in
accordance with this Section 2.2.4 or is prepaid in accordance with Section 2.6.
Each Fixed Ratable Advance under a Facility shall continue as a Fixed Ratable
Advance of such Type until the end of the then applicable Interest Period
therefor, at which time such Fixed Ratable Advance shall be automatically
converted into a Federal Funds/Euro-Rate Advance under such Facility unless such
Fixed Ratable Advance shall have been either (a) prepaid in accordance with
Section 2.6, (b) continued as a Fixed Ratable Advance of the same or a different
Type for the same or another Interest Period in accordance with this
Section 2.2.4 or (c) converted into an ABR Advance in accordance with this
Section 2.2.4. Subject to the terms of Section 2.5, the Borrower may elect from
time to time to convert and/or continue the Rate Option applicable to all or any
part of a Ratable Advance under a Facility into another Rate Option; provided,
that any conversion or continuation of any Fixed Ratable Advance shall be made
on, and only on, the last day of the Interest Period applicable thereto. The
Borrower shall give the Administrative Agent irrevocable notice (a “Rate Option
Notice”) of each conversion of a Floating Rate Advance under a Facility into the
other Type of Floating Rate Advance or into a Fixed Ratable Advance, or
continuation of a Fixed Ratable Advance or the conversion of a Fixed Ratable
Advance, not later than 11:00 a.m. (New York time) (x) on the Business Day of
the conversion of a Floating Rate Advance into the other Type of Floating Rate
Advance or the conversion of a Fixed Ratable Advance into an ABR Advance, (y) at
least one Business Day prior to the requested conversion of a Floating Rate
Advance into, or the requested conversion or continuation of a Fixed Ratable
Advance into, a Fixed CD Rate Option or (z) at least three Business Days prior
to the date of the requested conversion or continuation of a Ratable Advance
into a Eurodollar Ratable Advance, specifying:

33



--------------------------------------------------------------------------------



 



  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation;     (ii)   the aggregate amount and Rate Option applicable to the
Ratable Advance which is to be converted or continued; and     (iii)   the
amount and Rate Option(s) of Ratable Advance(s) into which such Ratable Advance
is to be converted or continued and, in the case of a conversion into or
continuation of a Fixed Ratable Advance, the duration of the Interest Period
applicable thereto (which shall be subject to the limitations set forth in
Section 2.2.6).

     2.2.5. Limitations. Ratable Advances under each Facility shall be subject
to the applicable limitations set forth in Section 2.5.
     2.2.6. Interest Period. The Interest Period of a Fixed Ratable Advance may
not end later than the Facility Termination Date under the applicable Facility
nor later than the Declining Lender’s Termination Date of any Declining Lender
under the applicable Facility.
     2.3. Competitive Bid Advances.
     2.3.1. Competitive Bid Option. In addition to Revolving Credit Ratable
Advances pursuant to Section 2.2, but subject to the terms and conditions of
this Agreement (including, without limitation, the limitation set forth in
Section 2.1.1(b)(i) as to the maximum aggregate principal amount of all
outstanding Revolving Credit Advances and Facility Letter of Credit Obligations
hereunder and the limitation in Section 2.1.1(b)(ii) as to the maximum aggregate
amount of all outstanding Competitive Bid Advances), the Borrower may, as set
forth in this Section 2.3, request the Revolving Credit Lenders, prior to the
Revolving Credit Facility Termination Date, to make offers to make Competitive
Bid Advances to the Borrower. Each Revolving Credit Lender may, but shall have
no obligation to, make any such offer in the manner set forth in this
Section 2.3.
     2.3.2. Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section 2.3, it shall transmit
to the Administrative Agent (whether or not it is the Competitive Bid Agent) by
telecopy a Competitive Bid Quote Request substantially in the form of Exhibit C
so as to be received no later than (i) at least five (5) Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurodollar Auction or
(ii) at least two (2) Business Days (or, if so agreed by the Borrower and the
Administrative Agent, one (1) (but not less than one (1)) Business Day) prior to
the Borrowing Date proposed therein, in the case of an Absolute Rate Auction.
The Competitive Bid Quote Request shall specify whether the Borrower or the
Administrative Agent shall be the Competitive Bid Agent with respect thereto,
and, if the Administrative Agent is the Competitive Bid Agent, the Borrower
shall deliver the Competitive Bid Quote Request to the Administrative Agent not
later than 10:00 a.m. (New York time) on the day on which it is required to be
delivered. Each Competitive Bid Quote Request shall specify:

  (i)   the proposed Borrowing Date, which shall be a Business Day, for the
proposed Competitive Bid Advance;

34



--------------------------------------------------------------------------------



 



  (ii)   the aggregate principal amount of such proposed Competitive Bid
Advance, which shall be not less than $10,000,000 and in an integral multiple of
$1,000,000 if in excess thereof;     (iii)   whether the Competitive Bid Quotes
requested are to set forth a Competitive Bid Margin or an Absolute Rate; and    
(iv)   the Competitive Bid Interest Period applicable thereto (which may not end
after the Revolving Credit Facility Termination Date).

The Borrower may request offers to make Competitive Bid Loans for more than one
Competitive Bid Interest Period, but not more than five Competitive Bid Interest
Periods, in a single Competitive Bid Quote Request. No Competitive Bid Quote
Request shall be given within five (5) Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any Competitive
Bid Quote Request that did not result in a Competitive Bid Advance being made.
If the Administrative Agent is the Competitive Bid Agent, it may reject a
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C, and shall promptly notify the Borrower of such rejection by telecopy.
     2.3.3. Invitation for Competitive Bid Quotes. Promptly and in any event
before the close of business on the same Business Day of delivery of a
Competitive Bid Quote Request that is not rejected pursuant to Section 2.3.2,
the Competitive Bid Agent shall send to each of the Revolving Credit Lenders
(except as otherwise provided in Section 2.3.10) by telecopy an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit D hereto, which
shall constitute an invitation by the Borrower to each such Revolving Credit
Lender to submit Competitive Bid Quotes offering to make the Competitive Bid
Loans to which such Competitive Bid Quote Request relates in accordance with
this Section 2.3.
     2.3.4. Submission and Contents of Competitive Bid Quotes. (a) Except as
otherwise provided in Section 2.3.10, each Revolving Credit Lender may, in its
sole discretion, submit a Competitive Bid Quote containing an offer or offers to
make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes. Each Competitive Bid Quote must comply with the requirements of this
Section 2.3.4 and must be submitted to the Competitive Bid Agent by telecopy at
its offices specified in or pursuant to Article XIV not later than
(i) 10:00 a.m. (New York time) at least three Business Days prior to the
proposed Borrowing Date, in the case of a Eurodollar Auction or (ii) 10:00 a.m.
(New York time) on the proposed Borrowing Date, in the case of an Absolute Rate
Auction (or, in either case upon reasonable prior notice to the Revolving Credit
Lenders, such other time and date as the Borrower and the Administrative Agent
may agree); provided that, if the Administrative Agent is the Competitive Bid
Agent, Competitive Bid Quotes submitted by the Administrative Agent as a Lender
may only be submitted if the Administrative Agent notifies the Borrower of the
terms of the offer or offers contained therein not later than 30 minutes prior
to the latest time at which the relevant Competitive Bid Quotes must be
submitted by the other Revolving Credit Lenders. Subject to Articles V and IX,
any Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Competitive Bid Agent given on the instructions of the Borrower
(if the Borrower is not the Competitive Bid Agent).

35



--------------------------------------------------------------------------------



 



          (b) Each Competitive Bid Quote shall be in substantially the form of
Exhibit B and shall in any case specify:

  (i)   the proposed Borrowing Date, which shall be the same as that set forth
in the applicable Invitation for Competitive Bid Quotes;     (ii)   the
principal amount of the Competitive Bid Loan for which each such offer is being
made, which principal amount (A) may be greater than, less than or equal to the
Revolving Credit Commitment of the quoting Revolving Credit Lender, (B) must be
in an integral multiple of $1,000,000 and (C) may not exceed the principal
amount of Competitive Bid Loans for which offers were requested;     (iii)   in
the case of a Eurodollar Auction, the Competitive Bid Margin offered for each
such Competitive Bid Loan;     (iv)   the minimum amount, if any, of the
Competitive Bid Loan which may be accepted by the Borrower, which amount shall
not be less than $1,000,000;     (v)   in the case of an Absolute Rate Auction,
the Absolute Rate offered for each such Competitive Bid Loan;     (vi)   the
maximum aggregate amount, if any, of Competitive Bid Loans offered by the
quoting Revolving Credit Lender which may be accepted by the Borrower; and    
(vii)   the identity of the quoting Revolving Credit Lender.     (c)   The
Competitive Bid Agent shall reject any Competitive Bid Quote that:     (i)   is
not substantially in the form of Exhibit B or does not specify all of the
information required by Section 2.3.4(b);     (ii)   contains qualifying,
conditional or similar language, other than any such language contained in
Exhibit B;     (iii)   proposes terms other than or in addition to those set
forth in the applicable Invitation for Competitive Bid Quotes; or     (iv)  
arrives after the time set forth in Section 2.3.4(a).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.3.4(c), then the Competitive Bid Agent shall notify the relevant
Revolving Credit Lender of such rejection as soon as practical and (if the
Administrative Agent is the Competitive Bid Agent) shall promptly send a copy of
the rejected Competitive Bid Quote to the Borrower.
     2.3.5. Notice to Borrower. If the Administrative Agent is the Competitive
Bid Agent, it shall promptly notify the Borrower of the terms (i) of any
Competitive Bid Quote submitted by a

36



--------------------------------------------------------------------------------



 



Revolving Credit Lender that is in accordance with Section 2.3.4 and (ii) of any
Competitive Bid Quote that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Revolving Credit Lender with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Competitive Bid Agent unless
such subsequent Competitive Bid Quote specifically states that it is submitted
solely to correct a manifest error in such former Competitive Bid Quote. If the
Administrative Agent is the Competitive Bid Agent, its notice to the Borrower
shall specify the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request and the respective principal amounts and
Eurodollar Bid Rates or Absolute Rates, as the case may be, so offered. In
addition, if the Administrative Agent is the Competitive Bid Agent, it shall
send copies of each Competitive Bid Quote to the Borrower.
     2.3.6. Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m.
(New York time) at least three Business Days prior to the proposed Borrowing
Date, in the case of a Eurodollar Auction or (ii) 11:00 a.m. (New York time) on
the proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in
either case upon reasonable prior notice to the Revolving Credit Lenders, such
other time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers received by it pursuant to Section 2.3.4 or so notified to it
pursuant to Section 2.3.5; provided, however, that the failure by the Borrower
to give such notice to the Administrative Agent shall be deemed to be a
rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted and (if the Administrative
Agent is not the Competitive Bid Agent) shall include copies of each Competitive
Bid Quote that is accepted. The Borrower may accept any Competitive Bid Quote in
whole or in part (subject to the terms of Section 2.3.4(b)(iv) and (vi));
provided that:

  (i)   the aggregate principal amount of each Competitive Bid Advance may not
exceed (but, within the limitations set forth in Section 2.3.2(ii), may be less
than) the applicable amount set forth in the related Competitive Bid Quote
Request;     (ii)   acceptance of offers may only be made on the basis of
ascending Eurodollar Bid Rates or Absolute Rates, as the case may be; and    
(iii)   the Borrower may not accept any offer that is described in
Section 2.3.4(c) or that otherwise fails to comply with the requirements of this
Agreement.

     2.3.7. Allocation by Competitive Bid Agent. If offers are made by two or
more Revolving Credit Lenders with the same Eurodollar Bid Rates or Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which offers are accepted for the related Interest Period,
the principal amount of Competitive Bid Loans in respect of which such offers
are accepted shall be allocated by the Competitive Bid Agent among such
Revolving Credit Lenders as nearly as possible (in such multiples, not greater
than $1,000,000, as the Competitive Bid Agent may deem appropriate) in
proportion to the aggregate principal amount of such offers; provided, however,
that no Revolving Credit Lender shall be allocated a portion of any Competitive
Bid Advance which is less than the minimum amount

37



--------------------------------------------------------------------------------



 



which such Revolving Credit Lender has stated in its applicable Competitive Bid
Quote that it is willing to accept. Allocations by the Competitive Bid Agent of
the amounts of Competitive Bid Loans shall be conclusive in the absence of
manifest error. The Administrative Agent shall promptly, but in any event on the
same Business Day, notify each Revolving Credit Lender of its receipt of a
Competitive Bid Borrowing Notice and the aggregate principal amount of such
Competitive Bid Advance allocated to each participating Revolving Credit Lender.
     2.3.8. Limitations. Competitive Bid Advances shall be subject to the
applicable limitations contained in the last sentence of Section 2.5.
     2.3.9. Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee, in the amount set forth in the
Administrative Agent’s Fee Letter, for each Competitive Bid Quote Request
transmitted by the Borrower to the Administrative Agent pursuant to
Section 2.3.2. Such administration fee shall be payable in arrears on each
Payment Date hereafter and on the Revolving Credit Facility Termination Date (or
such earlier date on which the Aggregate Revolving Credit Commitment shall
terminate or be canceled) for any period then ending for which such fee, if any,
shall not have been theretofore paid.
     2.3.10. Declining Lender. Notwithstanding anything to the contrary
contained herein, (a) a Revolving Credit Declining Lender shall not be entitled
to receive an Invitation for Competitive Bid Quotes inviting an offer for, and
shall not offer to make and shall not make, a Competitive Bid Loan for a
Competitive Bid Interest Period that expires later than its Revolving Credit
Declining Lender’s Termination Date and (b) the Borrower may not request a
Competitive Bid Advance for a Competitive Bid Interest Period expiring later
than any Revolving Credit Declining Lender’s Termination Date if, following the
making of such Competitive Bid Advance, the aggregate amount of all Competitive
Bid Advances for Competitive Bid Interest Periods expiring later than such
Revolving Credit Declining Lender’s Termination Date would exceed the amount to
which the Competitive Bid Sublimit will be reduced upon such Revolving Credit
Declining Lender’s Termination Date.
     2.4. Facility Fee; Reductions in Aggregate Commitment. (a) The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Credit Lender a facility fee (“Facility Fee”) at a per annum rate equal to the
Applicable Fee Rate on such Revolving Credit Lender’s Revolving Credit
Commitment (whether used or unused) from the date hereof to and including the
Revolving Credit Facility Termination Date, payable in arrears on the first day
of each calendar quarter hereafter and on the Revolving Credit Facility
Termination Date (or such earlier date as the Revolving Credit Obligations may
be accelerated or become due).
          (b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Credit Lenders (in
their respective Revolving Credit Ratable Shares) in integral multiples of
$10,000,000, upon at least five Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that (i) the amount of the Aggregate Revolving
Credit Commitment may not be reduced below the sum of (A) aggregate principal
amount of the outstanding Revolving Credit Advances and (B) the Facility Letter
of Credit Obligations, (ii) the Aggregate Revolving Credit Commitment may not be
reduced if the effect thereof would be to reduce the L/C Sublimit below the
amount of the Facility Letter of Credit Obligations and (iii) the amount of the
Aggregate Revolving Credit Commitment may not be

38



--------------------------------------------------------------------------------



 



reduced to an amount that is less than twice the outstanding amount of all
outstanding Competitive Bid Advances.
          (c) All accrued Facility Fees shall be payable on the effective date
of any termination of the obligations of the Revolving Credit Lenders to make
Revolving Credit Loans hereunder.
     2.5. Minimum Amount of Each Advance; Maximum Number of Advances. Each Fixed
Ratable Advance shall be in the minimum amount of $5,000,000 (and in multiples
of $1,000,000 if in excess thereof), and each Floating Rate Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $1,000,000 if in excess
thereof), provided, however, that any Floating Rate Advance under the Revolving
Credit Facility may be in the amount of the Aggregate Available Revolving Credit
or in the amount necessary to repay a Swing Line Advance. Each Competitive Bid
Advance shall be in the minimum amount provided for in Section 2.3. There shall
be no more than ten (10) Fixed Rate Advances outstanding under both Facilities
(in the aggregate) at any time and not more than five (5) Fixed Rate Advances
outstanding under the Term Loan Facility at any time.
     2.6. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances under a
Facility, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances under a Facility upon two Business Days’ prior notice to
the Administrative Agent. The Borrower may from time to time pay, upon three
Business Days’ prior notice to the Administrative Agent, subject to the payment
of any funding indemnification amounts required by Section 3.4 but without
penalty or premium, (i) all of a Fixed Ratable Advance under a Facility, or
(ii) in a minimum aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (and provided such payment would not reduce the
outstanding principal amount of such Fixed Ratable Advance under a Facility to
less than $5,000,000) any portion of a Fixed Ratable Advance under a Facility.
The Borrower may from time to time pay, prior to the last day of the applicable
Competitive Bid Interest Period, upon three Business Days’ prior notice to the
Administrative Agent, all (but not less than all) of any Competitive Bid Loan
having an initial Competitive Bid Interest Period of 90 days or longer and, with
the approval of the Revolving Credit Lender holding such Competitive Bid Loan,
any other Competitive Bid Loan, subject, in any case, to payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium.
Repayments of Term Loans may not be reborrowed.
     2.7. Funding. Not later than 2:00 p.m. (New York time) on the Closing Date,
each Lender shall make available its Loans in funds immediately available in New
York to the Administration Agent at its address specified pursuant to
Article XIV. Not later than or 1:00 p.m. (New York time) on any other Borrowing
Date, each Lender (other than the Swing Line Lender which shall make Swing Line
Advances as provided in Section 2.19(c)) shall make available its Loan or Loans
in funds immediately available in New York to the Administrative Agent at its
address specified pursuant to Article XIV. The Administrative Agent will make
the funds so received from the applicable Lenders available to the Borrower at
the Administrative Agent’s aforesaid address.

39



--------------------------------------------------------------------------------



 



     2.8. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Fixed Rate Advance into a Floating Rate Advance pursuant to Section 2.2.4, to
but excluding the date it is paid or is converted into a Fixed Rate Advance
pursuant to Section 2.2.4 or to a Floating Rate Advance of the other Type, at a
rate per annum equal to (i) the Alternate Base Rate for such day (in the case of
ABR Advances) or (ii) the Federal Funds/Euro-Rate for such day (in the case of
Federal Funds/Euro-Rate Advances). Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the applicable Floating Rate. Each Fixed Rate
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate applicable
to such Fixed Rate Advance. No Interest Period may end after the applicable
Facility Termination Date or after the Declining Lender’s Termination Date of
any Declining Lender under the applicable Facility.
     2.9. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.2 or 2.3, during the continuance of a Default or
Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower certifies will be cured, by the use of the proceeds of an
Advance that the Borrower has requested hereunder or by the issuance, amendment
or extension of a Facility Letter of Credit that the Borrower has requested
hereunder or (b) Unmatured Defaults (other than the failure to pay any
Obligation hereunder) that are not reasonably likely to have a Material Adverse
Effect and that the Borrower certifies that it reasonably expects to cure before
the date on which the same becomes a Default) the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders under a Facility to changes in interest rates
under such Facility), declare that no Advance may be made as, converted into or
continued (after the then applicable Interest Period therefor) as a Fixed Rate
Advance. During the continuance of a Default the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders under a Facility to changes in interest rates
under such Facility), declare that (i) each Fixed Rate Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum and (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
applicable Floating Rate in effect from time to time plus 2% per annum, provided
that, during the continuance of a Default under Section 8.5 or 8.6, the interest
rates set forth in clauses (i) and (ii) above shall be applicable to all
Advances without any election or action on the part of the Administrative Agent
or any Lender.
     2.10. Method and Allocation of Payments. (a) All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIV, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 1:00 p.m. (New York time) on the date
when due. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIV or at any

40



--------------------------------------------------------------------------------



 



Lending Installation specified in a notice received by the Administrative Agent
from such Lender. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with JPMorgan Chase Bank for each payment of
principal, interest and fees as it becomes due hereunder.
          (b) Except as otherwise provided in Section 2.10(d) or 2.10(e),
payments of principal and interest on Ratable Advances received by
Administrative Agent shall be allocated among the Lenders under the applicable
Facility based on their pro rata shares of such Ratable Advances. Payments of
principal and interest on Swing Line Advances received by the Administrative
Agent shall be paid solely to the Swing Line Lender. Except as otherwise
provided in Section 2.10(d), payments of principal on any Competitive Bid
Advance received by the Administrative Agent shall be paid, on a pro rata basis,
to the Revolving Credit Lender or Revolving Credit Lenders holding the
Competitive Bid Loan or Loans comprising such Advance and payments of interest
on such Competitive Bid Advance received by the Administrative Agent shall be
allocated to the Revolving Credit Lender or Revolving Credit Lenders that funded
such Advance, pro rata based on the amount of interest due each such Revolving
Credit Lender on its outstanding principal (it being acknowledged that the rate
of interest payable to Revolving Credit Lenders on the Competitive Bid Loans may
differ). Except as provided in Section 2.10(c), 2.10(d) or 2.10(e), payments
made by the Borrower shall be applied to the Advances or interest thereon (or
both, as applicable) designated by the Borrower.
          (c) If a Default exists and is continuing and has not been waived and
the Loans have been accelerated or otherwise shall have become due, any payment
of principal made by the Borrower shall be allocated between the Facilities on a
pro rata basis based on the principal amount of the Loans outstanding under each
Facility.
          (d) Notwithstanding the provisions of Section 2.10(b), if each of the
conditions listed in Clauses (A) through (C) below exists on the date on which a
payment on any Revolving Credit Loan is made (including, without limitation,
payments allocated to the Revolving Credit Facility pursuant to Section 2.10(c))
then such payment shall be allocated on a pro-rata basis between the holders of
the Competitive Bid Loans and holders of the Revolving Credit Ratable Loans
based upon the respective amounts of such Competitive Bid Loans and Revolving
Credit Ratable Loans outstanding if it is a payment of principal and shall be
allocated on a pro rata basis between holders of the Competitive Bid Loans and
holders of the Revolving Credit Ratable Loans based on the amount of interest
due to such holders if it is a payment of interest: (A) a Default exists and is
continuing and has not been waived, (B) the Revolving Credit Loans have been
accelerated or otherwise shall have become due, and (C) the fractional share of
one or more of the Revolving Credit Lenders in the total amount of all
outstanding Competitive Bid Loans does not equal its Revolving Credit Ratable
Share.
          (e) Notwithstanding the foregoing provisions of this Section 2.10, a
Non-Funding Lender shall not be entitled to receive any payments of principal,
interest, fees or other Obligations hereunder unless and until (i) such
Non-Funding Lender shall have cured the default or other circumstances that
resulted in its being a Non-Funding Lender or (ii) the Revolving Credit Lenders
shall have received payments of their Revolving Credit Ratable Loans hereunder
that reduce the principal amount of all Revolving Credit Ratable Loans such that
all Revolving Credit Lenders (including such Non-Funding Lender but excluding
any other Non-Funding

41



--------------------------------------------------------------------------------



 



Lender) hold Revolving Credit Ratable Loans in their respective Revolving Credit
Ratable Shares.
          (f) If the Administrative Agent receives payments on any Business Day
of any amounts payable to any Lender hereunder and fails to pay such amount to
such Lender (i) on or before the close of business on such day if such payment
was received by 1:00 p.m. (New York time) on such day or (ii) on or before the
next succeeding Business Day if such payment was received after 1:00 p.m. (New
York time) on such day of receipt, the Administrative Agent shall pay to such
Lender interest on such unpaid amount at the Federal Funds Effective Rate until
such amount is so paid to such Lender.
     2.11. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
          (b) The Administrative Agent shall also maintain accounts in which it
will record, with respect to each Facility, (i) the amount of each Loan made
hereunder and the Rate Option and Interest Period with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
          (c) The entries maintained in the accounts maintained pursuant to
Sections 2.11(a) and (b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms.
          (d) Any Lender may request that its Revolving Credit Ratable Loans be
evidenced by a Revolving Credit Note, that its Competitive Bid Loans be
evidenced by a Competitive Bid Note and that its Term Loans be evidenced by a
Term Note. In such event, the Borrower shall prepare, execute and deliver to
such Lender the applicable Note or Notes payable to the order of such Lender in
a form supplied by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 13.3) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to
Section 13.3, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in Sections 2.11(a) and (b) above.
     2.12. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Rate Options and to transfer funds based on telephonic notices
made by any person or persons the Administrative Agent or any Lender in good
faith believes to be an Authorized Officer acting on behalf of the Borrower. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation

42



--------------------------------------------------------------------------------



 



differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
     2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on the first date of each calendar
month, commencing with the first such date to occur after the date hereof.
Interest accrued on each Fixed Rate Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Fixed Rate Advance is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on each Fixed Rate Advance having an Interest Period longer than three
months shall also be payable on the first day of each calendar quarter during
such Interest Period. Interest and fees under this Agreement shall be calculated
for actual days elapsed on the basis of a 360-day year except that interest on
Floating Rate Advances and Absolute Rate Advances shall be calculated for actual
days elapsed on the basis of a 365-day (or, if applicable, 366-day) year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 1:00 p.m. (New
York time) at the place of payment. If any payment of principal of or interest
on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
     2.14. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, (a) the Administrative Agent will
notify each Revolving Credit Lender of the contents of each Aggregate Revolving
Credit Commitment reduction notice and Competitive Bid Borrowing Notice (except
as otherwise provided in Section 2.3.10), and (b) the Administrative Lender
shall notify each Lender under a Facility of each Ratable Borrowing Notice, Rate
Option Notice and repayment notice received by the Administrative Agent with
respect to such Facility. The Administrative Agent will notify each Lender under
a Facility of the interest rate applicable to each Fixed Ratable Advance under
such Facility promptly upon determination of such interest rate and will give
each Lender prompt notice of each change in the Alternate Base Rate.
     2.15. Lending Installations. Each Lender may book its Loans under either or
both of the Facilities at any Lending Installation selected by such Lender and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the applicable Loans
and Notes issued hereunder shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIV, designate
replacement or additional Lending Installations through which Loans under either
or both of the Facilities will be made by it and for whose account Loan payments
under either or both of the Facilities are to be made.
     2.16. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of any of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The

43



--------------------------------------------------------------------------------



 



Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.
     2.17. Extension of Facility Termination Dates. The Borrower may request,
but not more than once in each fiscal year of the Borrower, an extension of the
Facility Termination Date of one or both of the Facilities by submitting a
request for an extension to the Administrative Agent (an “Extension Request”).
The Extension Request must specify the Facility or Facilities with respect to
which such extension is requested and the new Facility Termination Date
requested by the Borrower with respect thereto (“Extension Date”), which shall
be not more than five years after the date of the Extension Request. Promptly
upon receipt of an Extension Request, the Administrative Agent shall notify each
Lender under the applicable Facility or Facilities of the contents thereof and
shall request each Lender under the applicable Facility or Facilities to approve
the Extension Request (which approval may be given or withheld by each Lender in
its sole discretion). If an Extension Request requests an extension of both
Facility Termination Dates, a Lender may, at its election, approve an extension
of either, neither or both of the Facility Termination Dates. Each Lender
approving an Extension Request shall deliver its written approval no later than
75 days following such Extension Request. If written approval of the Required
Facility Lenders under the applicable Facility is not received by the
Administrative Agent within such 75-day period, the Extension Request under the
applicable Facility shall be denied. If such written approval of the Required
Facility Lenders under the applicable Facility is received by the Administrative
Agent within such 75-day period, the Facility Termination Date under the
applicable Facility shall be extended to the Extension Date specified in the
Extension Request but only with respect to the Lenders under the applicable
Facility that have given such written approval. Except to the extent that a
Lender that did not give its written approval to such Extension Request under a
Facility (“Declining Lender”) is replaced prior to its applicable Declining
Lender’s Termination Date as provided in Section 2.20, then (a) in the case of
the Revolving Credit Facility, the Aggregate Revolving Credit Commitment shall
be decreased by the Revolving Credit Commitment of each such Revolving Credit
Declining Lender, which Declining Lender’s Revolving Credit Commitment shall
terminate on the Revolving Credit Facility Termination Date, as determined prior
to such Extension Request (the “Revolving Credit Declining Lender’s Termination
Date”), (b) in the case of the Term Loan Facility, the aggregate amount of the
Term Loan Facility shall be reduced by the amount of such Declining Lender’s
Term Loans on the Term Maturity Date, as determined prior to such Extension
Request (the “Term Declining Lender’s Termination Date”), and (c) in each case
((a) or (b), as applicable) the Loans and all interest, fees and other amounts
owed to such Declining Lender under the Facility or Facilities with respect to
which it is a Declining Lender shall be paid in full on each such Declining
Lender’s Termination Date.

44



--------------------------------------------------------------------------------



 



     2.18. Facility Increase. (a) The Borrower may, at any time and from time to
time, by notice to the Administrative Agent, request an increase (“Facility
Increase”) in the Aggregate Revolving Credit Commitment or Term Loan Facility
(or both) (within the limitations herein provided), which notice shall set forth
the amount of such requested Facility Increase and the Facility or Facilities
with respect to which such Facility Increase is requested (within the
limitations herein provided). The Aggregate Revolving Credit Commitment, the
Term Loan Facility, or both, may be so increased either by having one or more
New Lenders become Lenders under the applicable Facility or Facilities and/or by
having any one or more of the then existing Lenders under a Facility (at their
respective election in their sole discretion) that have been approved by the
Borrower, increase the amount of their Revolving Credit Commitments or Term
Commitments (as applicable), provided that (i) each Facility Increase shall be
in an amount not less than $5,000,000; and (ii) the Aggregate Facility shall not
exceed the Aggregate Facility Limit.
          (b) As a condition to a Facility Increase, (i) the Borrower and each
Additional Lender shall have executed and delivered a commitment and acceptance
(the “Commitment and Acceptance”) substantially in the form of Exhibit G hereto
(modified, as applicable, in the case of a Facility Increase under the Term Loan
Facility), and the Administrative Agent shall have accepted and executed the
same; (ii) if requested by an Additional Lender, the Borrower shall have
executed and delivered to the Administrative Agent the applicable Note payable
to the order of such Additional Lender; (iii) the Guarantors shall have
consented in writing to the Facility Increase and shall have agreed that their
Guaranty Agreements continue in full force and effect; (iv) the Borrower and
each Additional Lender shall otherwise have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Facility Increase; and (v) if requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent opinions of counsel (substantially similar to the forms of opinions
provided for in Section 5.1(viii), modified to apply to the Facility Increase
and to each Note, Commitment and Acceptance, and other documents executed and
delivered in connection with such Facility Increase). The form and substance of
the documents required under clauses (i) through (v) above shall be fully
acceptable to the Administrative Agent. The Administrative Agent shall promptly
provide written notice to all of the Lenders hereunder of the Facility Increase.
          (c) Upon the effective date of any Facility Increase pursuant to the
provisions hereof (the “Increase Date”), which Increase Date shall be mutually
agreed upon by the Borrower, each applicable Additional Lender and the
Administrative Agent, then:

  (i)   In the case of a Facility Increase under the Revolving Credit Facility,
(A) such Additional Lender under the Revolving Credit Facility shall be deemed
to have irrevocably and unconditionally purchased and received, without recourse
or warranty, from the Revolving Credit Lenders party to this Agreement
immediately prior to the Increase Date, an undivided interest and participation
in any Facility Letter of Credit then outstanding, ratably, such that each
Revolving Credit Lender (including each Additional Lender under the Revolving
Credit Facility) holds a participation interest in each such Facility Letter of
Credit in the amount of its then Revolving Credit Ratable Share thereof; (B) on
such Increase

45



--------------------------------------------------------------------------------



 



      Date, the Borrower shall repay all outstanding Floating Rate Advances
under the Revolving Credit Facility and reborrow a Floating Rate Advance in a
like amount from the Revolving Credit Lenders (including each Additional Lender
under the Revolving Credit Facility); (C) except as provided in clause (D), such
Additional Lender under the Revolving Credit Facility shall not participate in
any then outstanding Fixed Ratable Advances under the Revolving Credit Facility;
(D) if the Borrower shall at any time on or after such Increase Date convert or
continue any Fixed Ratable Advance that was outstanding under the Revolving
Credit Facility on such Increase Date, the Borrower shall be deemed to repay
such Fixed Ratable Advance on the date of the conversion or continuation thereof
and then to reborrow as a Revolving Credit Ratable Advance a like amount on such
date so that the Additional Lender under the Revolving Credit Facility shall
make a Revolving Credit Ratable Loan on such date; and (E) such Additional
Lender under the Revolving Credit Facility shall make its Revolving Credit
Ratable Share of all Revolving Credit Ratable Advances made on or after such
Increase Date (including those referred to in clauses (B) and (D) above) and
shall otherwise have all of the rights and obligations of a Revolving Credit
Lender hereunder on and after such Increase Date. Notwithstanding the foregoing,
upon the occurrence of a Default prior to the date on which such Additional
Lender is holding Fixed Ratable Loans under the Revolving Credit Facility equal
to its Revolving Credit Ratable Share of all Fixed Ratable Advances under the
Revolving Credit Facility, such Additional Lender shall, upon notice from the
Administrative Agent, on or after the date on which the Obligations are
accelerated or become due following such Default, pay to the Administrative
Agent (for the account of the other Revolving Credit Lenders, to which the
Administrative Agent shall pay their Revolving Credit Ratable Shares thereof
upon receipt) a sum equal to such Additional Lender’s Revolving Credit Ratable
Share of each Fixed Ratable Advance then outstanding under the Revolving Credit
Facility with respect to which such Additional Lender does not then hold a Fixed
Ratable Loan equal to its Revolving Credit Ratable Share thereof; such payment
by such Additional Lender shall constitute an ABR Loan hereunder.

  (ii)   In the case of a Facility Increase under the Term Loan Facility, (A) on
such Increase Date, each Additional Lender under the Term Loan Facility shall
advance its Additional Term Loan, which shall be combined with the other
outstanding Term Advances and converted into one or more Ratable Advances under
the Term Loan Facility; (B) on such Increase Date, the Borrower shall pay all
costs (if any) payable under Section 3.4 resulting from the termination of any
Fixed Ratable Advances under the Term Loan Facility prior to the last day of the
applicable Interest Period; and (C) such Additional Lender under the Term Loan
Facility shall have all of the rights and obligations of a Term Lender hereunder
on and after such Increase Date.

46



--------------------------------------------------------------------------------



 



          (d) Solely for purposes of clause (i) of the definitions of “Majority
Lenders,” “Required Lenders,” and “Required Revolving Credit Lenders,” until
such time as an Additional Lender under the Revolving Credit Facility holds
Revolving Credit Ratable Loans equaling its Revolving Credit Ratable Share of
all outstanding Revolving Credit Ratable Advances, the amount of such Additional
Lender’s new Revolving Credit Commitment or the increased amount of its
Revolving Credit Commitment (as applicable) shall be excluded from the amount of
the Revolving Credit Commitments and there shall be included in lieu thereof at
any time an amount equal to the sum of the outstanding Revolving Credit Ratable
Loans and the participation interests in Facility Letters of Credit held by such
Additional Lender with respect to its new Revolving Credit Commitment or the
increased amount of its Revolving Credit Commitment.
          (e) Nothing contained herein shall constitute, or otherwise be deemed
to be, a commitment or agreement on the part of any Lender to increase its
Revolving Credit Commitment hereunder or to make an Additional Term Loan
hereunder at any time or a commitment or agreement on the part of the Borrower
or the Administrative Agent to give or grant any Lender the right to increase
its Revolving Credit Commitment hereunder or to make an Additional Term Loan
hereunder at any time.
     2.19. Swing Line. (a) The Swing Line Lender agrees, on the terms and
conditions hereinafter set forth, to make Advances (“Swing Line Advances”) to
the Borrower from time to time during the period from the date of this
Agreement, up to but not including the fifth (5th) day prior to the Facility
Termination Date, in an aggregate principal amount not to exceed at any time
outstanding the lesser of (i) the Swing Line Commitment or (ii) the Aggregate
Available Credit.
          (b) The Swing Line Advances shall be evidenced by the Swing Line Note.
Each Swing Line Advance shall be in an amount not less than One Million Dollars
($1,000,000) and, if in excess thereof, in integral multiples of One Million
Dollars ($1,000,000). Within the limits set forth in Section 2.19(a), the
Borrower may borrow, repay and reborrow under this Section 2.19.
          (c) The Borrower shall give the Swing Line Lender (and, if the Swing
Line Lender is not also the Administrative Agent, the Administrative Agent)
notice requesting a Swing Line Advance (“Swing Line Borrowing Notice”) not later
than 2:00 p.m. (New York time) on the Business Day of such Swing Line Advance,
specifying the amount of such requested Swing Line Advance. Each such Swing Line
Borrowing Notice shall be accompanied by the Ratable Borrowing Notice provided
for in Section 2.19(d). All Swing Line Borrowing Notices and Ratable Borrowing
Notices given by the Borrower under this Section 2.19(c) shall be irrevocable.
Upon satisfaction of the applicable conditions set forth in Section 5.2, the
Swing Line Lender will make the Swing Line Advance available to the Borrower in
immediately available funds by crediting the amount thereof to the Borrower’s
account with the Swing Line Lender. If the Swing Line Lender is not also the
Administrative Agent, the Swing Line Lender shall not advance the Swing Line
Advance unless and until the Administrative Agent shall have confirmed (by
telephonic notice) that such applicable conditions have been satisfied.
          (d) Each Swing Line Advance shall bear interest at the Alternate Base
Rate and shall be paid in full on or before the third Business Day following the
making of such Swing Line Loan and, if not so paid by the Borrower, shall be
paid in full from the proceeds of a

47



--------------------------------------------------------------------------------



 



Ratable Advance made by the Revolving Credit Lenders pursuant to Section 2.2 on
the third Business Day following the making of such Swing Line Advance. Each
Swing Line Borrowing Notice given by the Borrower under Section 2.19(c) shall
include, or if it does not include shall be deemed to include, an irrevocable
Ratable Borrowing Notice under Section 2.2 requesting the Revolving Credit
Lenders to make a Ratable Revolving Credit Advance, on or before the third
Business Day following the making of such Swing Line Advance, of the full amount
of such Swing Line Advance, unless such Swing Line Advance is sooner paid in
full by the Borrower.
          (e) Provided that the applicable conditions set forth in Section 5.2
shall have been satisfied at the time of the making of such Swing Line Advance,
the Revolving Credit Lenders irrevocably agree to make the Revolving Credit
Ratable Advance provided for in Section 2.19(d), notwithstanding any subsequent
failure to satisfy such conditions or any other facts or circumstances including
(without limitation) the existence of a Default. If and to the extent that any
Revolving Credit Lender shall fail to make a Revolving Credit Ratable Loan in
the amount of its Revolving Credit Ratable Share of such Revolving Credit
Ratable Advance, such Revolving Credit Lender shall be irrevocably deemed to
have purchased from the Swing Line Lender a participation interest in such Swing
Line Advance in an amount equal to the amount of such Revolving Credit Lender’s
Revolving Credit Ratable Share of such Revolving Credit Ratable Advance.
     2.20. Replacement of a Lender. If a Lender (“Affected Lender”) (a) sustains
or incurs a loss or expense or reduction of income and requests reimbursement
therefor from the Borrower pursuant to Section 3.1, 3.2 or 3.5, (b) determines
that maintenance of any of its Fixed Rate Loans at a suitable Lending
Installation would violate any applicable Law and so notifies the Administrative
Agent pursuant to Section 3.3, or (c) is a Declining Lender, the Borrower may
within ninety (90) days after the date on which the Borrower receives such
request (in the case of clause (a) above) or after the date on which the
Administrative Agent gives the Borrower notice of the Administrative Agent’s
receipt of the notice from such Lender under Section 3.3 (in the case of clause
(b) above) or at any time prior to such Declining Lender’s Termination Date (in
the case of clause (c) above) notify the Administrative Agent and such Affected
Lender that a Replacement Lender designated by the Borrower in the notice has
agreed to replace such Lender with respect to its Revolving Credit Commitment,
Revolving Credit Loans and Term Loans, provided that (i), in the case of
replacement of a Declining Lender that is a Declining Lender under only one
Facility, such replacement may only be made with respect to such Facility, but
in all other cases such replacement shall be made with respect to each Facility
under which such Affected Lender is a Lender; (ii) any Replacement Lender that,
immediately prior to its replacement of a Lender hereunder, was not a Lender
hereunder shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld); and (iii) the Borrower shall have
paid any amounts due pursuant to Section 3.1, 3.2 or 3.5 to the Affected Lender
to be replaced on or before such replacement. The Affected Lender to be replaced
shall assign, as applicable, its Revolving Credit Commitment, Loans and
interests in outstanding Facility Letters of Credit and/or Term Loans hereunder
to the Replacement Lender pursuant to the procedures for assignments contained
in Section 13.3 and shall receive, concurrently with such assignments, payment
of an amount equal to all outstanding amounts payable to such Affected Lender
with respect to the applicable Facility or Facilities, including without
limitation the aggregate outstanding principal amount of the Loans held by such
Affected Lender, all interest thereon to the date of the assignment, all accrued
fees to the date of such assignment and

48



--------------------------------------------------------------------------------



 



any amounts payable under Section 3.4 with respect to any payment of any Fixed
Rate Loan resulting from such assignment. Such Affected Lender shall not be
responsible for the payment to the Administrative Agent of the fee provided for
in Section 13.3.2, which fee shall be paid by such Replacement Lender. In the
case of an assignment by a Declining Lender under this Section 2.20, the
Replacement Lender that is the assignee of the Declining Lender shall agree at
the time of such assignment to the extension to the Extension Date of the
Facility Termination Date with respect to the applicable Facility or Facilities,
which agreement shall be set forth in a written instrument delivered and
satisfactory to the Borrower and the Administrative Agent.
     2.21. Termination of Commitment of Declining Lender. At any time prior to
the replacement of a Declining Lender pursuant to Section 2.20, the Borrower
may, upon not less than 15 days’ prior notice to the Administrative Agent and
such Declining Lender, terminate the Revolving Credit Commitment and/or prepay
the Term Loans (as applicable) of such Declining Lender, but only under a
Facility with respect to which it is a Declining Lender, as of a Business Day
(prior to the applicable Declining Lender’s Termination Date) set forth in such
notice, provided, however, that if such Declining Lender is an Issuing Bank, the
termination of its Revolving Credit Commitment shall be permitted only upon
satisfaction of the requirements set forth in Section 4.10. In the event of such
termination of the Revolving Credit Commitment and/or prepayment of Term Loans
(as applicable), the Borrower shall pay to the Administrative Agent on the date
of termination of such Revolving Credit Commitment and/or prepayment of Term
Loans, for the account of such Declining Lender, all Loans and other sums
payable to such Declining Lender hereunder under the applicable Facility and all
amounts (if any) payable to such Declining Lender under Section 3.4 under such
Facility by reason of such payment. Such Declining Lender shall continue to be
entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 4.9 and 10.6(b) to the
extent such Declining Lender’s entitlement to such benefit arose out of its
position as a Lender under such Facility prior to the termination of its
Revolving Credit Commitment and/or prepayment of its Term Loans (as applicable).
ARTICLE III
YIELD PROTECTION; TAXES
     3.1. Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

  (i)   subjects at least two Lenders or applicable Lending Installations to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to such Lenders in respect of their Fixed Rate Loans, or    
(ii)   imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, at least two

49



--------------------------------------------------------------------------------



 



      Lenders or applicable Lending Installations (other than reserves and
assessments taken into account in determining the interest rate applicable to
Fixed Rate Advances), or

  (iii)   imposes any other condition the result of which is to increase the
cost to at least two Lenders or applicable Lending Installations of making,
funding or maintaining Fixed Rate Loans or reduces any amount receivable by at
least two Lenders or applicable Lending Installations in connection with their
Eurodollar Loans, or requires at least two Lenders or applicable Lending
Installations to make any payment calculated by reference to the amount of Fixed
Rate Loans held or interest received by them, by an amount deemed material by
such Lenders,

and the result of any of the foregoing is to increase the cost to such Lenders
or applicable Lending Installations of making or maintaining their Fixed Rate
Loans or Revolving Credit Commitments or to reduce the return received by such
Lenders or applicable Lending Installations in connection with such Fixed Rate
Loans or Revolving Credit Commitments, then, within 30 days of demand by such
Lenders, the Borrower shall pay such Lenders such additional amount or amounts
as will compensate such Lenders for such increased cost or reduction in amount
received.
     3.2. Changes in Capital Adequacy Regulations. If at least two Lenders
determine the amount of capital required or expected to be maintained by such
Lenders, any Lending Installation of such Lenders or any corporation controlling
such Lenders is increased as a result of a Change (as hereinafter defined),
then, within 30 days of demand by such Lenders, the Borrower shall pay such
Lenders the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lenders determine is
attributable to this Agreement, their Loans or their Revolving Credit
Commitments to make Revolving Credit Loans or to issue or participate in
Facility Letters of Credit hereunder (after taking into account such Lenders’
policies as to capital adequacy). “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other Law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of Law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
     3.3. Availability of Certain Advances. If the Required Facility Lenders
under a Facility determine that (i) deposits of a type and maturity appropriate
to match fund Eurodollar Ratable Advances are not available or (ii) the interest
rate applicable to a Rate Option does not accurately reflect the cost of making
or maintaining the applicable Ratable Advance, then the

50



--------------------------------------------------------------------------------



 



Administrative Agent shall suspend the availability of the affected Rate Option
under such Facility.
     3.4. Funding Indemnification. If any payment of a Fixed Rate Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Fixed Rate Advance is not
made, or any Advance is not continued or converted into a Fixed Rate Advance, on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost (including
any internal administrative costs not to exceed $250.00) incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Fixed Rate
Advance. Notwithstanding the foregoing, if such loss or cost results from an
occurrence other than (i) a prepayment by the Borrower (except a prepayment
required to be made under Section 3.3 by reason of a change in any Law or
interpretation of Law occurring after the making of, or conversion into or
continuation of, a Type of Fixed Rate Loan and resulting in the determination
that maintenance by a Lender of such Type of Fixed Rate Loan violates applicable
Law pursuant to Section 3.3), or (ii) a default by the Borrower or by the
Lenders, the Borrower’s obligation to indemnify the Lenders shall be limited to
one-half (1/2) of the losses or costs incurred by each Lender.
     3.5. Taxes. (a) The Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
          (b) The Borrower agrees unconditionally to indemnify and save the
Administrative Agent and the Lenders harmless from and against any or all
present or future claims, liabilities or losses with respect to or resulting
from any omission by the Borrower to pay, or any delay in paying, any Other
Taxes. Such indemnification payments by the Borrower shall be made within
30 days of the date the Administrative Agent or such Lender makes demand
therefor pursuant to Section 3.6.
          (c) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date of this Agreement,
(i) deliver to each of the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or W-8ECI
(or a successor form), certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to each of the Borrower and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9 (or a
successor form), as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without

51



--------------------------------------------------------------------------------



 



limitation any change in treaty, law or regulation) has occurred after the date
such Lender becomes a Lender hereunder and prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
          (d) For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to Section 3.5(c) (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(c), the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes, at no cost to the Borrower.
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
     3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its applicable Fixed Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of the applicable Fixed Rate Advances under Section 3.3, so long
as such designation is not, in the judgment of such Lender, materially
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount (which calculations shall be made in good faith) and
shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Fixed Rate Loan shall be calculated as though each Lender
funded its Fixed Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
interest rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable within 30 days after receipt by the Borrower of
such written statement. The obligations of the Borrower under Sections 3.1, 3.2,
3.4 and 3.5 shall survive payment of the Obligations and termination of this
Agreement. Notwithstanding anything to the contrary contained herein, the
Borrower shall not be required to make any payments to any Lender pursuant to
Sections 3.1, 3.2, 3.4 or 3.5 relating to any period of time which is greater
than 90 days prior to such Person’s request for additional payment except for
retroactive application of any law, rule or regulation, in which

52



--------------------------------------------------------------------------------



 



case the Borrower is required to make such payments so long as such Person makes
a request therefor within 90 days after the public announcement of such
retroactive application.
ARTICLE IV
THE LETTER OF CREDIT FACILITY
     4.1. Facility Letters of Credit. At the request of the Borrower, each
Issuing Bank shall, within the limits of its Issuing Bank’s L/C Limit and on the
terms and conditions set forth in this Agreement, issue from time to time for
the account of the Borrower, through such offices or branches as it and the
Borrower may jointly agree, one or more Facility Letters of Credit (which, in
the case of a Performance Letter of Credit, may be an Escrow Agreement) in
accordance with this Article IV, during the period commencing on the Closing
Date and ending on the Business Day prior to the Revolving Credit Facility
Termination Date.
     4.2. Limitations. No Issuing Bank shall issue, amend or extend, at any
time, any Facility Letter of Credit:

  (i)   if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, (A) the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank shall
exceed any limit imposed by Law upon such Issuing Bank or (B) the outstanding
undrawn face amount of all Facility Letters of Credit issued by such Issuing
Bank shall exceed such Issuing Bank’s L/C Limit;     (ii)   if, after giving
effect to the Facility Letter of Credit or amendment or extension thereof
requested hereunder, the aggregate principal amount of the Facility Letter of
Credit Obligations would exceed the L/C Sublimit;     (iii)   that is in (or in
the case of an amendment of a Facility Letter of Credit, increases the face
amount thereof by) an amount in excess of the then Aggregate Available Revolving
Credit;     (iv)   if such Issuing Bank receives written notice from the
Administrative Agent on the proposed Issuance Date of such Facility Letter of
Credit that the conditions precedent contained in Sections 5.1 or 5.2, as
applicable, would not on such Issuance Date be satisfied unless such conditions
are thereafter satisfied and written notice of such satisfaction is given to
such Issuing Bank by the Administrative Agent;     (v)   that is in a currency
other than U.S. Dollars; or     (vi)   that has a stated maturity date later
than the earlier of (A) four years after the Issuance Date and (B) one year
after the Revolving Credit Facility Termination Date, provided, however, that,
no Revolving Credit Declining Lender that is an Issuing Bank shall issue or
extend a Facility Letter of Credit that has a stated maturity date that is later
than its Revolving Credit

53



--------------------------------------------------------------------------------



 



      Declining Lender’s Termination Date. For purposes of this clause (vi), the
“stated maturity date” is the expiration date of the Facility Letter of Credit,
giving effect to any future extension thereof under an automatic renewal
provision, unless such automatic renewal provision permits the Issuing Bank to
elect not to extend by giving written notice of cancellation to the beneficiary
of such Facility Letter of Credit.

     4.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions:

  (i)   the Borrower shall have delivered to such Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents
(including, if requested, an Application) and materials as may be reasonably
required pursuant to the terms thereof, and the proposed Facility Letter of
Credit shall be reasonably satisfactory to such Issuing Bank in form and
content; and     (ii)   as of the Issuance Date no order, judgment or decree of
any court, arbitrator or governmental authority shall enjoin or restrain such
Issuing Bank from issuing the Facility Letter of Credit and no Law applicable to
such Issuing Bank and no directive from any Official Body with jurisdiction over
such Issuing Bank shall prohibit such Issuing Bank from issuing Letters of
Credit generally or from issuing that Facility Letter or Credit.

     4.4. Procedure for Issuance of Facility Letters of Credit. (a) The Borrower
shall give such Issuing Bank and the Administrative Agent not less than five
(5) Business Days’ (or such shorter period as such Issuing Bank, the Borrower
and the Administrative Agent shall agree) prior notice (in writing or by
telephonic notice confirmed promptly in writing) of any requested issuance of a
Facility Letter of Credit under this Agreement. Such notice shall specify
(i) the stated amount of the Facility Letter of Credit requested, (ii) the
requested Issuance Date, which shall be a Business Day, (iii) the date on which
such requested Facility Letter of Credit is to expire, which date shall be in
compliance with the requirements of Section 4.2(vi), (iv) the purpose for which
such Facility Letter of Credit is to be issued, (v) the Person for whose benefit
the requested Facility Letter of Credit is to be issued, and (vi) whether such
Facility Letter of Credit is a Performance Letter of Credit (and, if so, whether
it is an Escrow Agreement) or a Financial Letter of Credit. At the time such
request is made, the Borrower shall also provide such Issuing Bank with a copy
of the form of the Facility Letter of Credit it is requesting be issued.
          (b) As soon as practicable and in no event later than one Business Day
prior to the requested date of issuance of such Facility Letter of Credit, such
Issuing Bank shall approve or disapprove, in its reasonable discretion, the
issuance of such requested Facility Letter of Credit and shall notify the
Borrower and the Administrative Agent of such approval or disapproval, but the
issuance of such approved Facility Letter of Credit shall continue to be subject
to the provisions of this Article IV.

54



--------------------------------------------------------------------------------



 



          (c) As soon as practicable and in no event later than one Business Day
prior to the issuance of a Facility Letter of Credit approved by an Issuing Bank
as provided in Section 4.4(b), the Borrower shall confirm by notice (“Facility
Letter of Credit Notice”) in writing to the Administrative Agent and to such
Issuing Bank the intended Issuance Date and amount of such Facility Letter of
Credit. Not later than 11:00 a.m. (New York time) on the Business Day following
its receipt of a Facility Letter of Credit Notice, the Administrative Agent
shall determine and shall notify the Issuing Bank and the Borrower (in writing
or by telephonic notice confirmed promptly thereafter in writing) whether
issuance of the requested Facility Letter of Credit would be permitted under the
provisions of Sections 4.2(ii) and (iii). If the Administrative Agent notifies
such Issuing Bank and the Borrower that such issuance would be so permitted,
then, subject to the terms and conditions of this Article IV and provided that
the applicable conditions set forth in Sections 5.1 and 5.2 have been satisfied,
such Issuing Bank shall, on the requested Issuance Date, issue the requested
Facility Letter of Credit in accordance with such Issuing Bank’s usual and
customary business practices. Such Issuing Bank shall give the Administrative
Agent written notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Facility Letter of Credit.
          (d) An Issuing Bank shall not extend (other than by operation of an
automatic renewal provision) or amend any Facility Letter of Credit unless the
requirements of this Section 4.4 are met as though a new Facility Letter of
Credit were being requested and issued.
          (e) Any Lender may, but shall not be obligated to, issue to the
Company or any Subsidiary Letters of Credit (that are not Facility Letters of
Credit) for its own account, and at its own risk. None of the provisions of this
Article IV shall apply to any Letter of Credit that is not a Facility Letter of
Credit.
     4.5. Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Facility Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence, shall not
put such Issuing Bank under any resulting liability to any Revolving Credit
Lender or, provided that such Issuing Bank has complied with the procedures
specified in Section 4.4 in all material respects, relieve any Revolving Credit
Lender of its obligations hereunder to such Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, an Issuing Bank shall have no
obligation to the Lenders other than to confirm that any documents required to
be delivered under such Facility Letter of Credit appear to have been delivered
in compliance with the requirements of such Facility Letter of Credit.
     4.6. Participation. (a) Immediately upon issuance by an Issuing Bank of any
Facility Letter of Credit in accordance with Section 4.4 (and, in the case of
the Existing Letters of Credit, on the Closing Date), each Revolving Credit
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, in the amount of its Revolving Credit Ratable Share
of, such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto other than amounts owing to
such Issuing Bank under Section 3.2 or 4.7(b)). Immediately upon the Revolving
Credit Declining Lender’s Termination Date of a Revolving Credit Declining
Lender or termination of the Revolving Credit Commitment of a Revolving Credit
Declining Lender pursuant to Section 2.21, each other Revolving Credit Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from such Revolving

55



--------------------------------------------------------------------------------



 



Credit Declining Lender, without recourse or warranty, a portion of each such
Declining Lender’s undivided interest and participation in all outstanding
Facility Letters of Credit (in the proportion of the Revolving Credit Ratable
Shares of such purchasing Lenders determined immediately following the
termination of the Revolving Credit Commitment of such Revolving Credit
Declining Lender) such that, upon such purchase, each Revolving Credit Lender
holds an undivided interest and participation in all outstanding Facility
Letters of Credit in the amount of its then Revolving Credit Ratable Share
thereof.
          (b) In the event that an Issuing Bank makes any payment under any
Facility Letter of Credit, the Borrower shall immediately and unconditionally
reimburse the Issuing Bank therefor, whether through an Advance hereunder or
otherwise. If the Borrower shall not have repaid such amount to such Issuing
Bank on or before the date of such payment by such Issuing Bank, such Issuing
Bank shall promptly so notify the Administrative Agent, which shall promptly so
notify each Revolving Credit Lender. Upon receipt of such notice, each Revolving
Credit Lender severally agrees that it shall promptly and unconditionally pay to
the Administrative Agent (in same day funds) for the account of such Issuing
Bank the amount of such Revolving Credit Lender’s Revolving Credit Ratable Share
of the payments so made by such Issuing Bank, and the Administrative Agent shall
promptly pay such amount, and any other amounts received by the Administrative
Agent for such Issuing Bank’s account pursuant to this Section 4.6(b), to such
Issuing Bank. If the Administrative Agent so notifies such Revolving Credit
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Revolving
Credit Lender shall make available to the Administrative Agent for the account
of such Issuing Bank such Revolving Credit Lender’s Revolving Credit Ratable
Share of the amount of such payment on such Business Day in same day funds. If
and to the extent such Revolving Credit Lender shall not have so made its
Revolving Credit Ratable Share of the amount of such payment available to the
Administrative Agent for the account of such Issuing Bank, such Revolving Credit
Lender agrees to pay to the Administrative Agent for the account of such Issuing
Bank forthwith on demand such amount, together with interest thereon, for each
day from the date such payment was first due until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank, at the Federal
Funds Effective Rate. The failure of any Revolving Credit Lender to make
available to the Administrative Agent for the account of such Issuing Bank such
Revolving Credit Lender’s Revolving Credit Ratable Share of any such payment
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuing
Bank its Revolving Credit Ratable Share of any payment on the date such payment
is to be made.
          (c) The payments made by the Revolving Credit Lenders to an Issuing
Bank in reimbursement of amounts paid by it under a Facility Letter of Credit
shall constitute, and the Borrower hereby expressly acknowledges and agrees that
such payments shall constitute, Revolving Credit Advances hereunder and such
payments shall for all purposes be treated as Revolving Credit Advances
(notwithstanding that the amounts thereof may not comply with the provisions of
Section 2.5). Such Revolving Credit Advances shall be ABR Advances, subject to
the Borrower’s rights under Article II hereof.
          (d) Upon the request of the Administrative Agent or any Revolving
Credit Lender, an Issuing Bank shall furnish to the requesting Administrative
Agent or Revolving

56



--------------------------------------------------------------------------------



 



Credit Lender copies of any Facility Letter of Credit or Application to which
such Issuing Bank is party.
          (e) The obligations of the Revolving Credit Lenders to make payments
to the Administrative Agent for the account of an Issuing Bank with respect to a
Facility Letter of Credit shall be irrevocable, not subject to any qualification
or exception whatsoever and shall be made in accordance with, but not subject
to, the terms and conditions of this Agreement under all circumstances,
including without limitation the following:

  (i)   any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;     (ii)   the existence of any claim, setoff, defense or
other right which the Borrower may have at any time against a beneficiary named
in a Facility Letter of Credit or any transferee of any Facility Letter of
Credit (or any Person for whom any such transferee may be acting), such Issuing
Bank, the Administrative Agent, any Revolving Credit Lender, or any other
Person, whether in connection with this Agreement, any Facility Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the Borrower or any other Loan
Party and the beneficiary named in any Facility Letter of Credit);     (iii)  
any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;    
(iv)   the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;     (v)   any
failure by the Administrative Agent or an Issuing Bank to make any reports
required pursuant to Section 4.8; or     (vi)   the occurrence of any Default or
Unmatured Default.

     4.7. Compensation for Facility Letters of Credit. (a) The Borrower agrees
to pay to the Administrative Agent (except to the extent that the Borrower shall
be required to pay directly to the Revolving Credit Lenders as provided in
Section 4.7(c)), in the case of each outstanding Facility Letter of Credit, the
Facility Letter of Credit Fee therefor, payable quarterly in arrears as
hereinafter provided on the daily average face amount (net of permanent
reductions) of each Facility Letter of Credit outstanding at any time during the
preceding calendar quarter (but excluding any period prior to the Closing Date
during which an Existing Letter of Credit was outstanding, with respect to which
period fees shall be payable as provided in Section 5.1(xi)). The Facility
Letter of Credit Fees shall be due and payable quarterly in arrears (A) not
later than five (5) Business Days following Administrative Agent’s delivery to
Borrower of the quarterly statement of Facility Letter of Credit Fees, (B) on
the Revolving Credit Facility Termination Date and (C) if any Facility Letter of
Credit remains outstanding after the Revolving Credit Facility Termination Date
on the first day of each calendar quarter thereafter until the first day of

57



--------------------------------------------------------------------------------



 



the calendar quarter after the date on which the last outstanding Facility
Letter of Credit ceases to be outstanding (each such date specified in clause
(A), (B) or (C), a “Quarterly Payment Date”). The Administrative Agent shall
promptly remit such Facility Letter of Credit Fees, when received by it, to the
Revolving Credit Lenders in their Revolving Credit Ratable Shares thereof.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Issuing Bank (except to the extent that the Borrower shall be
required to pay directly to the Issuing Bank as provided in Section 4.7(c)) an
issuance fee of 0.125% per annum payable quarterly in arrears on each Quarterly
Payment Date (including, if any Facility Letter of Credit remains outstanding
after the Revolving Credit Facility Termination Date, each Quarterly Payment
Date thereafter until the first Quarterly Payment Date after the date on which
the last outstanding Facility Letter of Credit ceases to be outstanding) on the
daily average face amount (net of permanent reductions) of each Facility Letter
of Credit issued by such Issuing Bank and that was outstanding at any time
during the preceding calendar quarter (but excluding any period prior to the
Closing Date during which an Existing Letter of Credit was outstanding, with
respect to which period fees shall be payable as provided in Section 5.1(xi)).
The Administrative Agent shall promptly remit such issuance fee, when received
by it, to such Issuing Bank.
          (c) After the Revolving Credit Facility Termination Date and the
payment in full of all other Obligations, the Borrower shall make on each
Quarterly Payment Date (i) payments of Facility Letter of Credit Fees under
Section 4.7(a) directly to the Lenders in the amounts of their respective
Revolving Credit Ratable Shares thereof and (ii) payments of issuance fees under
Section 4.7(b) directly to each Issuing Bank that issued a Facility Letter of
Credit that was outstanding at any time during the prior calendar quarter.
          (d) Facility Letter of Credit Fees and issuance fees payable to the
Issuing Bank shall be calculated, on a pro rata basis for the period to which
such payment applies, for actual days elapsed during such period, on the basis
of a 360-day year.
     4.8. Issuing Bank Reporting Requirements. Each Issuing Bank shall, no later
than the third (3rd) Business Day following the last day of each month, provide
to the Administrative Agent a schedule of the Facility Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, showing the Issuance Date, account party, original face amount, amount
(if any) paid thereunder, expiration date and the reference number of each
Facility Letter of Credit outstanding at any time during such month (and whether
such Facility Letter of Credit is a Performance Letter of Credit or Financial
Letter of Credit) and the aggregate amount (if any) payable by the Borrower to
such Issuing Bank during the month pursuant to Section 3.2. Copies of such
reports shall be provided promptly to each Revolving Credit Lender and the
Borrower by the Administrative Agent.
     4.9. Indemnification; Nature of Issuing Bank’s Duties. (a) In addition to
amounts payable as elsewhere provided in this Article IV, the Borrower hereby
agrees to protect, indemnify, pay and save the Administrative Agent and each
Revolving Credit Lender and Issuing Bank harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) arising from the claims of third parties
against the Administrative Agent, any Issuing Bank or any Revolving Credit
Lender as a consequence, direct or indirect, of (i) the issuance of any Facility
Letter of Credit other than, in the case of an Issuing Bank, as a result of its
willful misconduct or gross negligence, or (ii) the

58



--------------------------------------------------------------------------------



 



failure of an Issuing Bank to honor a drawing under a Facility Letter of Credit
issued by it as a result of any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or governmental
authority.
          (b) As among the Borrower, the Revolving Credit Lenders, the
Administrative Agent and any Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of Facility Letters of Credit by, the
respective beneficiaries of such Facility Letters of Credit. In furtherance and
not in limitation of the foregoing, neither the Administrative Agent nor any
Revolving Credit Lender nor (subject to the provisions of Section 4.9(d)) an
Issuing Bank shall be responsible: (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of the Facility Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Facility Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Facility Letter of Credit to comply fully with conditions required in order to
draw upon such Facility Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Facility Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Facility Letter of Credit of the proceeds
of any drawing under such Facility Letter of Credit; and (viii) for any
consequences arising from causes beyond the control of the Administrative Agent,
such Issuing Bank and the Revolving Credit Lenders including, without
limitation, any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority. None of the
above shall affect, impair, or prevent the vesting of any of an Issuing Bank’s
rights or powers under this Section 4.9.
          (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing Bank
under or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not put such Issuing
Bank, the Administrative Agent or any Revolving Credit Lender under any
resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.
          (d) Notwithstanding anything to the contrary contained in this
Section 4.9, the Borrower shall have no obligation to indemnify an Issuing Bank
under this Section 4.9 in respect of any liability incurred by such Issuing Bank
arising primarily out of the willful misconduct or gross negligence of such
Issuing Bank, as determined by a court of competent jurisdiction, or out of the
wrongful dishonor by such Issuing Bank of a proper demand for payment made under
the Facility Letters of Credit issued by such Issuing Bank, unless such dishonor
was made at the request of the Borrower.
     4.10. Cash Collateralization. (a) If the expiration date of any Facility
Letter of Credit is (i) later than the Revolving Credit Facility Termination
Date or (ii) in the case of a Facility Letter of Credit issued by a Revolving
Credit Declining Lender, later than its Revolving Credit Declining Lender’s
Termination Date or such date on which such Declining Lender’s Revolving

59



--------------------------------------------------------------------------------



 



Credit Commitment is terminated pursuant to Section 2.21, the Borrower shall, or
shall cause one or more of the other Loan Parties to, (x) in the case of clause
(i) above, cash collateralize such Facility Letter of Credit not less than
thirty (30) days prior to the Revolving Credit Facility Termination Date or
(y) in the case of clause (ii) above, either cash collateralize such Facility
Letter of Credit or enter into such other arrangements as may be satisfactory to
such Revolving Credit Declining Lender for the purpose of terminating the
participation interests of all other Revolving Credit Lenders in such Facility
Letter of Credit. For purposes hereof, “cash collateralize” means, with respect
to any Facility Letter of Credit, that the Borrower or another Loan Party shall
provide, to the Administrative Agent for the benefit of the Revolving Credit
Lenders (or, with respect to clause (ii) above, to the applicable Revolving
Credit Declining Lender), cash or other collateral satisfactory to the
applicable Issuing Bank and, with respect to clause (i) above, the Required
Revolving Credit Lenders in an amount equal to such Facility Letter of Credit
and shall enter into such other indemnification agreement as the Issuing Bank
and, in the case of clause (i) of the first sentence of this Section 4.10(a),
the Required Revolving Credit Lenders may require.
          (b) Any Revolving Credit Declining Lender that is an Issuing Bank
shall, upon satisfaction by the Borrower of the provisions of paragraph
(a) above with respect to all outstanding Facility Letters of Credit issued by
such Declining Lender, execute and deliver to the Administrative Agent, on or
before the date of termination of such Declining Lender’s Revolving Credit
Commitment, a written instrument satisfactory to Administrative Agent confirming
that, upon the termination of such Declining Revolving Credit Lender’s Revolving
Credit Commitment, all outstanding Facility Letters of Credit issued by such
Declining Lender shall cease to be Facility Letters of Credit hereunder and that
all participation interests of the other Revolving Credit Lenders therein shall
terminate. Upon the termination of such Declining Lender’s Commitment in
accordance with the provisions of Section 2.21, all outstanding Facility Letters
of Credit issued by such Declining Lender shall cease to be Facility Letters of
Credit hereunder, and the participation interests of the other Lenders therein
shall cease and terminate.
     4.11. No Obligation. No Lender shall have any obligation hereunder to
accept or approve any request for, or to issue, amend or extend, any Letter of
Credit hereunder except for the obligations of the Revolving Credit Lenders
under this Article IV.
ARTICLE V
CONDITIONS PRECEDENT
     5.1. Closing Conditions. This Agreement shall not be effective unless the
Borrower has paid to the Administrative Agent the fees provided for in the Fee
Letter and has furnished to the Administrative Agent:

  (i)   Copies of the articles or certificate of incorporation of each of the
Borrower and the Company, together with all amendments, and a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.     (ii)   Copies, certified by the Secretary or
Assistant Secretary of each of the Borrower and the Company, of the by-laws and
Board of Directors’

60



--------------------------------------------------------------------------------



 



      resolutions and resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which the Borrower
or the Company (as applicable) is a party.

  (iii)   An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrower and the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower or the Company (as applicable) authorized to sign the
Loan Documents to which the Borrower or the Company (as applicable) is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower or the
Company (as applicable).     (iv)   To the extent requested by the
Administrative Agent, copies of the articles or certificate of incorporation,
partnership agreement or limited liability company operating agreement of each
other Loan Party, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.     (v)   To the extent requested by the
Administrative Agent, copies, certified by the Secretary or Assistant Secretary
of each other Loan Party, of its by-laws and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party.     (vi)   An incumbency certificate, executed by the
Secretary or Assistant Secretary of each other Loan Party, which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of such Loan Party authorized to sign the Loan Documents to which
such Loan Party is a party.     (vii)   A certificate, signed by the chief
financial officer, controller or chief accounting officer of the Borrower,
stating that on the initial Borrowing Date no Default or Unmatured Default has
occurred and is continuing.     (viii)   Written opinions of the Company’s and
Borrower’s counsel, addressed to the Lenders in substantially the forms of
Exhibit H and Exhibit I.     (ix)   Any Notes requested by a Lender pursuant to
Section 2.11 payable to the order of each such requesting Lender.     (x)   The
Guaranty Agreement duly executed by each of the Guarantors in substantially the
form of Exhibit J hereto.     (xi)   Evidence satisfactory to the Administrative
Agent that all “Obligations” (as that term is defined in the Original Credit
Agreement but specifically

61



--------------------------------------------------------------------------------



 



      excluding the Existing Letters of Credit) under the Original Credit
Agreement shall have been simultaneously paid in full.

  (xii)   Any other information required by Section 326 of the USA PATRIOT ACT
or necessary for the Administrative Agent or any Lender to verify the identity
of Borrower and any Guarantor as required by Section 326 of the USA PATRIOT ACT.
    (xiii)   Such other documents as any Lender or its counsel may have
reasonably requested.

     5.2. Each Advance. The Lenders shall not be required to make any Advance
(other than an Advance that, after giving effect thereto and to the application
of the proceeds thereof, does not increase the aggregate amount of outstanding
Advances under the applicable Facility), and no Issuing Bank shall be required
to issue, amend or extend a Facility Letter of Credit unless on the applicable
Borrowing Date or Issuance Date:

  (i)   There exists no Default or Unmatured Default, except for (A) Unmatured
Defaults that will be cured, and that the Borrower certifies will be cured, by
the use of the proceeds of such Advance or the issuance, amendment or extension
of such Facility Letter of Credit or (B) Unmatured Defaults (other than the
failure to pay any Obligation hereunder) that are not reasonably likely to have
a Material Adverse Effect and that the Borrower certifies that it reasonably
expects to cure before the date on which the same becomes a Default.     (ii)  
The representations and warranties contained in Article VI are true and correct
in all material respects as of such Borrowing Date or Issuance Date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.     (iii)  
All legal matters incident to the making of such Advance or issuance, amendment
or extension of such Facility Letter of Credit shall be satisfactory to the
Administrative Agent and its counsel and, in the case of a Facility Letter of
Credit, the Issuing Bank and its counsel.

     Each Ratable Borrowing Notice, Competitive Bid Borrowing Notice and Swing
Line Borrowing Notice with respect to each such Advance, and each Facility
Letter of Credit Notice with respect to the issuance, amendment or extension of
each such Facility Letter of Credit, shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 5.2(i) and
(ii) have been satisfied. The Administrative Agent or an Issuing Bank may
require a duly completed compliance certificate in substantially the form of
Exhibit K (but without any requirement for updating the calculations of
compliance with financial covenants) as a condition to making an Advance or the
issuance, amendment or extension of a Facility Letter of Credit.

62



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Borrower and the Company each represent and warrant to the Lenders
that:
     6.1. Existence and Standing. Each of the Borrower and the Company is a
corporation, duly and properly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. Each of the other Loan Parties is a corporation,
partnership, limited liability company or trust duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted to
the extent in each case it is material to the operation of the businesses of the
Loan Parties taken as a whole.
     6.2. Authorization and Validity. Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate (or, in the case of Loan Parties that are not corporations, other)
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the applicable Loan Parties enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally and except, in the case of any Designated Guarantor that, upon
request by the Borrower in accordance with Section 10.13 would be converted to a
Non-Loan Party, any violation of the foregoing that does not have a material
adverse effect on the ability of the Lenders or the Administrative Agent to
substantially realize the benefits afforded under the Loan Documents (it being
agreed that the parties will work together diligently to remedy promptly any
such violation).
     6.3. No Conflict; Consent. Neither the execution and delivery by the Loan
Parties of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law binding on any of the Loan Parties or their respective Property or (ii) the
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, of the Loan Parties, or
(iii) the provisions of any material indenture, instrument or agreement to which
any Loan Party is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Loan Party pursuant to the terms of any such indenture, instrument or agreement.
As of the Closing Date, no order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Official Body or any other
Person that has not been obtained by any Loan Party, is required to be obtained
by any Loan Party in connection with the execution and delivery of the Loan
Documents, the borrowings and the issuance of Facility Letters of Credit under
this Agreement, the payment and

63



--------------------------------------------------------------------------------



 



performance by the Loan Parties of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.
     6.4. Financial Statements. The October 31, 2005 consolidated financial
statements of the Company and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Company and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
     6.5. Material Adverse Change. As of the Closing Date, since October 31,
2005 there has been no change in the business, Property, condition (financial or
otherwise) or results of operations of the Loan Parties that could reasonably be
expected to have a Material Adverse Effect.
     6.6. Taxes. Except for violations or failures that individually or in the
aggregate are not reasonably likely to have a Material Adverse Effect, the Loan
Parties have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by any of the Loan Parties,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles. Except for violations or failures that individually or in the
aggregate are not reasonably likely to have a Material Adverse Effect, (i) no
tax Liens have been filed and no claims are being asserted with respect to any
such taxes and (ii) the charges, accruals and reserves on the books of the Loan
Parties in respect of any taxes or other governmental charges are adequate in
all material respects.
     6.7. Litigation and Contingent Obligations. Except as set forth on Schedule
6, there is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting any of the Loan Parties that (a) could reasonably be
expected to have a Material Adverse Effect or (b) seeks to prevent, enjoin or
delay the making of any Loans except (but only in the case of any litigation,
arbitration, governmental investigation, proceeding or inquiry described in this
clause (b) arising after the Closing Date) to the extent that the Borrower has
disclosed the same to the Administrative Agent and has concluded, on the basis
of advice of independent counsel and to the satisfaction of the Administrative
Agent, that the same is not reasonably likely to result in the prevention,
injunction or delay in the making of the Loans and that the pendency of such
litigation, arbitration, governmental investigation, proceeding or inquiry does
not have a Material Adverse Effect. Other than (A) any Contingent Obligation or
(B) any liability incident to any litigation, arbitration or proceeding that (in
the case of either (A) or (B)) (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) is set forth on Schedule 6, as of the Closing
Date, the Loan Parties have no Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.
     6.8. Subsidiaries. Schedule 7 contains an accurate list of all Subsidiaries
of the Company as of the date set forth in such Schedule, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Company, the Borrower or
other Subsidiaries. All of the issued and outstanding

64



--------------------------------------------------------------------------------



 



shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.
     6.9. Accuracy of Information. No information, exhibit or report furnished
by any of the Loan Parties to the Administrative Agent or to any Lender on or
before the Closing Date in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading.
     6.10. Regulation U. None of the Loan Parties holds or intends to hold
margin stock (as defined in Regulation U) in amounts such that more than 25% of
the value of the assets of any Loan Party are represented by margin stock.
     6.11. Material Agreements. None of the Loan Parties is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. None of
the Loan Parties is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement to
which it is a party, which default could reasonably be expected to have a
Material Adverse Effect.
     6.12. Compliance With Laws. The Loan Parties have complied with all Laws
applicable to the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply that could not
reasonably be expected to have a Material Adverse Effect.
     6.13. Ownership of Properties. Except as set forth on Schedule 8, on the
Closing Date, the Loan Parties will have good title, free of all Liens other
than Permitted Liens, to all of the Property and assets reflected in the
Company’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Loan Parties, except for transfers of such
Property and assets permitted under the terms of the Prior Credit Agreement.
     6.14. ERISA.
     6.14.1. Plan Assets; Prohibited Transactions. None of the Loan Parties is
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Loans nor the issuance of Facility Letters of Credit hereunder gives
rise to a Prohibited Transaction.
     6.14.2. Liabilities. The Unfunded Liabilities of all Single Employer Plans
do not in the aggregate exceed $10,000,000. Neither the Company nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$10,000,000.

65



--------------------------------------------------------------------------------



 



     6.14.3. Plans and Benefit Arrangements. Except as set forth in Schedule 9
or to the extent a violation of the foregoing would not reasonably be expected
to have a Material Adverse Effect:

  (i)   The Company and each member of the Controlled Group is in compliance
with any applicable provisions of ERISA with respect to all Benefit
Arrangements, Plans and Multiemployer Plans. There has not been any Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or, to the best
knowledge of the Company, with respect to any Multiemployer Plan or Multiple
Employer Plan. The Company and all members of the Controlled Group have made any
and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto.
With respect to each Plan and Multiemployer Plan, the Company and each member of
the Controlled Group (i) have fulfilled their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC and
(iii) have not had asserted against them any penalty for failure to fulfill the
minimum funding requirements of ERISA.     (ii)   To the best of the Company’s
knowledge, each Multiemployer Plan and Multiple Employer Plan is able to pay
benefits thereunder when due.     (iii)   Neither the Company nor any other
member of the Controlled Group has instituted proceedings to terminate any Plan.
    (iv)   No event requiring notice to the PBGC under Section 302(f)(4)(A) of
ERISA has occurred or is reasonably expected to occur with respect to any Plan,
and no amendment with respect to which security is required under Section 307 of
ERISA has been made or is reasonably expected to be made to any Plan.     (v)  
The aggregate actuarial present value of all benefit liabilities (whether or not
vested) under each Plan, determined on a plan termination basis, as disclosed
from time to time in and as of the date of the actuarial reports for such Plan
does not exceed the aggregate fair market value of the assets of such Plan.    
(vi)   Neither the Company nor any other member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Company, no
Multiemployer Plan or Multiple Employer Plan is or shall be reasonably expected
to be reorganized or terminated, within the meaning of Title IV of ERISA.    
(vii)   To the extent that any Benefit Arrangement is insured, the Company and
all members of the Controlled Group have paid when due all premiums required to
be paid. To the extent that any Benefit Arrangement is funded

66



--------------------------------------------------------------------------------



 



      other than with insurance, the Company and all members of the Controlled
Group have made all contributions required to be paid for all prior periods.

     6.15. Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
     6.16. Intentionally Omitted.
     6.17. Employment Matters. The Loan Parties are in compliance with the Labor
Contracts and all applicable federal, state and local labor and employment Laws
including, but not limited to, those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except for
failures to comply that would not individually or in the aggregate have a
Material Adverse Effect. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of the Company or any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.
     6.18. Environmental Matters. Except as disclosed on Schedule 10:

  (i)   In the ordinary course of its business, the officers of the Company
consider the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company due to Environmental Laws, and, on the
basis of this consideration, the Company has concluded that compliance with
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect.     (ii)   Except for violations or failures that individually and in
the aggregate are not reasonably likely to result in a Material Adverse Effect,
(A) none of the Loan Parties has received any Environmental Complaint from any
Official Body or other Person alleging that any Loan Party or any prior or
subsequent owner of the Property is a potentially responsible party under the
Comprehensive Environmental Response, Cleanup and Liability Act, 42 U.S.C. §
9601, et seq., and none of the Loan Parties has any reason to believe that such
an Environmental Complaint might be received and (B) there are no pending or, to
the Company’s knowledge, threatened Environmental Complaints relating to any
Loan Party or, to the Company’s knowledge, any prior or subsequent owner of the
Property pertaining to, or arising out of, any Environmental Conditions.    
(iii)   Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
(A) there are no circumstances at, on or under the Property that constitute a
breach of or non-compliance with any of the Environmental Laws, and (B) there
are no past or present Environmental Conditions at, on or under the

67



--------------------------------------------------------------------------------



 



      Property or, to the Company’s knowledge, at, on or under adjacent
property, that prevent compliance with Environmental Laws at the Property.

  (iv)   Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
neither the Property nor any structures, improvements, equipment, fixtures,
activities or facilities thereon or thereunder contain or use Regulated
Substances except in compliance with Environmental Laws. There are no processes,
facilities, operations, equipment or other activities at, on or under the
Property, or, to the Company’s knowledge, at, on or under adjacent property,
that result in the release or threatened release of Regulated Substances onto
the Property, except to the extent that such releases or threatened releases are
not a breach of or otherwise a violation of any Environmental Laws, or are not
likely to have a Material Adverse Effect.     (v)   Except for violations or
failures which individually and in the aggregate are not likely to have a
Material Adverse Effect, (A) there are no underground storage tanks, or
underground piping associated with such tanks, used for the management of
Regulated Substances at, on or under the Property that do not have a full
operational secondary containment system in place and are not in compliance with
all Environmental Laws, and (B) there are no abandoned underground storage tanks
or underground piping associated with such tanks, previously used for the
management of Regulated Substances at, on or under the Property that have not
been either abandoned in place, or removed, in accordance with the Environmental
Laws.     (vi)   Except for violations or failures which individually and in the
aggregate are not likely to have a Material Adverse Effect, (A) each Loan Party
has all material permits, licenses, authorizations and approvals necessary under
the Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties have submitted all
material notices, reports and other filings required by the Environmental Laws
to be submitted to an Official Body which pertain to past and current operations
on the Property.     (vii)   Except for violations which individually and in the
aggregate are not likely to have a Material Adverse Effect, all past and present
on-site generation, storage, processing, treatment, recycling, reclamation of
disposal of Solid Waste at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation and
disposal of Solid Waste have been done in accordance with the Environmental
Laws.

68



--------------------------------------------------------------------------------



 



     6.19. Senior Debt Status. The Obligations rank (a) at least pari passu in
priority of payment with all other Senior Indebtedness of the Loan Parties
except Indebtedness secured by Permitted Liens and (b) prior in right of payment
over the Subordinated Indebtedness.
     6.20. Designated Guarantors. All Subsidiaries of the Company that are
integral to the homebuilding business of the Toll Group are Designated
Guarantors.
ARTICLE VII
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing, the Borrower and the Company will perform and
observe, and (as and where applicable) will cause the other Loan Parties to
perform and observe, the following covenants:
     7.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

  (i)   Audited Financial Statements. Within 95 days after the close of each of
its fiscal years, an unqualified (except for qualifications (a) relating to
changes in accounting principles or practices reflecting changes in generally
accepted accounting principles and required or approved by the Company’s
independent certified public accountants or (b) which are not adverse in the
judgment of the Required Lenders) audit report certified by independent
certified public accountants acceptable to the Lenders, prepared in accordance
with Agreement Accounting Principles on a consolidated basis for the Company and
its Subsidiaries, including balance sheets as of the end of such period, a
related consolidated profit and loss statement, and a consolidated statement of
cash flows, accompanied by any management letter prepared by said accountants.  
  (ii)   Quarterly Financial Statements. Within 50 days after the close of the
first three quarterly periods of each fiscal year of the Company, for the
Company and its Subsidiaries, consolidated unaudited balance sheets as at the
close of each such period and a related consolidated profit and loss statement
and a consolidated statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, which statements shall be either a
complete and accurate copy of such signed statements as filed with the SEC or
certified by the Company’s chief financial officer, chief accounting officer or
controller (which certificate shall be satisfactory in form to the
Administrative Agent).     (iii)   Annual Plan and Forecast. As soon as
available, but in any event within 120 days after the beginning of each fiscal
year of the Company, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company for such fiscal year.

69



--------------------------------------------------------------------------------



 



  (iv)   Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit K signed
by the chief financial officer, chief accounting officer or controller of the
Company showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.    
(v)   Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.     (vi)
  Reportable Event. As soon as possible and in any event within 10 days after
any Loan Party knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer, chief accounting
office or controller of the Company, describing said Reportable Event and the
action which the Company proposes to take with respect thereto.     (vii)  
Environmental Notices. As soon as possible and in any event within 10 days after
a Senior Executive of a Loan Party receives the same, a copy of (a) any notice
or claim to the effect that any Loan Party is or may be liable to any Person as
a result of the release by any Loan Party or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by any Loan Party, that, in either case, could reasonably be
expected to have a Material Adverse Effect.     (viii)   Borrowing Base
Certificate. At any time that the Leverage Ratio equals or exceeds 1.75 to 1.00
as of the last day of a fiscal quarter, simultaneous with the delivery of the
Compliance Certificate required to be delivered with respect to such fiscal
quarter pursuant to Section 7.1(iv), a Borrowing Base Certificate.     (ix)  
Notices Regarding Plans and Benefit Arrangements. (A) Promptly upon becoming
aware of the occurrence thereof, notice (including the nature of the event and,
when known, any action taken or threatened by the Internal Revenue Service or
the PBGC with respect thereto) of: (1) any Prohibited Transaction that could
subject the Company or any member of the Controlled Group to a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Internal Revenue Code in connection with any Plan, Benefit Arrangement or
any trust created thereunder that in either case would reasonably be expected to
result in a liability in excess of $1,000,000; (2) any assertion of material
withdrawal liability with respect to any Multiemployer Plan or Multiple Employer
Plan; (3) any partial or complete withdrawal from a Multiemployer Plan,

70



--------------------------------------------------------------------------------



 



      by the Company or any member of the Controlled Group under Title IV of
ERISA (or assertion thereof), which such withdrawal is likely to result in a
material liability; (4) any withdrawal by the Company or any member of the
Controlled Group from a Multiple Employer Plan; (5) any failure by the Company
or any member of the Controlled Group to make a payment to a Plan required to
avoid imposition of a lien under Section 302(f) of ERISA; (6) the adoption of
any amendment to a Plan requiring the provision of security to such Plan
pursuant to Section 307 of ERISA; or (7) any change in the actuarial assumptions
or funding methods used for any Plan, where the effect of such change is to
materially increase the unfunded benefit liability or to materially reduce the
liability to make periodic contributions.       (B)Promptly after receipt
thereof, copies of (a) all notices received by the Company or any member of the
Controlled Group of the PBGC’s intent to terminate any Plan administered or
maintained by the Company or any member of the Controlled Group, or to have a
trustee appointed to administer any such Plan; and (b) at the request of the
Administrative Agent or any Lender each annual report (IRS Form 5500 series) and
all accompanying schedules, the most recent actuarial reports, the most recent
financial information concerning the financial status of each Plan administered
or maintained by the Company or any member of the Controlled Group, and
schedules showing the amounts contributed to each such Plan by or on behalf of
the Company or any member of the Controlled Group in which any of their
personnel participate or from which such personnel may derive a benefit, and
each Schedule B (Actuarial Information) to the annual report filed by the
Company or any member of the Controlled Group with the Internal Revenue Service
with respect to each such Plan.       (C) Promptly upon the filing thereof,
copies of any Form 5310, or any successor or equivalent form to Form 5310, filed
with the IRS in connection with the termination of any Plan.

  (x)   Project Reports. Within thirty (30) days after the end of each fiscal
quarter of the Borrower and, from and after delivery of a Compliance Certificate
evidencing that the Leverage Ratio exceeds 1.75 to 1.00 as of the last day of a
fiscal quarter and until the delivery of a Compliance Certificate for a
subsequent fiscal quarter evidencing that the Leverage Ratio does not exceed
1.75 to 1.00 as of the last day of such fiscal quarter, each calendar month,
statements accompanied by a certificate of the chief financial officer, chief
accounting officer or controller of Company, actually setting forth for the last
week of the prior calendar quarter or month (as applicable) sales reports
showing unit sales and unsold inventory completed or under construction by the
Loan Parties in connection with each of their projects.

71



--------------------------------------------------------------------------------



 



  (xi)   Subordinated Loan Documents. Prior to any Loan Party’s entering into or
amending any Subordinated Loan Documents, copies thereof and a description of
any material differences between the subordination provisions of such
Subordinated Loan Documents and the subordination provisions of the Subordinated
Loan Documents identified in Schedule 4 or most recently approved hereunder.    
(xii)   Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Company on Forms 10-Q, 10-K or 8-K filed with the SEC.    
(xiii)   Shareholder Reports. Promptly upon the furnishing thereof to the
shareholders of the Company, complete and accurate copies of all financial
statements, reports and proxy statements so furnished.     (xiv)   SEC Filings.
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports that any of the Loan Parties
files with the SEC.     (xv)   Other Information. Such other information
(including non-financial information) as the Administrative Agent may from time
to time reasonably request.

     7.2. Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Advances for lawful, general business purposes. Neither the
Borrower nor any other Loan Party will use any of the proceeds of the Advances
to purchase or carry any “margin stock” (as defined in Regulation U).
     7.3. Notice of Default. The Borrower will give prompt notice in writing to
the Lenders of the occurrence of any Default or Unmatured Default (excepting any
Unmatured Default that has not had and could not reasonably be expected to have
a Material Adverse Effect and that the Borrower reasonably expects to cure prior
to the date on which such Unmatured Default would become a Default) and of any
other development, financial or otherwise, that could reasonably be expected to
have a Material Adverse Effect.
     7.4. Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related thereto)
and, in the case of the Borrower and the Company, will do (and in the case of
any other Loan Party, to the extent that its failure to do so could reasonably
be expected to have a Material Adverse Effect, will do) all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership, trust or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

72



--------------------------------------------------------------------------------



 



     7.5. Taxes. Except for violations or failures that individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, each Loan
Party will file in a timely manner complete and correct United States federal
and applicable foreign, state and local tax returns required by law and pay when
due all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.
     7.6. Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all its Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.
     7.7. Compliance with Laws. Each Loan Party will comply with all Laws
(excluding Environmental Laws, compliance with which is governed by
Section 7.25) to which it may be subject, to the extent that noncompliance could
reasonably be expected to have a Material Adverse Effect.
     7.8. Maintenance of Properties. Each Loan Party will maintain, preserve,
protect and keep its Property in good repair, working order and condition
(ordinary wear and tear and casualty excepted) in accordance with the general
practice of other businesses of similar character and size, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.
     7.9. Inspection. Each Loan Party will permit the Administrative Agent and
the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of the Loan Parties, examine and make
excerpts of the books of accounts and other financial records of the Loan
Parties, and to discuss the affairs, finances and accounts of the Loan Parties
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably designate.
     7.10. Mergers; Consolidations; Dissolutions. No Loan Party shall merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it unless (i) there is no Change of Control of the Loan Party;
(ii) the character of the business of the Toll Group on a consolidated basis
will not be materially changed by such occurrence; (iii) such occurrence shall
not constitute or give rise to a Default or Unmatured Default; and (iv) if, in
the case of the Borrower or the Company, it is not the surviving entity of such
merger or consolidation, such surviving entity shall promptly execute and
deliver to the Administrative Agent (A) an assumption of the Borrower’s or the
Company’s (as applicable) obligations under the Loan Documents to which the
Borrower or the Company (as applicable) is party and (B) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent. Neither the Toll Group nor any portion
thereof the dissolution, liquidation or winding up of which could reasonably be
expected to have a Material Adverse Effect shall dissolve, liquidate, or wind up
its business by operation of law or otherwise.

73



--------------------------------------------------------------------------------



 



     7.11. Distributions of Securities. The Company shall not distribute to its
shareholders any securities of any Subsidiary unless (a) such Subsidiary is a
Non-Loan Party; (b) such distribution does not constitute or give rise to a
Default or Unmatured Default; (c) such distribution does not result in a Change
in Control of a Loan Party; and (d) such distribution does not materially change
the operations of the Toll Group.
     7.12. Disposition of Assets. None of the Loan Parties will sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its Property (including but not limited to sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock (other than capital stock of the Company), shares of beneficial interest
or partnership interests of another Loan Party or an Affiliate of a Loan Party),
except:

  (i)   transactions involving the sale of inventory in the ordinary course of
business;     (ii)   any sale, transfer or lease of assets which are no longer
necessary or required in the conduct of the business of the Loan Parties (taken
as a whole);     (iii)   any sale, transfer or lease of assets to any other Loan
Party;     (iv)   any sale, transfer or lease of assets which are replaced by
substitute assets acquired or leased;     (v)   any sale, transfer or lease of
assets of, or interests in, a Non-Loan Party or any other Affiliate of the
Company that is not a Loan Party; and     (vi)   mergers or consolidations
permitted in this Agreement.

     7.13. Borrower a Wholly-Owned Subsidiary. The Borrower will at all times be
a Wholly-Owned Subsidiary of the Company or of a successor to the Company (but
only if the ownership by such successor does not constitute or result in a
Change of Control).
     7.14. Investments and Acquisitions. None of the Loan Parties will make or
suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or will create any Subsidiary or will become or remain a partner in any
partnership or joint venture, except Permitted Investments.
     7.15. Liens. None of the Loan Parties will create, incur, or suffer to
exist any Lien in, of or on any Property, except Permitted Liens.
     7.16. Additional Designated Guarantors. The Borrower may at any time
designate (in the manner hereinafter provided) any Wholly-Owned Subsidiary of
the Company as a Designated Guarantor, and shall designate (in the manner
hereinafter provided) each newly-formed or newly-acquired Wholly-Owned
Subsidiary of the Company (other than a Mortgage Subsidiary) as a Designated
Guarantor on a quarterly basis simultaneously with its delivery of the next
Compliance Certificate pursuant to Section 7.1(iv) (unless, prior to the time of
such

74



--------------------------------------------------------------------------------



 



delivery, the Borrower satisfies the requirements of Non-Designation of such
Wholly-Owned Subsidiary in accordance with Section 10.13) in accordance with the
provisions of this Section 7.16. Such designation of a Wholly-Owned Subsidiary
of the Company as a Designated Guarantor shall be effected by the delivery by
the Borrower to the Administrative Agent of each of the following:

  (i)   Notice by the Borrower and the Company identifying such Designated
Guarantor, the state of its incorporation, and the ownership of the capital
stock or other ownership interests in such Designated Guarantor;     (ii)   A
Supplemental Guaranty duly executed and delivered by such Designated Guarantor;
    (iii)   Documents with respect to such Designated Guarantor addressing the
requirements set forth in clauses (iv), (v) and (vi) of Section 5.1; and    
(iv)   Such information relating to the organization, operations and finances of
such Designated Guarantor as the Administrative Agent shall reasonably request.

     Upon the Administrative Agent’s receipt of the foregoing, all of which
shall be reasonably satisfactory to the Administrative Agent in form and
substance, such Wholly-Owned Subsidiary of the Company shall be a Designated
Guarantor and a Loan Party hereunder.
     7.17. Subordinated Indebtedness. Except as otherwise permitted in the last
sentence of this Section 7.17, no Loan Party will make any amendment or
modification to any Subordinated Loan Document, without providing at least
thirty (30) days’ prior written notice thereof to the Administrative Agent, and
obtaining the prior written consent of the Required Lenders thereto. The Loan
Parties may amend or modify any Subordinated Loan Document without obtaining the
consent of the Required Lenders if after giving effect to such amendment or
modification (a) the subordination provisions therein would be permitted under
this Agreement, and (b) the Administrative Agent in its sole discretion
determines that the covenants governing such Subordinated Indebtedness affected
by the amendment are no more onerous to the borrower of such Subordinated
Indebtedness than those contained under this Agreement.
     7.18. Intercompany Loans, Loans from Non-Loan Parties. The Borrower may
make Intercompany Loans available to the Guarantors using proceeds of the Loans.
Each Intercompany Loan shall be evidenced either by a promissory note of the
obligor under such Intercompany Loan (individually, an “Intercompany Note” and
collectively, the “Intercompany Notes”), an intercompany account agreement
between Borrower and the obligor under such Intercompany Loan (individually, an
“Intercompany Agreement” and collectively, the “Intercompany Agreements”) or by
an entry on the books and records of the Borrower and the obligor under such
Intercompany Loan, and repayment of such Intercompany Loans shall be on such
terms as the Borrower and the Guarantors agree. Each Intercompany Loan shall be
subordinated to the Guarantors’ obligations under the Guaranty Agreements
pursuant to the terms of the Guaranty Agreement and shall either be a demand
loan or become due and payable upon the acceleration of the Loans pursuant to
Section 9.1 after the occurrence of a Default hereunder. Any Intercompany Note,
Intercompany Agreement or book-entry claim may in turn

75



--------------------------------------------------------------------------------



 



be assigned by the Borrower to another Guarantor or any other member of the Toll
Group as a capital contribution. The Company shall establish and maintain such
books and records relating to Intercompany Loans and other Investments in the
Designated Guarantors as are required to enable it and the Administrative Agent
to trace advances and repayments of principal of Intercompany Loans and other
investments in the Guarantors.
     7.19. Appraisals.
     7.19.1. Procedures. The Loan Parties shall cooperate with the Lenders and
the appraisers in making appraisals of the Borrowing Base Assets which the
Administrative Agent, at the direction of the Required Lenders, may from time to
time request. The Borrower may, within ten (10) days following any such request
by the Administrative Agent, specify which other of the Borrowing Base Assets it
requests to have similarly appraised. Following the first to occur of (A)
completion of all appraisals requested at any one time by the Administrative
Agent and the Borrower under this Section 7.19, and (B) a date specified by the
Administrative Agent no earlier than 45 days after the last request for an
appraisal has (or could have) been made by the Borrower in accordance with the
immediately preceding sentence, the appraised values of all Borrowing Base
Assets which have been appraised (rather than their book value) shall be used
for purposes of applying the covenant contained in Section 7.28.2. The Required
Lenders shall have the right to request appraisals pursuant to this Section 7.19
not more than two times in any period of twelve consecutive months, and shall
specify in such request all of the Borrowing Base Assets for which the Lenders
desire appraisals.
     7.19.2. Costs. Any appraisals by the Administrative Agent shall be at the
Lenders’ expense (in the proportion of their respective Ratable Shares), unless
using such appraised values would result in the covenant contained in
Section 7.28.2 being violated, in which event all such appraisals shall be at
the Borrower’s expense.
     7.19.3. Appraisers. Any appraisals requested at any one time pursuant to
this Section 7.19 shall be made by one or more appraisers for all properties
(there shall be no more than one appraiser for each property) located in each
state selected by the Borrower from a list of at least three appraisers
submitted by the Administrative Agent with respect to such state at the time it
makes its request. All appraisers submitted by the Administrative Agent pursuant
to this Section 7.19 shall be appraisers who have been approved by the Required
Lenders and the Borrower (such approval not to be unreasonably withheld) and in
either event have committed to prepare appraisals within 45 days following the
date such appraisals are requested.
     7.20. Mortgage Subsidiaries. The Company shall notify the Administrative
Agent of the creation of any Mortgage Subsidiary within seven (7) Business Days
after such creation. Such notice shall include the name, state of incorporation
and ownership of the capital stock or other ownership interests thereof. The
Company shall cause the Mortgage Subsidiaries to engage exclusively in the
Mortgage Banking Business. The Company shall deliver information relating to the
organization, operations and finances of the Mortgage Subsidiaries as the
Administrative Agent may reasonably request from time to time.
     7.21. Qualified Ratings. (a) The Company shall at all times have received
at least one Qualified Rating of the Company’s Senior Indebtedness or the
Indebtedness under the Agreement or any Indebtedness senior to the Subordinated
Indebtedness from at least one

76



--------------------------------------------------------------------------------



 



Qualified Rating Agency, and the Company shall have contracted with at least one
such Qualified Rating Agency for the periodic modification and updating of such
Qualified Ratings; provided, however, that, if the Company has only one such
Qualified Rating, such Qualified Rating shall be from either Moody’s or S&P. The
Company shall notify the Administrative Agent of any new rating of the Company’s
Senior Indebtedness or its Indebtedness under this Agreement which the Company
or any of its Subsidiaries receives or any modification of an existing rating of
any such Indebtedness which the Company or any Subsidiary receives, in each
instance within three (3) Business Days following the date of such receipt by a
Senior Executive of the Company. The Company shall deliver to the Administrative
Agent copies of any documents which the Company receives evidencing, describing
or explaining or relating to such new or modified rating within such three- (3-)
Business Day Period. If the Company shall at any time fail to have at least one
Qualified Rating from either S&P or Moody’s pursuant to the first sentence
above, the Company shall immediately notify the Administrative Agent of such
failure.
          (b) The Borrower shall have a one-time election to have the Rating
determined without reference to any Qualified Rating of Fitch, which election
shall be exercised by written notice to the Administrative Agent.
     7.22. Updates to Schedules. Should any of the information or disclosures
provided on Schedules 6, 9 and 10 become outdated or incorrect in any material
respect, the Borrower and the Company shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedules as may be
necessary or appropriate to update or correct the applicable schedules hereto
(i) simultaneously with or promptly following the notice by any of the Loan
Parties of a breach of covenant which renders one or more of such schedules
misleading or (ii) within five (5) Business Days following the Administrative
Agent’s request that the Borrower provide updates to either of those Schedules;
provided, however that neither Schedule 6 nor Schedule 9 nor Schedule 10 shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of any covenant, warranty or representation
resulting from the inaccuracy or incompleteness of either Schedule be deemed to
have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedules. The Borrower shall deliver to the Administrative
Agent an updated Schedule 7, together with the delivery of the Borrower’s
quarterly Compliance Certificate pursuant to Section 7.1(iv), if the information
contained on the Schedule 7 then in effect shall have changed.
     7.23. Plans and Benefit Arrangements. Except as set forth in Schedule 9 or
to the extent a violation of the foregoing would not reasonably be expected to
have a Material Adverse Effect either individually or in the aggregate with all
other violations:

  (i)   The Company and each member of the Controlled Group shall comply with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans and Multiemployer Plans. The Company shall not permit to occur any
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or
with respect to any Multiemployer Plan or Multiple Employer Plan. The Company
and all members of the Controlled Group shall make all payments required to be
made under any agreement relating to a Multiemployer Plan or a Multiple Employer
Plan or any Law pertaining thereto. With respect to each Plan and

77



--------------------------------------------------------------------------------



 



      Multiemployer Plan, the Company and each member of the Controlled Group
(i) shall fulfill their obligations under the minimum funding standards of
ERISA, (ii) shall not incur any liability to the PBGC and (iii) shall not have
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.

  (ii)   Each Multiemployer Plan and Multiple Employer Plan shall be able to pay
benefits thereunder when due.     (iii)   Neither the Company nor any other
member of the Controlled Group shall institute proceedings to terminate any
Plan.     (iv)   The Company shall not permit to occur any event requiring
notice to the PBGC under Section 302(f)(4)(A) of ERISA with respect to any Plan,
and no amendment with respect to which security is required under Section 307 of
ERISA shall be made to any Plan.     (v)   The aggregate actuarial present value
of all benefit liabilities (whether or not vested) under each Plan, determined
on a plan termination basis, as disclosed from time to time in and as of the
date of the actuarial reports for such Plan shall not exceed the aggregate fair
market value of the assets of such Plan.     (vi)   Neither the Company nor any
other member of the Controlled Group shall incur any withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan. Neither the Company
nor any other member of the Controlled Group shall be notified by any
Multiemployer Plan or Multiple Employer Plan that such Multiemployer Plan or
Multiple Employer Plan has been terminated within the meaning of Title IV of
ERISA and no Multiemployer Plan or Multiple Employer Plan shall be reorganized
or terminated, within the meaning of Title IV of ERISA.     (vii)   To the
extent that any Benefit Arrangement is insured, the Company and all members of
the Controlled Group shall pay when due all premiums required to be paid. To the
extent that any Benefit Arrangement is funded other than with insurance, the
Company and all members of the Controlled Group shall make all contributions
required to be paid for all prior periods.

     7.24. Employment Matters. The Loan Parties shall comply with the Labor
Contracts and all applicable labor and employment Laws including, but not
limited to, those related to equal employment opportunity and affirmative
action, labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, where the failure to comply would have a
Material Adverse Effect either individually or in the aggregate with all other
such failures. The Company and the Borrower shall not permit any grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
strikes or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.

78



--------------------------------------------------------------------------------



 



     7.25. Environmental Matters. Except as disclosed on Schedule 10 hereto:

  (i)   Except for violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, (A) no
Environmental Complaint shall be issued by any Official Body or other Person
alleging that any Loan Party or any prior or subsequent owner of the Property is
a potentially responsible party under the Comprehensive Environmental Response,
Cleanup and Liability Act, 42 U.S.C. § 9601, et seq. and (B) the Company and the
Borrower shall not permit to occur any Environmental Complaint relating to any
Loan Party or any prior or subsequent owner of the Property pertaining to, or
arising out of, any Environmental Conditions.     (ii)   Except for conditions,
violations or failures which individually and in the aggregate are not
reasonably likely to have a Material Adverse Effect, (A) the Company and the
Borrower shall not permit to occur any circumstances at, on or under the
Property that constitute a breach of or non-compliance with any of the
Environmental Laws or (B) any past or present Environmental Conditions at, on or
under the Property or at, on or under adjacent property, that prevent compliance
with Environmental Laws at the Property.     (iii)   Except for conditions,
violations or failures which individually and in the aggregate are not
reasonably likely to have a Material Adverse Effect, neither the Property nor
any structures, improvements, equipment, fixtures, activities or facilities
thereon or thereunder shall contain or use Regulated Substances except in
compliance with Environmental Laws. The Company and the Borrower shall not
permit to occur any processes, facilities, operations, equipment or other
activities at, on or under the Property, or at, on or under adjacent property
that result in the release or threatened release of Regulated Substances onto
the Property, except to the extent that such releases or threatened releases are
not a breach of or otherwise a violation of any Environmental Laws, or are not
likely to have a Material Adverse Effect either individually or in the
aggregate.     (iv)   Except for violations or failures which individually and
in the aggregate are not likely to have a Material Adverse Effect, (A) the
Company and the Borrower shall not permit any underground storage tanks, or
underground piping associated with such tanks, to be used for the management of
Regulated Substances at, on or under the Property that do not have a full
operational secondary containment system in place or are not in compliance with
all Environmental Laws, and (B) the Company and the Borrower shall not permit
the abandonment of any underground storage tanks or underground piping
associated with such tanks, previously used for the management of Regulated
Substances at, on or under the Property, except those abandoned in place, or
removed, in accordance with the Environmental Laws.

79



--------------------------------------------------------------------------------



 



  (v)   Except for violations or failures which individually and in the
aggregate are not likely to have a Material Adverse Effect, (A)each Loan Party
shall have all material permits, licenses, authorizations and approvals
necessary under the Environmental Laws for the conduct of the business of such
Loan Party as conducted by such Loan Party and (B) the Loan Parties shall submit
all material notices, reports and other filings required by the Environmental
Laws to be submitted to an Official Body which pertain to operations on the
Property.     (vi)   Except for violations which individually and in the
aggregate are not likely to have a Material Adverse Effect, all on-site
generation, storage, processing, treatment, recycling, reclamation of disposal
of Solid waste at, on, or under the Property and all off-site transportation,
storage, processing, treatment, recycling, reclamation and disposal of Solid
Waste shall be done in accordance with the Environmental Laws.

     7.26. Environmental Certificates. The Borrowing Base Assets shall not
include any Property for which a Loan Party has not obtained a completed
certificate (including an accompanying Phase I environmental report which report
shall be in conformity with industry standards) in respect of such Property in
substantially the form of Exhibit L (an “Environmental Certificate”) from a
qualified independent environmental engineer. The Borrower shall, at the request
of the Administrative Agent, furnish to the Administrative Agent Environmental
Certificates with respect to any Property requested by the Administrative Agent
that the Borrower has included in the Borrowing Base, and may, in order to
request approval of any exception on Exhibit A of an Environmental Certificate
that is not a Permitted Environmental Exception so that the underlying assets
may be included in the Borrowing Base, furnish an Environmental Certificate to
the Administrative Agent. The Administrative Agent shall with reasonable
promptness notify the Borrower and the Lenders of the Administrative Agent’s
approval or disapproval of any exception on Exhibit A of any such Environmental
Certificate that is not a Permitted Environmental Exception. The other Lenders
shall have ten (10) Business Days to reverse such approval or disapproval by the
vote of the Required Lenders, in the absence of which vote the Administrative
Agent’s decision shall stand. The Borrower shall have the right from time to
time to submit another Environmental Certificate in respect of Property that was
not initially Environmentally Approved Land following the cleanup of any
hazardous materials which constituted exceptions to a prior Environmental
Certificate in respect of such Property. Neither the Administrative Agent nor
any other Lender shall be liable to any Lender or to any Loan Party for any
approval or disapproval of any exceptions in any Environmental Certificate made
by it in good faith.
     7.27. Senior Debt Status. The Obligations will at all times rank (a) at
least pari passu in priority of payment with all other Senior Indebtedness of
the Loan Parties except Indebtedness secured by Permitted Liens and (b) prior in
right of payment to all Subordinated Indebtedness.
     7.28. Financial Covenants.
     7.28.1. Leverage Ratio. The Company and the Borrower will not permit the
Leverage Ratio at any time to be greater than 2.00 to 1.00.

80



--------------------------------------------------------------------------------



 



     7.28.2. Borrowing Base. At any time that the Leverage Ratio as of the end
of a fiscal quarter equals or exceeds 1.75 to 1.00, the Company and the Borrower
will not permit the Borrowing Base (determined as of the end of such fiscal
quarter and set forth on the Borrowing Base Certificate required to be delivered
for such fiscal quarter pursuant to Section 7.1(viii)) to be less than the sum
of (a) Senior Indebtedness (other than Permitted Purchase Money Loans), plus (b)
an amount equal to 125% of all Permitted Purchase Money Loans secured by any of
the Borrowing Base Assets, it being understood that a Permitted Purchase Money
Loan shall not be included in the foregoing calculation unless Borrower has
included in the Borrowing Base the assets securing such Permitted Purchase Money
Loan.
     7.28.3. Tangible Net Worth. The Company will maintain at the end of each
fiscal quarter a Tangible Net Worth of not less than the amount by which (i) the
sum of (a) $1,985,000,000, (b) 50% of Consolidated Net Income after July 31,
2005, and (c) 50% of the proceeds of capital stock of the Company sold by the
Company after July 31, 2005 exceeds (ii) the aggregate amount paid by the
Company for repurchase of its capital stock at any time after July 31, 2005 (but
only to the extent such repurchases do not exceed the Maximum Deductible Amount
(as defined below)). As used herein, the term “Maximum Deductible Amount” shall
mean an amount equal to (A) the cost of purchases and repurchases by the Company
or any of its Subsidiaries of capital stock of the Company made after July 31,
2005 not to exceed, in the aggregate during any one-year period (as measured
from November 1 to October 31 of each year) ten percent (10%) of the Tangible
Net Worth as of the end of the fiscal year of the Company preceding such
one-year period, plus (B) in addition to the purchases and repurchases of
capital stock under clause (A), the cost of other purchases or repurchases by
the Company or any of its Subsidiaries of capital stock of the Company at any
time, not to exceed $35,000,000 in the aggregate after July 31, 2005.
     7.28.4. Mortgage Subsidiaries. The Company and the Borrower shall not
permit the ratio of Mortgage Subsidiaries’ Liabilities to Mortgage Subsidiaries’
Adjusted Shareholders Equity to exceed at the end of any fiscal quarter 15.0 to
1.0.
     7.29. Financial Contracts. No Loan Party will enter into or remain liable
upon any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the Toll
Group and other risks associated with the business of the Toll Group and not for
speculative purposes.
ARTICLE VIII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     8.1 Any representation or warranty made or deemed made by or on behalf of
any Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.

81



--------------------------------------------------------------------------------



 



     8.2 (i) Nonpayment of principal of any Loan when due, or (ii) nonpayment of
interest upon any Loan or of any fee or other Obligations under any of the Loan
Documents within five days after notice (which notice may include a billing
statement therefor) that the same is due.
     8.3 The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents which is not
cured within thirty days after notice thereof given in accordance with
Section 14.1 or after the date on which any Senior Executive becomes aware of
the occurrence thereof, whichever first occurs (such grace period to be
applicable only in the event such breach can be cured by corrective action of
the Loan Parties as determined by the Administrative Agent in its sole
discretion).
     8.4 Failure of any Loan Party to pay when due any Indebtedness (other than
Permitted Nonrecourse Indebtedness) aggregating in excess of $10,000,000
(“Material Indebtedness”); or the default by any Loan Party in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement or agreements under which any
such Material Indebtedness was created or is governed, or any other event shall
occur or condition exist, the effect of which default or event is to cause, or
to permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of any Loan Party shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or any Loan Party shall not pay,
or shall admit in writing its inability to pay, its debts generally as they
become due.
     8.5 Any Loan Party shall (i) have an order for relief entered with respect
to it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.
     8.6 Without the application, approval or consent of a Loan Party, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for such Loan Party or any Substantial Portion of the Property of the Loan
Parties, or a proceeding described in Section 8.5(iv) shall be instituted
against any Loan Party and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
     8.7 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
the Loan Parties so condemned, seized,

82



--------------------------------------------------------------------------------



 



appropriated, or taken custody or control of, during the period of four
consecutive fiscal quarters ending with the quarter in which any such action
occurs, constitutes a Substantial Portion.
     8.8 The Loan Parties shall fail within 30 days to pay, bond or otherwise
discharge any one or more judgments or orders for the payment of money (other
than in respect of Permitted Nonrecourse Indebtedness) in excess of $10,000,000
in the aggregate, which are not stayed on appeal or otherwise being
appropriately contested in good faith.
     8.9 The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $10,000,000 or any Reportable Event shall occur in connection with
any Plan.
     8.10 The Company or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan
that it has incurred withdrawal liability to such Multiemployer Plan or Multiple
Employer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans or Multiple Employer Plan by the
Company or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $10,000,000 or
requires payments exceeding $5,000,000 per annum.
     8.11 The Company or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan
that such Multiemployer Plan or Multiple Employer Plan is in reorganization or
is being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $10,000,000.
     8.12 Any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release of any Regulated Substance into the
environment, or (ii) violate any Environmental Law, which, in the case of an
event described in clause (i) or clause (ii) or all such events in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     8.13 Any Change in Control shall occur.
     Any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of any Guaranty Agreement, or any Guarantor shall
deny that it has any further liability under any Guaranty Agreement to which it
is a party, or shall give notice to such effect.
     8.14 Any Loan Document shall fail to remain in full force and effect unless
released by the Lenders.
     8.15 The representations and warranties set forth in Section 6.14.1 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.

83



--------------------------------------------------------------------------------



 



     The Borrower may cure any Default (other than any failure to pay the
Obligations) that relates exclusively to a Designated Guarantor by Conversion of
such Designated Guarantor to a Non-Loan Party, to the extent permitted by and
subject to and in accordance with the provisions of Section 10.13, provided that
such Conversion is completed (except as otherwise provided in Section 10.13(b))
not later than thirty (30) days after the first to occur of (a) such Default or
(b) the day that a Senior Executive of the Company first learned of the
Unmatured Default that, with the lapse of time or giving of notice, or both, has
ripened or may ripen into such Default.
ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     9.1. Acceleration. If any Default described in Section 8.5 or 8.6 occurs
with respect to the Borrower or the Company, the obligations of the Lenders to
make Loans hereunder and the obligations of the Lenders to issue, amend or
extend any Facility Letter of Credit hereunder shall automatically terminate and
the Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender. If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
written consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of any
Lender to issue, amend or extend any Facility Letter of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.
     If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and of the Issuing
Bank(s) to issue, amend or extend Facility Letters of Credit hereunder as a
result of any Default (other than any Default as described in Section 8.5 or 8.6
with respect to the Borrower or the Company) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
     9.2. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders), the Borrower and the Company may enter into agreements for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such agreement or any waiver
shall, (a) without the consent of all of the Lenders under the affected
Facility:

  (i)   Extend the final maturity of any Loan under such Facility (except as
provided in Section 2.17) or forgive all or any portion of the principal amount
thereof, or reduce the rate (whether by modification of the Pricing Schedule or
otherwise) or extend the time for payment of or forgive interest or fees
thereon; or     (ii)   Extend the Facility Termination Date under such Facility
(except as provided in Section 2.17), or increase the amount of the Commitment
of

84



--------------------------------------------------------------------------------



 



      any Lender under such Facility (except as agreed to by such Lender
pursuant to the provisions of Section 2.18);

or (b) without the consent of all Lenders:

  (i)   Permit the Borrower to assign its rights under this Agreement; or    
(ii)   Increase the amount of the Aggregate Facility (except as provided in
Section 2.18); or     (iii)   Reduce, directly or indirectly, the percentage
specified in the definition of “Majority Lenders or” “Required Lenders,”
“Required Revolving Credit Lenders” or “Required Term Lenders” or change any
provision that calls for consent, approval or other action by the Majority
Lenders, Required Lenders, Required Revolving Credit Lenders, Required Term
Lenders, all Lenders or any particular affected Lender; or     (iv)   Amend this
Section 9.2 or Section 12.1; or     (v)   Release any Guarantor (except for the
release of a Designated Guarantor as provided in Section 10.13).

No amendment of any provision of this Agreement relating to the Administrative
Agent or the Swing Line Lender shall be effective without its written consent,
and no amendment of any provision of this Agreement relating to any outstanding
Facility Letter of Credit issued by any Issuing Bank shall be effective without
its written consent. The Administrative Agent may waive payment of the fee
required under Section 13.3.2 without obtaining the consent of any other party
to this Agreement.
     9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance, amendment or extension of a
Facility Letter of Credit notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan or
the issuance, amendment or extension of such Facility Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full.

85



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL PROVISIONS
     10.1. Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Loans
and the issuance of the Facility Letters of Credit herein contemplated.
     10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     10.3. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Company, Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Company, the Administrative Agent and the Lenders relating to the
subject matter thereof (other than the Administrative Agent’s Fee Letter).
     10.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint or joint and
several and no Lender shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Arrangers (and, in the case of the provisions of Section 10.6(b), any other
Person indemnified by the Borrower thereunder) shall enjoy the benefits of the
provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its, his or
her own behalf and in its, his or her own name to the same extent as if it, he
or she were a party to this Agreement.
     10.6. Expenses; Indemnification. (a) The Borrower shall reimburse the
Administrative Agent and JPMSI for any costs, internal charges and out-of-pocket
expenses (including attorneys’ fees and expenses of attorneys for the
Administrative Agent and JPMSI and (but only (1) after the occurrence of any
Default or (2) with the Borrower’s prior approval, which shall not be
unreasonably withheld) other advisors and professionals engaged by the
Administrative Agent or JPMSI) paid or incurred by the Administrative Agent or
JPMSI in connection with the preparation, negotiation, execution, delivery,
syndication, amendment, modification, and administration of the Loan Documents.
The Borrower also agrees to reimburse the Administrative Agent, JPMSI and the
Lenders for any costs, internal charges and out-of-pocket expenses (including
fees and expenses of attorneys for the Administrative Agent, JPMSI and the
Lenders), paid or incurred by the Administrative Agent, JPMSI or any Lender in
connection with the collection and enforcement of the Loan Documents.

86



--------------------------------------------------------------------------------



 



          (b) The Borrower hereby further agrees to indemnify the Administrative
Agent, each Arranger and each Lender, its directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and expenses of
attorneys and other expenses of litigation or preparation therefor whether or
not the Administrative Agent, either Arranger or any Lender is a party thereto)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 10.6 shall
survive the termination of this Agreement.
     10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
     10.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
     10.9. Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     10.10. Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender. Neither the Administrative Agent,
either Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower, the Company or any other Loan Party. Neither the Administrative Agent,
either Arranger nor any Lender undertakes any responsibility to the Borrower,
the Company or any other Loan Party to review or inform the Borrower, the
Company or any other Loan Party of any matter in connection with any phase of
the Borrower’s, the Company’s or any other Loan Party’s business or operations.
The Borrower and the Company agree that neither the Administrative Agent, either
Arranger nor any Lender shall have liability to the Borrower, the Company or any
other Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower, the Company or any other Loan Party in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, either Arranger nor any
Lender shall have any liability with respect to, and the Borrower, the Company
and each other Loan Party hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrower, the Company
or any other Loan Party in

87



--------------------------------------------------------------------------------



 



connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
     10.11. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to that Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which that Lender is a party, and (vi) permitted by Section 13.4.
     10.12. Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.
     10.13. Conversion and Non-Designation of Designated Guarantors. (a) The
Borrower may, by written notice to the Administrative Agent, request that a
Designated Guarantor be released from its Guaranty Agreement and thereby be
converted to a Non-Loan Party (a “Conversion”) or that a Wholly-Owned Subsidiary
of the Company not be required to be designated as a Designated Guarantor (a
“Non-Designation”), on and subject to the following conditions:

  (i)   No Default or Unmatured Default shall exist (except any Default or
Unmatured Default that will be cured as a result of such Conversion or
Non-Designation) and no other Default or Unmatured Default will exist as a
result of such Conversion or Non-Designation.     (ii)   In the case of a
Conversion, the stockholders’ equity in such Designated Guarantor and in the
case of a Non-Designation, the stockholders’ equity in such Wholly-Owned
Subsidiary, shall not exceed five percent (5%) of the total consolidated
stockholders’ equity in all Loan Parties. Determination of such percentages of
stockholders’ equity shall be made as of the end of the most recent fiscal
quarter of the Company for which the financial statements required under
Sections 7.1(i) or (ii) (as applicable) are available at the time of such
request for Conversion or Non-Designation.     (iii)   The stockholders’ equity
in all Designated Guarantors that the Borrower requests to be converted into
Non-Loan Parties in any period of four consecutive fiscal quarters and in all
Wholly-Owned Subsidiaries of the Company that the Borrower requests not to be
designated as Designated Guarantors during such four-quarter period shall not in
the aggregate exceed ten percent (10%) (or fifteen percent (15%) if and to the
extent necessary to permit the Borrower to cure a Default by Conversion of a
Designated Guarantor) of the lowest total consolidated stockholders’ equity in
all Loan Parties at the end of any fiscal quarter during such four-quarter
period. Determination of such aggregate amounts of stockholders’ equity of such
applicable Designated Guarantors or Wholly-Owned

88



--------------------------------------------------------------------------------



 



      Subsidiaries shall be made by adding the amounts of stockholders’ equity
of each such applicable Designated Guarantor and Wholly-Owned Subsidiary (as
determined at the time of request for Conversion of such Designated Guarantor or
Non-Designation of such Wholly-Owned Subsidiary in accordance with clause
(ii) above).     (iv)   The disposition by the Company of such Designated
Guarantor (in the case of a Conversion) or Wholly-Owned Subsidiary (in the case
of a Non-Designation) would not have a material effect on the homebuilding
business of the other Loan Parties, operationally or otherwise.     (v)   The
Borrower shall deliver to the Administrative Agent, together with the Borrower’s
notice requesting the Conversion of a Designated Guarantor or Non-Designation of
a Wholly-Owned Subsidiary, a certificate of the Borrower and the Company,
certifying that the conditions set forth in clauses (i) through (iv) above are
satisfied with respect to such Conversion or Non-Designation, together with
(A) in the case of a Conversion, a Compliance Certificate, as of the end of the
most recent fiscal quarter for which financial statements are available,
prepared taking into account such Conversion and a projection of the
calculations for the Compliance Certificate for the next succeeding fiscal
quarter and (B) in any case, such other evidence in support of the satisfaction
of such conditions as the Administrative Agent shall request.     (vi)   Such
Conversion or Non-Designation shall comply with the provisions of
Section 10.13(d).

     Upon the Administrative Agent’s determination that the foregoing conditions
with respect to the Conversion of a Designated Guarantor have been satisfied,
the Administrative Agent shall (except as otherwise provided in
Section 10.13(b)) promptly (1) execute and deliver, for and on behalf of itself
and the Lenders, a release of such Designated Guarantor from its Guaranty
Agreement, whereupon such Designated Guarantor shall cease to be a Designated
Guarantor and Loan Party and shall be a Non-Loan Party, and (2) give notice to
the Lenders of the Conversion of such Designated Guarantor. Upon the
Administrative Agent’s determination that the foregoing conditions with respect
to the Non-Designation of a Wholly-Owned Subsidiary of the Company have been
satisfied, the Administrative Agent shall promptly give notice of such
Non-Designation to the Borrower and the Lenders.
          (b) Notwithstanding the satisfaction of the conditions for Conversion
of a Designated Guarantor pursuant to Section 10.13(a), if requested by the
Borrower, the Administrative Agent may elect, in its sole discretion, not to
release such Designated Guarantor from its Guaranty, in which event such
Designated Guarantor shall remain a Guarantor but shall not constitute a Loan
Party hereunder for purposes of compliance with the representations, warranties
and covenants contained in this Agreement (including without limitation the
covenants contained in Section 7.28) and the provisions of Article VIII. If the
Administrative Agent so elects not to release such Designated Guarantor, it
shall so notify the Borrower and the Lenders, and the Majority Lenders may at
any time direct the Administrative Agent to release such Designated Guarantor
from its Guaranty.

89



--------------------------------------------------------------------------------



 



          (c) If prior to the release of a Designated Guarantor from its
Guaranty, the Borrower determines and certifies to the Administrative Agent that
the inclusion of such Designated Guarantor as a Loan Party hereunder for all
purposes (including without limitation compliance with the covenants contained
in Section 7.28) would not result in a Default or Unmatured Default, the
Borrower may request the Administrative Agent to reinstate such Designated
Guarantor as a Loan Party hereunder for all purposes. As a condition of any such
reinstatement, the Administrative Agent may request the Borrower to deliver to
the Administrative Agent evidence in support of the Borrower’s certification,
including without limitation (i) a Compliance Certificate with respect to the
most recent fiscal quarter for which financial statements of the Company are
available, reflecting the inclusion of such Designated Guarantor as a Loan Party
and evidencing compliance with the covenants hereunder and (ii) a projection of
the Compliance Certificate for the next fiscal quarter, also reflecting the
inclusion of such Designated Guarantor as a Loan Party and projecting compliance
with the covenants hereunder. Upon the Administrative Agent’s approval of the
Borrower’s certification and supporting evidence, the Administrative Agent shall
notify the Borrower and the Lenders that such Designated Guarantor has been so
reinstated, and from and after the delivery of such notice, such Designated
Guarantor shall again be a Loan Party hereunder for all purposes.
          (d) At all times after the Borrower has satisfied the conditions of
Conversion of a Designated Guarantor as provided in Section 10.13(a) but prior
to the release of such Designated Guarantor from its Guaranty, all reports
required to be furnished under Section 7.1 hereof or any other provisions of
this Agreement shall exclude such Designated Guarantor as a Loan Party hereunder
unless and until such Designated Guarantor is reinstated as a Loan Party as
provided in Section 10.13(c).
     10.14. Non-Funding Lender. Except for matters described in Section 9.2, a
Non-Funding Lender shall not have any voting rights under this Agreement.
     10.15. USA PATRIOT ACT. Each Lender that is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the Company that pursuant to
the requirements of the Act, it is or may be required to obtain, verify and
record information that identifies the Borrower and the Guarantors which
information includes the name and address of the Borrower and the Guarantors and
other information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act.
ARTICLE XI
THE ADMINISTRATIVE AGENT
     11.1. Appointment; Nature of Relationship. JPMorgan Chase is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent

90



--------------------------------------------------------------------------------



 



shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
its capacity as the Lenders’ contractual representative, the Administrative
Agent (a) does not hereby assume any fiduciary duties to any of the Lenders,
(b) is a “representative” of the Lenders within the meaning of the term “secured
party” in the Uniform Commercial Code and (c) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
     11.2. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties (other than those of good faith and fair dealing) to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent. The Administrative Agent shall exercise the same care in its
administration of the Facilities as it would exercise in the administration of a
loan facility entirely for its own account.
     11.3. General Immunity. Neither the Administrative Agent nor any Agent nor
any of the directors, officers, agents or employees of the Administrative Agent
or any Agent shall be liable to the Borrower or other Loan Party, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     11.4. No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any Agent nor any of the directors, officers, agents or
employees of the Administrative Agent or any Agent shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder or any issuance, amendment or extension of a Facility Letter of Credit
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article V, except
receipt of items required to be delivered to the Administrative Agent;
(d) except as otherwise provided in this Article XI, the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of the Borrower, the Company or any
other Loan Party or their respective Subsidiaries. The Administrative Agent
shall promptly disclose to the Lenders all information furnished by the Borrower
or the Company pursuant to the requirements of this Agreement but shall have no
duty to disclose to the Lenders information that is not required to be furnished
by the Borrower or the Company to the Administrative Agent at such time, but
that is voluntarily

91



--------------------------------------------------------------------------------



 



furnished by the Borrower or the Company to the Administrative Agent (either in
its capacity as Administrative Agent or in its individual capacity).
Notwithstanding anything to the contrary contained herein, Administrative Agent
shall make available promptly after the date of this Agreement to any Lender
copies of all Loan Documents in its possession which are requested by such
Lender. Administrative Agent shall also furnish to all Lenders promptly copies
of any notices of an Unmatured Default or Default issued by Administrative Agent
to Borrower and copies of financial statements and compliance certificates
required by this Agreement that are received by Administrative Agent from
Borrower (and not furnished directly by Borrower to the Lenders).
     11.5. Action on Instructions of Lenders. Except with respect to matters
requiring consent or approval of all Lenders or of particular affected Lenders,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders (or the
Majority Lenders to the extent that this Agreement provides therefor), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders (or the Majority Lenders to the extent that this Agreement
provides therefor). The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
(in their respective Ratable Shares) against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
     11.6. Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
     11.7. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
     11.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, solely in its
capacity as such, ratably, in their respective Ratable Shares, (a) for any
amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (b) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the

92



--------------------------------------------------------------------------------



 



Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (c) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided, however, that no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent. The obligations of the Lenders
under this Section 11.8 shall survive payment of the Obligations and termination
of this Agreement.
     11.9. Notice of Default. The Administrative Agent shall not be deemed to
have actual knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder (other than a Default under Section 8.2) unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default” or that such notice is
delivered pursuant to Section 7.3 hereof. In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.
     11.10. Rights as a Lender. In the event the Administrative Agent or any
Agent is a Lender, the Administrative Agent or such Agent shall have the same
rights and powers hereunder and under any other Loan Document with respect to
its Commitments and its Loans as any Lender and may exercise the same as though
it were not the Administrative Agent or such Agent, and the term “Lender” or
“Lenders” shall, at any time when the Administrative Agent or such Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
or such Agent in its individual capacity. The Administrative Agent, any Agent
and their respective Affiliates, and each of the other Lenders, may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower, the Company or any of its
Subsidiaries in which the Borrower, the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.
     11.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Agent,
either Arranger or any other Lender and based on the financial statements
prepared by the Borrower or the Company and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Agent, either Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
     11.12. Successor Administrative Agent. The Administrative Agent may resign
at any time, and shall resign immediately if the sum of its Revolving Credit
Commitment and Term

93



--------------------------------------------------------------------------------



 



Loans shall at any time be less than $20,000,000, by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, sixty days after the retiring
Administrative Agent gives notice of its intention to resign. The Administrative
Agent may be removed at any time with or without cause by written notice
received by the Administrative Agent from the Required Lenders, such removal to
be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower, the Company and the Lenders, a successor Administrative
Agent subject to the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower, the Company and the Lenders, a
successor Administrative Agent subject to the consent of the Borrower, which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted (i) the appointment and (ii) unless the successor
Administrative Agent is an Affiliate of the prior Administrative Agent, an
assignment of the Swing Line Commitment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents, except for liabilities
accrued, or arising from its acts or omissions prior to, such resignation or
removal. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article XI shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 11.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.
     11.13. Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Administrative Agent’s Fee Letter
or as otherwise agreed by them from time to time.

94



--------------------------------------------------------------------------------



 



     11.14. Delegation to Affiliates. The Borrower, the Company and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles X and XI.
     11.15. Agents’ Responsibilities and Duties. None of the Agents shall have
any responsibilities hereunder in its capacity as an Agent. Without limiting the
foregoing, none of the Agents shall have or be deemed to have a fiduciary
relationship with the Borrower or any Lender.
ARTICLE XII
SETOFF; RATABLE PAYMENTS
     12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or the Company becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower or
the Company may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.
     12.2. Ratable Payments. If any Lender under a Facility, whether by setoff
or otherwise, has payment made to it upon its Loans under such Facility (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or payments made
in respect of Competitive Bid Loans or Swing Line Advances in accordance with
Section 2.10(b)) in a greater proportion than that received by any other Lender
under such Facility, such Lender agrees, promptly upon demand, to purchase a
portion of the Ratable Loans held by the other Lenders under such Facility so
that after such purchase each Lender under such Facility will hold its ratable
proportion of Ratable Loans under such Facility. If any Lender under a Facility,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations under
such Facility or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders under such Facility share in the benefits of such collateral ratably in
proportion to their Loans under such Facility. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     13.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Company and the Lenders and their respective successors and assigns, except that
(a) neither the Borrower nor the Company shall have the right to assign its
rights or obligations under the Loan Documents and (b) any assignment by any
Lender must be made in compliance with Section 13.3. Notwithstanding

95



--------------------------------------------------------------------------------



 



clause (b) of this Section, any Lender may at any time, without the consent of
the Borrower, the Company or the Administrative Agent, assign all or any portion
of its rights under this Agreement and any Note to a Federal Reserve Bank;
provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 13.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Administrative
Agent. Any assignee or transferee of the rights to any Loan or any Note agrees
by acceptance of such transfer or assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder, transferee or assignee of the rights to such Loan.
     13.2. Participations.
     13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
(i) to any Person participating interests in any Competitive Bid Loan held by
such Lender, and (ii) to a Qualified Bank (“Participant”) participating
interests in any Ratable Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. The consent of the Borrower and the Administrative Agent
shall be required prior to a sale of a participating interest described in
clause (ii) above becoming effective with respect to a Participant which is not
a Lender or an Affiliate thereof; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
Such consents shall not be unreasonably withheld. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Loans and the holder
of any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower, the Company and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
     13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, extends the
Facility Termination Date under the applicable Facility (except as provided in
Section 2.17), postpones any date fixed for any regularly-scheduled payment of
principal of, or interest or fees on, any such Loan or Commitment, releases any
Guarantor (except for a release of a Designated Guarantor as provided in
Section 10.13) of any such Loan or releases all or substantially all of the
collateral, if any, securing any such Loan.

96



--------------------------------------------------------------------------------



 



     13.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.
     13.3. Assignments.
     13.3.1. Permitted Assignments. Any Lender may, in the ordinary course of
its business and in accordance with applicable law (and, in the case of any
assignment of the Swing Line Commitment, in compliance with Section 13.3.3), at
any time assign to a Qualified Bank (“Purchaser”) all or any part of its rights
and obligations under the Loan Documents. Such assignment shall be substantially
in the form of Exhibit M or in such other form as may be agreed to by the
parties thereto (an “Assignment and Assumption”). Except as otherwise
hereinafter provided, the consent of the Borrower and the Administrative Agent
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided, however, that
if a Default has occurred and is continuing, the consent of the Borrower shall
not be required. Unless each of the Administrative Agent and the Borrower
otherwise consents (except that, if a Default has occurred and is continuing,
the consent of the Borrower shall not be required, including with respect to
clause (b) below), (a) each such assignment (other than an assignment of a
Competitive Bid Loan) shall (unless it is an assignment of a Lender’s entire
interest in a Facility) be in an amount not less than $5,000,000 and in integral
multiples of $1,000,000, and (b), except as otherwise hereinafter provided, no
assignment shall be made that would reduce the sum of the Revolving Credit
Commitment and Term Loans of a Lender and its Affiliates (in the aggregate) to
an amount less than the greater of (i) $10,000,000 or (ii) thirty-five percent
(35%) of the sum of such Lender’s Revolving Credit Commitment and Term Loans as
of the date of this Agreement or as of any later date on which it first became a
Lender hereunder (or, in the case of this clause (ii), such lesser amount to
which the Borrower may, in its sole discretion, agree in writing).
Notwithstanding the foregoing, if the Obligations shall become due and payable,
whether at maturity or by acceleration or otherwise, or any payment of principal
or interest hereunder shall not be paid within 45 days after such payment shall
be due, any Lender may assign all or (subject to the Administrative Agent’s
consent to any assignment that does not comply with the limitations contained in
clause (a) above) any part of its rights and obligations under the Loan
Documents to any Person (other than the Borrower, the Company or any Affiliate
of the Borrower or of the Company) without consent by the Borrower or the
Administrative Agent. Any consents of the Borrower or the Administrative Agent
under this Section 13.3.1 shall not be unreasonably withheld or delayed.
     13.3.2. Effect; Effective Date. Upon (i) delivery to the Administrative
Agent of an Assignment and Assumption, together with any consents required by
Section 13.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Assignment and Assumption. On and after the
effective date of such assignment, such Purchaser shall for all

97



--------------------------------------------------------------------------------



 



purposes be a Revolving Credit Lender and/or Term Lender (as applicable) party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Revolving Credit
Lender and/or Term Lender (as applicable) under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by any Loan Party, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Revolving Credit Commitment and/or Loans (as applicable) assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 13.3.2, the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Revolving Credit
Commitments and/or Term Loans (as applicable), as adjusted pursuant to such
assignment. Such transferor Lender shall continue to be entitled to the benefit
of Sections 3.1, 3.2, 3.4, 3.5, 4.9 and 10.6(b) (to the extent such Lender’s
entitlement to such benefit arose out of its position as a Lender prior to the
applicable assignment).
     13.3.3. Swing Line Commitment. The Swing Line Commitment may be assigned
only to an Affiliate of the Administrative Agent or to a successor
Administrative Agent.
     13.4. Dissemination of Information. The Borrower and the Company authorize
each Lender to disclose to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower, the Company
and its Subsidiaries; provided that each Transferee and prospective Transferee
agrees in writing to be bound by Section 10.11 of this Agreement.
     13.5. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).
ARTICLE XIV
NOTICES
     14.1. Notices. Except as otherwise permitted by Section 2.12, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower, the Company
or the Administrative Agent, at the address(es) or facsimile number(s) set forth
on the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if

98



--------------------------------------------------------------------------------



 



given by mail, 72 hours after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section; provided that notices to the
Administrative Agent or Swing Line Lender under Article II or an Issuing Bank or
the Administrative Agent under Article IV shall not be effective until received.
     14.2. Change of Address. The Borrower, the Company, the Administrative
Agent and any Lender may each change the address for service of notice upon it
by a notice in writing to the other parties hereto.
ARTICLE XV
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     16.2. CONSENT TO JURISDICTION. THE BORROWER AND THE COMPANY HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND THE BORROWER
AND THE COMPANY HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER,
THE COMPANY OR ANY OTHER LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
     16.3. WAIVER OF JURY TRIAL. THE BORROWER, THE COMPANY AND THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY

99



--------------------------------------------------------------------------------



 



WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            BORROWER:

FIRST HUNTINGDON FINANCE CORP.
      By:   /s/ Joel H. Rassman         Joel H. Rassman, Executive Vice
President and       Chief Financial Officer        COMPANY:

TOLL BROTHERS, INC.
      By:   /s/ Joel H. Rassman        Joel H. Rassman, Executive Vice President
and       Chief Financial Officer     

Addresses for the Borrower and the Company:
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Joel Rassman
Telecopy: 215/938-8010
with copies to:
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Robert Toll
Telecopy: 215/938-8010
And
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Don H. Liu
Telecopy: 215/938-8255

101



--------------------------------------------------------------------------------



 



And
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103-7599
Attention: Richard Perelman
Telecopy: 215/864-8999

102



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
Individually and as Administrative Agent
      By:   /s/ Kimberly Turwer        Name:  Kimberly Turwer        Title:  
VICE PRESIDENT             JPMorgan Chase Bank, N.A.      270 Park Avenue — 15th
Fl.
New York, NY 10017
Attention: Daniella Cassagnol
Telecopy: (212) 270-3513        with a copy to             JPMorgan Chase Bank,
N.A.      277 Park Avenue — 3rd Fl.
New York, NY 10072
Attention: Kimberly Turner
Telecopy: (646) 534-0574     

103



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ David Apps         Name:   David Apps        Title:   Managing
Director   

103(A)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            BANK OF AMERICA, N.A.
      By:   /s/ Stephen B. Carlson         Name:   Stephen B. Carlson       
Title:   Vice President   

103(B)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            BANK OF COMMUNICATIONS,
NEW YORK BRANCH
      By:   /s/ Shelley He         Name:   Shelley He        Title:   Deputy
General Manager   

103(C)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            BANK HAPAOLIM B.M.
      By:   /s/ James P. Surless         Name:   JAMES P. SURLESS       
Title:   VICE PRESIDENT   

                  By:   /s/ Lenroy Hackett         Name:   LENROY HACKETT       
Title:   FIRST VICE PRESIDENT   

103(D)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            BNP PARIBAS
      By:   /s/ Duane Helkowski         Name:   DUANE HELKOWSKI        Title:  
MANAGING DIRECTOR   

                  By:   /s/ Angela B. Arnold         Name:   ANGELA B. ARNOLD   
    Title:   Director   

103(E)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            CALIFORNIA BANK AND TRUST
      By:   /s/ Aegea Herring         Name:   AEGEA HERRING        Title:  
SENIOR VICE PRESIDENT   

103(F)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            CALYON NEW YORK BRANCH
      By:   /s/ Samuel L. Hill         Samuel L. Hill         Managing
Director    

                  By:   /s/ Robert Nelson         Robert Nelson         Managing
Director    

103(G)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            CITICORP NORTH AMERICA, INC.
      By:   /s/ Niraj R. Shah         Name:   Niraj R. Shah        Title:   Vice
President   

103(H)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            COMERICA BANK
      By:   /s/ Charles Weddell         Name:   Charles Weddell        Title:  
Vice President   

103(I)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            COMMERCE BANK, N.A.
      By:   /s/ Seth Mackler         Name:   Seth Mackler        Title:   Vice
President   

103(J)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            COMPASS BANK
      By:   /s/ Johanna Dukepalk         Name:   JOHANNA DUKEPALK       
Title:   SENIOR VICE PRESIDENT   

103(K)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            FIFTH THIRD BANK
      By:   /s/ Christine L. Wagner         Name:   Christine L. Wagner       
Title:   Vice President   

103(L)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            FIRST COMMERCIAL BANK, NEW YORK AGENCY
      By:   /s/ Bruce M. J. Ju         Name:   Bruce M. J. Ju        Title:   VP
& General Manager   

103(M)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATE CREDIT AGREEMENT

            GUARANTY BANK
      By:   /s/ Amy Satsky         Name:   Amy Satsky        Title:   Vice
President   

103(N)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            HSBC BANK USA, N.A.
      By:   /s/ Timothy J. Mertens         Name:   Timothy J. Mertens       
Title:   Vice President   

103(O)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            HYPO REAL ESTATE CAPITAL CORPORATION
      By:   /s/ Celeste Stinson         Name:   Celeste Stinson        Title:  
Director   

                  By:   /s/ Roy Chin         Name:   ROY CHIN        Title:  
MANAGING DIRECTOR   

103(P)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            INTERNATIONAL COMMERCIAL BANK
OF CHINA NEW YORK AGENCY
      By:   /s/ Nae-Yee Lung         Name:   NAE-YEE LUNG        Title:   EVP &
GENERAL MANAGER   

103(Q)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            KBC BANK N.V.
      By:   /s/ Christopher Niederprlem         Name:   CHRISTOPHER NIEDERPRLEM 
      Title:   Account Officer Associate   

                  By:   /s/ Robert Snauffer         Name:   Robert Snauffer     
  Title:   First Vice President   

103(R)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            LASALLE BANK NATIONAL ASSOCIATION
      By:   /s/ Leticia Ruiz         Name:   Leticia Ruiz        Title:   First
Vice President   

103(S)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            MANUFACTURERS AND TRADERS TRUST COMPANY
      By:   /s/ Brian J. Sohocki         Name:   Brian J. Sohocki       
Title:   Vice President   

103(T)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager   

103(U)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            NATEXIS BANQUE POPULAIRES
      By:   /s/ Guillaume De Parscau         Name:   Guillaume De Parscau       
Title:   Business Development — First Vice President   

                  By:   /s/ Patrick Owens         Name:   Patrick Owens       
Title:   Financials Institutions, VP, Group Manager   

103(V)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            WASHINGTON MUTUAL BANK, FA
      By:   /s/ Paul S. Ulrich         Name:   Paul S. Ulrich        Title:  
SVP   

103(W)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            THE NORINCHUKIN BANK,
NEW YORK BRANCH
      By:   /s/ Toshifumi Tsukitani         Name:   Toshifumi Tsukitani       
Title:   General Manager   

103(X)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            THE NORTHERN TRUST COMPANY
      By:   /s/ Daniel R. Hintzen         Name:   Daniel R. Hintzen       
Title:   Vice President   

103(Y)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            NORTH FORK BANK
      By:   /s/ Philip Davi         Name:   Philip Davi        Title:   Senior
Vice President   

103(Z)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Douglas G. Paul         Name:   Douglas G. Paul        Title:  
Senior Vice President   

103(AA)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            SUNTRUST BANK
      By:   /s/ W. John Wendler         Name:   W. John Wendler        Title:  
Senior Vice President   

103(AB)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Jeffrey D. Wallace         Name:   Jeffrey D. Wallace       
Title:   Senior Vice President   

103(AC)



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST HUNTINGDON FINANCE CORP. AMENDED AND
RESTATED CREDIT AGREEMENT

            SUMITOMO MITSUI BANKING CORP.
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
General Manager   

103(AD)



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                              Level I   Level II   Level III  
Level IV   Level V
Rating
  BBB+/Baa1 or higher   BBB/Baa2   BBB-/Baa3   BB+/Ba1   BB/Ba2 or lower
Leverage Ratio
    £ .50x       > .50x £ .75x       > .75x £ 1.25x       >1.25x £1.75x       >
1.75x  
Applicable Ratable Advance Margin for Revolving Credit Facility for Eurodollar
Rate and Fixed CD Rate Loans and LC Fee Rate
    0.375 %     0.475 %     0.575 %     0.775%       0.90 %
Facility Fee for Revolving Credit Facility
    0.125 %     0.15 %     0.175 %     0.225%       0.225 %
Applicable Ratable Advance Margin for Term Loan Facility for Eurodollar Rate and
Fixed CD Rate Loans
    0.375 %     0.50 %     0.625%       0.75%       1.00 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
     “Financials” means the annual or quarterly financial statements of the
Company delivered pursuant to Section 6.4 or Section 7.1(i) or (ii).
     “Level” means the level (whether I, II, III, IV or V) in the foregoing
table that corresponds to an applicable item in any other column in the
foregoing table. By way of illustration, the Rating Level of Level IV is
BB+/Ba1. For purposes of comparing Levels, Level I is referred to as the lowest
Level and Level V as the highest Level.
     “Pricing Level” means, with respect to the Applicable Margins, at any date,
the Level in the foregoing table that corresponds to the lower of (a) the then
current Level of the Rating and (b) the then current Level of the Leverage
Ratio, unless (i) the Level of the Leverage Ratio and the Level of the Rating
differ by two or more Levels, in which event the Pricing Level shall be one
Level lower than the higher of such two Levels or (ii) the Company has no
Qualified Rating from a Qualified Rating Agency, in which event the Pricing
Level shall be one Level higher than the Level of the Leverage Ratio.
     The Applicable Margins shall be determined in accordance with the foregoing
table based on the then current Pricing Level. Adjustments, if any, in the
Applicable Margins resulting from a change in the Leverage Ratio shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five days after such Financials are so delivered, the Applicable Margins shall
be at the Level of the Rating or, if the Company has no Qualified Rating from a
Qualified Rating Agency, at the highest Pricing Level set forth in the foregoing
table. If the annual Financial Statements at any time delivered

1



--------------------------------------------------------------------------------



 



pursuant to Section 7.1(i) result in a Pricing Level that is higher than the
Pricing Level that was in effect at any time on or after the first day of the
third calendar month (the “Adjustment Date”) following the fiscal year to which
such Financial Statements apply, there shall be a retroactive adjustment of the
Pricing Level to the Adjustment Date such that all interest and fees determined
hereunder from and after the Adjustment Date shall be determined as if such
higher Pricing Level were in effect on the Adjustment Date. To the extent that
the Borrower has theretofore made any payments of interest or fees with respect
to the period from and after such Adjustment Date, the Borrower will pay to the
Administrative Agent for the account of the Lenders, within ten (10) days of
request therefor, an amount equal to the amount by which (A) the amount of
interest and fees that would have been payable hereunder, on any date on which
payments were made hereunder on or after the Adjustment Date and on or before
the date of such request, had such payments been based upon the higher Pricing
Level exceed (B) the interest and fees actually paid on any such date. Interest
and fees payable hereunder after such request shall be based upon the adjusted
Pricing Level. The Rating in effect on any date for the purposes of this Pricing
Schedule is that in effect at the close of business on such date.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMPETITIVE BID NOTE
                    , 200_
     First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay, on or before the Revolving Credit Facility Termination Date, to
the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Competitive Bid Loans made by the
Lender to the Borrower pursuant to Article II of the Credit Agreement
hereinafter referred to (as the same may be amended or modified, the
“Agreement”), in lawful money of the United States in immediately available
funds at the main office of JPMorgan Chase Bank, N.A., as Administrative Agent,
in New York, New York, together with interest, in like money and funds, on the
unpaid principal amount hereof at the rates and on the dates determined in
accordance with the Agreement.
     This Note (Competitive Bid Loans) is one of the Notes issued pursuant to,
and is entitled to the benefits of the Amended and Restated Credit Agreement
dated as of March 17, 2006, among the Borrower, Toll Brothers, Inc., JPMorgan
Chase Bank, N.A., individually and as Administrative Agent, and the lenders
named therein, including the Lender, to which Agreement, as it may be amended
from time to time, reference is hereby made for a statement of the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Title:              

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPETITIVE BID QUOTE
(Section 2.3.4)
                    , 20  

To:   JPMorgan Chase Bank, N.A., as Administrative Agent (1)
Attn:                                                               Re:  
Competitive Bid Quote to First Huntingdon Finance Corp. (the “Borrower”)

In response to your Invitation for Competitive Bid Quotes dated
                    , 200_, the undersigned hereby makes the following
Competitive Bid Quote pursuant to Section 2.3.4 of the Amended and Restated
Credit Agreement dated as of March 17, 2006 (the “Agreement”) among the
Borrower, Toll Brothers, Inc., the Lenders (including the undersigned) party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, on the following
terms:

1.   Quoting Lender:
                                                                              
2.   Person to contact at Quoting Lender:
                                               3.   Borrowing Date:
                    , 20___ (2)   4.   The undersigned hereby offers to make
Competitive Bid Loan(s) in the following principal amounts, for the following
Interest Periods and at the following rates:

                                      Interest     [Competitive     [Absolute  
  Minimum   Principal Amount(3)   Period(4)     Bid Margin(5)]     Rate(6)]    
Amount(7)    
$________
                                 %                          %   $
                      

5.   The maximum aggregate amount of the Competitive Bid Loans offered above
which may be accepted by the Borrower is $                    .(8)

1



--------------------------------------------------------------------------------



 



     The undersigned understands and agrees that, subject to the satisfaction of
the applicable conditions set forth in the Agreement, the undersigned is
irrevocably obligated to make to the Borrower any Competitive Bid Loans(s) for
which any of the foregoing offers is accepted, in whole or (subject to the
limitations, if any, set forth above and the terms of the Agreement) in part.
Capitalized terms used herein have the meaning assigned to them in the
Agreement.

            Very truly yours,

[NAME OF REVOLVING CREDIT LENDER]
      By:           Authorized Officer     

 

1.   Change to First Huntingdon Finance Corp. if it is the Competitive Bid Agent
  2.   As specified in the related Invitation.   3.   Principal amount bid for
each Interest Period may not exceed principal amount requested. Bids must be
made in an integral multiple of $1,000,000.   4.   As specified in the related
Invitation.   5.   Competitive Bid Margin over or under the Adjusted LIBO Rate
determined for the applicable Interest Period. Specify percentage (rounded to
the nearest 1/100 of 1%) and specify whether “PLUS” or “MINUS.”   6.   Specify
rate of interest per annum (rounded to the nearest 1/100 of 1%).   7.   Specify
minimum amount which the Borrower may accept (see Section 2.3.4(b)(iv)).   8.  
When more than one Competitive Bid Loan is offered, specify the maximum
aggregate amount which may be accepted (see Section 2.3.4(b)(vi)).

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPETITIVE BID QUOTE REQUEST
(Section 2.3.2)
                    , 20  

To:   JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”)   From:   First Huntingdon
Finance Corp. (the “Borrower”)   Re:   Amended and Restated Credit Agreement
(the “Agreement”) dated as of March 17, 2006, among the Borrower, Toll Brothers,
Inc., JPMorgan Chase Bank, N.A., individually and as Administrative Agent, and
the Lenders party thereto.

     The undersigned hereby gives notice pursuant to Section 2.3.2 of the
Agreement that the Borrower requests Competitive Bid Quotes for the following
proposed Competitive Bid Advance(s):
     Borrowing Date:                                         , 200_

          Principal Amount(1)   Interest Period (2)  
 
       
$
       

     Such Competitive Bid Quotes should offer a [Competitive Bid
Margin][Absolute Rate]
     The Competitive Bid Agent with respect to this request shall be the
[Administrative Agent/Borrower]
     Upon acceptance by the undersigned of any or all of the Competitive Bid
Advances offered by Revolving Credit Lenders in response to this request, the
Borrower shall be deemed to affirm as of such date the representations and
warranties made in the Agreement to the extent specified in Article V thereof.
Capitalized terms used herein have the meanings assigned to them in the
Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Title:                

 

9.   Amount must be at least $10,000,000 and an integral multiple of $1,000,000.

1



--------------------------------------------------------------------------------



 



10.   One, two, three, six, nine or twelve months (Eurodollar Auction) or at
least 30 and up to 360 days (Absolute Rate Auction), subject to the provisions
of the definitions of Eurodollar Interest Period and Competitive Bid Interest
Period.

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.3.3)
                    , 20__

To:   [Name of Revolving Credit Lender]   Re:   Invitation for Competitive Bid
Quotes to First Huntingdon Finance Corp. (the “Borrower”)

     Pursuant to Section 2.3.3 of the Amended and Restated Credit Agreement
dated as of March 17, 2006 (the “Agreement”) among the Borrower, Toll Brothers,
Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, the undersigned is pleased [on behalf of the Borrower] to invite you to
submit Competitive Bid Quotes to the Borrower for the following proposed
Competitive Bid Advance(s):
     Borrowing Date:                                         ,           

          Principal Amount   Interest Period  
 
       
$
       

     Such Competitive Bid Quotes should offer a [Competitive Bid
Margin][Absolute Rate]. Your Competitive Bid Quote must comply with
Section 2.3.4 of the Agreement and the foregoing terms on which the Competitive
Bid Quote Request was made. Capitalized terms used herein have the meanings
assigned to them in the Agreement.
     Please respond to this invitation by no later than 10:00 a.m. New York time
on                     , 20___.

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (1)
      By:           Authorized Officer             

 

11.   Change to First Huntingdon Finance Corp. if it is the Competitive Bid
Agent

1



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF
REVOLVING CREDIT NOTE

$                                           , 200_

     First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay to the order of
                                                                      (the
“Lender”) the lesser of the principal sum of
                                                             Dollars or the
aggregate unpaid principal amount of all Revolving Credit Ratable Loans made by
the Lender to the Borrower pursuant to Article II of the Agreement (as
hereinafter defined), in immediately available funds at the main office of
JPMorgan Chase Bank, N.A. in New York, New York, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Revolving Credit
Facility Termination Date.
     This Revolving Credit Note is one of the Revolving Credit Notes issued
pursuant to, and is entitled to the benefits of, the Amended and Restated Credit
Agreement dated as of March 17, 2006 (which, as it may be amended or modified
and in effect from time to time, is herein called the “Agreement”), among the
Borrower, Toll Brothers, Inc., the lenders party thereto, including the Lender,
and JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein have the meanings attributed to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Title:              

1



--------------------------------------------------------------------------------



 



         

EXHIBIT E-2
FORM OF TERM LOAN NOTE

$                                           , 200_

     First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay to the order of
                                                                               
(the “Lender”) the lesser of the principal sum of
                                         Dollars or the aggregate unpaid
principal amount of all Term Loans made by the Lender to the Borrower pursuant
to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of JPMorgan Chase Bank, N.A. in New York, New
York, as Administrative Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Term Maturity Date.
     This Term Note is one of the Term Notes issued pursuant to, and is entitled
to the benefits of, the Amended and Restated Credit Agreement dated as of
March 17, 2006 (which, as it may be amended or modified and in effect from time
to time, is herein called the “Agreement”), among the Borrower, Toll Brothers,
Inc., the lenders party thereto, including the Lender, and JPMorgan Chase Bank,
N.A., as Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein have
the meanings attributed to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Title:                

1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SWING LINE NOTE

$50,000,000                                           , 200___

     First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay to the order of JPMorgan Chase Bank, N.A. (the “Swing Line
Lender”) the lesser of the principal sum of Fifty Million Dollars ($50,000,000)
or the aggregate unpaid principal amount of all Swing Line Loans made by the
Swing Line Lender to the Borrower pursuant to Section 2.19 of the Agreement (as
hereinafter defined), in immediately available funds at the main office of
JPMorgan Chase Bank, N.A. in New York, New York as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
each Swing Line Loan in full on the first to occur of (a) the third Business Day
following the making of such Swing Line Loan and (b) the Revolving Credit
Facility Termination Date.
     This Note (Swing Line Loans) is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of March 17, 2006 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, Toll
Brothers, Inc., the lenders party thereto, including the Swing Line Lender, and
JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein have the meanings attributed to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Title:            

1



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF COMMITMENT AND ACCEPTANCE*
     This Commitment and Acceptance (this “Commitment and Acceptance”) dated as
of                                         ,                     , is entered
into among the parties listed on the signature pages hereof. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement (as defined below).
PRELIMINARY STATEMENTS
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of March 17, 2006 by and among First Huntingdon Finance Corp., Toll
Brothers, Inc., JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Lenders that are parties thereto (as amended, modified, supplemented or restated
from time to time, the “Credit Agreement”).
     Pursuant to Section 2.18 of the Credit Agreement, the Borrower has
requested an increase in the Aggregate Revolving Credit Commitment from
$                                         to
$                                        . Such increase in the Aggregate
Revolving Credit Commitment is to become effective on
                                                             ,
                     (the “Increase Date”).** In connection with such requested
increase in the Aggregate Commitment, the Borrower, the Administrative Agent and
                                         (the “Accepting Lender”) hereby agree
as follows:
     ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date, [the
Accepting Lender shall become a party to the Credit Agreement as a Lender, shall
have (subject to the provisions of Section 2.18 of the Credit Agreement) all of
the rights and obligations of a Lender thereunder, agrees to be bound by the
terms and provisions thereof and shall thereupon have a Revolving Credit
Commitment under and for purposes of the Credit Agreement in an amount equal to
the] [the Revolving Credit Commitment of the Accepting Lender under the Credit
Agreement shall be increased from $                                         to
the] amount set forth opposite the Accepting Lender’s name on the signature
pages hereof.
     [REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. The Accepting Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Revolving Credit Lender under the Credit Agreement, (ii) it is a Qualified
Bank, (iii) from and after the Increase Date, it shall be bound by the
provisions of the Credit Agreement as a Revolving Credit Lender thereunder and,
to the extent of its Revolving Credit Commitment, shall have the obligations of
a Revolving Credit Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
 

*   Form to be revised for increases in Term Loan Facility.   **   This date is
to be agreed upon by the Borrower, the Administrative Agent and the Accepting
Lender. See Section 2.18(c) of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment and Acceptance on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Non-U.S. Lender , attached to this Commitment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Accepting Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Revolving Credit
Lender.]***
     REPRESENTATIONS OF BORROWER. The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, (a) no event or
condition shall have occurred and then be continuing which constitutes a Default
or Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower hereby certifies will be cured, by the use of the proceeds of
an Advance that the Borrower has requested under the Credit Agreement or by the
issuance, amendment or extension of a Facility Letter of Credit that the
Borrower has requested hereunder or (b) Unmatured Defaults (other than the
failure to pay any Obligation) that are not reasonably likely to have a Material
Adverse Effect and that the Borrower hereby certifies that it reasonably expects
to cure before the date on which the same becomes a Default) and (b) the
representations and warranties contained in Article VI of the Credit Agreement
are true and correct in all material respects (except to the extent any such
representation or warranty is stated to relate solely to an earlier date).
     ADMINISTRATIVE AGENT’S FEE. On or before the Increase Date, the Accepting
Lender shall pay to the Administrative Agent an administrative fee in the amount
of $3,500.00.
     GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of New York.
 

***   Paragraph 2 is to be included only if the Accepting Lender is not already
a Revolving Credit Lender prior to the Increase Date.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Name:           Title:           TOLL BROTHERS, INC.
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
As Administrative Agent
      By:           Name:           Title:        
$                                                            
  [NAME OF ACCEPTING LENDER]

    By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of Opinion of Company’s General Counsel
                                            March ___, 2006

To:   The Administrative Agent and each Lender Party
to the Credit Agreement Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
270 Park Avenue
New York, NY 10017

  Re:   Credit Agreement (the “Credit Agreement”), dated as of the date hereof,
among First Huntingdon Finance Corp., (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the lenders party thereto (collectively, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agent(s) party thereto

Gentlemen:
     I am the General Counsel of the Borrower, the Company and the affiliates of
the Company identified on the signature pages to the Guaranty referred to herein
(such other entities, the “Designated Guarantors”; together with the Borrower
and the Company, the “Loan Parties”), and have acted in that capacity in
connection with the execution and delivery of the Credit Agreement and the
transactions contemplated thereby. This opinion is furnished to you pursuant to
Section 5.1(viii) of the Credit Agreement. Unless otherwise defined in this
opinion, capitalized terms are used herein as defined in the Credit Agreement.
     In so acting, I, or people under my supervision, have examined executed
originals or counterparts of the following documents, each dated the date hereof
(the “Loan Documents”):
          the Credit Agreement;
          the Notes executed in connection with the closing of the Credit
Agreement; and
          the Guaranty made by the Company and the Designated Guarantors.
     I have also examined, and relied upon the accuracy of factual matters
contained in, originals or copies, certified or otherwise identified to our
satisfaction, of such corporate records, agreements and other documents, and of
certificates or comparable documents of public officials

1



--------------------------------------------------------------------------------



 



and of officers and representatives of the Loan Parties and have made such
examinations of law as I have deemed necessary in connection with the opinions
set forth below.
     I have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to me
as originals and the conformity to original documents of documents submitted to
me as certified, conformed, photostatic or facsimile copies.
     I have also assumed, without verification, that each of the Designated
Guarantors is validly subsisting and in good standing under the laws of the
state of its incorporation or formation.
     Based upon the foregoing and subject to the assumptions, exceptions,
limitations and qualifications set forth herein, I am of the opinion that:
     Each of the Designated Guarantors is an entity validly formed under the
laws of the state of its formation.
     Each of the Designated Guarantors has the corporate power and authority to
enter into and perform its obligations under the Loan Documents to which it is a
party and to incur the obligations provided therein, and has taken all action
necessary (including shareholder approvals to the extent necessary) to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party.
     Each Loan Document has been duly executed and delivered on behalf of each
Designated Guarantor which is a party to such Loan Document.
     I express no opinion as to the law of any jurisdiction other than the
federal law of the United States, the law of the Commonwealth of Pennsylvania
and the General Corporation Law of the State of Delaware.
     This opinion may be relied upon by you and any financial institution which
becomes a Lender or Participant only in connection with the consummation of the
transactions described herein and may not be used or relied upon by you or any
other person for any other purpose, without in each instance my prior written
consent.

2



--------------------------------------------------------------------------------



 



     This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. I do not undertake to advise you or anyone else of any changes in
the opinions expressed herein resulting from changes in law, changes in facts or
any other matters that hereafter might occur or be brought to my attention.

            Sincerely,
            Don H. Liu      Senior Vice President and
General Counsel     

3



--------------------------------------------------------------------------------



 



EXHIBIT I
Form of Opinion of
Ballard Spahr Andrews and Ingersoll, LLP
March ___, 2006
The Administrative Agent and each Lender Party
to the Credit Agreement Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
270 Park Avenue
New York, NY 10014

  Re:   Credit Agreement (the “Credit Agreement”), dated as of the date hereof,
among First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the lenders party thereto (collectively, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto

Gentlemen:
          We have acted as counsel to the Borrower, the Company and the
affiliates of the Company identified on the signature pages to the Guaranty
referred to herein (such other entities, the “Designated Guarantors”; together
with the Borrower and the Company, the “Loan Parties”), in connection with the
execution and delivery of the Credit Agreement and the transactions contemplated
thereby. This opinion is furnished to you pursuant to Section 5.1(viii) of the
Credit Agreement. Unless otherwise defined in this opinion, capitalized terms
are used herein as defined in the Credit Agreement.
          In so acting, we have examined executed originals or counterparts of
the following documents, each dated the date hereof (the “Loan Documents”):
          the Credit Agreement;
          the Notes executed in connection with the closing of the Credit
Agreement; and
          the Guaranty made by the Company and the Designated Guarantors.
          We have reviewed such documents and made such examination of law as we
have deemed appropriate to give the opinions set forth below. We have relied,
without independent verification, on certificates of public officials, and, as
to matters of fact material to our opinions also without independent
verification, on representations made in the Loan Documents and certificates and
other inquiries of officers of the Loan Parties. We have also relied on a letter
from CT Corporation, a copy of which has been provided to the Administrative
Agent, stating that based on its search of the records of the Pennsylvania
Corporation Bureau on March ___,

1



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
the Credit Agreement Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
March ___, 2006
Page 2
2006, the Company is qualified as a foreign corporation in the Commonwealth of
Pennsylvania (the “Service Letter”).
          When the phrase “to our knowledge” or an equivalent phrase is used in
this opinion, its purpose is to limit the statements it qualifies to the actual
knowledge of lawyers in this firm responsible for preparing this opinion after
such inquiry as they deemed appropriate. We have not examined any records of any
court, administrative tribunal or other similar entity in connection with our
opinion.
          We have assumed the legal capacity and competence of natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of documents submitted
to us as certified, conformed, photostatic, electronic or facsimile copies, and
the completeness of all documents reviewed by us.
          We have also assumed, without independent verification (i) that each
of the Designated Guarantors is validly existing and in good standing under the
laws of the state of its incorporation or formation, (ii) that the parties to
the Loan Documents and the other agreements, instruments and documents executed
in connection therewith, other than the Borrower and the Company, have the power
(including, without limitation, corporate power where applicable) and authority
to enter into and perform the Loan Documents and such other agreements,
instruments and documents, (iii) the due authorization, execution and delivery
by such parties other than the Borrower and the Company, of each Loan Document
and such other agreements, instruments and documents, and (iv) that the Loan
Documents and such other agreements, instruments and documents constitute legal,
valid and binding obligations of each such party, other than the Loan Parties,
enforceable against each such other party in accordance with their respective
terms.
          Based upon the foregoing and subject to the assumptions, exceptions,
limitations and qualifications set forth herein, we are of the opinion that:
          The Borrower is a corporation validly existing and in good standing
under the laws of the State of Delaware and has the corporate power to carry on
its business as such business is known to us. The Company is a corporation
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power to carry on its business as such business is known
to us. The Company is qualified as a foreign corporation in the Commonwealth of
Pennsylvania. The opinion in the preceding sentence is given in reliance on the
Service Letter.
          Each of the Borrower and the Company has the corporate power and
authority to enter into and perform its obligations under the Loan Documents to
which it is a party and to incur the obligations provided therein, and has taken
all corporate action

2



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
 to the Credit Agreement Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
March ___, 2006
Page 3
necessary (including shareholder approvals to the extent necessary) to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party.
          The execution, delivery and performance on the date hereof by each of
the Borrower and the Company of the Loan Documents to which it is a party do not
(a) violate its Certificate of Incorporation or Bylaws, (b) violate (x) any
present statute, rule or regulation promulgated by the United States or the
Commonwealth of Pennsylvania or (y) the General Corporation Law of the State of
Delaware, which in either case in our experience is normally applicable both to
entities which are not engaged in regulated business activities and to
transactions of the type contemplated by the Loan Documents, or (c) breach or
result in a default under those agreements appearing on Schedule I to this
Opinion (collectively, the “Reviewed Documents”), or result in the creation or
imposition of any security interest in or lien or encumbrance upon any of the
assets of the Borrower or the Company pursuant to the Reviewed Documents. In
rendering the opinion in clause (c), we also have assumed without independent
investigation that the transactions contemplated by the Loan Documents will not
result in a violation of covenants containing financial ratios or any other
provisions to which the Borrower or the Company is a party that are based upon
the financial statements or the financial condition of any of the Loan Parties.
          The execution, delivery and performance at the date hereof by each of
the Designated Guarantors of the Loan Documents to which it is a party do not
(a) violate (x) any present statute, rule or regulation promulgated by the
United States or the Commonwealth of Pennsylvania or (y) with respect to those
Designated Guarantors formed under the corporate laws of the State of Delaware,
the General Corporation Law of the State of Delaware, which in either case in
our experience is normally applicable both to entities which are not engaged in
regulated business activities and to transactions of the type contemplated by
the Loan Documents or (b) breach or result in a default under the Reviewed
Documents, or result in the creation or imposition of any security interest in
or lien or encumbrance upon, any of the assets of such Designated Guarantor
pursuant to the Reviewed Documents. In rendering the opinion in clause (b), we
also have assumed without independent investigation that the transactions
contemplated by the Loan Documents will not result in a violation of covenants
containing financial ratios or any other provisions to which a Designated
Guarantor is a party that are based upon the financial statements or the
financial condition of any of the Loan Parties.
          Each Loan Document to which it is a party has been duly executed and
delivered on behalf of the Borrower and the Company. Each Loan Document
constitutes the legal, valid and binding obligation of each of the Loan Parties
which is party thereto, enforceable in accordance with its respective terms.

3



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
to the Credit Agreement Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
March ___, 2006
Page 4
          No consent or approval of, or notice to or filing with, any federal or
state regulatory authority of the United States or the Commonwealth of
Pennsylvania or under the General Corporation Law of the State of Delaware is
required by any Loan Party in connection with the execution or delivery by any
Loan Party of any of the Loan Documents or the consummation today of the
transactions contemplated thereby.
          The principal of the Loans (and any guarantee thereof pursuant to the
Guaranty) constitute “Senior Indebtedness” under the Subordinated Indebtedness
described on Schedule II.
          We confirm to you that to our knowledge, no litigation or governmental
proceeding is pending or threatened in writing against any Loan Party (i) with
respect to the Loan Documents or (ii) which individually seeks in excess of
$10,000,000.
          The foregoing opinions are subject to the following exceptions,
limitations and qualifications:
     Our opinion is subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer,
marshalling or similar laws affecting creditors’ rights and remedies generally;
general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
such enforceability is considered in a proceeding in equity or at law); and
limitations on enforceability of rights to indemnification or contribution by
federal or state securities laws or regulations or by public policy.
     We express no opinion as to the application or requirements of the
Pennsylvania Securities Act, federal or New York securities laws or federal or
state patent, trademark, copyright, antitrust and unfair competition, pension or
employee benefit, labor, environmental, health and safety or tax laws in respect
of the transactions contemplated by or referred to in the Loan Documents.
     We express no opinion as to the validity or enforceability of any provision
of the Loan Documents which (i) permits a Lender or the Administrative Agent to
increase the rate of interest or to collect a late charge in the event of
delinquency or default to the extent they are deemed to be penalties or
forfeitures; (ii) purports to grant a Lender or the Administrative Agent a
power-of-attorney; (iii) purports to require that waivers must be in writing to
the extent that an oral agreement or implied agreement by trade practice or
course of conduct modifying provisions of the Loan Documents has been made;
(iv) purports to be a waiver of the right to a jury trial, a waiver of any right
to object to jurisdiction or venue, a waiver of any right to claim damages or to
service of process or a waiver of any other rights or benefits bestowed by
operation of law or the waiver of which is limited by applicable law;
(v) purports to be a waiver of the obligations of good

4



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
 to the Credit Agreement Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
March ___, 2006
Page 5
faith, fair dealing, diligence, mitigation of damages or commercial
reasonableness; (vi) purports to exculpate any party from its own negligent acts
or limit any party from certain liabilities; (vii) purports to require the
payment of attorneys’ fees to the extent such fees exceed reasonable attorneys’
fees; or (viii) purports to authorize a Lender or the Administrative Agent to
set off and apply any deposits at any time held, and any other indebtedness at
any time owing, by such Lender or the Administrative Agent to or for the account
of a Loan Party or which purports to provide that any purchaser of a
participation from a Lender may exercise setoff or similar rights with respect
to such participation.
     We express no opinion as to the enforceability of forum selection clauses
upon the courts in the forum selected.
          We express no opinion as to the law of any jurisdiction other than the
federal law of the United States, the law of the Commonwealth of Pennsylvania,
the General Corporation Law of the State of Delaware and, with respect to the
second sentence of Opinion Paragraph 5, the State of New York.
          This opinion may be relied upon by you and any financial institution
which becomes a Lender or Participant only in connection with the consummation
of the transactions described herein and may not be used or relied upon by you
or any other person for any other purpose, without in each instance our prior
written consent.
          This opinion is limited to the matters expressly stated herein. No
implied opinion may be inferred to extend this opinion beyond the matters
expressly stated herein. We do not undertake to advise you or anyone else of any
changes in the opinions expressed herein resulting from changes in law, changes
in facts or any other matters that hereafter might occur or be brought to our
attention.
          This opinion shall be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Section of Business Law as published in 53 Business Lawyer 831
(May 1998).
          Richard J. Braemer, a partner of this firm, is a director of and
shareholder of the Company.

            Very truly yours,
   

5



--------------------------------------------------------------------------------



 



SCHEDULE I TO EXHIBIT I
List of Examined Documents
Indenture dated as of January 25, 2001 among Toll Corp., Toll Brothers, Inc. and
Bank One Trust Company, NA (formerly NBD Bank).
Indenture dated as of November 22, 2002 among Toll Brothers Finance Corp., Toll
Brothers, Inc. and J.P. Morgan Trust Company, National Association (formerly
Bank One Trust Company, NA).
First Supplemental Indenture dated as of May 1, 2003 among Toll NJ X-I Corp. and
the other parties listed on Schedule A and J.P. Morgan Trust Company, National
Association (formerly Bank One Trust Company, NA).
Second Supplemental Indenture dated as of November 3, 2003 among Toll PA Builder
Corp. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association (formerly Bank One Trust Company, NA).
Third Supplemental Indenture dated as of January 26, 2004 among Toll MD Builder
Corp. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association.
Fourth Supplemental Indenture dated as of March 1, 2004 among Toll PA IX, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association.
Fifth Supplemental Indenture dated as of September 17, 2004 among Toll IL WSB,
L.P. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association.
Sixth Supplemental Indenture dated as of October 28, 2004 among Toll PA IV, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association, as successor to Bank One Trust Company, National
Association.
Seventh Supplemental Indenture dated as of October 31, 2004 among Toll Arizona
LP Company, Inc. and the other parties listed on Schedule A and J.P. Morgan
Trust Company, National Association, as successor to Bank One Trust Company,
National Association.
Eighth Supplemental Indenture dated as of January 1, 2005 among Toll Manhattan
I, Inc. and the other parties listed on Schedule A and J.P. Morgan Trust
Company, National Association, as successor to Bank One Trust Company, National
Association.
Ninth Supplemental Indenture dated as of June 6, 2005 among Toll CA VIII, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association, as successor to Bank One Trust Company, National
Association.

 



--------------------------------------------------------------------------------



 



Tenth Supplemental Indenture dated as of August 1, 2005 among Toll Orlando
Limited Partnership and the other parties listed on Schedule A and J.P. Morgan
Trust Company, National Association, as successor to Bank One Trust Company,
National Association.

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO EXHIBIT I
List of Subordinated Documents
Indenture dated as of January 25, 2001 among Toll Corp., Toll Brothers, Inc. and
Bank One Trust Company, NA (formerly NBD Bank), and the authorizing resolutions
related thereto dated January 19, 2001 and November 27, 2001

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF GUARANTY
     This GUARANTY (“Guaranty”) is made as of March 17, 2006, by the undersigned
(the “Guarantors”), in favor of the “Lenders” under that certain Amended and
Restated Credit Agreement dated as of March 17, 2006, among First Huntingdon
Finance Corp., Toll Brothers, Inc., the Lenders from time to time parties
thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent.
Such Credit Agreement, as it may be amended, modified or supplemented from time
to time, is hereinafter referred to as the “Credit Agreement.” Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Credit Agreement.
     1. Guaranty. (i) For value received and in consideration of any loan,
advance or financial accommodation of any kind whatsoever heretofore, now or
hereafter made, given or granted to the Borrower by the Lenders, the Guarantors
unconditionally, jointly and severally guarantee for the benefit of each of the
Lenders the full and prompt payment when due, whether at maturity or earlier, by
reason of acceleration or otherwise, and at all times thereafter, of all of the
Obligations (including, without limitation, interest accruing following the
filing of a bankruptcy petition by or against the Borrower, at the applicable
rate specified in the Credit Agreement, whether or not such interest is allowed
as a claim in bankruptcy).
     (ii) At any time after the occurrence and during the continuance of a
Default, the Guarantors shall pay to the Administrative Agent, for the benefit
of the Lenders, on written demand and in immediately available funds, the full
amount of the Obligations then due. The Guarantors further agree to pay to the
Administrative Agent and reimburse the Administrative Agent for, on demand and
in immediately available funds, (a) all fees, costs and expenses (including,
without limitation, all court costs and attorneys’ and paralegals’ fees, costs
and expenses) paid or incurred by the Administrative Agent or any of the Lenders
in: (1) endeavoring to collect all or any part of the Obligations from, or in
prosecuting any action against, any one or more of the Guarantors relating to
this Guaranty; (2) taking any action with respect to any security or collateral
securing any of the Guarantors’ obligations hereunder; and (3) preserving,
protecting or defending the enforceability of, or enforcing, this Guaranty or
their respective rights hereunder (all such costs and expenses are hereinafter
referred to as the “Expenses”). The Guarantors hereby agree that this Guaranty
is an absolute guaranty of payment and is not a guaranty of collection.
     2. Obligations Unconditional. Subject to Sections 11 and 12, the Guarantors
hereby agree that their obligations under this Guaranty shall be unconditional,
irrespective of: (i) the validity, enforceability, avoidance, novation or
subordination of any of the Obligations or any of the Loan Documents; (ii) the
absence of any attempt by, or on behalf of, any Lender or the Administrative
Agent to collect, or to take any other action to enforce, all or any part of the
Obligations whether from or against the Borrower, any other guarantor of the
Obligations or any other Person; (iii) the election of any remedy by, or on
behalf of, any Lender or the Administrative Agent with respect to all or any
part of the Obligations; (iv) the waiver, consent, extension, forbearance or
granting of any indulgence by, or on behalf of, any Lender or the

1



--------------------------------------------------------------------------------



 



Administrative Agent with respect to any provision of any of the Loan Documents;
(v) the election by, or on behalf of, any one or more of the Lenders, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a
security interest by the Borrower, as debtor-in-possession, under Section 364 of
the Bankruptcy Code; (vii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of the claims of any of the Lenders or the
Administrative Agent for repayment of all or any part of the Obligations or any
Expenses; or (viii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of the Borrower or any one or more of
the Guarantors.
     3. Enforcement; Application of Payments. Upon the occurrence and during the
continuance of a Default, the Administrative Agent may proceed directly and at
once, without notice, against any one or more of the Guarantors to obtain
performance of and to collect and recover the full amount, or any portion, of
the Obligations then due, without first proceeding against the Borrower, any
other Guarantor or any other Person, or against any security or collateral for
the Obligations. Subject only to the terms and provisions of the Credit
Agreement, the Administrative Agent shall have the exclusive right to determine
the application of payments and credits, if any, from the Guarantors, the
Borrower or from any other Person on account of the Obligations or any other
liability of the Guarantors to any Lender.
     4. Waivers. (a) The Guarantors hereby waive diligence, presentment, demand
of payment, filing of claims with a court in the event of receivership or
bankruptcy of the Borrower, protest or notice with respect to the Obligations,
all setoffs and counterclaims and all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor and
notices of acceptance of this Guaranty, and all other demands whatsoever (and
shall not require that the same be made on the Borrower as a condition precedent
to the Guarantors’ obligations hereunder), and covenants that this Guaranty will
not be discharged, except by complete payment (in cash) and performance of the
Obligations and any other obligations contained herein. The Guarantors further
waive all notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to the Borrower or
otherwise, and also waive all notices that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the Obligations is due, notices of any and all proceedings to collect
from the maker, any endorser or any other guarantor of all or any part of the
Obligations, or from any other Person, and, to the extent permitted by law,
notices of exchange, sale, surrender or other handling of any security or
collateral given to the Agent to secure payment of all or any part of the
Obligations.
     (b) The Guarantors understand that they shall be liable for the full amount
of their liability under this Guaranty, notwithstanding the occurrence of any
event impairing the rights of the Guarantors, the Administrative Agent or any of
the Lenders to proceed against the Borrower, any other guarantor (including
without limitation any Guarantor hereunder) or the Borrower’s or such
guarantor’s property. The Guarantors agree that all of their obligations under
this Guaranty (including their obligation to pay in full all indebtedness
evidenced by or arising under the Credit Agreement) shall remain in full force
and effect without defense, offset or counterclaim of any

2



--------------------------------------------------------------------------------



 



kind, notwithstanding that the Guarantors’ rights against the Borrower may be
impaired, destroyed or otherwise affected by reason of any action or inaction on
the part of the Administrative Agent or any Lender.
     (c) The Lenders, either themselves or acting through the Administrative
Agent, are hereby authorized, without notice or demand and without affecting the
liability of the Guarantors hereunder, from time to time, (i) to renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, all or any part of the Obligations, or to otherwise modify, amend or change
the terms of any of the Loan Documents; (ii) to accept partial payments on all
or any part of the Obligations; (iii) to take and hold security or collateral
for the payment of all or any part of the Obligations, this Guaranty, or any
other guaranties of all or any part of the Obligations or other liabilities of
the Borrower, (iv) to exchange, enforce, waive and release any such security or
collateral; (v) to apply such security or collateral and direct the order or
manner of sale thereof as in their discretion they may determine; and (vi) to
settle, release, exchange, enforce, waive, compromise or collect or otherwise
liquidate all or any part of the Obligations, this Guaranty, any other guaranty
of all or any part of the Obligations, and any security or collateral for the
Obligations or for any such guaranty. Any of the foregoing may be done in any
manner, without affecting or impairing the obligations of the Guarantors
hereunder.
     5. Setoff. At any time when all or any part of the Obligations have become
due and payable (by acceleration or otherwise) following the occurrence of a
Default, each Lender and the Administrative Agent may, without notice to the
Guarantors and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (i) any indebtedness due or to become due from such Lender or
the Administrative Agent to any one or more of the Guarantors, and (ii) any
moneys, credits or other property belonging to any one or more of the
Guarantors, at any time held by or coming into the possession of such Lender or
the Administrative Agent or any of their respective Affiliates.
     6. Financial Information. The Guarantors hereby assume responsibility for
keeping themselves informed of the financial condition of the Borrower and any
and all endorsers and/or other guarantors of all or any part of the Obligations,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations, or any part thereof, that diligent inquiry would reveal, and the
Guarantors hereby agree that none of the Lenders nor the Administrative Agent
shall have any duty to advise the Guarantors of information known to any of them
regarding such condition or any such circumstances. In the event any Lender, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any one or more of the Guarantors, such Lender shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Lender, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to any one or more of the Guarantors.
     7. No Marshalling; Reinstatement. The Guarantors consent and agree that
none of the Lenders nor the Administrative Agent nor any Person acting for or on
behalf of the Lenders or the Administrative Agent shall be under any obligation
to marshall any assets in favor of the

3



--------------------------------------------------------------------------------



 



Guarantors or against or in payment of any or all of the Obligations. The
Guarantors further agree that, to the extent that the Borrower, any one or more
of the Guarantors or any other guarantor of all or any part of the Obligations
makes a payment or payments to any Lender or the Administrative Agent, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to the
Borrower, any one or more of the Guarantors, such other guarantor or any other
Person, or their respective estates, trustees, receivers or any other party,
including, without limitation, the Guarantors, under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Obligations which has been paid, reduced
or satisfied by such amount shall be reinstated and continued in full force and
effect as of the time immediately preceding such initial payment, reduction or
satisfaction.
     8. Subrogation. Until the Obligations have been paid in full and the
Aggregate Revolving Credit Commitment has been terminated, the Guarantors
(i) shall have no right of subrogation with respect to such Obligations and
(ii) waive any right to enforce any remedy which the Lenders or the
Administrative Agent (or any of them) now have or may hereafter have against the
Borrower, any endorser or any guarantor of all or any part of the Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Lenders and the
Administrative Agent (or any of them) to secure the payment or performance of
all or any part of the Obligations or any other liability of the Borrower to the
Lenders.
     9. Subordination. (a) Subordinated Debt. The payment and performance of all
indebtedness, fees, expenses, obligations and liabilities of the Borrower (or
any other Person for the benefit of Borrower) to the Guarantors whether now
existing or hereafter incurred or created, in each case, whether such amounts
are due or not due, direct or indirect, absolute or contingent (the
“Subordinated Debt”) are hereby subordinated to the Obligations and, except as
set forth in subparagraphs (b) and (c) of this Section 9 the Guarantors will not
accelerate, ask, demand, sue for, take or receive from the Borrower, by setoff
or in any other manner, the whole or any part of the Subordinated Debt,
including, without limitation, the taking of any negotiable instruments
evidencing such amounts, nor any security for any of the Subordinated Debt,
unless and until all of the Obligations shall have been fully and indefeasibly
paid and satisfied in cash and all financing arrangements among the Borrower,
the Administrative Agent and the Lenders shall have been terminated.
     (b) Permitted Payments. Notwithstanding the provisions of subparagraph (a)
of this Section 9, in the absence of a “Default” and provided that the payment
described below, if made, would not otherwise give rise to the occurrence of a
Default, the Borrower may pay to the Guarantors, and the Guarantors may accept
from the Borrower, any and all payments of the Subordinated Debt (“Permitted
Payments”).
     (c) Enforcement Rights. The Guarantors, prior to the indefeasible payment
in full of the Obligations and the termination of all financing arrangements
among the Borrower and the Lenders, shall have no right to enforce any claim
with respect to the Subordinated Debt, including, without limitation, any
Permitted Payment, or otherwise to take any action against the Borrower or the
Borrower’s Property without the Administrative Agent’s prior written approval.

4



--------------------------------------------------------------------------------



 



     10. Enforcement; Amendments; Waivers. No delay on the part of any of the
Lenders or the Administrative Agent in the exercise of any right or remedy
arising under this Guaranty, the Credit Agreement, any of the other Loan
Documents or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy shall preclude any further exercise thereof.
No modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Lenders or the Administrative Agent, except as expressly set
forth in a writing duly signed and delivered by the party making such
modification or waiver. Failure by any of the Lenders or the Administrative
Agent at any time or times hereafter to require strict performance by the
Borrower, the Guarantors, any other guarantor of all or any part of the
Obligations or any other Person of any of the provisions, warranties, terms and
conditions contained in any of the Loan Documents now or at any time or times
hereafter executed by such Persons and delivered to the Administrative Agent or
any Lender shall not waive, affect or diminish any right of the Administrative
Agent or such Lender at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act or
knowledge of the Administrative Agent or any Lender, or their respective agents,
officers or employees, unless such waiver is contained in an instrument in
writing, directed and delivered to the Borrower or the Guarantors, as
applicable, specifying such waiver, and is signed by the party or parties
necessary to give such waiver under the Credit Agreement. No waiver of any
Default by the Administrative Agent or any Lender shall operate as a waiver of
any other Default or the same Default on a future occasion, and no action by the
Administrative Agent or any Lender permitted hereunder shall in any way affect
or impair the Administrative Agent’s or any Lender’s rights and remedies or the
obligations of the Guarantors under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal and/or interest owing
by the Borrower to any of the Lenders shall be conclusive and binding on the
Guarantors irrespective of whether any of the Guarantors was party to the suit
or action in which such determination was made.
     11. Limitation on Obligations. The following provisions of this Guaranty
apply with respect to all Guarantors other than Toll Brothers, Inc.:
     (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 11(a) with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantors nor any other person or entity
shall have any right or claim under this Section 11(a)

5



--------------------------------------------------------------------------------



 



with respect to the Maximum Liability, except to the extent necessary so that
the obligations of the Guarantors hereunder shall not be rendered voidable under
applicable law.
     (b) Each of the Guarantors agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of each Guarantor,
and may exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent hereunder. Nothing in this Section 9(b) shall be construed
to increase any Guarantor’s obligations hereunder beyond its Maximum Liability.
     (c) In the event any Guarantor (a “Paying Guarantor”) shall make any
payment or payments under this Guaranty or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 11(c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 11(c) are for the benefit of both the
Administrative Agent and the Guarantors and may be enforced by any one, or more,
or all of them in accordance with the terms hereof.
     12. Effectiveness; Termination. This Guaranty shall become effective upon
its execution by the Guarantors and shall continue in full force and effect and
may not be terminated or otherwise revoked until the Obligations shall have been
fully paid (in cash) and discharged and the Credit Agreement and all financing
arrangements between the Borrower and the Lenders under the Loan Documents shall
have been terminated. If, notwithstanding the foregoing, the Guarantors shall
have any right under applicable law to terminate or revoke this Guaranty, the
Guarantors agree that such termination or revocation shall not be effective
until a written notice of such revocation or termination, specifically referring
hereto, signed by the Guarantors, is actually received by the Administrative
Agent. Such notice shall not affect the right and power of any of the Lenders or
the Administrative Agent to enforce rights arising prior to receipt thereof by
the Administrative Agent. If any Lender grants loans or takes other action after
any of

6



--------------------------------------------------------------------------------



 



the Guarantors terminates or revokes its obligations under this Guaranty but
before the Administrative Agent receives such written notice, the rights of such
Lender with respect thereto shall be the same as if such termination or
revocation had not occurred.
     13. Successors and Assigns. This Guaranty shall be binding upon the
Guarantors and upon their successors and assigns and shall inure to the benefit
of the Lenders and the Administrative Agent and their respective successors and
assigns; all references herein to the Borrower and to the Guarantors shall be
deemed to include their respective successors and assigns. The successors and
assigns of the Guarantors and the Borrower shall include, without limitation,
their respective receivers, trustees or debtors-in-possession. All references to
the singular shall be deemed to include the plural where the context so
requires.
     14. CHOICE OF LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     15. CONSENT TO JURISDICTION. THE GUARANTORS HEREBY IRREVOCABLY SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE GUARANTORS HEREBY IRREVOCABLY AGREE
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE GUARANTORS OR ANY OTHER LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     16. WAIVER OF JURY TRIAL. EACH OF THE GUARANTORS AND THE ADMINISTRATIVE
AGENT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN THE GUARANTORS AND THE LENDERS OR THE
ADMINISTRATIVE AGENT ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH. EITHER THE GUARANTORS OR THE ADMINISTRATIVE
AGENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
     17. Advice of Counsel. The Guarantors represent and warrant that they have
consulted with their legal counsel regarding all waivers under this Guaranty,
including without limitation those under Section 4 and Sections 14 through 16
hereof, that they believe that they

7



--------------------------------------------------------------------------------



 



fully understand all rights that they are waiving and the effect of such
waivers, that they assume the risk of any misunderstanding that they may have
regarding any of the foregoing, and that they intend that such waivers shall be
a material inducement to the Administrative Agent and the Lenders to extend the
indebtedness guaranteed hereby.
     18. Notices. All notices and other communications provided to any party
hereto shall be in writing or by facsimile and addressed to such party at its
address set forth below or at such other address as may be designated by such
party in a notice to the other party. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted. The
addresses for notices are as follows:
if to the Guarantors, at:
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Joel Rassman
Telecopy: 215/938-8010
with copies to:
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Robert Toll
Telecopy: 215/938-8010
and
Toll Brothers Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Don H. Liu
Telecopy: 215/938-8255
and
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103-7599
Attention: Richard Perelman
Telecopy: 215/864-8999



8



--------------------------------------------------------------------------------



 



     if to the Administrative Agent, at its address provided for in the Credit
Agreement.
     19. Severability. Wherever possible, each provision of this Guaranty shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
     20. Merger. This Guaranty represents the final agreement of the Guarantors
with respect to the matters contained herein and may not be contradicted by
evidence of prior or contemporaneous agreements, or subsequent oral agreements,
between the Guarantors and the Administrative Agent or any Lender.
     21. Supplemental Guaranties. Pursuant to Section 7.16 of the Credit
Agreement, additional Wholly-Owned Subsidiaries of the Company shall become
obligated as Guarantors hereunder (each as fully as though an original signatory
hereto) by executing and delivering to the Agent a Supplemental Guaranty in the
form of Exhibit A hereto (with blanks appropriately filled in), together with
such additional supporting documentation required pursuant to Section 7.16 of
the Credit Agreement.
     IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors
as of the day and year first set forth above.

            TOLL BROTHERS, INC., a Delaware
corporation and each of the other Guarantors
listed below on Exhibit B
      By:         Joel H. Rassman, Executive Vice President or Vice President of
(i) each of the Guarantors which is a corporation or limited liability company;
(ii) each corporate general partner of each of the Guarantors which is a general
or limited partnership; and (iii) each corporate trustee of each of the
Guarantors which is a trust.        TOLL LAND CORP. NO. 10 and each of the other
Guarantors
listed below on Exhibit C
      By:         Joseph R. Sicree, Secretary or Assistant Secretary of (i) each
of the Guarantors which is a corporation or limited liability company, (ii) each
corporate general partner of each of the Guarantors which is a general or
limited partnership; and (iii) each corporate trustee of each of the Guarantors
which is a trust.     

9



--------------------------------------------------------------------------------



 



EXHIBIT A TO GUARANTY
SUPPLEMENTAL GUARANTY
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders
Ladies and Gentlemen:
          Reference is hereby made to (i) that certain Amended and Restated
Credit Agreement, dated as of March 17, 2006, as amended, among First Huntingdon
Finance Corp., Toll Brothers, Inc., the lenders from time to time party thereto
(the “Lenders”), and JPMorgan Chase Bank, N.A., as a Lender and as
Administrative Agent (the “Administrative Agent”) on behalf of itself and the
other Lenders (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and (ii) that certain Guaranty, dated as
of March 17, 2006, executed and delivered by the Guarantors party thereto in
favor of the Administrative Agent, for the benefit of the Lenders (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”).
Terms not defined herein which are defined in the Credit Agreement shall have
for the purposes hereof the respective meanings provided therein.
          In accordance with Section 7.16 of the Credit Agreement and Section 21
of the Guaranty, the undersigned, [GUARANTOR]                    , a corporation
[limited partnership/limited liability company] organized under the laws of
                    , hereby elects to be a “Guarantor” for all purposes of the
Credit Agreement and the Guaranty, respectively, effective from the date hereof.
          Without limiting the generality of the foregoing, the undersigned
hereby agrees to perform all the obligations of a Guarantor under, and to be
bound in all respects by the terms of, the Guaranty, to the same extent and with
the same force and effect as if the undersigned were a direct signatory thereto.
          This Supplemental Guaranty shall be construed in accordance with and
governed by the internal laws (and not the law of conflicts) of the State of New
York but giving effect to federal laws applicable to national banks.
          IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed
by the undersigned as of the       day of      , 200_.

            [GUARANTOR]
      By:           Name:           Title:      

10



--------------------------------------------------------------------------------



 



         

EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE

To:   The Lenders party to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Credit Agreement dated as of March 17, 2006 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among First Huntingdon
Finance Corp. Toll Brothers, Inc., the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     I am the duly elected                     of the Company.
     I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.
     The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of, any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.
     Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s and the Company’s compliance with certain covenants of
the Agreement, all of which data and computations are, to the best of my
knowledge, true, complete and correct.
     Schedule II hereto sets forth the determination of the applicable Pricing
Level in the Pricing Schedule on the basis of which certain rates and percentage
fees under the Agreement shall be determined commencing on the fifth day
following the delivery hereof (subject to any change in the Pricing Level
resulting from a change in the Rating).
     All of the Subsidiaries of the Company that are integral to the
homebuilding business of the Toll Group are Designated Guarantors.
     Described below are the exceptions, if any, to paragraph 3, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company and the Borrower have taken, are
taking, or propose to take with respect to each such condition or event:

1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
                    ,      .

            TOLL BROTHERS, INC.
      By:                      

2



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of                     ,       with
Provisions of Section 7.28 of
the Agreement

3



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Borrower’s Calculation of Applicable Pricing Level in Pricing Schedule

4



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF ENVIRONMENTAL CERTIFICATE
Date                     
TO:

  RE:   Property and Improvements (if any) located at
                                                                            
        
                                                                  
                  
                                          (the “Property”)

      Improved                     Yes                           No      

Gentlemen:
          The undersigned is an engineer and/or environmental consultant duly
licensed, if required, by the State of                     .
          The undersigned certifies to Toll Brothers, Inc. (“Toll”) and you, as
agent (“Administrative Agent”), for certain lenders (“Lenders”) which are
parties to an Amended and Restated Credit Agreement dated as of March 17, 2006
with First Huntingdon Finance Corp. and Toll that except as set forth on the
Phase I environmental assessment report attached hereto as Exhibit A:
          A. The history of the Property, for the past 50 years [does] *[does
not] reveal the name of an owner, tenant or other user indicating a possible
current or former use involving, or storage of, hazardous or toxic materials,
substances or wastes (which terms include, for purposes of this letter,
asbestos, polychlorinated byphenyls and petroleum products).
          [*If the history reveals such a name, please explain in Exhibit A in
detail.]
          B. On-site examination and observations, and investigations of any
available hydrological, photographic and other technical data, by the
undersigned [did] **[did not] reveal any grounds to believe that the Property or
the surrounding areas is being or had been used for, or affected by, such
activities.
          [**If the examination did reveal grounds to believe that the Property
had been used or affected by such activities, please explain in Exhibit A in
detail.]
          C. The Property [is] ***[is not] included on any federal or applicable
state Superfund List.

1



--------------------------------------------------------------------------------



 



          [***If so included, please explain in Exhibit A in detail.]
          D. [Select (i) or (ii)]
               (i) Tests taken at, on and from the Property, and examinations of
the Property, [did]****[did not] reveal any evidence that there now exists on,
in, under or affecting the Property any hazardous or toxic materials, substances
or wastes.
               (ii) Our investigation revealed that no testing was warranted or
necessary for the areas being investigated.
          [****If tests did reveal such existence, please explain in Exhibit A
in detail.]
          E. [Select (i) or (ii)]
               (i) The procedures described in steps A through D above revealed
actual or potential environmental irregularities or non-compliance with
environmental laws. The estimated cost of correcting such irregularity or
non-compliance is [$                    ].
               (ii) The procedures described in steps A through D above did not
reveal any actual or potential environmental irregularities or non-compliance
with environmental laws.
          In making this certification, the undersigned has within 180 days of
the date of this letter:
          1. Obtained and relied upon (a) a title abstract prepared by a duly
licensed title insurer or abstract company, or duly licensed attorney, of the
name of the current and prior owners, tenants and other users of the Property,
for the past 50 years, and (b) local building, health, fire and environmental
department(s) records;
          2. Made a physical on-site examination of the Property, and a visual
observation of the surrounding areas;
          3. If paragraph D above indicates that tests were taken at the
Property, made such tests of samples from the Property, in such locations and
quantity, as well as other tests and investigations of the Property (including
of the improvements therein, if any) as in our professional judgment, are deemed
necessary and appropriate utilizing testing laboratories which, in our
professional judgment, are capable of performing such tests and analyzing the
same;
          4. Examined additional available technical data, such as registered
underground storage tank lists, existing aerial photography, ground water maps
which provided further pertinent information; and

2



--------------------------------------------------------------------------------



 



          5. Examined the Federal List of Superfund Sites as published by The
Government Printing Office and the state list of Superfund Sites or any such
comparable listing, if published, for the state in which the Property is
located.
          A formal Phase I environmental assessment report (which includes a
site plan) outlining procedures, observations, testing recommendations and
conclusions of the items listed in A-E above is attached to this letter as
Exhibit A.
          The undersigned is [state qualifications, e.g., an environmental
engineer, geologist, etc., duly licensed by the State of
                                        .] The undersigned has been retained by
First Huntingdon Finance Corp. or one of its affiliates in order to perform an
environmental assessment of the Property, the results of which are contained in
our report, dated                                         , which is attached
hereto as Exhibit A (the “Phase I Report”). In connection therewith, we
acknowledge that:
          1. JPMorgan Chase Bank, N.A., as Administrative Agent and a Lender and
the other Lenders are relying upon the Phase I Report in making a loan or loans
to First Huntingdon Finance Corp., guaranteed by Toll Brothers, Inc. and certain
affiliates.
          2. We have reviewed the Administrative Agent’s “Minimum Requirements
for Phase I Environmental Assessments” and the Phase I Report has been prepared
in compliance therewith and in compliance with USEPA’s Standards For Conducting
All Appropriate Inquiries at 40 C.F.R. Part 312 or ASTM Standard ASTME E1527-05.

            Very truly yours,
                 [Engineer’s Seal]           

3



--------------------------------------------------------------------------------



 



         

EXHIBIT M
FORM OF ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined 1herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                                                   
 
       
2.
  Assignee:                                                                   
[and is an Affiliate of [identify Lender]3]
 
       
3.
  Borrower:   First Huntingdon Finance Corp.
 
       
4.
  Administrative Agent:                                , as the administrative
agent under the Credit Agreement
 
       
5.
  Credit Agreement:   Amended and Restated Credit Agreement dated as of
March 17, 2006 among First Huntingdon Finance Corp., Toll Brothers, Inc., the
Lenders parties thereto, [name of Administrative Agent], as Administrative
Agent, and the other agents parties thereto]

 

2     3   Select as applicable.

 



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

                              Aggregate Amount of                  
Commitment/Loans for     Amount of             all Lenders under the    
Commitment/Loans     Percentage Assigned of   Facility Assigned4   Facility    
Assigned     Commitment/Loans5  
 
  $       $         %  
 
  $       $         %  

Effective Date:                           , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

4   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loans,” etc.)   5   Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



          [Consented to and]6 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
      By           Title:                [Consented to:]7

[NAME OF RELEVANT PARTY]
      By           Title:               

 

6   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   7   To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1 TO EXHIBIT M
FIRST HUNTINGDON FINANCE CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
LENDERS AND COMMITMENTS

                      Revolving Credit     Term Loan   Lender   Commitment    
Commitment  
 
               
JPMorgan Chase Bank, N.A.
  $ 133,333,333.33     $ 26,666,666.67  
Bank of America, N.A.
  $ 133,333,333.33     $ 26,666,666.67  
Citicorp North America, Inc.
  $ 133,333,333.33     $ 26,666,666.67  
The Royal Bank of Scotland, plc
  $ 133,333,333.33     $ 26,666,666.67  
Wachovia Bank, National Association
  $ 133,333,333.33     $ 26,666,666.67  
BNP Paribas
  $ 83,333,333.33     $ 16,666,666.67  
Calyon New York Branch
  $ 83,333,333.33     $ 16,666,666.67  
Comerica Bank
  $ 62,500,000.00     $ 12,500,000.00  
Mizuho Corporate Bank, Ltd.
  $ 62,500,000.00     $ 12,500,000.00  
Washington Mutual Bank, FA
  $ 62,500,000.00     $ 12,500,000.00  
Natexis Banque Populaires
  $ 41,666,666.67     $ 8,333,333.33  
North Fork Bank
  $ 41,666,666.67     $ 8,333,333.33  
Sumitomo Mitsui Banking Corp.
  $ 41,666,666.67     $ 8,333,333.33  
SunTrust Bank
  $ 41,666,666.67     $ 8,333,333.33  
Commerce Bank, N.A.
  $ 33,333,333.33     $ 6,666,666.67  
Fifth Third Bank
  $ 29,166,666.67     $ 5,833,333.33  
LaSalle Bank National Association
  $ 29,166,666.67     $ 5,833,333.33  
Manufacturers and Traders Trust Company
  $ 29,166,666.67     $ 5,833,333.33  
HSBC Bank USA, N.A.
  $ 20,833,333.33     $ 4,166,666.67  
PNC Bank, National Association
  $ 20,833,333.33     $ 4,166,666.67  
Compass Bank
  $ 16,666,666.67     $ 3,333,333,33  
First Commercial Bank, New York Agency
  $ 16,666,666.67     $ 3,333,333,33  
Guaranty Bank
  $ 16,666,666.67     $ 3,333,333,33  
HYPO Real Estate Capital Corporation
  $ 16,666,666.67     $ 3,333,333,33  
International Commercial Bank of China New York Agency
  $ 16,666,666.67     $ 3,333,333,33  
California Bank and Trust
  $ 12,500,000.00     $ 2,500,000.00  
KBC Bank NV
  $ 12,500,000.00     $ 2,500,000.00  
The Norinchukin Bank, New York Branch
  $ 12,500,000.00     $ 2,500,000.00  
The Northern Trust Company
  $ 12,500,000.00     $ 2,500,000.00  
Bank Hapoalim B.M.
  $ 8,333,333.33     $ 1,666,666.67  
Bank of Communications, New York Branch
  $ 8,333,333.33     $ 1,666,666.67  
 
           
 
               
TOTAL
  $ 1,500,000,000.00     $ 300,000,000.00  
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
EXISTING LETTERS OF CREDIT
(See attached)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2 EXISTING LETTERS OF CREDIT
Letter of Credit Totals by Bank as of March 16, 2006

                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC   BANK OF AMERICA                
                   
TOLL VA III
  INDUSTRIAL DEVELOPMENT REVENUE BOND   3019743   NORWEST BANK MINNESOTA, N.A.  
11/3/1999   11/15/2006   $ 5,118,225.00     NO   FIN   $ 4,207,868.49  
CONCORD HUNT
  SECT#2-ROADS-WATER-SEWER-ST.LIGHTS   3029386   CITY OF BRENTWOOD   9/14/2000  
9/14/2006   $ 249,218.00     YES   PRF   $ 67,533.00  
CONCORD HUNT
  SECT#1-ROADS-WATER-SEWER-ST.LIGHTS   3029387   CITY OF BRENTWOOD   9/14/2000  
9/14/2006   $ 195,837.00     YES   PRF   $ 53,061.00  
HAWTHORNE WOODS — COMMON
  GUARANTEE SITE IMPROVEMENTS   3065191   VILLAGE OF HAWTHORN WOODS   8/24/2004
  8/24/2006   $ 12,945,000.25     YES   PRF   $ 5,000,000.00  
BLUFFMONT GREENE AT RIDGEGATE
  MAINTENANCE GUARANTY   3072773   SOUTHGATE SANITATION DISTRICT   2/25/2005  
4/3/2006   $ 10,435.70     NO   PRF   $ 10,435.70  
BLUFFMONT GREENE AT RIDGEGATE
  MAINTENANCE GUARANTY   3072774   SOUTHGATE WATER DISTRICT   2/25/2005  
4/3/2006   $ 10,617.70     NO   PRF   $ 10,617.70  
TAPIA CANYON — COMMON
  LAND DEPOSIT   3074050   CASTAIC PARTNERS, LLC   3/30/2005   3/30/2007   $
3,023,500.00     YES   FIN   $ 3,023,500.00  
STONEBRAE
  LAND DEPOSIT   3074403   OLD REPUBLIC TITLE COMPANY   6/24/2005   6/24/2006  
$ 4,458,750.00     YES   FIN   $ 4,458,750.00  
VILLAS AT COPPELL
  ELECTRIC AND GAS   3074901   TEXAS-NEW MEXICO POWER CO.   6/27/2005  
6/27/2007   $ 123,146.37     NO   PRF   $ 123,146.37  
FLORIDA ORLANDO DIVISION
  GUARANTEE SELLER’S LC’S   3075327   BANK OF AMERICA   5/31/2005   5/31/2006  
$ 491,187.12     YES   FIN   $ 491,187.12  
STONEBRAE
  LAND DEPOSIT   3075737   OLD REPUBLIC TITLE COMPANY   6/24/2005   6/24/2006  
$ 4,458,750.00     YES   FIN   $ 4,458,750.00  
STEEPLECHASE OF EAGAN — COMMON
  DEVELOPMENT IMPROVEMENTS   3076267   CITY CLERK, CITY OF EAGAN   7/21/2005  
8/1/2006   $ 1,191,000.00     YES   PRF   $ 600,000.00  
BEACH FRONT AT SINGER ISLAND
  GUARANTEE CUSTOMER DEPOSITS   3076609   SEE COMMENTS   8/2/2005   8/30/2006  
$ 7,000,000.00     YES   FIN   $ 7,000,000.00  
MEADOW WOODS — COMMON
  ARBOR MEADOWS BLVD   3076705   ORANGE COUNTY, FLORIDA   8/10/2005   2/25/2006
  $ 133,510.00     YES   PRF   $ 133,510.00  
MEADOW WOOD — FIELDSTONE ESTATES
  PARCELS 37   3076707   ORANGE COUNTY, FLORIDA   8/10/2005   5/5/2006   $
38,825.00     YES   PRF   $ 38,825.00  
MEADOW WOOD — FIELDSTONE ESTATES
  PARCEL 37   3076708   ORANGE COUNTY, FLORIDA   8/10/2005   8/9/2006   $
2,550.00     YES   PRF   $ 2,550.00  

5



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
MEADOW WOOD — CEDAR BENDS I &II
  PH 2 — PARCELS 38 & 39   3076709   ORANGE COUNTY, FLORIDA   8/10/2005  
8/9/2006   $ 3,900.00     YES   PRF   $ 3,900.00  
MEADOW WOOD — CEDAR BENDS I &II
  PH 2 — PARCELS 38 & 39   3076710   ORANGE COUNTY, FLORIDA   8/10/2005  
5/5/2006   $ 28,808.50     YES   PRF   $ 28,808.50  
MEADOW WOOD — SANDHILL PRESERVES
  PARCELS 31.1 & 31.2   3076712   ORANGE COUNTY, FLORIDA   8/10/2005   5/26/2006
  $ 117,965.00     YES   PRF   $ 117,965.00  
MEADOW WOOD — CEDAR BENDS I &II
  PH 1 — PARCELS 38 & 39   3076713   ORANGE COUNTY, FLORIDA   8/10/2005  
10/31/2006   $ 149,878.62     YES   PRF   $ 149,878.62  
ARCON — COMMON
  GRADING   3076831   CITY OF PRIOR LAKE   8/22/2005   12/31/2006   $
5,630,075.00     YES   PRF   $ 5,630,075.00  
JUPITER COUNTRY CLUB — COMMON
  OFF-SITE WATER MAIN & SANITARY SEWER FORCE MAIN   3077230   NORTHERN PALM
BEACH COUNTY IMPROVEMENT DISTRICT   9/28/2005   9/28/2006   $ 2,524,743.14    
NO   PRF   $ 3,372,738.75  
ARCON — COMMON
  TREE MITIGATION   3077597   CITY OF PRIOR LAKE   10/11/2005   12/31/2006   $
68,125.00     YES   PRF   $ 68,125.00  
MEADOW WOOD — CHATHAM PLACE PARCEL 28
  PHASE 1 — SEWER, WATER, DRAINAGE SYSTEM, PAVING   3078086   ORANGE COUNTY,
FLORIDA   12/7/2005   12/7/2006   $ 85,491.33     YES   PRF   $ 85,491.33  
MEADOW WOOD — CHATHAM PLACE PARCEL 28
  LOT CORNERS   3078095   ORANGE COUNTY, FLORIDA   12/7/2005   12/7/2006   $
7,150.00     YES   PRF   $ 7,150.00  
SURPRISE GRAND VISTA JV I, LLC
  GUARANTEE OF INTEREST DRAW   3079605   ISTAR CHRYSLER   2/9/2006   11/27/2007
  $ 11,000,000.00     YES   FIN   $ 11,000,000.00  
TIS INTEGRATED PLANT
  TO GUARANTEE BOND OFFERING   3079843   WELLS FARGO BANK, NATIONAL ASSOC., AS
TRUSTEE   2/23/2006   7/1/2009   $ 9,525,473.00     NO   FIN   $ 9,525,473.00  
ARCON — COMMON
  DEV.CONTRACT SURETY FOR DEV.WORK FR CLRNG, UTIL & STRT TREE REPL   3079878  
CITY OF PRIOR LAKE   1/30/2006   12/31/2006   $ 2,225,718.00     YES   PRF   $
2,225,718.00  
ARCON — COMMON
  DEV.CONTR SUR.FOR ALL DEV.WORK FR.CLRNG, UTIL.& STRT TO TREE REPL   3079879  
CITY OF PRIOR LAKE   1/30/2006   12/31/2006   $ 204,541.00     YES   PRF   $
204,541.00  
MORROCCO PARCEL
  WETLANDS PERMIT/AGREEMENT   7400514   US ARMY CORP ENGINEERS LA DISTRICT  
10/21/1998   10/21/2006   $ 105,000.00     YES   PRF   $ 105,000.00  
DOMINION VALLEY CC — FAIRWAYS
  SECTION#7 LANDSCAPING, PLAN PWC#00-00131   7405531   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   7/2/2001   7/2/2006   $ 51,700.00     YES
  PRF   $ 51,700.00  
DOMINION VALLEY CC — FAIRWAYS
  SECTION#7 SILTATION & EROSION CONTROL PLAN PWC#00-00131   7405532   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   7/2/2001   7/2/2006   $ 130,860.20
    YES   PRF   $ 65,430.10  

6



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
MOORPARK — COUNTRY CLUB ESTATES AT
  GRADING, SITE IMPROVE TRACT #4928   7405560   CITY OF MOORPARK   7/12/2001  
7/12/2006   $ 417,863.00     YES   PRF   $ 417,863.00  
MOORPARK — COUNTRY CLUB ESTATES AT
  GRADING, SITE IMPROVE TRACT #4928   7405561   CITY OF MOORPARK   7/12/2001  
7/12/2006   $ 174,527.00     YES   PRF   $ 768,974.40  
MOORPARK — COUNTRY CLUB ESTATES AT
  GRADING, SITE IMPROVE TRACT #4928   7405562   CITY OF MOORPARK   7/12/2001  
7/12/2006   $ 154,378.00     YES   PRF   $ 154,378.00  
DOMINION VALLEY CC — GOLF COURSE CONSTRUCTION
  GOLF MAINT FACILITY, SILTATION & EROSION PLAN PWC#01-00254   7405829   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   9/19/2001   1/28/2007   $
57,500.00     YES   PRF   $ 27,231.23  
DOMINION VALLEY CC — FAIRWAYS
  SILTATION & EROSION CONTRL ESCRW IMPRV SECT#8 PLAN PWC#00-00173   7405885  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   10/9/2001   10/9/2006   $
118,000.00     YES   PRF   $ 118,000.00  
DOMINION VALLEY CC — FAIRWAYS
  LANDSCAPE ESCROW IMPROVEMENTS SEC #8,PLAN PWC#00-00173   7405886   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   10/9/2001   10/9/2006   $
24,700.00     YES   PRF   $ 24,700.00  
DOMINION VALLEY CC — FAIRWAYS
  LOT STABILIZATION ESCROW SEC #7,PLAN PWC#00-00131   7405887   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   10/9/2001   10/9/2006   $ 25,000.00    
YES   PRF   $ 25,000.00  
DOMINION VALLEY CC — ESTATES
  LOT STABILIZATION ESCROW IMPROVEMENTS SEC #4 PLAN PWC#00-00035   7405899  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   10/9/2001   10/9/2006   $
20,000.00     YES   PRF   $ 20,000.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  LOT STABILIZATION ESCROW IMPROVE SEC#5,PLAN PWC#00-00121   7405900   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   10/9/2001   10/9/2006   $
25,000.00     YES   PRF   $ 21,000.00  
DOMINION VLLY — REGENCY AT — ACTIVE ADULT COMMON
  SILTATION & EROSION REGENCY RECREATION PWC#01-00449   7408560   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   1/8/2002   1/8/2007   $ 145,000.00
    YES   PRF   $ 145,000.00  
DOMINION VALLEY CC — GOLF COURSE CONSTRUCTION
  GOLF MAINTENANCE FACILITY, LANDSCAPE CONTROL PLAN PWC#01-00254   7408730  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   2/1/2002   2/1/2006   $
13,240.00     YES   PRF   $ 13,240.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  FUGITIVE DUST CONTROL   7409017   CITY OF LA QUINTA   2/22/2002   2/22/2007  
$ 90,000.00     YES   PRF   $ 37,590.00  

7



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — GENERAL COMMON
  SILTATION & EROSION CONTROL ESCROW PLAN PWC#01-00446   7409185   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   3/19/2002   3/19/2007   $
88,300.00     YES   PRF   $ 93,324.35  
DOMINION VALLEY CC — FAIRWAYS
  SECTION#8,LOT STABILIZATION PLAN NO. PWC#00-00173   7409343   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   4/15/2002   4/15/2006   $ 25,000.00    
YES   PRF   $ 25,000.00  
DOMINION VLLY — REGENCY AT — ACTIVE ADULT COMMON
  SECTION#17 LANDSCAPING ESCROW PLAN NO. PWC#01-00449   7409393   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   4/15/2002   4/15/2006   $
64,700.00     YES   PRF   $ 64,700.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  WATERLINE IN ENTRY RD AT MOUNTAIN VIEW TRACT#30357, PHASE I   7409496  
COACHELLA VALLEY WATER DISTRICT   5/2/2002   5/2/2007   $ 2,000.00     YES   PRF
  $ 2,000.00  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SECT#14-SILTATION & EROSION CONTROL PLAN PWC#02-00304   7409747   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/14/2002   6/14/2007   $
172,300.00     YES   PRF   $ 173,490.83  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SECT#14, LANDSCAPE ESCROW PLAN PWC#02-00304   7409748   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   6/14/2002   6/14/2007   $ 91,600.00    
YES   PRF   $ 91,600.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SECT#11, SILTATION & EROSION PLAN PWC#02-00153   7409783   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   6/21/2002   6/21/2006   $ 246,000.00    
YES   PRF   $ 246,000.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SECT#11, LANDSCAPE ESCROW PLAN PWC#02-00153   7409784   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   6/21/2002   6/21/2006   $ 74,000.00    
YES   PRF   $ 74,000.00  
DOMINION VALLEY CC — GENERAL COMMON
  WAVERLY FARM DR, SILTATION&EROSION PLAN PWC#02-00230   7409785   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/21/2002   6/21/2006   $
194,000.00     YES   PRF   $ 194,000.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  PHASE 2A, SEWER & WATER   7409840   COACHELLA VALLEY WATER DISTRICT   7/3/2002
  7/3/2006   $ 17,695.00     YES   PRF   $ 17,695.00  
DOMINION VALLEY CC — GOLF VILLAS
  SECTION#9, LANDSCAPE ESCROW PLAN NO. PWC#02-00257   7409861   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   7/3/2002   7/3/2006   $ 42,000.00     YES
  PRF   $ 42,000.00  
DOMINION VLLY — REGENCY AT — GEORGETOWN COLLCTN
  SECTION#15, LANDSCAPE ESCROW PLAN NO. PWC#02-00164   7409862   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   7/3/2002   7/3/2006   $ 77,000.00     YES
  PRF   $ 77,000.00  

8



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VLLY — REGENCY AT — GEORGETOWN COLLCTN
  SECTION#15, SILTATION & EROSION CONTROL PLAN NO. PWC#02-00164   7409863  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   7/3/2002   7/3/2006   $
175,000.00     YES   PRF   $ 175,000.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  PHASE 1, SEWER & WATER   7409884   COACHELLA VALLEY WATER DISTRICT   7/12/2002
  7/12/2006   $ 116,248.55     YES   PRF   $ 116,248.55  
DOMINION VALLEY CC — GOLF VILLAS
  SECTION#9, SILTATION & EROSION CONTROL PLAN NO. PWC#02-00257   7409973   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   7/29/2002   7/29/2006   $
155,450.00     YES   PRF   $ 155,450.00  
DOMINION VLLY — REGENCY AT — GEORGETOWN COLLCTN
  SECTION #15, LOT STABILIZATION & EROSION PLAN PWC#02-00164   7410061   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   8/5/2002   8/5/2006   $
81,000.00     YES   PRF   $ 81,000.00  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SECT# 14 LOT STABIL & EROS CONTRL ESCRW PL#PWC#02-00304 LOTS 1-81   7410157  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   8/19/2002   8/19/2006   $
81,000.00     YES   PRF   $ 81,000.00  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SECT#16 SILTATION&EROSION CONTROL PLAN PWC#02-00391   7410385   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   9/30/2002   9/30/2005   $
146,426.05     YES   PRF   $ 152,808.55  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SECT#16 LANDSCAPING PLAN PWC#02-00391   7410386   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/30/2002   3/6/2007   $ 107,890.00     YES   PRF   $
107,890.00  
DOMINION VALLEY CC — EXECUTIVES
  SECT#6 LANDSCAPING PLAN PWC#02-00190   7410387   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/30/2002   9/30/2006   $ 67,010.00     YES   PRF   $
67,010.00  
DOMINION VLLY — REGENCY AT-ACTIVE ADULT-GC CONST
  EXECUTIVE GOLF COURSE SILTATION & EROSION PLAN PWC#02-00516   7410388   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   9/30/2002   3/30/2007   $
614,857.85     YES   PRF   $ 381,061.00  
DOMINION VALLEY CC — EXECUTIVES
  SECT#6 SILTATION & EROSION PLAN PWC#02-00190   7410389   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   9/30/2002   6/30/2006   $ 231,215.09    
YES   PRF   $ 231,215.09  

9



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — CARRIAGES
  SECT#12 SILTATION & EROSION PLAN PWC#02-00394   7410390   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   9/30/2002   9/30/2006   $ 163,875.00    
YES   PRF   $ 163,875.00  
DOMINION VALLEY CC — CARRIAGES
  SECT#12 LANDSCAPING PLAN PWC#02-00394   7410391   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/30/2002   9/30/2006   $ 90,810.00     YES   PRF   $
90,810.00  
DOMINION VLLY — REGENCY AT-ACTIVE ADULT-GC CONST
  EXECUTIVE GOLF COURSE LANDSCAPING PLAN PWC#02-00516   7410396   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   9/30/2002   9/30/2006   $ 6,150.00
    YES   PRF   $ 12,700.00  
DOMINION VALLEY CC — CARRIAGES
  SECT#12, LOT STABILIZATION, PLAN PWC#02-00394   7410432   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   10/11/2002   10/11/2006   $ 101,000.00  
  YES   PRF   $ 101,000.00  
DOMINION VALLEY CC — EXECUTIVES
  SECT#6, LOT STABILIZATION, PLAN PWC#02-00190   7410437   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   10/11/2002   10/11/2006   $ 51,000.00    
YES   PRF   $ 50,000.00  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SECT#16, LOT STABILIZATION, PLAN PWC#02-00391   7410438   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   10/11/2002   10/11/2006   $ 71,000.00    
YES   PRF   $ 71,000.00  
DOMINION VALLEY CC — GOLF VILLAS
  SECT#9, LOT STABILIZATION ESCROW PLAN PWC#02-00257, LOTS 1-39   7410522  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   10/15/2002   10/15/2006  
$ 39,000.00     YES   PRF   $ 39,000.00  
CONCORD HUNT
  SITE IMPROVEMENTS ON CONCORD RD FOR SECTION IV   7410549   CITY OF BRENTWOOD  
10/28/2002   12/17/2006   $ 180,000.00     YES   PRF   $ 99,604.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SECT#11, LOT STABILIZATION ESCROW PLAN PWC#02-00153, LOTS 1-71   7410657  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   11/18/2002   11/8/2006  
$ 71,000.00     YES   PRF   $ 71,000.00  
NORTHAMPTON HUNT
  PHASE III, SITE IMPROVEMENTS   7410726   NORTHAMPTON TOWNSHIP   11/29/2002  
11/9/2006   $ 1,281,365.28     YES   PRF   $ 389,441.34  
DOMINION VALLEY CC — COMMON
  DOMINION VALLEY DR, PHASE B, SILTATION&EROSION PWC#03-00024   7411115   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   2/5/2003   2/5/2006   $
121,810.88     YES   PRF   $ 121,810.88  
MOUNTAIN VIEW COUNTRY CLUB — G.C. CONSTRUCTION
  MAIN LINE, SEWER&WATER, G. MAINT BLD&CLUB HSE TRACT#30357 PH#2B   7411347  
COACHELLA VALLEY WATER DISTRICT   3/27/2003   4/27/2007   $ 10,991.00     YES  
PRF   $ 10,991.00  

10



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — COMMON
  GUARANTEE CONSTRUCTION & INSTALL LANDSCAPING PLAN PWC #02-00298   7411430  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   4/11/2003   4/11/2006   $
6,500.00     YES   PRF   $ 6,500.00  
DOMINION VALLEY CC — COMMON
  GUARANTEE CONSTRUCTION OF SILTATION & EROSION PLAN PWC #02-00298   7411431  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   4/11/2003   4/11/2006   $
133,136.65     YES   PRF   $ 133,136.65  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  GUARANTEE CONSTRUCTION & INSTALLATION LANDSCAPING PWC #03-00108   7411517  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   4/28/2003   4/28/2006   $
34,200.00     YES   PRF   $ 34,200.00  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  LOT STABILIZATION SEC 18 PWC #03-00108   7411518   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   5/7/2003   5/7/2006   $ 90,000.00     YES   PRF   $
90,000.00  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  GUARANTEE CONSTRUCTION OF SILTATION & EROSION PWC #03-00108   7411519   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   4/28/2003   10/27/2006   $
228,055.24     YES   PRF   $ 177,099.67  
REGENCY AT NORTHAMPTON — SINGLES
  PHASE III - WATER / SEWER   7411520   NORTHAMPTON BUCKS COUNTY MUNICIPAL
AUTHORITY   4/25/2003   4/25/2007   $ 309,703.34     YES   PRF   $ 54,250.84  
REGENCY AT NORTHAMPTON — SINGLES
  ST. LEONARDS ROAD RELOCATION - PHASE IV   7411521   NORTHAMPTON BUCKS COUNTY
MUNICIPAL AUTHORITY   4/25/2003   4/25/2007   $ 117,551.33     YES   PRF   $
67,671.12  
DOMINION VALLEY CC — TOURNAMENTS
  CONSTRUCT & INSTALL SILTATION & EROSION CONTROL PWC #03-00096   7411636  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   5/28/2003   11/27/2006  
$ 94,783.00     YES   PRF   $ 94,783.00  
DOMINION VALLEY CC — TOURNAMENTS
  LOT STABILIZATION PWC #03-00096 - SEC #21   7411637   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   6/2/2003   12/2/2006   $ 40,000.00    
YES   PRF   $ 40,000.00  
DOMINION VALLEY CC — TOURNAMENTS
  CONSTRUCT & INSTALL LANDSCAPING PWC #03-00096   7411638   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   5/28/2003   11/27/2007   $ 32,380.00    
YES   PRF   $ 32,380.00  
HARVEST RIDGE ESTATES
  PHASE 3 WATER / SEWER / STREET   7411683   TREASURER, CITY OF WINCHESTER  
6/2/2003   6/2/2006   $ 315,156.50     YES   PRF   $ 315,156.50  
HARVEST RIDGE ESTATES
  PHASE 1 WATER / SEWER / STREET   7411684   TREASURER, CITY OF WINCHESTER  
6/2/2003   6/2/2006   $ 1,121,282.80     YES   PRF   $ 166,375.38  

11



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
HARVEST RIDGE ESTATES
  PHASE 2 WATER / SEWER / STREET   7411685   TREASURER, CITY OF WINCHESTER  
6/2/2003   6/2/2006   $ 974,528.50     YES   PRF   $ 974,528.50  
DOMINION VALLEY CC — EXECUTIVES
  CONSTRUCT & INSTALL LANDSCAPING PWC #03-00200 - SEC #22   7411686   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   5/30/2003   11/30/2006   $
133,040.00     YES   PRF   $ 133,040.00  
DOMINION VALLEY CC — GOLF VILLAS
  CONSTRUC & INSTALL SILTATION & EROSION PWC #03-00239 - SEC #29   7411687  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   5/30/2003   11/30/2006  
$ 324,270.10     YES   PRF   $ 324,270.10  
DOMINION VALLEY CC — EXECUTIVES
  LOT STABILIZATION PWC #03-00200 - SEC #22   7411688   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   5/30/2003   11/30/2006   $ 64,000.00    
YES   PRF   $ 64,000.00  
DOMINION VALLEY CC — EXECUTIVES
  CONSTRUCT & INSTALL ALL SILTATION & EROSION PWC #03-00200-SEC #22   7411689  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   5/30/2003   11/30/2006  
$ 325,761.00     YES   PRF   $ 325,761.00  
DOMINION VALLEY CC — GOLF VILLAS
  CONSTRUCT & INSTALL ALL LANDSCAPING PWC #03-00239 - SEC #29   7411690   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   5/30/2003   11/30/2006   $
111,550.00     YES   PRF   $ 111,550.00  
DOMINION VALLEY CC — GOLF VILLAS
  LOT STABILIZATION PWC #03-00239 - SEC #29   7411691   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   5/30/2003   11/30/2006   $ 104,000.00    
YES   PRF   $ 104,000.00  
REGENCY AT NORTHAMPTON — SINGLES
  PHASE III - ROAD (TWP)   7411698   NORTHAMPTON TOWNSHIP   5/29/2003  
5/29/2007   $ 810,725.10     YES   PRF   $ 243,580.93  
REGENCY AT NORTHAMPTON — SINGLES
  PHASE IV - ROAD (TWP)   7411699   NORTHAMPTON TOWNSHIP   5/29/2003   5/29/2007
  $ 250,256.52     YES   PRF   $ 61,989.91  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SEC #19 - CONSTRUCT & INSTALL LANDSCAPING PWC #03-00124   7411710   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/4/2003   12/4/2006   $ 22,790.00
    YES   PRF   $ 22,790.00  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SEC#19-CONSTRUCT & INSTALL SILTATION & EROSION CNTRL PWC#03-00124   7411711  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/4/2003   12/4/2006   $
170,285.56     YES   PRF   $ 140,315.30  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  SEC #19 - LOT STABILIZATION PWC #03-00124   7411712   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   6/4/2003   12/4/2006   $ 53,000.00    
YES   PRF   $ 53,000.00  

12



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
REGENCY AT NORTHAMPTON — CARRIAGES
  PHASE 5 - ROADS/BASIN/EARTH   7411788   NORTHAMPTON TOWNSHIP   8/12/2003  
8/12/2006   $ 714,966.24     YES   PRF   $ 224,778.88  
REGENCY AT NORTHAMPTON — CARRIAGES
  PHASE V - WATER & SEWER   7411789   NORTHAMPTON, BUCKS COUNTY, MUNICIPAL
AUTHORITY   7/9/2003   7/9/2006   $ 174,435.76     YES   PRF   $ 50,067.91  
CONCORD HUNT
  PHASE 5 - SEWER/WATER/ROADS/STREET LIGHTS/DRAINAGE   7411805   CITY OF
BRENTWOOD   7/9/2003   7/9/2006   $ 152,534.00     YES   PRF   $ 72,800.00  
CONCORD HUNT
  PHASE 6 - SEWER/WATER/ROADS/STREET LIGHTS/DRAINAGE   7411816   CITY OF
BRENTWOOD   7/9/2003   7/9/2006   $ 157,569.00     YES   PRF   $ 76,900.00  
DOMINION VALLEY CC — FAIRWAYS
  SECTION #30 LANDSCAPING PWC #03-00370   7411948   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   7/21/2003   1/21/2007   $ 12,750.00     YES   PRF   $
12,750.00  
DOMINION VALLEY CC — FAIRWAYS
  SECTION #30 SILTATION & EROSION PWC #03-00370   7411949   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   7/21/2003   7/22/2006   $ 63,242.64    
YES   PRF   $ 48,854.94  
DOMINION VALLEY CC — FAIRWAYS
  SECTION #30 LOT STABILIZATION PWC #03-00370   7411950   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   7/21/2003   1/21/2007   $ 12,000.00    
YES   PRF   $ 12,000.00  
DOMINION VALLEY CC — GOLF VILLAS
  SECTION #31 SILTATION & EROSION PWC #03-00302   7411995   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   7/21/2003   1/21/2006   $ 346,146.55    
YES   PRF   $ 346,146.55  
DOMINION VALLEY CC — GOLF VILLAS
  SECTION #31 LOT STABILIZATION PWC #03-00302   7411996   BOARD OF COUNTY
SUPERVISORS OR PRINCE WILLIAM COUNTY   7/21/2003   1/21/2006   $ 107,000.00    
YES   PRF   $ 107,000.00  
DOMINION VALLEY CC — GOLF VILLAS
  SECTION #31 LANDSCAPING PWC #03-00302   7411997   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   7/21/2003   1/21/2007   $ 106,990.00     YES   PRF  
$ 106,990.00  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  CONSTRUCT & INSTALL ALL SILTATION & EROSION CONTROL PWC #03-00232   7412200  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   9/5/2003   9/3/2006   $
282,606.06     YES   PRF   $ 232,867.40  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  CONSTRUCT & INSTALL ALL LANDSCAPING PWC #03-00232   7412201   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   9/5/2003   9/5/2006   $ 39,640.00     YES
  PRF   $ 39,640.00  

13



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VLLY — REGENCY AT — MIDDLEBURG COLLCTION
  GUARANTEE PROPER LOT STABILIZATION PWC #03-00232   7412202   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   9/5/2003   3/5/2007   $ 94,000.00     YES
  PRF   $ 94,000.00  
DOMINION VALLEY MARKET SQUARE
  SILTATION & EROSION CONTROL MARKET SQUARE SEC 33 PWC# 03-00419   7412709  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   11/3/2003   5/3/2006   $
219,607.00     YES   PRF   $ 219,607.00  
DOMINION VALLEY MARKET SQUARE
  LANDSCAPING MARKET SQUARE SEC 33 PWC# 03-00419   7412710   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   11/3/2003   5/3/2006   $ 121,220.00    
YES   PRF   $ 121,220.00  
ENCLAVE AT BROADLANDS
  LAND DEPOSIT   7413342   COMMUNITY DEVELOPMENT GROUP OF BROOMFIELD, LLC  
1/12/2004   1/12/2006   $ 760,000.00     YES   FIN   $ 392,730.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  PHASE 2 WATER & SEWER IMPROVEMENTS   7413668   COACHELLA VALLEY WATER DISTRICT
  2/24/2004   2/24/2006   $ 18,452.00     YES   PRF   $ 18,452.00  
DOMINION VALLEY CC — FAIRWAYS
  LOT STABILIZATION SEC 32 - PWC #04-00021   7413713   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   3/5/2004   3/5/2007   $ 47,000.00     YES
  PRF   $ 47,000.00  
DOMINION VALLEY CC — FAIRWAYS
  SILTATION & EROSION CONTROL SEC 32 PWC #04-00021   7413714   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   3/5/2004   3/5/2007   $ 201,873.76    
YES   PRF   $ 201,873.76  
DOMINION VALLEY CC — FAIRWAYS
  LANDSCAPING SEC 32 PWC #04-00021   7413715   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   3/5/2004   3/5/2007   $ 51,030.00     YES   PRF   $
51,030.00  
DOMINION VALLEY CC — GENERAL COMMON
  LANDSCAPING - CATHARPIN CREEK - PWC #03-00508   7413777   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   3/11/2004   3/11/2007   $ 6,100.00    
YES   PRF   $ 6,100.00  
PINE BLUFFS
  LAND DEPOSIT   7413975   KW PINE RIDGE, LLC   3/30/2004   3/30/2007   $
500,000.00     YES   FIN   $ 250,000.00  
 
                                          BANK OF AMERICA Total                
              $ 74,468,618.24  
 
                                         
 
                                           
BNP PARIBAS
                                           
TOLL BROTHERS INC.
  GUARANTEE OF DEDUCTIBLE/LOSS LIMIT REIMBURSE #7019   91864653   LIBERTY MUTUAL
INSURANCE COMPANY   10/8/2002   10/8/2005   $ 4,050,000.00     YES   FIN   $
17,000,000.00  
DUBLIN RANCH VILLAGES (COMMON)
  GUARANTEE DEDUCTIBLE/LOSS LIMIT REIMBURSE #7021   91864654   LIBERTY MUTUAL
INSURANCE COMPANY   10/8/2002   10/8/2006   $ 2,000,000.00     YES   FIN   $
6,000,000.00  

14



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
HOCKESSIN OAKS
  GUARANTEE COMPLETION OF ELECTRIC & GAS SERVICE CONNECTION   91871240  
DELMARVA POWER & LIGHT COMPANY   9/25/2003   9/25/2006   $ 110,936.00     YES  
PRF   $ 25,896.00  
HOLLOWBROOK MEWS
  GUARANTEE SITE IMPROVEMENTS   91872000   TOWN OF CORTLANDT   10/31/2003  
10/31/2007   $ 1,050,000.00     YES   PRF   $ 200,000.00  
HOLLOWBROOK MEWS
  GUARANTEE SITE MAINTENANCE   91872002   TOWN OF CORTLANDT   10/31/2003  
10/31/2007   $ 30,000.00     YES   PRF   $ 30,000.00  
TOLL BROTHERS INC.
  COLLATERAL FOR INSURANCE PROGRAM   91872730   PACIFIC EMPLOYERS INSURANCE
COMPANY   12/16/2003   12/16/2005   $ 9,485,108.00     YES   FIN   $
4,306,564.00  
MOUNT KISCO CHASE
  WETLAND MITIGATION   91878111   VILLAGE/TOWN OF MOUNT KISCO   9/28/2004  
1/21/2009   $ 38,000.00     NO   PRF   $ 38,000.00  
MISPILLION — COMMON
  LAND DEPOSIT   91884436   MILFORD PROPERTIES, LLC   8/5/2005   12/31/2008   $
1,500,000.00     NO   FIN   $ 1,500,000.00  
RESIDENCES ON MAIN — CONDOS
  CONSTRUCTION OF PARKING STRUCTURE   91884556   MSR PROPERTIES, LLC   8/12/2005
  8/12/2006   $ 6,900,000.00     YES   PRF   $ 6,900,000.00  
SPILLAR RANCH
  LAND DEPOSIT   91885902   HERITAGE TITLE COMPANY   10/28/2005   10/28/2005   $
597,820.00     YES   FIN   $ 597,820.00  
 
                                         
BNP PARIBAS Total
                                      $ 36,598,280.00  
 
                                         
 
                                            CALYON SECURITIES                  
                 
STONYKILL VIEW — SINGLES
  SITE IMPROVEMENTS   404136010   TOWN OF FISHKILL   2/11/2004   2/11/2007   $
2,800,000.00     YES   PRF   $ 750,000.00  
WOODS OF SOUTH BARRINGTON — COMMON
  LAND PURCHASE - LAND BANKED   411136033   ACACIA CREDIT FUND 9-A LLC  
4/21/2004   4/21/2007   $ 14,431,315.00     YES   FIN   $ 5,945,928.00  
BAYSIDE AT BETHANY LAKES — CARRIAGES
  INSTALLATION OF STORMWATER MANAGEMENT & ROAD (LAKES)   411436019   SUSSEX
COUNTY COUNCIL   4/23/2004   4/23/2006   $ 1,183,488.26     YES   PRF   $
236,697.65  
BAYSIDE AT BETHANY LAKES — CARRIAGES
  INSTALLATION OF STORMWATER MANAGEMENT & ROADS (COURTS)   411436020   SUSSEX
COUNTY COUNCIL   4/23/2004   4/23/2006   $ 278,555.75     YES   PRF   $
278,555.75  
VAN WYCK MEADOWS
  GUARANTEE PAYMENTS   515736019   TOWN OF FISHKILL   6/6/2005   6/6/2007   $
1,500,000.00     YES   FIN   $ 1,500,000.00  
CABIN BRANCH — COMMON
  LAND DEPOSIT   521036010   FFTM I LIMITED PARTNERSHIP   7/29/2005   7/29/2006
  $ 5,500,000.00     YES   FIN   $ 5,500,000.00  
TOLL BROTHERS INC.
  NEW INSURANCE PROGRAM   525036003   ZURICH AMERICAN INSURANCE COMPANY  
9/7/2005   9/7/2006   $ 3,600,000.00     YES   FIN   $ 3,600,000.00  
STONYKILL WOODS
  MAINTENANCE - ROADS   528436023   TOWN OF FISHKILL   10/11/2005   10/11/2006  
$ 308,000.00     NO   PRF   $ 308,000.00  
VAN WYCK MEADOWS
  MAINTENANCE - PHASE 1-5   530036007   TOWN OF FISHKILL   10/27/2005  
10/27/2007   $ 630,000.00     NO   PRF   $ 630,000.00  

15



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
MOUNTAIN VIEW AT GARDINER
  CONSTRUCTION OF ROADS AND INSTALLATION OF DRAINAGE IMPROVEMENTS   533236023  
TOWN OF GARDINER (ULSTER COUNTY)   11/28/2005   11/28/2006   $ 700,000.00    
YES   PRF   $ 700,000.00  
SONORAN FOOTHILLS, DESERT ENCLAVE
  INSTALLATION OF INFRASTRUCTURE WITHIN MASTER PLAN W/S/R/AMENITIES   535436002
  FIRST AMERICAN TITLE INSURANCE COMPANY   12/20/2005   12/19/2006   $
935,000.00     YES   PRF   $ 230,033.18  
REGENCY AT RIDGEFIELD
  SITE IMPROVEMENTS   604136006   TOWN OF RIDGEFIELD   2/10/2006   2/10/2007   $
2,731,219.00     YES   PRF   $ 2,731,219.00  
 
                                         
CALYON SECURITIES Total
                                      $ 22,410,433.58  
 
                                         
 
                                            CITIBANK                            
       
DAMONTE RANCH
  SHARE OF MASTER INTRASTRUCTURE WORK       DI LORETO SOUTH TRUCKEE MEADOWS,
INC. & NEVADA STATE BANK   3/16/2006   3/17/2006   $ 10,000,000.00     YES   FIN
  $ 10,000,000.00  
CITIBANK Total
                                      $ 10,000,000.00  
COMERICA BANK
                                           
NORTHVILLE HILLS GOLF CLUB — COMMON
  CONSTRUCT ROADS & STORM SEWER-SUB#2   556364-04   WAYNE COUNTY   12/17/1999  
12/18/2006   $ 420,000.00     YES   PRF   $ 35,000.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 2A WETLAND GUARANTEE   557044-04   CITY OF NOVI - TREASURERS OFFICE  
1/13/2000   1/12/2007   $ 26,485.55     YES   PRF   $ 6,750.00  
NORTHVILLE HILLS GOLF CLUB — COMMON
  CONSTRUCT ROAD,CURB,GUTTER-SUB#3   560496-04   WAYNE COUNTY   7/12/2000  
7/11/2006   $ 1,093,650.00     YES   PRF   $ 100,000.00  
ISLAND LAKE OF NOVI — COMMON
  TREE REPLACE PHASE 2B,3A,3B,3C,& 6   560988-04   CITY OF NOVI - TREASURERS
OFFICE   8/11/2000   8/10/2006   $ 695,265.00     YES   PRF   $ 695,265.00  
ISLAND LAKE OF NOVI — COMMON
  WETLAND IMPROVE PHASE 2B,3A,3B,3C&6   561019-04   CITY OF NOVI - TREASURERS
OFFICE   8/15/2000   8/14/2006   $ 212,000.00     YES   PRF   $ 75,000.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 2B,3A,3B,3C, & 6 LANDSCAPE   561300-04   CITY OF NOVI - TREASURERS
OFFICE   9/1/2000   8/31/2006   $ 308,498.00     YES   PRF   $ 166,589.00  
VISTA DEL VERDE (SHELL K)
  CAPITAL CONTRIBUTION   571781-04   VISTA DEL VERDE II, L.P.   1/18/2002  
1/17/2006   $ 5,000,000.00     YES   FIN   $ 5,000,000.00  
NORTHVILLE HILLS GOLF CLUB — COMMON
  CONSTRUCT STORM SEWER SYSTEM & PAVING, SUB#4, REVIEW#S00-001   574075-04  
WAYNE COUNTY   5/6/2002   5/6/2007   $ 795,000.00     YES   PRF   $ 100,000.00  
ISLAND LAKE OF NOVI — COMMON
  WOODLAND REPLACEMENT&FENCE MAINT. PHASE 4A&5A   577114-04   CITY OF NOVI -
TREASURERS OFFICE   9/10/2002   9/10/2006   $ 59,275.00     YES   PRF   $
59,275.00  

16



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
ISLAND LAKE OF NOVI — COMMON
  LANDSCAPING IMPROVEMENTS, PHASE 4A&5A   577159-04   CITY OF NOVI - TREASURERS
OFFICE   9/12/2002   9/12/2006   $ 255,340.00     YES   PRF   $ 255,340.00  
ISLAND LAKE OF NOVI — COMMON
  WETLAND GUARANTEE FOR PHASE #4A & #5A   577988-04   CITY OF NOVI - TREASURERS
OFFICE   10/18/2002   10/18/2006   $ 96,700.00     YES   PRF   $ 85,600.00  
ISLAND LAKE OF NOVI — COMMON
  WETLAND MITIGATION, PERMIT #02-63-0132-P   579378-04   MICHIGAN DEPT OF
ENVIRONMENTAL QUALITY   12/13/2002   12/13/2006   $ 150,000.00     YES   PRF   $
150,000.00  
STEEPLECHASE OF NORTHVILLE
  INSTALL ROADS & STORM SEWER SYSTEM, SUBDIVISION#1   579933-04   WAYNE COUNTY  
1/7/2003   1/7/2007   $ 1,590,000.00     YES   PRF   $ 100,000.00  
ISLAND LAKE OF NOVI — COMMON
  WETLAND REVIEW - ILN LAKEFRONT PHASES 2B, 3D, 4A, 5A & 6   583715-04   CITY OF
NOVI - TREASURER’S OFFICE   6/10/2003   6/10/2007   $ 89,175.00     YES   PRF  
$ 89,175.00  
ISLAND LAKE OF NOVI — COMMON
  ISLAND LAKE PHASE 3D STORMWATER   584746-04   CITY OF NOVI - TREASURER’S
OFFICE   7/22/2003   7/22/2006   $ 151,959.00     YES   PRF   $ 25,000.00  
ISLAND LAKE OF NOVI — COMMON
  ISLAND LAKE PHASE 4B-1 STORMWATER   584747-04   CITY OF NOVI - TREASURER’S
OFFICE   7/22/2003   7/22/2006   $ 481,773.00     YES   PRF   $ 75,000.00  
ISLAND LAKE OF NOVI — COMMON
  LANDSCAPING - PHASE 4B-1   585965-04   CITY OF NOVI - TREASURERS OFFICE  
9/16/2003   9/16/2006   $ 218,260.00     YES   PRF   $ 19,575.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 3D - WETLAND   586249-04   CITY OF NOVI - TREASURERS OFFICE   9/26/2003
  9/26/2006   $ 11,612.00     YES   PRF   $ 11,612.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 3D - WOODLAND   586252-04   CITY OF NOVI - TREASURERS OFFICE   9/26/2003
  9/26/2006   $ 131,050.00     YES   PRF   $ 131,050.00  
ESTATES AT CHURCHILL HUNT (THE)
  TREE REPLACEMENT   588346-04   VILLAGE OF GURNEE   12/22/2003   12/22/2006   $
350,000.00     YES   PRF   $ 350,000.00  
ESTATES AT CHURCHILL HUNT (THE)
  PH 1 ALL PUBLIC IMPROVEMENTS   591023-04   VILLAGE OF GURNEE   4/7/2004  
5/2/2007   $ 3,291,908.00     YES   PRF   $ 671,057.00  
OLD BLUFF VILLAGE — COMMON
  LAND DEPOSIT   591379-04   SONOC COMPANY, LLC   4/21/2004   4/20/2007   $
1,500,000.00     NO   FIN   $ 1,500,000.00  
TRIESTE AT BOCA RATON
  PHASE 1 SITE IMPROVEMENTS   592675-04   CITY OF BOCA RATON   6/4/2004  
6/4/2007   $ 1,410,527.22     YES   PRF   $ 1,091,289.12  
ISLAND LAKE OF NOVI — COMMON
  PHASE 5B WOODLAND REPLACEMENT & FENCE FINANCIAL GUARANTEE   593102-04   CITY
OF NOVI - TREASURER’S OFFICE   6/22/2004   6/22/2006   $ 139,400.00     YES  
PRF   $ 139,400.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 5A WOODLAND REPLACEMENT & FENCE GUARANTEE   593104-04   CITY OF NOVI -
TREASURER’S OFFICE   6/22/2004   6/22/2006   $ 14,750.00     YES   PRF   $
9,750.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 5B LANDSCAPING   593860-04   CITY OF NOVI - TREASURER’S OFFICE  
7/20/2004   7/20/2006   $ 44,638.00     YES   PRF   $ 44,638.00  

17



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
ISLAND LAKE OF NOVI — COMMON
  PHASE 5B STREET TREES   593861-04   CITY OF NOVI - TREASURER’S OFFICE  
7/20/2004   7/20/2006   $ 145,600.00     YES   PRF   $ 145,600.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 2B LANDSCAPING   593911-04   CITY OF NOVI - TREASURER’S OFFICE  
7/22/2004   7/22/2006   $ 55,953.00     YES   PRF   $ 55,953.00  
TRIESTE AT BOCA RATON
  PHASE 1 TREE MITIGATION   594048-04   CITY OF BOCA RATON   7/26/2004  
7/26/2006   $ 173,894.00     YES   PRF   $ 173,894.00  
NORTHVILLE HILLS GOLF CLUB — COMMON
  PHASE 3 - PAVING PERMIT   594078-04   WAYNE COUNTY   7/27/2004   7/27/2006   $
50,000.00     YES   PRF   $ 50,000.00  
HAWTHORNE WOODS — COMMON
  FAIRFIELD RD WIDENING @ PARK ENTRANCE   595162-04   TREASURER, COUNTY OF LAKE,
DIVISION OF TRANSPORTATION   9/9/2004   8/31/2006   $ 411,900.00     NO   PRF  
$ 411,900.00  
NORTHVILLE HILLS GOLF CLUB — COMMON
  STORM DRAINAGE FACILITIES   595965-04   WAYNE COUNTY   10/12/2004   12/1/2006
  $ 358,000.00     YES   PRF   $ 358,000.00  
NORTHVILLE HILLS GOLF CLUB — COMMON
  PAVING IMPROVEMENTS   595966-04   WAYNE COUNTY   10/12/2004   12/1/2006   $
688,000.00     YES   PRF   $ 100,000.00  
STEEPLECHASE OF NORTHVILLE
  PAVING PH 2   596009-04   WAYNE COUNTY   10/13/2004   12/1/2006   $ 550,000.00
    YES   PRF   $ 135,000.00  
ESTATES AT CHURCHILL HUNT (THE)
  PH 2 PUBLIC IMPROVEMENTS   596056-04   VILLAGE OF GURNEE   10/15/2004  
5/2/2007   $ 1,476,051.00     YES   PRF   $ 87,194.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 2B FINAL INSPECTION ITEMS   596866-04   CITY OF NOVI - TREASURER’S
OFFICE   11/10/2004   11/10/2006   $ 9,000.00     YES   PRF   $ 4,500.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 5A FINAL INSPECTION ITEMS   596867-04   CITY OF NOVI - TREASURER’S
OFFICE   11/10/2004   11/10/2006   $ 6,000.00     YES   PRF   $ 6,000.00  
ISLAND LAKE OF NOVI — COMMON
  PH 3D UTILITY, GRADING & PAVING PUNCHLIST   597067-04   CITY OF NOVI -
TREASURER’S OFFICE   11/18/2004   11/18/2006   $ 91,650.00     YES   PRF   $
91,650.00  
ISLAND LAKE OF NOVI — COMMON
  PH 4B-1 UTILITY, GRADING & PAVING PUNCHLIST   597068-04   CITY OF NOVI -
TREASURER’S OFFICE   11/18/2004   11/18/2006   $ 195,225.00     YES   PRF   $
195,225.00  
ESTATES AT CHURCHILL HUNT (THE)
  STEARN'S SCHOOL ROAD IMPROVEMENTS   597385-04   TREASURER, COUNTY OF LAKE,
DIVISION OF TRANSPORTATION   11/30/2004   11/30/2006   $ 881,000.00     NO   PRF
  $ 881,000.00  
ISLAND LAKE OF NOVI — COMMON
  PH 2B, 3A, 3B, 3C & 6 STREET & UTILITY PUNCHLIST ITEMS   597941-04   CITY OF
NOVI - TREASURERS OFFICE   12/21/2004   12/21/2006   $ 50,000.00     YES   PRF  
$ 50,000.00  
ISLAND LAKE OF NOVI — COMMON
  PH 4B-2   599502-04   CITY OF NOVI - TREASURERS OFFICE   2/25/2005   2/25/2007
  $ 314,448.00     YES   PRF   $ 70,500.00  

18



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
ISLAND LAKE OF NOVI — COMMON
  PHASE 4B-2 - WOODLAND FENCE   600784-04   CITY OF NOVI — TREASURER'S OFFICE  
4/14/2005   4/14/2007   $ 5,000.00     YES   PRF   $ 5,000.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 4B-2 WETLAND   601281-04   CITY OF NOVI   5/5/2005   5/5/2007   $
14,000.00     YES   PRF   $ 2,000.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 4B-2 STREET TREES   601287-04   CITY OF NOVI   5/5/2005   5/5/2007   $
16,000.00     YES   PRF   $ 16,000.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 4B-2 LANDSCAPE   601293-04   CITY OF NOVI   5/5/2005   5/5/2007   $
47,940.00     YES   PRF   $ 47,940.00  
ISLAND LAKE OF NOVI — COMMON
  PHASE 5B PAVING & GRADING PUNCHLIST ITEMS FOR FINAL ACCEPTANCE   601297-04  
CITY OF NOVI   5/5/2005   5/5/2007   $ 91,500.00     YES   PRF   $ 91,500.00  
PRESERVE AT OAKLAND (THE)
  REPLACEMENT TREES, PARKING LOT TREES & SCENIC EASEMENT LANDSCAPE   610109-04  
CHARTER TOWNSHIP OF OAKLAND   5/11/2005   5/11/2007   $ 578,000.00     YES   PRF
  $ 578,000.00  
WYNSTONE COMMON
  TREE REPLACEMENT   610657-04   CHARTER TOWNSHIP OF OAKLAND   6/1/2005  
6/1/2007   $ 989,400.00     YES   PRF   $ 989,400.00  
TWIN CREEKS — LEXINGTON
  LAND DEPOSIT   611603-04   TICOR TITLE COMPANY   7/7/2005   7/7/2006   $
55,000.00     YES   FIN   $ 55,000.00  
TWIN CREEKS — SOMERSET
  LAND DEPOSIT   611604-04   TICOR TITLE COMPANY   7/7/2005   7/7/2006   $
96,000.00     YES   FIN   $ 96,000.00  
PRESERVE AT OAKLAND (THE)
  PHASE I SITE IMPROVEMENTS   611947-04   CHARTER TOWNSHIP OF OAKLAND  
7/22/2005   7/22/2006   $ 7,535,825.00     YES   PRF   $ 7,535,825.00  
WYNSTONE COMMON
  PH I-STORM&SANITARY SEWER,PUMPSTATION,WATER MAIN,PAVING&LANDSCAPE   611948-04
  CHARTER TOWNSHIP OF OAKLAND   7/22/2005   7/22/2006   $ 7,674,409.39     YES  
PRF   $ 7,674,409.39  
STEEPLECHASE OF NORTHVILLE
  WETLAND MITIGATION   612108-04   MICHIGAN DEPARTMENT OF ENVIRONMENTAL QUALITY
  7/26/2005   7/26/2006   $ 47,950.00     YES   PRF   $ 47,950.00  
WYNSTONE COMMON
  OPERATION & MAINTENANCE OF SANITARY SEWER COLLECTION SYSTEM   612982-04  
WASTEWATER MANAGEMENT, LLC AND WYNSTONE CONDOMINIUM ASSOCIATION   9/6/2005  
9/6/2006   $ 17,409.00     YES   PRF   $ 17,409.00  
ISLAND LAKE OF NOVI — COMMON
  PH 2B, 3A, 3B, 3C & 6 SIDEWALKS   613010-04   CITY OF NOVI — TREASURER'S
OFFICE   9/2/2005   9/2/2006   $ 27,000.00     YES   PRF   $ 27,000.00  
STEEPLECHASE OF NORTHVILLE
  PHASE 3 - REVIEW #S02-013   613322-04   WAYNE COUNTY   9/16/2005   9/16/2006  
$ 50,000.00     YES   PRF   $ 50,000.00  

19



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
ISLAND LAKE OF NOVI — RAVINES
  PHASE 5-C STORMWATER   613552-04   CITY OF NOVI   9/30/2005   9/30/2006   $
123,309.00     YES   PRF   $ 123,309.00  
ISLAND LAKE OF NOVI — RAVINES
  PHASE 5C INCOMPLETE SITEWORK/UTILITIES   613553-04   CITY OF NOVI   9/29/2005
  9/29/2006   $ 300,276.00     YES   PRF   $ 300,276.00  
ISLAND LAKE OF NOVI — RAVINES
  PHASE 5C-LANDSCAPING   613554-04   CITY OF NOVI   9/30/2005   9/30/2006   $
2,710.76     YES   PRF   $ 2,710.76  
ISLAND LAKE OF NOVI — RAVINES
  PHASE 5C-EROSION   613555-04   CITY OF NOVI   9/30/2005   9/30/2006   $
16,140.00     YES   PRF   $ 16,140.00  
ISLAND LAKE OF NOVI — RAVINES
  PHASE 5C-STREET TREES   613556-04   CITY OF NOVI   9/30/2005   9/30/2006   $
33,600.00     YES   PRF   $ 33,600.00  
ISLAND LAKE OF NOVI — RAVINES
  5C-TRAFFIC CONTROL   613557-04   CITY OF NOVI   9/30/2005   9/30/2007   $
3,200.00     YES   PRF   $ 3,200.00  
ARBOR HILLS
  DRAINAGE IMPROVEMENTS   613705-04   WASHTENAW COUNTY DRAIN COMMISSIONER  
9/30/2005   9/30/2006   $ 279,453.00     YES   PRF   $ 279,453.00  
ARBOR HILLS
  ROAD IMPROVEMENTS   613767-04   BOARD OF COUNTY ROAD COMMISSIONERS OF THE
COUNTY OF WASHTENAW   10/4/2005   10/4/2006   $ 550,000.00     YES   PRF   $
550,000.00  
ESTATES AT CHURCHILL HUNT (THE)
  PHASE 3 ON-SITE IMPROVEMENTS   613994-04   VILLAGE OF GURNEE   10/13/2005  
10/13/2007   $ 1,508,336.00     YES   PRF   $ 1,508,336.00  
TRIESTE AT BOCA RATON
  APPROX.635 LF OF LANDSCAPING FOR SALES OFF, CONSTR.ENTR.   615470-04   CITY OF
BOCA RATON   12/14/2005   12/14/2006   $ 21,000.00     YES   PRF   $ 21,000.00  
THE CROSSINGS AT MORTON GROVE
  SITE IMPROVEMENTS   615783-04   VILLAGE OF MORTON GROVE   12/29/2005  
3/15/2008   $ 1,577,664.55     YES   PRF   $ 1,577,664.55  
 
                                          COMERICA BANK Total                  
            $ 35,451,903.82  
 
                                         
 
                                            FIFTH THIRD BANK                    
               
LUNDY AVENUE — TOWNHOMES
  LAND PURCHASE — LAND BANKED   CIS403290   ACACIA CREDIT FUND 9-A LLC  
2/25/2005   2/25/2007   $ 10,742,105.00     YES   FIN   $ 6,253,622.00  
 
                                          FIFTH THIRD BANK Total                
              $ 6,253,622.00  
 
                                         
 
                                            JPMORGAN CHASE BANK                
                   
SURPRISE GRAND VISTA JV I, LLC
  GUARANTEE OF INTEREST DRAW   CPCS-235471   ISTAR CHRYSLER   2/9/2006  
2/9/2007   $ 10,285,172.85     YES   FIN   $ 9,524,955.40  
WOODS OF SOUTH BARRINGTON — COMMON
  WATER TREATMENT PLANT   CPCS-239619   VILLAGE OF SOUTH BARRINGTON   2/24/2006
  2/24/2007   $ 6,858,000.00     YES   PRF   $ 6,858,000.00  

20



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
LAKE RUN ESTATES
  SITE IMPROVEMENTS   CPCS-637715   VILLAGE OF NORTH AURORA   5/12/2005  
5/12/2006   $ 2,473,739.40     NO   PRF   $ 2,473,739.40  
HAWTHORNE WOODS — COMMON
  FAIRFIELD ROAD ACCESS PERMIT   CPCS-640317   TREASURER, COUNTY OF LAKE  
6/6/2005   5/31/2007   $ 462,000.00     NO   PRF   $ 462,000.00  
HAWTHORNE WOODS — COMMON
  GILMER @ CHAMPIONSHIP ROAD IMPROVEMENTS   CPCS-642038   TREASURER, COUNTY OF
LAKE, DIVISION OF TRANSPORTATION   6/21/2005   6/30/2007   $ 365,200.00     NO  
PRF   $ 365,200.00  
HAWTHORNE WOODS — COMMON
  GILMER @ SCHWERMAN ROAD IMPROVEMENTS   CPCS-642040   TREASURER, COUNTY OF
LAKE, DIVISION OF TRANSPORTATION   6/21/2005   6/30/2007   $ 540,900.00     NO  
PRF   $ 540,900.00  
WOODS OF SOUTH BARRINGTON — COMMON
  PH I-MASS GRADING-SITE RESTORATION-POND RELOCATION   CPCS-646633   VILLAGE OF
SOUTH BARRINGTON   7/29/2005   7/29/2006   $ 360,168.00     YES   PRF   $
360,168.00  
ESTATES AT INVERNESS RIDGE
  SITE IMPROVEMENTS-ONSITE & OFFSITE   SLT323807   VILLAGE OF INVERNESS  
3/8/2001   3/8/2007   $ 5,842,328.00     YES   PRF   $ 1,561,250.60  
ESTATES AT INVERNESS RIDGE
  SITE IMPROVE-WATER & SEWAGE SYSTEM   SLT323831   VILLAGE OF BARRINGTON  
4/6/2001   4/6/2007   $ 2,552,700.00     YES   PRF   $ 100,000.00  
WOODBRIDGE CHASE
  COMPLETION BOND AGREEMENT DATED 1/26/01   SLT325530   TOWN OF WOODBRIDGE  
9/19/2001   9/5/2006   $ 470,000.00     YES   PRF   $ 548,250.00  
SUMMIT AT CASTLE PINES VILLAGE — MASTERS
  SITE IMPROVEMENTS, EROSION CONTROL/GRADING   SLT325633   THE BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   9/14/2001   9/14/2006   $ 115,897.50  
  NO   PRF   $ 17,384.60  
SUMMIT AT CASTLE PINES VILLAGE — MASTERS
  SUBDIVISION AGREEMENT WATER FACILITIES   SLT325943   THE BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   12/19/2001   12/19/2006   $
1,245,622.00     NO   PRF   $ 171,803.24  
ESTATES AT WOODCLIFFE PARK
  GUARANTEE SPECIAL TAX LIABILITY   SLT326347   MONTGOMERY COUNTY, MARYLAND  
4/5/2002   4/5/2007   $ 157,600.00     YES   FIN   $ 157,600.00  
PALATINE STATION
  STORM SEWER, WATER MAIN, SANITARY SEWER & ROADWAY   SLT330175   VILLAGE OF
PALATINE   12/20/2002   12/20/2006   $ 1,241,466.05     YES   PRF   $ 156,408.45
 
PALATINE STATION
  GUARANTEE COMPLETION OF PLANNED DEVELOPMENT   SLT330176   VILLAGE OF PALATINE
  12/20/2002   12/20/2006   $ 100,000.00     YES   PRF   $ 100,000.00  
HAWTHORNE WOODS — COMMON
  SECURE PAYMENT ON REMAINING PURCHASE PRICE   SLT332462   MERCURY EXCHANGE CO,
LLC C/O COLE TAYLOR BANK, ESCROWEE   7/10/2003   5/17/2007   $ 7,360,000.00    
YES   FIN   $ 3,680,000.00  

21



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
TOLL BROTHERS INC.
  REIMBURS&SECURITY AGREE DTD 1/21/97   SLT352593   STEADFAST INSURANCE COMPANY
  7/10/1998   7/10/2006   $ 500,000.00     YES   FIN   $ 500,000.00  
ESTATES AT LAKE BARRINGTON
  GUARANTEE MAINTENANCE — IMPROVEMENTS   SLT420491   VILLAGE OF LAKE BARRINGTON
  10/25/2004   10/25/2006   $ 123,525.00     NO   PRF   $ 123,525.00  
WOODS OF SOUTH BARRINGTON — COMMON
  MASS GRADING — SITE RESTORATION PH 1-A   SLT420552   VILLAGE OF SOUTH
BARRINGTON   11/8/2004   11/8/2006   $ 118,632.00     YES   PRF   $ 118,632.00  
WOODS OF SOUTH BARRINGTON — COMMON
  MASS GRADING — SITE RESTORATION PH 1   SLT420553   VILLAGE OF SOUTH BARRINGTON
  11/8/2004   11/8/2006   $ 555,646.80     YES   PRF   $ 555,646.80  
ESTATES AT CHURCHILL HUNT (THE)
  OFFSITE ROAD IMPROVEMENTS — DILLEY’S ROAD   SLT420597   TREASURER, COUNTY OF
LAKE, DIVISION OF TRANSPORTATION   11/30/2004   5/1/2007   $ 481,000.00     NO  
PRF   $ 481,000.00  
 
                                          JPMORGAN CHASE BANK Total            
                  $ 28,856,463.49  
 
                                         
 
                                            LA SALLE                            
       
HALLEY ESTATES II
  POSTING AN LC FOR LAND DEPOSIT IN LIEU OF CASH   S585596   BRIARWOOD FARMS,
INC.   11/10/2005   11/7/2006   $ 1,300,000.00     YES   FIN   $ 1,300,000.00  
PROVIDENCE — TOWNHOMES
  POSTING AN L/C FOR LAND DEPOSIT IN LIEW OF CASH   S586099   LOWNDES, DROSDICK,
DOSTOR, KANTOR, & REED P.A.   11/30/2005   11/30/2006   $ 1,000,000.00     YES  
FIN   $ 500,000.00  
PROVIDENCE — GOLF & CC
  POSTING AN L/C FOR LNAD DEPOSIT IN LIEW OF CASH   S586287   LOWNDES, DROSDICK,
DOSTER, KANTOR & REED, P.A.   11/30/2005   11/30/2006   $ 1,100,000.00     YES  
FIN   $ 1,100,000.00  
 
                                          LA SALLE Total                        
      $ 2,900,000.00  
 
                                         
 
                                            M & T BANK                          
         
VILLAGE AT LITCHFIELD PARK — COMMON
  LAND PURCHASE — LAND BANKED   SB-907112-0001   SCC-CANYON II, LLC AND BANK
ONE, NA   11/9/2004   11/9/2006   $ 5,309,395.00     YES   FIN   $ 5,265,420.00
 
ARLINGTON HUNT
  GUARANTEE TO CONNECT GAS SERVICE   SB-907302-0001   CENTRAL HUDSON GAS AND
ELECTRIC   2/4/2005   7/14/2009   $ 134,200.00     YES   FIN   $ 134,200.00  
VISTAS AT WHITE HILLS
  INSTALL WATER MAIN & ASSOC. FIXTURES   SB-908116-0001   AQUARIAN WATER COMPANY
OF CONNECTICUT   8/30/2005   8/30/2006   $ 50,000.00     YES   PRF   $ 50,000.00
 
 
                                          M & T BANK Total                      
        $ 5,449,620.00  
 
                                         
 
                                           
MELLON BANK
                                           
RESERVE AT NEWTOWN
  SITE IMPROVEMENT AGREEMENT-PHASE 1   S875259   TOWNSHIP OF NEWTOWN   7/24/2002
  7/24/2006   $ 1,965,397.50     YES   PRF   $ 272,817.85  
RESERVE AT NEWTOWN
  SEWER SERVICE AGREEMENT-PHASE 1   S875321   NEWTOWN, BUCKS COUNTY, JOINT
MUNICIPAL AUTHORITY   7/24/2002   7/24/2006   $ 215,300.00     YES   PRF   $
22,781.00  

22



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
NORTHAMPTON HUNT
  SANITARY SEWER CONSTRUCTION AGREEMENT   S875623   NORTHAMPTON, BUCKS COUNTY,
MUNICIPAL AUTHORITY   9/20/2002   9/20/2006   $ 179,357.42     YES   PRF   $
38,324.77  
NORTHAMPTON HUNT
  PUBLIC WATER INSPECTION AGREEMENT   S875624   NORTHAMPTON, BUCKS COUNTY,
MUNICIPAL AUTHORITY   9/20/2002   9/20/2006   $ 33,632.81     YES   PRF   $
6,726.54  
NORTHAMPTON HUNT
  SANITARY SEWER INSPECTION AGREEMENT   S875625   NORTHAMPTON, BUCKS COUNTY,
MUNICIPAL AUTHORITY   9/20/2002   9/20/2006   $ 23,902.89     YES   PRF   $
4,780.58  
NORTHAMPTON HUNT
  PUBLIC WATER CONSTRUCTION AGREEMENT   S875626   NORTHAMPTON, BUCKS COUNTY,
MUNICIPAL AUTHORITY   9/20/2002   9/20/2006   $ 264,356.68     YES   PRF   $
24,032.45  
TOLL BROTHERS INC.
  CAPITAL REQUIREMENTS TO RECEIVE CAPTIVE INSURANCE LICENSE   S875906  
COMMISSIONER OF INSURANCE STATE OF VERMONT   10/31/2002   10/31/2005   $
3,000,000.00     YES   FIN   $ 3,000,000.00  
 
                                          MELLON BANK Total                    
          $ 3,369,463.19  
 
                                         
 
                                            PNC BANK                            
       
TOLL BROTHERS INC.
  NEW INSURANCE PROGRAM   18102161-00-000   ZURICH AMERICAN INSURANCE COMPANY  
9/8/2005   9/7/2006   $ 15,000,000.00     YES   FIN   $ 15,000,000.00  
 
                                          PNC BANK Total                        
      $ 15,000,000.00  
 
                                         
 
                                           
ROYAL BANK SCOTLAND
                                           
CORTLAND RIDGE — TOWNHOMES
  SECURE HOMEOWNERS DEPOSITS   LCA03300500924NY   ZARIN & STEINMETZ, ESCROW
AGENT   3/30/2005   3/30/2006   $ 1,300,000.00     YES   FIN   $ 1,050,000.00  
CORTLAND RIDGE — SINGLES
  SECURE HOMEOWNERS DEPOSITS   LCA03300500925NY   ZARIN & STEINMETZ, ESCROW
AGENT   3/30/2005   3/30/2006   $ 1,600,000.00     YES   FIN   $ 1,300,000.00  
TOLL BROTHERS INC.
  SECURE INSURANCE DEDUCTIBLES REIMB. #7275   LCA04150400809NY   LIBERTY MUTUAL
INSURANCE COMPANY   4/15/2004   4/15/2006   $ 5,000,000.00     YES   FIN   $
10,000,000.00  
CORTLAND RIDGE — SINGLES
  SITE IMPROVEMENTS   LCA05140400815NY   TOWN OF CORTLANDT, NEW YORK   5/14/2004
  5/14/2006   $ 1,885,000.00     YES   PRF   $ 250,000.00  
CORTLAND RIDGE — SINGLES
  OFFSITE IMPROVEMENTS   LCA05140400816NY   TOWN OF CORTLANDT, NEW YORK  
5/14/2004   5/14/2006   $ 475,000.00     YES   PRF   $ 150,000.00  
REGENCY AT BLOOMFIELD
  PHASE 3 SITE IMPROVEMENTS   LCA07080400829NY   TOWN OF BLOOMFIELD   7/8/2004  
7/8/2006   $ 701,446.00     YES   PRF   $ 141,645.00  
REGENCY AT BLOOMFIELD
  GUARANTEE SITE IMPROVEMENTS - PH 2   LCA08130300727NY   TOWN OF BLOOMFIELD  
8/13/2003   8/13/2006   $ 1,024,881.00     YES   PRF   $ 210,127.00  
ASHWORTH HILL
  LAND DEPOSIT   LCA10150400853NY   WESTMINSTER ABSTRACT COMPANY   11/3/2004  
11/3/2006   $ 500,000.00     YES   FIN   $ 500,000.00  

23



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
MERRITT PARK CONDOS
  GUARANTEE PAYMENTS PURSUANT TO WATER AGREEMENT   LCA11100400867NY   TOWN OF
FISHKILL   11/16/2004   11/16/2006   $ 517,317.00     NO   FIN   $ 517,317.00  
ADVANCE AT BRANCHBURG II
  LAND DEPOSIT   LCA11160501018NY   ADVANCE AT BRANCHBURG II   11/16/2005  
11/10/2006   $ 1,000,000.00     YES   FIN   $ 1,000,000.00  
TOTAH PROPERTY — COMMON (WESTPORT)
  LAND PURCHASE - LAND BANKED   LCA11290400879NY   IHP INVESTMENT FUND III, L.P.
  12/8/2004   12/8/2006   $ 10,129,016.00     YES   FIN   $ 10,129,016.00  
HOLLOWBROOK MEWS
  SECURE HOMEOWNERS DEPOSITS   LCA12210400885NY   ZARIN & STEINMETZ, PC  
12/21/2004   12/21/2006   $ 2,000,000.00     YES   FIN   $ 2,000,000.00  
 
                                          ROYAL BANK SCOTLAND Total            
                  $ 27,248,105.00  
 
                                          SUMITOMO MITSUI                      
             
BOWES CREEK C. CLUB — COMMON
  LAND PURCHASE - LAND BANKED   LG/MIS/NY-433385   LO LAND ASSETS, L.P. &
COMERICA BANK, AS AGENT   5/3/2005   5/3/2007   $ 14,788,000.00     YES   FIN  
$ 14,788,000.00  
TREELINE
  LAND DEPOSIT   LG/MIS/NY-433535   PAVESE LAW FIRM, AS ESCROW AGENT   8/23/2005
  8/23/2006   $ 500,000.00     YES   FIN   $ 500,000.00  
 
                                          SUMITOMO MITSUI Total                
              $ 15,288,000.00  
 
                                         
 
                                            SUN TRUST BANK                      
             
VAN WYCK MEADOWS
  SECURE HOMEOWNERS DEPOSITS   F843011   PAGONES & CROSS, PC   12/21/2004  
12/21/2006   $ 1,500,000.00     YES   FIN   $ 1,500,000.00  
VAN WYCK GLEN
  SECURE HOMEOWNERS DEPOSITS   F843012   PAGONES & CROSS, PC   12/21/2004  
12/21/2006   $ 1,875,000.00     YES   FIN   $ 1,875,000.00  
SQUIRE PROPERTY
  LAND DEPOSIT   F843786   GARY I AND ELLEN E SQUIRE & WESTMINSTER TITLE AGENCY
  10/28/2004   10/28/2006   $ 750,000.00     YES   FIN   $ 750,000.00  
FLORIDA ORLANDO DIVISION
  GUARANTEE SELLER’S LC’S   F846483   SUN TRUST BANK   5/31/2005   5/31/2006   $
1,291,446.55     YES   FIN   $ 54,382.44  
TIMBER SPRINGS — RIVER OAKS
  PARCEL 3 - LOT CORNERS   F846914   ORANGE COUNTY, FLORIDA   8/9/2005  
3/21/2007   $ 6,550.00     YES   FIN   $ 6,550.00  
TIMBER SPRINGS — WOODLAND TERRACE
  PARCEL 2   F846916   ORANGE COUNTY, FLORIDA   8/9/2005   3/21/2007   $
73,975.51     YES   FIN   $ 73,975.51  
DOMINION VALLEY CC — EXECUTIVES
  SILTATION AND EROSION CONTROL   F847789   BOARD OF COUNTY SUPERVISORS  
1/17/2006   1/12/2008   $ 323,240.00     YES   PRF   $ 323,240.00  
DOMINION VALLEY CC — EXECUTIVES
  LANDSCAPING   F847790   BOARD OF COUNTY SUPERVISORS   1/17/2006   1/12/2008  
$ 103,180.00     YES   PRF   $ 103,180.00  
DOMINION VALLEY CC — EXECUTIVES
  LOT STABILIZATION   F847791   BOARD OF COUNTY SUPERVISORS   1/17/2006  
1/12/2008   $ 68,000.00     YES   PRF   $ 68,000.00  

24



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
WATERFORD RIDGE
  WATERFORD RIDGE, SECTION 2, PHASE 2   P000578   BOARD OF SUPERVISORS, COUNTY
OF LOUDOUN   6/6/2003   12/6/2006   $ 1,118,100.00     YES   PRF   $
1,118,100.00  
WATERFORD RIDGE
  WATERFORD RIDGE, SECTION 2, PHASE 1   P000580   BOARD OF SUPERVISORS, COUNTY
OF LOUDOUN   6/6/2003   12/6/2006   $ 1,080,800.00     YES   PRF   $
1,080,800.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  LANDSCAPE INSTALLATION PWC #03-00501   P001216   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   4/16/2004   4/16/2006   $ 52,400.00     YES   PRF   $
52,400.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SILTATION & EROSION PWC #03-00501   P001217   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   4/16/2004   4/16/2006   $ 184,885.85     YES   PRF   $
152,345.94  
DOMINION VALLEY CC — CAROLINA COLLECTION
  LOT STABILIZATION PWC #03-00501   P001218   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   4/16/2004   4/16/2006   $ 44,000.00     YES   PRF   $
44,000.00  
DOMINION VALLEY CC — TOURNAMENTS
  SILTATION & EROSION - SEC 24 - PWC #03-00540   P001270   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   5/13/2004   5/13/2006   $ 174,093.90    
YES   PRF   $ 143,454.05  
DOMINION VALLEY CC — TOURNAMENTS
  LOT STABILIZATION - SEC 24 - PWC #03-00540   P001271   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   5/13/2004   5/13/2006   $ 54,000.00    
YES   PRF   $ 54,000.00  
DOMINION VALLEY CC — TOURNAMENTS
  LANDSCAPING - SEC 24 - PWC #03-00540   P001272   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   5/13/2004   5/13/2006   $ 69,795.00     YES   PRF   $
69,795.00  
RESERVE AT HOCKESSIN CHASE
  GUARANTEE COMPLETION OF ELECTRIC & GAS SERVICE CONNECTIONS   P001308  
DELMARVA POWER & LIGHT COMPANY   6/9/2004   6/9/2007   $ 130,821.60     YES  
PRF   $ 45,787.00  
DOMINION VALLEY CC — ESTATES
  SILTATION & EROSION CONTROL - SEC 26 LANDBAY 3H PWC#03-00529   P001339   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/28/2004   1/4/2007   $
350,916.64     YES   PRF   $ 289,155.31  
DOMINION VALLEY CC — GENERAL COMMON
  SILTATION & EROSION CONTROL - SWM/BMP POND 11 PWC #03-00567   P001340   BOARD
OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/28/2004   6/28/2007   $
114,274.00     YES   PRF   $ 114,274.00  
DOMINION VALLEY CC — ESTATES
  LOT STABILIZATION - SEC 26 LANDBAY 3H PWC #03-00529   P001341   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/28/2004   6/28/2007   $
55,000.00     YES   PRF   $ 55,000.00  

25



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — ESTATES
  LANDSCAPING - SEC 26 LANDBAY 3H PWC #03-00529   P001342   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   6/28/2004   6/28/2007   $ 106,720.00    
YES   PRF   $ 106,720.00  
BRANDYWINE HUNT
  GUARANTEE COMPLETION OF GAS & ELECTRIC SERVICE CONNECTIONS   P001401  
DELMARVA POWER & LIGHT COMPANY   7/27/2004   8/1/2006   $ 172,956.00     YES  
PRF   $ 39,186.00  
DOMINION VALLEY CC — CARRIAGES
  SI;TATION & EROSION CONTROL SEC 27 LB 3F PWC #04-00120   P001436   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   8/17/2004   8/17/2006   $
240,646.93     YES   PRF   $ 198,393.07  
DOMINION VALLEY CC — CARRIAGES
  LOT STABILIZATION SEC 27 LB 3F PWC #04-00120   P001437   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   8/17/2004   8/17/2006   $ 108,000.00    
YES   PRF   $ 108,000.00  
DOMINION VALLEY CC — CARRIAGES
  LANDSCAPING SEC 27 LB 3F PWC #04-00120   P001438   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   8/17/2004   8/17/2006   $ 108,600.00     YES   PRF  
$ 108,600.00  
RED LION CHASE
  GUARANTEE COMPLETION OF GAS & ELECTRIC SERVICE PH 1   P001455   DELMARVA POWER
& LIGHT COMPANY   8/27/2004   8/27/2006   $ 284,196.00     YES   PRF   $
36,886.00  
BRANDYWINE HUNT
  GUARANTEE COMPLETION OF GAS & ELECTRIC SERVICE PH 1   P001501   DELMARVA POWER
& LIGHT COMPANY   9/17/2004   9/20/2006   $ 251,198.00     YES   PRF   $
211,067.00  
DOMINION VALLEY CC — CLASSIC COLLECTION
  SILTATION & EROSION CONTROL SEC 34 PLAN #04-00400   P001536   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   10/7/2004   10/7/2006   $ 279,110.00    
YES   PRF   $ 229,986.64  
DOMINION VALLEY CC — CLASSIC COLLECTION
  LANDSCAPING SEC 34 PWC PLAN #04-00400   P001537   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   10/7/2004   10/7/2006   $ 101,410.00     YES   PRF  
$ 101,410.00  
DOMINION VALLEY CC — CLASSIC COLLECTION
  LOT STABILZATION SEC 34 PLAN #04-00400   P001538   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   10/7/2004   10/7/2006   $ 39,000.00     YES   PRF   $
39,000.00  
DOMINION VLLY — REGENCY AT — GREENBRIAR COLLECTION
  SEC #40 LANDSCAPING PWC #04-00322   P001571   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/10/2004   11/10/2006   $ 110,970.00     YES   PRF   $
110,970.00  

26



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VLLY — REGENCY AT — GREENBRIAR COLLECTION
  SEC #40 SILTATION & EROSION PWC #04-00322   P001572   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   11/10/2004   11/10/2006   $ 162,598.96  
  YES   PRF   $ 162,598.96  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  SILTATION & EROSION SEC #39 PWC #04-00387   P001848   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 79,513.99    
YES   PRF   $ 79,513.99  
DOMINION VLLY — REGENCY AT — GEORGETOWN COLLCTN
  LANDSCAPING SEC #41 PWC #04-00539   P001849   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 54,220.00     YES   PRF   $
54,220.00  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  LANDSCAPING SEC #42 PWC #04-00586   P001850   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 62,510.00     YES   PRF   $
62,510.00  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  LOT STABILIZATION SEC #39 PWC #04-00387   P001851   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 26,000.00    
YES   PRF   $ 26,000.00  
DOMINION VLLY — REGENCY AT — GEORGETOWN COLLCTN
  LOT STABILIZATION SEC #41 PWC #04-00539   P001852   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 48,000.00    
YES   PRF   $ 48,000.00  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  LOT STABILZATION SEC #42 PWC #04-00586   P001853   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 65,000.00     YES   PRF  
$ 65,000.00  
DOMINION VLLY — REGENCY AT — GEORGETOWN COLLCTN
  SILTATION & EROSION SEC #41 PWC #04-00539   P001854   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 161,493.81  
  YES   PRF   $ 161,493.81  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  SILTATION & EROSION SEC #42 PWC #04-00586   P001855   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 192,202.95  
  YES   PRF   $ 192,202.95  
DOMINION VLLY — REGENCY AT — POTOMAC COLLECTION
  LANDSCAPING SEC #39 PWC #04-00387   P001856   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   12/21/2004   12/21/2006   $ 19,030.00     YES   PRF   $
19,030.00  

27



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SILTATION & EROSION CONTROL SEC 35 PWC #04-00468   P001978   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   3/2/2005   3/2/2007   $ 311,749.00    
YES   PRF   $ 311,749.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  LANDSCAPING SEC 35 PWC #04-00468   P001979   BOARD OF COUNTY SUPERVISOTS OF
PRINCE WILLIAM COUNTY   3/2/2005   3/2/2007   $ 221,140.00     YES   PRF   $
221,140.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  LOT STABILIZATION SEC 35 PWC #04-00468   P001980   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   3/2/2005   3/2/2007   $ 105,000.00     YES   PRF   $
105,000.00  
BOWES CREEK C. CLUB — COMMON
  BOWES ROAD INTERSECTION IMPROVEMENTS   P002089   COUNTY OF KANE   5/12/2005  
5/12/2007   $ 308,522.68     NO   PRF   $ 308,522.68  
DOMINION VALLEY CC — CLASSIC COLLECTION
  LANDSCAPE SEC 36 PWC #04-00375   P002096   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   4/8/2005   4/8/2007   $ 161,270.00     YES   PRF   $
161,270.00  
DOMINION VALLEY CC — CLASSIC COLLECTION
  LOT STABILIZATION SEC 36 PWC #04-00375   P002097   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   4/8/2005   4/8/2007   $ 64,000.00     YES   PRF   $
64,000.00  
DOMINION VALLEY CC — CLASSIC COLLECTION
  SILTATION & EROSION SEC 36 PWC #04-00375   P002098   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   4/8/2005   4/8/2007   $ 398,230.05    
YES   PRF   $ 398,230.05  
FUTRAL & SHEPPARD FARM
  PH 2 ROADS, WATER & SEWER   P002206   TREASURER, COUNTY OF FREDERICK  
6/24/2005   6/24/2006   $ 6,446,771.53     YES   PRF   $ 6,446,771.53  
LAKE RUN ESTATES
  WETLAND IMPACT PERMIT   P002213   COUNTY OF KANE   5/20/2005   5/20/2007   $
68,694.45     NO   PRF   $ 68,694.45  
LAKE RUN ESTATES
  TANNER ROAD ACCESS PERMIT   P002219   COUNTY OF KANE   5/25/2005   5/31/2007  
$ 12,382.79     NO   PRF   $ 12,382.79  
DOMINION VALLEY CC — GENERAL COMMON
  SILTATION & EROSION CONTROL WAVERLY FARM DR PH 2 PWC #04-000562   P002225  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/2/2005   6/2/2007   $
412,070.00     YES   PRF   $ 412,070.00  
DOMINION VALLEY CC — COMMON
  LANDSCAPE WEST RECREATIONAL CTR-LB 3I & 3J PWC #05-00068   P002230   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/2/2005   6/2/2007   $ 4,830.00  
  YES   PRF   $ 4,830.00  
DOMINION VALLEY CC — COMMON
  S & E CONTROL W RECREATIONAL CTR-LB 3I & 3J-PWC #05-00068   P002231   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   6/2/2005   6/2/2007   $ 58,661.96
    YES   PRF   $ 58,661.96  
WATERFORD RIDGE
  ROAD & STORM SEWER - SEC 2, PHASE 3   P002385   BOARD OF SUPERVISORS COUNTY OF
LOUDOUN COUNTY   9/12/2005   3/8/2007   $ 1,249,030.00     YES   PRF   $
1,249,030.00  

28



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
TIMBER SPRINGS — WOODLAND TERRACE
  PARCEL 2   P002427   ORANGE COUNTY, FLORIDA   8/9/2005   3/21/2007   $
7,250.00     YES   PRF   $ 7,250.00  
TIMBER SPRINGS — TUDOR GROVE
  PARCEL 5   P002428   ORANGE COUNTY, FLORIDA   8/9/2005   1/21/2006   $
137,406.00     YES   PRF   $ 137,406.00  
TIMBER SPRINGS — BRISTOL ESTATES
  PARCEL 4   P002429   ORANGE COUNTY, FLORIDA   8/9/2005   1/21/2006   $
91,325.00     YES   PRF   $ 91,325.00  
TIMBER SPRINGS — TUDOR GROVE
  PARCEL 5 - LOT CORNERS   P002430   ORANGE COUNTY, FLORIDA   8/9/2005  
1/21/2007   $ 5,600.00     YES   PRF   $ 5,600.00  
TIMBER SPRINGS — COMMON
  LOOP ROAD PHASE 2 - MAINTENANCE   P002431   ORANGE COUNTY, FLORIDA   8/9/2005
  1/21/2006   $ 133,641.00     YES   PRF   $ 133,641.00  
ASTOR FARMS
  PRIVATE ROAD MAINTENANCE AGREEMENT   P002433   SEMINOLE COUNTY BOARD OF COUNTY
COMMISSIONERS   8/9/2005   10/15/2006   $ 54,382.44     YES   PRF   $ 54,382.44
 
ASTOR FARMS
  W & S IMPROVEMENTS MAINTENANCE AGREEMENT   P002434   SEMINOLE COUNTY BOARD OF
COUNTY COMMISSIONERS   8/9/2005   10/15/2006   $ 16,826.39     YES   PRF   $
16,826.39  
FLORIDA ORLANDO DIVISION
  OFF-SITE PARK COST SHARE ESCROW AGREEMENT   P002437   GREENBERG TRAURIG, P.A.
  8/9/2005   8/9/2006   $ 278,912.80     NO   PRF   $ 278,912.80  
FLORIDA ORLANDO DIVISION
  ROAD AGREEMENTS ESCROW AGREEMENT   P002438   GREENBERG TRAURIG, P.A.  
8/9/2005   3/3/2008   $ 317,331.30     NO   PRF   $ 317,331.30  
TIMBER SPRINGS — RIVER OAKS
  PARCEL 3   P002439   ORANGE COUNTY, FLORIDA   8/9/2005   3/21/2007   $
106,356.05     YES   PRF   $ 106,356.05  
DOMINION VALLEY CC — CLASSIC COLLECTION
  GUARANTEE LOT STABILIZATION AS SHOWN ON PWC #04-00576   P002768   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   12/6/2005   12/6/2007   $
112,000.00     YES   PRF   $ 112,000.00  
DOMINION VALLEY CC — CLASSIC COLLECTION
  INSTALL ALL LANDSCAPING AS SHOWN ON PWC #04-00576   P002769   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   12/6/2005   12/6/2007   $ 164,490.00    
YES   PRF   $ 164,490.00  
DOMINION VALLEY CC — CLASSIC COLLECTION
  CONSTR.& INSTALL SILT.& EROSION CONTROLS SHOWN ON PWC#04-00576   P002770  
BOARD OF SOUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   12/6/2005   12/6/2007   $
517,372.98     YES   PRF   $ 517,372.98  
DOMINION VALLEY CC — FAIRWAYS
  INSTALL ALL LANDSCAPING AS SHOWN ON PWC #06-00027   P002990   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   3/2/2006   3/2/2008   $ 70,800.00     YES
  PRF   $ 70,800.00  

29



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — FAIRWAYS
  GUARANTEE LOT STABILIZATION AS SHOWN ON PWC #06-00027   P002991   BOARD OF
COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   3/2/2006   3/2/2008   $ 58,000.00
    YES   PRF   $ 58,000.00  
DOMINION VALLEY CC — FAIRWAYS
  CONSTRUCT & INSTALL ALL SILTATION & EROSION CONT. PWC #06-00027   P002992  
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY   3/2/2006   3/2/2008   $
278,232.00     YES   PRF   $ 278,232.00  
 
                                          SUN TRUST BANK Total                  
            $ 22,306,506.09  
 
                                         
 
                                            WACHOVIA BANK                      
             
COUNTRY CLUB OF THE POCONOS-COMMON
  UTILITY INSTALLATION & ROADWAY RESTORATION   SM200434W   COMMONWEALTH OF PA
DEPARTMENT OF TRANSPORTATION   10/16/2002   1/30/2007   $ 12,000.00     NO   PRF
  $ 2,400.00  
VILLAGES AT BUCKINGHAM (THE)
  PH1 SUGARBOTTOM ROAD ENTRANCE   SM203208W   COMMONWEALTH OF PA DEPARTMENT OF
TRANSPORTATION   5/14/2003   5/14/2006   $ 66,131.00     YES   PRF   $ 13,226.20
 
VILLAGES AT BUCKINGHAM (THE)
  PH1 RTE 263 / INTERSECTION IMPROVEMENTS   SM203210W   COMMONWEALTH OF PA
DEPARTMENT OF TRANSPORTATION   5/14/2003   5/14/2007   $ 621,817.00     YES  
PRF   $ 124,363.40  
TALL TREES AT THORNBURY
  PA DOT CREEK ROAD PATTERSON TRACT   SM204061W   COMMONWEALTH OF PA DEPARTMENT
OF TRANSPORTATION   7/11/2003   7/11/2006   $ 198,892.25     YES   PRF   $
39,778.45  
CHARLESTOWN MEADOWS
  PHASE 1 - OFFSITE SEWER - GRAVITY SECTION   SM204522W   EAST WHITELAND
TOWNSHIP   8/13/2003   8/13/2006   $ 756,494.00     NO   PRF   $ 138,772.00  
STEVENSON ESTATES
  GRADING PERMIT #B522007-GRADING, EROSION & SEDIMENT CONTROL   SM204670W  
BALTIMORE COUNTY, MARYLAND   8/25/2003   8/25/2006   $ 30,000.00     YES   PRF  
$ 30,000.00  
STEVENSON ESTATES
  STORMWATER MANAGEMENT PERMIT #B522005   SM204672W   BALTIMORE COUNTY, MARYLAND
  8/25/2003   8/25/2006   $ 117,640.00     YES   PRF   $ 117,640.00  
CHARLESTOWN MEADOWS
  OFFSITE PENNDOT WORK-ENTRANCE WORK (HOP)   SM205042W   COMMONWEALTH OF PA
DEPARTMENT OF TRANSPORTATION   9/25/2003   9/25/2006   $ 284,178.80     YES  
PRF   $ 56,835.76  
STEVENSON ESTATES
  GRADING PERMIT #b529019 - WETLAND MITIGATION   SM205339W   BALTIMORE COUNTY,
MARYLAND   10/17/2003   10/17/2006   $ 5,115.00     YES   PRF   $ 5,115.00  
HUNT VALLEY CHASE
  PUBLIC WORKS AGREEMENT   SM205341W   BALTIMORE COUNTY, MARYLAND   10/17/2003  
10/5/2006   $ 707,000.00     YES   PRF   $ 1,225,673.00  

30



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
REGENCY AT NORTHAMPTON — CARRIAGES
  PHASE 6 — WATER & SANITARY SEWER IMPROVEMENTS   SM206051W   NORTHAMPTON, BUCKS
COUNTY, MUNICIPAL AUTHORITY   12/8/2003   12/9/2006   $ 276,751.79     YES   PRF
  $ 57,131.79  
AVIANO AT NAPLES — COMMON
  LAND PURCHASE — LAND BANKED   SM206475W   HEARTHSTONE MULTI-ASSET ENTITY A,
L.P.   1/5/2004   1/5/2007   $ 2,890,378.00     YES   FIN   $ 1,354,057.00  
HUNT VALLEY CHASE
  GRADING PERMIT #B528473   SM206512W   BALTIMORE COUNTY, MARYLAND   1/8/2004  
1/8/2006   $ 30,000.00     YES   PRF   $ 30,000.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528475   SM206517W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2007   $ 23,870.00     YES   PRF   $ 23,870.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528477   SM206518W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2006   $ 36,740.00     YES   PRF   $ 36,740.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528476   SM206519W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2006   $ 23,650.00     YES   PRF   $ 23,650.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528474   SM206520W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2006   $ 24,420.00     YES   PRF   $ 24,420.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528480   SM206521W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2006   $ 135,740.00     YES   PRF   $ 135,740.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528478   SM206522W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2006   $ 79,420.00     YES   PRF   $ 79,420.00  
HUNT VALLEY CHASE
  STORM WATER MANAGEMENT PERMIT #B528479   SM206523W   BALTIMORE COUNTY,
MARYLAND   1/8/2004   1/8/2007   $ 116,710.00     YES   PRF   $ 116,710.00  
NEW BRITAIN WALK
  SANITARY SEWER   SM207489W   CHALFONT-NEW BRITAIN TWP JOINT SEWAGE AUTH.  
3/24/2004   3/24/2007   $ 290,504.50     YES   PRF   $ 290,504.50  
NEW BRITAIN WALK
  PHASE 1 SITE IMPROVEMENTS   SM207574W   NEW BRITAIN TOWNSHIP   3/30/2004  
3/30/2007   $ 2,811,166.33     YES   PRF   $ 1,174,599.28  
REGENCY AT NORTHAMPTON — CARRIAGES
  PH 2 SITE WORK   SM207665W   NORTHAMPTON TOWNSHIP   4/5/2004   4/5/2006   $
723,274.09     YES   PRF   $ 309,767.92  
NEW BRITAIN WALK
  WATER LINE EXTENSION   SM207828W   NORTH WALES WATER AUTHORITY   4/19/2004  
4/19/2007   $ 376,492.00     YES   PRF   $ 376,492.00  
BRIER CREEK C.C. — CARRIAGES
  PHASE 2 FINAL PAVING   SM208188W   CITY OF RALEIGH   5/14/2004   5/14/2006   $
6,520.50     NO   PRF   $ 6,520.50  
STEVENSON ESTATES
  UTILITY AGREEMENT WORK   SM208238W   BALTIMORE COUNTY, MARYLAND   5/19/2004  
5/19/2006   $ 580,415.00     YES   PRF   $ 580,415.00  
STEVENSON ESTATES
  RIGHT-OF-WAY AGREEMENT WORK   SM208239W   BALTIMORE COUNTY, MARYLAND  
5/19/2004   5/19/2006   $ 432,540.00     YES   PRF   $ 432,540.00  
FOXWOOD
  SITE IMPROVEMENTS   SM208254W   LOWER NAZARETH TOWNSHIP   5/28/2004  
12/26/2006   $ 2,118,475.80     NO   PRF   $ 504,274.81  

31



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
BRIER CREEK C.C. EXECUTIVES
  LANDBAY W1 (PH 13) SIDEWALK & PAVEMENT   SM210772W   CITY OF RALEIGH  
11/5/2004   1/5/2007   $ 54,384.95     NO   PRF   $ 15,799.97  
LINTON HILL CHASE
  STOOPVILLE ROAD IMPROVEMENTS   SM210781W   COMMONWEALTH OF PA DEPT. OF
TRANSPORTATION   11/5/2004   11/5/2007   $ 432,282.00     YES   PRF   $
432,282.00  
BUCKINGHAM FOREST
  PH 5 SITE IMPROVEMENTS   SM212903W   BUCKINGHAM TOWNSHIP   3/25/2005  
3/25/2007   $ 938,214.95     YES   PRF   $ 545,035.02  
NAVAL HOME — COMMON
  GUARANTEE PAYMENTS - UNDERGROUND GAS PIPING   SM213088W   PHILADELPHIA GAS
WORKS   4/7/2005   5/30/2009   $ 214,642.00     NO   FIN   $ 214,642.00  
BRIER CREEK — COMMON (MARY ROGERS PROPERTY)
  PAVEMENT COMPLETION   SM213089W   CITY OF RALEIGH   4/7/2005   4/7/2007   $
21,772.80     NO   PRF   $ 21,772.80  
BRIER CREEK C.C. — ESTATES
  PAVEMENT & SIDEWALK COMPLETION   SM213091W   CITY OF RALEIGH   4/7/2005  
4/7/2007   $ 55,636.63     NO   PRF   $ 55,636.63  
BRIER CREEK C.C. — GOLF VILLAS
  LB S PH 23-FINAL PAVEMENT & SIDEWALK   SM213230W   CITY OF RALEIGH   4/15/2005
  4/15/2007   $ 27,505.34     NO   PRF   $ 27,505.34  
RESERVE @ CHESTNUT RIDGE
  ENTRANCE IMPROVEMENTS   SM213592W   COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF
TRANSPORTATION   5/5/2005   5/5/2008   $ 28,160.63     YES   PRF   $ 28,160.63  
RIVERCREST — THE MASTERS AT
  COMMUNITY ENTRANCE IMPROVEMENTS   SM213843W   COMMONWEALTH OF PA, DEPARTMENT
OF TRANSPORTATION   5/19/2005   5/19/2008   $ 393,029.55     YES   PRF   $
393,029.55  
HUNTINGDON PLACE
  SITE IMPROVEMENTS   SM214304W   LOWER MORELAND TOWNSHIP   6/17/2005  
5/30/2008   $ 2,215,906.79     YES   PRF   $ 1,144,404.49  
KIRK PROPERTY — SINGLES
  GRADING PERMIT PHASE I   SM214653W   ANNE ARUNDEL COUNTY, MARYLAND   7/8/2005
  7/8/2006   $ 157,722.20     YES   PRF   $ 157,722.20  
BRIER CREEK C.C. EXECUTIVES
  FINAL PAVING & SIDEWALK LANDBAY T PH 24   SM214962W   CITY OF RALEIGH  
7/27/2005   7/27/2006   $ 51,179.05     NO   PRF   $ 51,179.05  
NEWTOWN STATION
  SITE WORK   SM215839W   NEWTOWN BOROUGH   9/16/2005   9/16/2006   $ 524,321.88
    YES   PRF   $ 524,321.88  
REGENCY AT PROVIDENCE
  GUARANTEE PAYMENT OF DEVELOPER CONTRIBUTION   SM215918W   PECO ENERGY COMPANY
  9/22/2005   9/22/2006   $ 196,171.00     YES   FIN   $ 196,171.00  
NEWTOWN STATION
  SANITARY SEWER & STORM WATER   SM216180W   NEWTOWN, BUCKS COUNTY, JOINT
MUNICIPAL AUTHORITY   10/6/2005   10/6/2006   $ 75,432.00     YES   PRF   $
75,432.00  
BRIER CREEK C.C. — GOLF VILLAS
  PAVEMENT AND SIDEWALK   SM216201W   CITY OF RALEIGH   10/7/2005   10/7/2006  
$ 84,840.40     NO   PRF   $ 84,840.40  

32



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
REGENCY AT PROVIDENCE
  IMPROVEMENTS TO EGYPT ROAD   SM216475W   COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF TRANSPORTATION   10/25/2005   10/25/2008   $ 284,618.16     YES  
PRF   $ 284,618.16  
SPRING VALLEY ESTATES AT BUCKINGHAM
  PERFORMANCE OBLIGATION PERSUANT TO AGREEMENT OF SALE   SM217246W   BUCKINGHAM
TOWNSHIP   12/9/2005   12/9/2006   $ 3,014,247.49     YES   PRF   $ 3,014,247.49
 
REGENCY AT BERLIN
  SITE IMPROVEMENTS   SM217364W   TOWN OF BERLIN   12/16/2005   12/12/2006   $
817,560.00     YES   PRF   $ 817,560.00  
HIGH MEADOW ESTATES AT GLASTONBURY
  ROAD, STORMWATER DRAINAGE & UTILITY CONSTRUCTION   SM217855W   TOWN OF
GLASTONBURY   1/17/2006   1/17/2007   $ 702,000.00     YES   PRF   $ 702,000.00
 
VILLAGE AT MERRIMAC
  POSTING OF A LETTER OF CREDIT IN LIEU OF CASH   SM218308W   NEVE HOLDINGS INC.
AS SOLE TRUSTEE OF NORTH SHORE METHUEN   2/10/2006   2/10/2007   $ 500,000.00  
  NO   FIN   $ 500,000.00  
ARUNDEL PRESERVE
  EARTHWORK, SED. CONTR. FOR ARUNDEL PRES.PH.2 OF MILESTONE PKWY   SM218319W  
ANNE ARUNDEL COUNTY MARYLAND   2/10/2006   2/10/2008   $ 726,584.40     YES  
PRF   $ 726,584.40  
VILLAS AT MERRIMACK GREEN
  POSTING A LETTER OF CREDIT IN LIEU OF CASH   SM218857W   NEVE HOLDINGS, INC.
AS SOLE TRUSTEE OF THE NORTH SHORE METHUEN   3/14/2006   12/31/2007   $
500,000.00     NO   FIN   $ 500,000.00  
BLOOMINGDALE WALK-CONDOMINIUMS
  ALL PUBLIC IMPROVEMENTS   SM218886W   VILLAGE OF BLOOMINGDALE   3/15/2006  
12/31/2008   $ 1,098,165.45     YES   PRF   $ 1,098,165.45  
BLOOMINGDALE WALK-TOWNHOMES
  ALL PUBLIC IMPROVEMENTS   SM218892W   VILLAGE OF BLOOMINGDALE   3/15/2006  
12/31/2011   $ 4,039,481.60     YES   PRF   $ 4,039,481.60  
NORTHAMPTON CREST
  SUBDIVISION IMPROVEMENT AGREEMENT   SM406890   TOWNSHIP OF NORTHAMPTON  
11/16/1998   11/16/2006   $ 1,054,340.63     YES   PRF   $ 368,340.68  
BUCKINGHAM WOODS
  CONST SEWER & WATER & CURBS&ST. PHASE-I   SM406992   BUCKINGHAM TOWNSHIP  
11/30/1998   11/30/2005   $ 472,279.81     YES   PRF   $ 63,139.00  
NORTHAMPTON HUNT
  SUBDIVISION IMPROVE AGREEMENT PHASE I   SM409071   NORTHAMPTON TOWNSHIP  
6/10/1999   6/10/2006   $ 2,241,317.90     YES   PRF   $ 290,814.02  
DOMINION VALLEY CC — GENERAL COMMON
  GRADE & SILTATION & EROSION PHASE-A   SM410222   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/22/1999   6/22/2007   $ 157,320.00     YES   PRF  
$ 78,660.00  

33



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
HUNT VALLEY ESTATES
  PUBLIC WORKS AGREEMENT   SM411269   BALTIMORE COUNTY, MARYLAND   12/23/1999  
12/23/2005   $ 347,145.00     YES   PRF   $ 398,502.00  
HUNT VALLEY ESTATES
  FOREST CONSERVATION PLAN   SM411270   BALTIMORE COUNTY, MARYLAND   12/23/1999
  12/23/2005   $ 80,586.00     YES   PRF   $ 80,586.00  
DOMINION VALLEY CC — GENERAL COMMON
  DOMINION VALLEY DR. PHASE1,SECTION1   SM413909   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   8/29/2000   8/29/2006   $ 69,000.00     YES   PRF   $
69,000.00  
DOMINION VALLEY CC — GOLF VILLAS
  SECT#3 EROSION PLAN PWC#00-00007   SM413998   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   9/8/2000   9/8/2006   $ 171,000.00     YES   PRF   $
171,000.00  
DOMINION VALLEY CC — COMMON
  GOLF VIEW&JANNEY MILL DRIVE EROSION   SM414013   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/8/2000   9/8/2006   $ 110,400.00     YES   PRF   $
55,194.25  
DOMINION VALLEY CC — GOLF VILLAS
  SEC#3 LANDSCAPING PLAN PWC#00-00007   SM414014   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/8/2000   9/8/2006   $ 23,000.00     YES   PRF   $
23,000.00  
DOMINION VALLEY CC — GOLF COURSE CONSTRUCTION
  E.NINE HOLE LANDSCAPE PWC#00-00013   SM414155   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   9/28/2000   9/28/2006   $ 7,800.00     YES   PRF   $
7,800.00  
DOMINION VALLEY CC — EXECUTIVES
  SECT#2 EROSION PLAN PWC#00-00046   SM414306   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   9/28/2000   9/28/2006   $ 155,000.00     YES   PRF   $
155,000.00  
DOMINION VALLEY CC — EXECUTIVES
  SEC#2 LANDSCAPING PLAN PWC#00-00046   SM414307   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   9/28/2000   9/28/2006   $ 19,140.00     YES   PRF   $
19,140.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SECT#5 EROSION PLAN PWC#00-00121   SM414876   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 152,200.00     YES   PRF   $
76,092.00  
DOMINION VALLEY CC — CAROLINA COLLECTION
  SECT#5 LANDSCAPE PLAN PWC#00-00121   SM414877   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 13,750.00     YES   PRF   $
13,750.00  
DOMINION VALLEY CC — ESTATES
  SECT#4 LANDSCAPE PLAN PWC#00-00035   SM414879   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 37,700.00     YES   PRF   $
37,700.00  

34



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — ESTATES
  SECT#4 EROSION PLAN PWC#00-00035   SM414880   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 110,500.00     YES   PRF   $
110,500.00  
DOMINION VALLEY CC — ESTATES
  SECT#1 EROSION PLAN PWC#99-00343   SM414881   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 127,700.00     YES   PRF   $
127,700.00  
DOMINION VALLEY CC — ESTATES
  SECT#1 LANDSCAPE PLAN PWC#99-00343   SM414882   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 70,050.00     YES   PRF   $
70,050.00  
DOMINION VALLEY CC — GENERAL COMMON
  VISIT CTR LANDSCAPE PWC#99-00348   SM414883   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 41,115.00     YES   PRF   $
41,115.00  
DOMINION VALLEY CC — GENERAL COMMON
  VISIT CTR EROSION PLAN PWC#99-00348   SM414884   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   11/14/2000   11/14/2006   $ 39,367.72     YES   PRF  
$ 39,367.72  
GREENSPRING RIDGE
  FOREST CONSERVATION PLAN FCP-00-042   SM415323   BALTIMORE COUNTY, MARYLAND  
12/21/2000   12/21/2005   $ 149,193.00     YES   PRF   $ 149,193.00  
GREENSPRING RIDGE
  PUBLIC WORKS AGREEMENT #080003   SM415324   BALTIMORE COUNTY, MARYLAND  
12/21/2000   12/21/2005   $ 392,173.00     YES   PRF   $ 80,641.00  
HUNT VALLEY ESTATES
  PUBLIC WORKS AGREEMENT #080002   SM415618   BALTIMORE COUNTY, MARYLAND  
1/19/2001   1/19/2006   $ 374,286.00     YES   PRF   $ 424,815.00  
DOMINION VALLEY CC — GENERAL COMMON
  SECT#2 CONSERVATION PWC#99-00269   SM415859   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   2/12/2001   2/12/2006   $ 232,000.00     YES   PRF   $
232,000.00  
HUNT VALLEY ESTATES
  SITE IMPROVEMENTS-GRADING WORK   SM415977   BALTIMORE COUNTY, MARYLAND  
2/26/2001   2/26/2006   $ 19,383.00     YES   PRF   $ 19,383.00  
DOMINION VALLEY CC — ESTATES
  SECT#1 STABILIZATION PWC#99-00343   SM416295   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   3/23/2001   3/23/2007   $ 25,000.00     YES   PRF   $
24,000.00  
DOMINION VALLEY CC — EXECUTIVES
  SECT#2 STABILIZATION PWC#2000-00046   SM416296   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   3/23/2001   3/23/2007   $ 25,000.00     YES   PRF   $
16,000.00  
DOMINION VALLEY CC — GOLF VILLAS
  SECT#3 STABILIZATION PWC#00-00007   SM416297   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   3/23/2001   3/23/2007   $ 25,000.00     YES   PRF   $
15,000.00  
NORTHAMPTON HUNT
  PHASE#2 SITE IMPROVEMENT AGREEMENT   SM416532   NORTHAMPTON TOWNSHIP  
4/16/2001   4/16/2007   $ 1,247,671.80     YES   PRF   $ 272,263.31  

35



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
DOMINION VALLEY CC — COMMON
  LAKE IMPROVE PLAN NO. PWC#01-00176   SM416588   BOARD OF COUNTY SUPERVISORS OF
PRINCE WILLIAM COUNTY   4/20/2001   4/20/2007   $ 28,980.00     YES   PRF   $
28,980.00  
DOMINION VALLEY CC — GOLF COURSE CONSTRUCTION
  CLUBHOUSE EROSION SEC 10 PWC#00-00135   SM416890   BOARD OF COUNTY SUPERVISORS
OF PRINCE WILLIAM COUNTY   5/15/2001   5/15/2007   $ 86,000.00     YES   PRF   $
86,000.00  
DOMINION VALLEY CC — GOLF COURSE CONSTRUCTION
  CLUBHOUSE LANDSCAPE SEC 10 PWC#00-00135   SM416891   BOARD OF COUNTY
SUPERVISORS OF PRINCE WILLIAM COUNTY   5/15/2001   5/15/2007   $ 68,375.00    
YES   PRF   $ 68,375.00  
NEWTOWN HUNT
  INSTALL ROAD & FIRE SUPPRESSION TANKS   SM416973   TOWN OF NEWTOWN   6/6/2001
  6/8/2006   $ 1,162,000.00     YES   PRF   $ 417,200.00  
NEWTOWN HUNT
  FARRELL RD.-ROAD & DRAINAGE WORK   SM416975   TOWN OF NEWTOWN   6/6/2001  
6/8/2006   $ 32,000.00     YES   PRF   $ 32,000.00  
ARDSLEY GREEN
  CONSTRUCT ROADS, STORM & SANITARY SEWER   SM417487   TOWN OF GREENBURGH  
7/10/2001   7/10/2006   $ 506,414.00     YES   PRF   $ 100,000.00  
HUNT VALLEY ESTATES
  PUBLIC WORKS AGREEMENT THERESA’S MANOR   SM419507   BALTIMORE COUNTY, MARYLAND
  12/21/2001   12/21/2006   $ 136,253.00     YES   PRF   $ 175,830.00  
HUNT VALLEY ESTATES
  GRADING WORK AGREEMENT THERESA’S MANOR   SM419508   BALTIMORE COUNTY, MARYLAND
  12/21/2001   12/5/2006   $ 26,700.00     YES   PRF   $ 26,700.00  
HUNT VALLEY ESTATES
  STORMWATER MGMT. AGREEMENT THERESA’S MANOR   SM419509   BALTIMORE COUNTY,
MARYLAND   12/21/2001   12/21/2006   $ 10,000.00     YES   PRF   $ 10,000.00  
BETHLEHEM ESTATES
  SUBDIVISION LAND,EASEMENT,MAIN.,STORMWATER AGREEMENT   SM419617   TOWNSHIP OF
BETHLEHEM   1/3/2002   1/3/2006   $ 5,727,615.83     YES   PRF   $ 1,374,041.74
 
REGENCY AT NORTHAMPTON — SINGLES
  SITE IMPROVEMENT AGREEMENT PHASE I & II   SM420189   NORTHAMPTON TOWNSHIP  
3/21/2002   3/21/2007   $ 1,433,881.20     YES   PRF   $ 400,152.92  
REGENCY AT NORTHAMPTON — SINGLES
  PUBLIC WATER AGREEMENT PHASE I & II   SM420190   NORTHAMPTON BUCKS COUNTY
MUNICIPAL AUTHORITY   3/5/2002   3/5/2007   $ 215,712.90     YES   PRF   $
23,321.78  
REGENCY AT NORTHAMPTON — SINGLES
  SANITARY SEWER AGREEMENT PHASE I & II   SM420191   NORTHAMPTON BUCKS COUNTY
MUNICIPAL AUTHORITY   3/5/2002   3/5/2007   $ 249,866.64     YES   PRF   $
25,953.17  
 
                                         
WACHOVIA BANK Total
                                      $ 29,259,549.26  
 
                                         
 
                                           
WASHINGTON MUTUAL
                                           

36



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
HAWTHORNE WOODS — COMMON
  SECURE OBLIGATIONS UNDER ANNEXATION AGREEMENT SEC #14A & #15B   00065070  
VILLAGE OF HAWTHORN WOODS   8/13/2004   8/13/2006   $ 250,000.00     YES   PRF  
$ 250,000.00  
BLUFFMONT GREENE AT RIDGEGATE
  STORM SEWER, STREETS & LANDSCAPING IMP PH 2   00065076   CITY COUNCIL OF THE
CITY OF LONE TREE   8/25/2004   8/25/2006   $ 665,408.40     NO   PRF   $
19,185.00  
SUMMIT AT CASTLE PINES VILLAGE — ESTATES
  PHASE 2 - POTABLE WATER IMPROVEMENTS   STB-2251   THE BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   9/18/2003   9/18/2006   $ 241,666.00  
  NO   PRF   $ 241,666.00  
SUMMIT AT CASTLE PINES VILLAGE — ESTATES
  EROSION CONTROL PHASE 2 GRADING IMPROVEMENTS   STB-2252   THE BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   9/18/2003   9/18/2006   $ 142,066.00  
  NO   PRF   $ 142,066.00  
OVERLOOK AT NEWTOWN
  SITE IMPROVEMENTS   STB-2260   TOWNSHIP OF NEWTOWN   9/26/2003   9/26/2006   $
1,478,284.69     YES   PRF   $ 337,343.09  
OVERLOOK AT NEWTOWN
  SANITARY SEWER IMPROVEMENTS   STB-2275   NEWTOWN, BUCKS COUNTY, JOINT
MUNICIPAL AUTHORITY   10/14/2003   10/14/2006   $ 291,600.00     YES   PRF   $
27,560.45  
LINTON HILL CHASE
  SANITARY SEWER IMPROVEMENTS   STB-2276   NEWTOWN, BUCKS COUNTY, JOINT
MUNICIPAL AUTHORITY   10/14/2003   10/14/2006   $ 210,200.00     YES   PRF   $
19,144.00  
SUMMIT AT CASTLE PINES VILLAGE — MASTERS
  PHASE 2- POTABLE WATER IMPROVEMENTS   STB-2322   THE BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   12/17/2003   12/17/2006   $ 290,950.00
    YES   PRF   $ 290,950.00  
MOUNTAIN VIEW COUNTRY CLUB-COMMO
  PHASE 1 - WATER / SANITARY SEWER MAINLINES   STB-2323   COACHELLA VALLEY WATER
DISTRICT   12/17/2003   12/17/2006   $ 15,443.00     YES   PRF   $ 15,443.00  
SUMMIT AT CASTLE PINES VILLAGE — MASTERS
  PHASE 2 GRADING IMPROVEMENTS   STB-2329   THE BOARD OF COUNTY COMMISSIONERS OF
THE COUNTY OF DOUGLAS   12/24/2003   12/24/2006   $ 101,085.00     NO   PRF   $
101,085.00  
HAWTHORNE WOODS — COMMON
  GUARANTEE PMTS & TENNIS COURT CONSTR.   STB-2362   VILLAGE OF HAWTHORN WOODS  
2/9/2004   3/18/2007   $ 5,060,000.00     YES   PRF   $ 4,060,000.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  PH 3 SEWER AND WATER MAINLINES   STB-2439   COACHELLA VALLEY WATER DISTRICT  
4/8/2004   4/8/2007   $ 26,207.00     YES   PRF   $ 26,207.00  
LINTON HILL CHASE
  SITE IMPROVEMENTS   STB-2446   TOWNSHIP OF NEWTOWN   4/12/2004   4/12/2006   $
1,371,917.12     YES   PRF   $ 573,454.03  
VISTA DEL VERDE VILLAGES 3 & 4 - JV
  TEMPORARY CAPACITY AGREEMENT   STB-2451   YORBA LINDA WATER DISTRICT  
4/21/2004   4/21/2006   $ 2,500,000.00     YES   PRF   $ 2,500,000.00  

37



--------------------------------------------------------------------------------



 



                                                                  EXPIRATION  
ORIGINAL         DOC   CUR BAL   PROJECT   PURPOSE   L/C#   BENEFICIARY   ISSUE
DATE   DATE   AMT     EVERGREEN   TYPE   CALC  
BLUFFMONT GREENE AT RIDGEGATE
  EROSION CONTROL - OVERLOT GRADING   STB-2459   THE CITY COUNCIL OF THE CITY OF
LONE TREE   4/28/2004   4/28/2006   $ 42,250.00     NO   PRF   $ 42,250.00  
SUMMIT AT CASTLE PINES VILLAGE — ESTATES
  FILING 27A PH 3 EROSION CONTROL MEASURES   STB-60068   BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   3/3/2005   3/3/2007   $ 42,033.00    
NO   PRF   $ 42,033.00  
SUMMIT AT CASTLE PINES VILLAGE — ESTATES
  FILING 27A PH 3 WATERLINE IMPROVEMENTS   STB-60069   BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF DOUGLAS   3/3/2005   3/3/2007   $ 189,143.00    
NO   PRF   $ 189,143.00  
BLUFFMONT GREENE AT RIDGEGATE
  FILING 9 - STORM, ROADWAY & LANDSCAPE   STB-60077   THE CITY COUNCIL OF THE
CITY OF LONE TREE   3/14/2005   3/14/2007   $ 480,765.00     NO   PRF   $
480,765.00  
MOUNTAIN VIEW COUNTRY CLUB — COMMON
  PHASE 5 WATER AND SEWER MAINLINE IMPROVEMENTS   STB-60104   COACHELLA VALLEY
WATER DISTRICT   5/12/2005   5/12/2007   $ 10,387.00     YES   PRF   $ 10,387.00
 
SAUCON VALLEY MEADOWS
  ON-SITE STABILZATION & OFF-SITE STORM SEWER   STB-60132   LOWER SAUCON
TOWNSHIP   6/13/2005   6/13/2007   $ 57,400.00     YES   PRF   $ 57,400.00  
BLUFFMONT HEIGHTS @ RIDGEGATE
  SITE GRADING IMPROVEMENTS   STB-60152   THE CITY COUNCIL OF THE CITY OF LONE
TREE   7/26/2005   7/26/2007   $ 65,368.30     NO   PRF   $ 65,368.30  
SAUCON VALLEY MEADOWS
  OFF-SITE SANITARY SEWER SYSTEM   STB-60153   LOWER SAUCON AUTHORITY  
7/26/2005   7/26/2006   $ 350,000.00     YES   PRF   $ 350,000.00  
BLUFFMONT GREENE AT RIDGEGATE
  MAINTENANCE OF STREET & STORM DRAINAGE IMPROVEMENTS   STB-60184   THE CITY
COUNCIL OF THE CITY OF LONE TREE   10/12/2005   10/12/2006   $ 86,792.40     NO
  PRF   $ 86,792.40  
BLUFFMONT HEIGHTS @ RIDGEGATE
  STORM AND ROADWAY IMPROVEMENTS   STB-60196   CITY OF LONE TREE   11/4/2005  
11/4/2007   $ 253,964.83     NO   PRF   $ 253,964.83  
BLUFFMONT HEIGHTS @ RIDGEGATE
  SITE GRADING IMPROVEMENTS   STB-60237   CITY COUNCIL OF THE CITY OF LONE TREE
  2/16/2006   2/16/2008   $ 27,165.88     YES   PRF   $ 27,165.88  
 
                                          WASHINGTON MUTUAL Total              
                $ 10,209,372.98  
 
                                         
 
                                            Grand Total                        
      $ 345,069,937.65  
 
                                         

38



--------------------------------------------------------------------------------



 



SCHEDULE 3
Permitted Liens

                              As of 3/17/06               Balance          
Project   Lienholder   Obligor   Collateral   March 17, 2006     Maturity  
Location
Allstate — Sunrise
  Allstate Developers of New York, LLC   Toll Land VI Limited Partnership  
Non-Recourse   $ 426,470.50     November 23, 2006    
Arcon Property
  Arcon Development   Toll MN, L.P.   Recourse   $ 5,559,791.00     March 23,
2008   City of Prior Lake, Scott County, MN
Bird Estate
  Omega Associates, LP   Toll Brothers, Inc.   Non-Recourse   $ 7,058,451.00    
August 1, 2009   Walpole, MA
Buck Regency @ Monroe
  Michael A Zielinski, Esq.   Toll NJ II, LP   Non-Recourse   $ 2,800,000.00    
May 14, 2010   Monroe Twp, NJ Middlesex County
Cheltanham Estates
  Piscataway Creek Estates L.P.   Toll MD Limited Partnership   Non-Recourse   $
1,800,000.00     June 30, 2007   Prince Georges County, MD
Dahan Property
  Caddie Homes #13, Inc.   Toll Brothers, Inc.   Non-Recourse   $ 19,160,000.00
    October 31, 2007   Harford County, MD
East Brunswick
  The Township of East Brunswick   Toll JM EB, LLC   Non-Recourse   $
17,720,621.00     December 31, 2010   East Brunswick Twp, NJ Middlesex County
Ewing Property
  The Estate of Anne Ashton Ewing   Toll Brothers, Inc.   Recourse   $
2,383,250.00     September 21, 2006   West Vincent Twp, Chester County PA
Fogel Property
  Investment Property Exchange Services, Inc.   Toll PA II, L.P.   Non-Recourse
  $ 2,732,382.71     January 11, 2007   Upper Providence Twp, Montgomery County
PA
Glastonbury Heights Phase II
  Hilltop Realty Associates, LLC   Toll Glastonbury, LLC   Non-Recourse   $
5,130,683.00     May 2, 2006   Glastonbury, Hartford County, CT
Great Bear
  Heutchy(Individual)
First National Community Bank   Toll PA III, LP   Non-Recourse   $ 1,101,000.00
    Ongoing   Middle Smithfield Twp, Monroe Co.
Pennsylvania (Poconos)

1



--------------------------------------------------------------------------------



 



                              As of 3/17/06               Balance          
Project   Lienholder   Obligor   Collateral   March 17, 2006     Maturity  
Location
 
  Garrett Allan Rajkovich                        
 
  Nikette Marie Pujalet                        
Hacienda Gardens
  Randall P Rajkovich   Toll CA IX, L.P.   Non-Recourse   $ 836,319.00    
October 31, 2008   Contra Costa County, San Jose, CA
 
  David Nicholas Rajkovich                        
 
  Hacienda Gardens, LLC                        
Highmeadow Estates
  Highmeadow, LLC   Toll CT Limited Partnership   Non-Recourse   $ 3,000,000.00
    December 2, 2007   Hartford County, Glastonbury CT
Lake @ Las Vegas
  Lake at Las Vegas Joint Venture   Coleman-Toll, LP   Recourse   $ 3,100,000.00
    March 19, 2006   Lake Las Vegas North Shore Henderson, NV
Lake @ Las Vegas Parcel K
  Lake at Las Vegas Joint Venture   Coleman-Toll, LP   Recourse   $
16,150,000.00     June 15, 2007   Lake Las Vegas Resort, Henderson NV
Malickson
  Ephraim Malickson   Toll PA VI, LP   Non-Recourse   $ 2,407,274.24    
December 31, 2006   Upper Providence Twp, PA
Merrimack Green
  Neve Holdings, Inc.   Toll MA Land Limited Partnership   Non-Recourse   $
2,639,000.00     August 28, 2006   Methuen, Essex County, MA
Merritt Parkwood
  Merritt Parkwood, LLC   Toll Van Wyck, LLC   Recourse   $ 3,945,000.00    
November 4, 2006   Town of Fishkill, County of Dutchess
Moorefield Green
  The Claude Moore Charitable Foundation   Fairfax Investment, L.P.  
Non-Recourse   $ 9,929,858.36     May 31, 2006   Loudon County, VA
Oakland Hills
  Oakland Mills Investment Group, LLC   Toll Land XI Limited Partnership  
Recourse   $ 3,670,183.00     September 18, 2006   Montgomery County, PA
Oskanian — Estates @ Hilltown
  Oskanian Family Partnerhip   Toll PA IX, L.P.   Non-Recourse   $ 1,866,666.66
    November 29, 2007   Hilltown Twp, Montgomery County PA
Piedmont Crossing
  Oxbridge Development, L.C.   Toll Brothers, Inc.   Non-Recourse   $
11,420,761.58     December 23, 2006   Montgomery County, MD

2



--------------------------------------------------------------------------------



 



                              As of 3/17/06               Balance          
Project   Lienholder   Obligor   Collateral   March 17, 2006     Maturity  
Location
Pine Bluffs
  KW Pine Ridge, LLC   Toll CO, L.P.   Recourse   $ 2,388,105.25     December 1,
2012   Douglas County, CO
Pond Side
  Toll MA Land Limited Partnership   Heritage Manor, LLC       $ 874,440.00    
     
Quaker Ridge
  NJ Real Estate Investment Group, LLC   Toll Land XXV Limited Partnership  
Recourse   $ 347,974.00     November 30, 2006   Sussex County, NJ
Regency @ Berlin
  The Hawthorne Inn, Incorporated   Toll CT Limited Partnership   Non-Recourse  
$ 2,800,000.00     January 1, 2008   Hartford County, CT
Regency @ Bolton
  Kenneth Dallamora & James Paolini   Heritage Manor Development, LLC  
Non-Recourse   $ 840,000.00     March 10. 2007   Bolton, MA
Rolling Hills
  Rolling Hills Development, LLC   Toll Land XVI Limited Partnership   Recourse
  $ 2,000,000.00     February 15, 2007   Wantage Twp, Sussex County, NJ
Saddle Creek
  Upper Mt. Bethel Development Group, Inc.   Toll PA IX, L.P.   Non-Recourse   $
1,900,044.68     April 30, 2007   Northampton County, PA
Singer
  Colonial Bank   Lighthouse Point Land Co, LLC   Non-Recourse   $ 4,100,000.00
    July 31, 2006   West Palm Beach, FL
Sports Park
  Vision &Faith, Inc.   Toll Rattlesnake, LLC   Non-Recourse   $ 87,150,000.00  
  September 19, 2011   Township 50 South, Collier County, FL
Tallyn’s Reach
  Carma Colorado, Inc.   Toll CO, L.P.   Recourse   $ 5,000,000.00     December
15, 2008   County of Arapahoe, CO
Toto I
  Anthony J Toto, Irene Toto,                        
 
  Ralph Toto,   Toll NJ II, LP   Non-Recourse   $ 781,909.48     April 30, 2006
  Regency @ Monroe, Monroe Twp, NJ
 
  Theresa Toto                        

3



--------------------------------------------------------------------------------



 



                              As of 3/17/06               Balance          
Project   Lienholder   Obligor   Collateral   March 17, 2006     Maturity  
Location
Villa D’Este, LLC
  Villa D’Este, LLC   Toll FL I, LLC   Recourse   $ 147,155.00     September 8,
2006   Bonita Springs, FL
White Creek @ Bethany
  Bethany Kline, LLC   Toll DE, LP   Recourse   $ 2,700,000.00     12/31/2006  
Sussex Cty, DE
Woodcliffe Park Pointe & Exec.
  Artery Hoyles Mill, LLC   Toll MD II, LLP   Recourse   $ 222,025.00    
7/5/2006   Bethesda, MD
Wynstone
  Wynstone Oakland Township, LLC   Toll MI IV, Limited Partnership   Recourse  
$ 6,974,891.20     5/2/2006   Township of Oakland, Oakland Township, MI
Ziegler Property
  Natalie Ziegler   Toll MD III Limited Partnership   Non-Recourse   $
8,280,000.00     1/17/2008   Ellicott City, MD
 
          Grand Total   $ 251,344,256.66          

4



--------------------------------------------------------------------------------



 



SCHEDULE 4
EXISTING SUBORDINATED INDEBTEDNESS

              Borrower   Description   Outstanding
 
           
Toll Corp.
  8 1/4% Senior Subordinated Notes due February 1, 2011   $ 200,000,000  
 
           
Toll Corp.
  8.25% Senior Subordinated Notes due December 1, 2011   $ 150,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Litigation and Contingent Obligations
Litigation
None, except as disclosed in the financial statements (i) dated January 31, 2006
as filed with the Securities & Exchange Commission and/or (ii) referred to in
Section 6.4 of the Credit Agreement.
Contingent Obligations

                              Current Amount of             Guarantee as of    
        Closing Date (based     Maximum Amount   on amount Entity   of Guarantee
  outstanding)
 
               
Coleman-Toll Limited Partnership
  $ 56,175,000     $ 45,351,194  
Coleman-Toll Limited Partnership
  $ 73,451,000     $ 56,796,169  
TB Kent Partners LLC
  $ 18,000,000     $ 18,000,000  
PT Maxwell, L.L.C.
  $ 50,000,000     $ 50,000,000  
Toll Realty Holdings, LP
  $ 1,851,852       0  
Toll Realty Holdings, LP
  $ 11,111,111     $ 6,666,667  

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
SUBSIDIARIES
Subsidiaries as of
January 31, 2006
          A. Wholly-owned Corporations

1.   110-112 Third Ave. Realty Corp., a New York corporation.   2.   Amwell
Chase, Inc., a Delaware corporation.   3.   Brentwood Investments I, Inc., a
Tennessee corporation.   4.   Bunker Hill Estates, Inc., a Delaware corporation.
  5.   Chesterbrooke, Inc., a Delaware corporation.   6.   Connecticut Land
Corp., a Delaware corporation.   7.   Daylesford Development Corp., a Delaware
corporation.   8.   Eastern States Engineering, Inc., a Delaware corporation.  
9.   Fairway Valley, Inc., a Delaware corporation.   10.   First Brandywine
Finance Corp., a Delaware corporation.   11.   First Brandywine Investment Corp.
II, a Delaware corporation.   12.   First Brandywine Investment Corp. III, a
Delaware corporation.   13.   First Brandywine Investment Corp. IV, a Delaware
corporation.   14.   First Huntingdon Finance Corp., a Delaware corporation.  
15.   Franklin Farms G.P., Inc., a Delaware corporation.   16.   Frenchman’s
Reserve Country Club, Inc., a Florida non-profit corporation.   17.   Hampton
Hall Club, Inc., a South Carolina non-profit corporation.   18.   HQZ
Acquisitions, Inc., a Michigan corporation.   19.   MA Limited Land Corporation,
a Delaware corporation.   20.   Maple Point, Inc., a Delaware corporation.   21.
  Maryland Limited Land Corporation, a Delaware corporation.   22.   Mizner
Country Club, Inc., a Florida non-profit corporation.   23.   Mountain View
Country Club, Inc., a California non-profit corporation.   24.   Philmont
Insurance Company, a Vermont corporation.   25.   Polekoff Farm, Inc., a
Pennsylvania corporation.   26.   SH Homes Corporation, a Michigan corporation.
  27.   SI Investment Corporation, a Michigan corporation.   28.   Springfield
Chase, Inc., a Delaware corporation.   29.   Stewarts Crossing, Inc., a Delaware
corporation.   30.   TB Proprietary Corp., a Delaware corporation.   31.   TB
Proprietary LP, Inc., a Delaware corporation   32.   TBI Mortgage Company, a
Delaware corporation.   33.   Tenby Hunt, Inc., a Delaware corporation.   34.  
The Silverman Building Companies, Inc., a Michigan corporation.   35.   Toll
Architecture, Inc., a Delaware corporation.   36.   Toll Arizona LP Company,
Inc., a Delaware corporation.   37.   Toll Arizona-II LP Company, Inc., a
Delaware corporation.   38.   Toll AZ GP Corp., a Delaware corporation.

1



--------------------------------------------------------------------------------



 



39.   Toll Bros. of Arizona, Inc., an Arizona corporation.   40.   Toll Bros. of
North Carolina, Inc., a North Carolina corporation.   41.   Toll Bros. of North
Carolina II, Inc., a North Carolina corporation.   42.   Toll Bros. of North
Carolina III, Inc., a North Carolina corporation.   43.   Toll Bros. of
Tennessee, Inc., a Delaware corporation.   44.   Toll Bros., Inc., a Delaware
corporation.   45.   Toll Bros., Inc., a Pennsylvania corporation.   46.   Toll
Bros., Inc., a Texas corporation.   47.   Toll Brothers AZ Construction Company,
an Arizona corporation.   48.   Toll Brothers Canada USA, Inc., a Delaware
corporation.   49.   Toll Brothers Finance Corp., a Delaware corporation.   50.
  Toll Brothers Real Estate, Inc., a Pennsylvania corporation.   51.   Toll CA
GP Corp., a California corporation.   52.   Toll California LP Company, Inc., a
Delaware corporation.   53.   Toll CO GP Corp., a Colorado corporation.   54.  
Toll Colorado LP Company, Inc., a Delaware corporation.   55.   Toll Connecticut
LP Company, Inc., a Delaware corporation.   56.   Toll Connecticut-II LP
Company, Inc., a Delaware corporation.   57.   Toll Corp., a Delaware
corporation.   58.   Toll Delaware LP Company, Inc., a Delaware corporation.  
59.   Toll Delaware-II LP Company, Inc., a Delaware corporation.   60.   Toll
Development Company, Inc., a Michigan corporation.   61.   Toll Finance Corp., a
Delaware corporation.   62.   Toll FL GP Corp., a Florida corporation.   63.  
Toll Florida LP Company, Inc., a Delaware corporation.   64.   Toll Florida-II
LP Company, Inc., a Delaware corporation.   65.   Toll Holdings, Inc., a
Delaware corporation.   66.   Toll IL GP Corp., an Illinois corporation.   67.  
Toll Illinois LP Company, Inc., a Delaware corporation.   68.   Toll Land Corp.
No. 10, a Delaware corporation.   69.   Toll Land Corp. No. 20, a Delaware
corporation.   70.   Toll Land Corp. No. 43, a Delaware corporation.   71.  
Toll Land Corp. No. 45, a Delaware corporation.   72.   Toll Land Corp. No. 46,
a Delaware corporation.   73.   Toll Land Corp. No. 47, a Delaware corporation.
  74.   Toll Land Corp. No. 48, a Delaware corporation.   75.   Toll Land Corp.
No. 49, a Delaware corporation.   76.   Toll Land Corp. No. 50, a Delaware
corporation.   77.   Toll Land Corp. No. 51, a Delaware corporation.   78.  
Toll Land Corp. No. 52, a Delaware corporation.   79.   Toll Land Corp. No. 53,
a Delaware corporation.   80.   Toll Land Corp. No. 55, a Delaware corporation.
  81.   Toll Land Corp. No. 56, a Delaware corporation.   82.   Toll Land Corp.
No. 58, a Delaware corporation.   83.   Toll Land Corp. No. 59, a Delaware
corporation.   84.   Toll Land Corp. No. 6, a Pennsylvania corporation.

2



--------------------------------------------------------------------------------



 



85.   Toll Land Corp. No. 60, a Delaware corporation.   86.   Toll Management AZ
Corp., a Delaware corporation.   87.   Toll Management VA Corp., a Delaware
corporation.   88.   Toll Manhattan I, Inc., a New York corporation.   89.  
Toll Maryland LP Company, Inc., a Delaware corporation.   90.   Toll Maryland-II
LP Company, Inc., a Delaware corporation.   91.   Toll Massachusetts LP Company,
Inc., a Delaware corporation.   92.   Toll Massachusetts-II LP Company, Inc., a
Delaware corporation.   93.   Toll MD Builder Corp., a Maryland corporation.  
94.   Toll MI GP Corp., a Michigan corporation.   95.   Toll Michigan LP
Company, Inc., a Delaware corporation.   96.   Toll Michigan-II LP Company,
Inc., a Delaware corporation.   97.   Toll Mid-Atlantic LP Company, Inc., a
Delaware corporation.   98.   Toll Mid-Atlantic Note Company, Inc., a Delaware
corporation.   99.   Toll Midwest LP Company, Inc, a Delaware corporation.  
100.   Toll Midwest Note Company, Inc., a Delaware corporation.   101.   Toll MN
GP Corp., a Minnesota corporation.   102.   Toll NC GP Corp., a North Carolina
corporation.   103.   Toll Nevada LP Company, Inc., a Delaware corporation.  
104.   Toll New Hampshire LP Company, Inc., a Delaware corporation.   105.  
Toll New Hampshire-II LP Company, Inc., a Delaware corporation.   106.   Toll
New Jersey LP Company, Inc., a Delaware corporation.   107.   Toll New Jersey-II
LP Company, Inc., a Delaware corporation.   108.   Toll New York LP Company,
Inc., a Delaware corporation.   109.   Toll New York-II LP Company, Inc., a
Delaware corporation.   110.   Toll NH GP Corp., a New Hampshire corporation.  
111.   Toll NJ Builder Corp., a New Jersey corporation.   112.   Toll NJX-I
Corp., a Delaware corporation.   113.   Toll NJX-II Corp., a Delaware
corporation.   114.   Toll NJX III Corp., a Delaware corporation.   115.   Toll
NJX IV Corp., a Delaware corporation.   116.   Toll North Carolina LP Company,
Inc., a Delaware corporation.   117.   Toll North Carolina-II LP Company, Inc.,
a Delaware corporation.   118.   Toll Northeast LP Company, Inc., a Delaware
corporation.   119.   Toll Northeast Note Company, Inc., a Delaware corporation.
  120.   Toll Northeast Services, Inc., a Delaware corporation.   121.   Toll NV
GP Corp., a Nevada corporation.   122.   Toll OH GP Corp., an Ohio corporation.
  123.   Toll Ohio LP Company, Inc., a Delaware corporation.   124.   Toll
Ohio-II LP Company, Inc., a Delaware corporation.   125.   Toll PA Builder
Corp., a Pennsylvania corporation.   126.   Toll PA GP Corp., a Pennsylvania
corporation.   127.   Toll PA II GP Corp., a Pennsylvania corporation.   128.  
Toll PA III GP Corp., a Pennsylvania corporation.   129.   Toll Pennsylvania LP
Company, Inc., a Delaware corporation.   130.   Toll Pennsylvania-II LP Company,
Inc., a Delaware corporation.

3



--------------------------------------------------------------------------------



 



131.   Toll Peppertree, Inc., a New York corporation.   132.   Toll Philmont
Corporation, a Delaware corporation.   133.   Toll Realty Holdings Corp. I, a
Delaware corporation.   134.   Toll Realty Holdings Corp. II, a Delaware
corporation.   135.   Toll Realty Holdings Corp. III, a Delaware corporation.  
136.   Toll Rhode Island LP Company, Inc., a Delaware corporation.   137.   Toll
Rhode Island-II LP Company, Inc., a Delaware corporation.   138.   Toll RI GP
Corp., a Rhode Island corporation.   139.   Toll SC GP Corp., a South Carolina
corporation.   140.   Toll South Carolina LP Company, Inc., a Delaware
corporation.   141.   Toll South Carolina-II LP Company, Inc., a Delaware
corporation.   142.   Toll Southeast LP Company, Inc., a Delaware corporation.  
143.   Toll Southeast Note Company, Inc., a Delaware corporation.   144.   Toll
Southwest LP Company, Inc., a Delaware corporation.   145.   Toll Southwest Note
Company, Inc., a Delaware corporation.   146.   Toll Texas LP Company, Inc., a
Delaware corporation.   147.   Toll Texas-II LP Company, Inc., a Delaware
corporation.   148.   Toll TN GP Corp., a Tennessee corporation.   149.   Toll
Turf, Inc., a Delaware corporation.   150.   Toll TX GP Corp., a Delaware
corporation.   151.   Toll VA GP Corp., a Delaware corporation.   152.   Toll VA
Member Two, Inc., a Delaware corporation.   153.   Toll Virginia LP Company,
Inc., a Delaware corporation.   154.   Toll Virginia-II LP Company, Inc., a
Delaware corporation.   155.   Toll WestCoast LP Company, Inc., a Delaware
corporation.   156.   Toll WestCoast Note Company, Inc., a Delaware corporation.
  157.   Toll Wood Corporation, a Delaware corporation.   158.   Toll WV GP
Corp., a West Virginia corporation.   159.   Toll YL, Inc., a California
corporation.   160.   Valley Forge Conservation Holding GP Corp., a Pennsylvania
corporation.   161.   Warren Chase, Inc., a Delaware corporation.   162.  
Westminster Abstract Company, a Pennsylvania corporation.   163.   Westminster
Insurance Agency, Inc., a Pennsylvania corporation.   164.   Westminster
Security Company, a New Jersey corporation.   165.   Westminster Title Company,
Inc., a California corporation.   166.   Windsor Development Corp., a
Pennsylvania corporation.

          B. Wholly-owned Partnerships

1.   51 N. 8th Street LP, a New York limited partnership.   2.   Advanced
Broadband, L.P., a Delaware limited partnership.   3.   Afton Chase, L.P., a
Pennsylvania limited partnership.   4.   Audubon Ridge, L.P., a Pennsylvania
limited partnership.   5.   Beaumont Chase, L.P., a Pennsylvania limited
partnership.   6.   Belmont Land, L.P., a Virginia limited partnership.   7.  
Bernards Chase, L.P., a New Jersey limited partnership.   8.   Binks Estates
Limited Partnership, a Florida limited partnership.   9.   Blue Bell Country
Club, L.P., a Pennsylvania limited partnership.

4



--------------------------------------------------------------------------------



 



10.   Branchburg Ridge, L.P., a New Jersey limited partnership.   11.   Brass
Castle Estates, L.P., a New Jersey limited partnership.   12.   Brentwood
Investments, L.P., a Tennessee limited partnership.   13.   Bridle Estates,
L.P., a Pennsylvania limited partnership.   14.   Broad Run Associates, L.P., a
Pennsylvania limited partnership.   15.   Buckingham Woods, L.P., a Pennsylvania
limited partnership.   16.   Bucks County Country Club, L.P., a Pennsylvania
limited partnership.   17.   Calabasas View, L.P., a California limited
partnership.   18.   CC Estates Limited Partnership, a Massachusetts limited
partnership.   19.   Charlestown Hills, L.P., a New Jersey limited partnership.
  20.   Chellis Hill Limited Partnership, a Massachusetts limited partnership.  
21.   Cheltenham Estates Limited Partnership, a Michigan partnership.   22.  
Chesterbrooke Limited Partnership, a New Jersey limited partnership.   23.  
Cobblestones at Thornbury, L.P., a Pennsylvania limited partnership.   24.  
Cold Spring Hunt, L.P., a Pennsylvania limited partnership.   25.   Coleman-Toll
Limited Partnership, a Nevada limited partnership.   26.   Concord Chase, L.P.,
a Pennsylvania limited partnership.   27.   Cortlandt Chase, L.P., a New York
limited partnership.   28.   Dolington Estates, L.P., a Pennsylvania limited
partnership.   29.   Dominion Country Club, L.P., a Virginia limited
partnership.   30.   Eagle Farm Limited Partnership, a Massachusetts limited
partnership.   31.   Estates at Coronado Pointe, L.P., a California limited
partnership.   32.   Estates at Princeton Junction, L.P., a New Jersey limited
partnership.   33.   Estates at Rivers Edge, L.P., a Pennsylvania limited
partnership.   34.   Estates at San Juan Capistrano, L.P., a California limited
partnership.   35.   Fair Lakes Chase, L.P., a Virginia limited partnership.  
36.   Fairfax Investment, L.P., a Virginia limited partnership.   37.   Fairfax
Station Hunt, L.P., a Virginia limited partnership.   38.   Fairway Mews Limited
Partnership, a New Jersey limited partnership.   39.   Farmwell Hunt, L.P., a
Virginia limited partnership.   40.   First Brandywine Partners, L.P., a
Delaware partnership.   41.   Franklin Oaks Limited Partnership, a Massachusetts
limited partnership.   42.   Gibraltar Road LP, a Pennsylvania limited
partnership.   43.   Great Falls Hunt, L.P., a Virginia limited partnership.  
44.   Great Falls Woods, L.P., a Virginia limited partnership.   45.   Greens at
Waynesborough, L.P., a Pennsylvania limited partnership.   46.   Greenwich
Chase, L.P., a New Jersey limited partnership.   47.   Greenwich Station, L.P.,
a New Jersey limited partnership.   48.   Hoboken Land LP, a New Jersey limited
partnership.   49.   Hockessin Chase, L.P., a Delaware limited partnership.  
50.   Holland Ridge, L.P., a New Jersey limited partnership.   51.   Holliston
Hunt Limited Partnership, a Massachusetts limited partnership.   52.   Hopewell
Hunt, L.P., a New Jersey limited partnership.   53.   Huckins Farm Limited
Partnership, a Massachusetts limited partnership   54.   Hunter Mill, L.P., a
Virginia limited partnership.   55.   Hunterdon Chase, L.P., a New Jersey
limited partnership.

5



--------------------------------------------------------------------------------



 



56.   Hunterdon Ridge, L.P., a New Jersey limited partnership.   57.  
Huntington Estates Limited Partnership, a Connecticut limited partnership.   58.
  Hurley Ridge Limited Partnership, a Maryland limited partnership.   59.  
Kensington Woods Limited Partnership, a Massachusetts limited partnership.   60.
  Lakeway Hills Properties, L.P., a Texas limited partnership.   61.   Laurel
Creek, L.P., a New Jersey limited partnership.   62.   Loudoun Valley
Associates, L.P., a Virginia limited partnership.   63.   Mallard Lakes, L.P., a
Texas limited partnership.   64.   Manalapan Hunt, L.P., a New Jersey limited
partnership.   65.   Mill Road Estates, L.P., a Pennsylvania limited
partnership.   66.   Montgomery Chase, L.P., a New Jersey limited partnership.  
67.   Moorestown Hunt, L.P., a New Jersey limited partnership.   68.   Mount
Kisco Chase, L.P., a New York limited partnership.   69.   NC Country Club
Estates Limited Partnership, a North Carolina limited partnership.   70.  
Newport Ridge Limited Partnership, a Michigan limited partnership.   71.  
Newtown Chase Limited Partnership, a Connecticut limited partnership.   72.  
Northampton Crest, L.P., a Pennsylvania limited partnership.   73.   Northampton
Preserve, L.P., a Pennsylvania limited partnership.   74.   Patriots, L.P., a
New Jersey limited partnership.   75.   Preserve at Boca Raton Limited
Partnership, a Florida limited partnership.   76.   Preston Village Limited
Partnership, a North Carolina limited partnership.   77.   Princeton Hunt, L.P.,
a New Jersey limited partnership.   78.   Providence Plantation Limited
Partnership, a North Carolina limited partnership.   79.   Regency at Dominion
Valley, L.P., a Virginia limited partnership.   80.   River Crossing, L.P., a
Pennsylvania limited partnership.   81.   Rolling Greens, L.P., a New Jersey
limited partnership.   82.   Rose Hollow Crossing Associates, a Pennsylvania
limited partnership.   83.   Seaside Estates Limited Partnership., a Florida
limited partnership.   84.   Shrewsbury Hunt Limited Partnership, a
Massachusetts limited partnership.   85.   Silverman-Toll Limited Partnership, a
Michigan limited partnership   86.   Somers Chase, L.P., a New York limited
partnership.   87.   Somerset Development Limited Partnership, a North Carolina
limited partnership.   88.   Sorrento at Dublin Ranch I LP, a California limited
partnership.   89.   Sorrento at Dublin Ranch II LP, a California limited
partnership.   90.   Sorrento at Dublin Ranch III LP, a California limited
partnership.   91.   South Riding Amberlea LP, a Virginia limited partnership.  
92.   South Riding Partners Amberlea LP, a Virginia limited partnership.   93.  
South Riding Partners, L.P., a Virginia limited partnership.   94.   South
Riding, L.P., a Virginia limited partnership.   95.   Southlake Woods, L.P., a
Texas limited partnership.   96.   Southport Landing Limited Partnership, a
Connecticut limited partnership.   97.   Springton Pointe, L.P., a Pennsylvania
limited partnership.   98.   Stone Mill Estates, L.P. a Pennsylvania limited
partnership.   99.   Swedesford Chase, L.P., a Pennsylvania limited partnership.
  100.   TB Proprietary, L.P., a Delaware limited partnership   101.   TBI/Heron
Bay Limited Partnership, a Florida limited partnership.

6



--------------------------------------------------------------------------------



 



102.   TBI/Naples Limited Partnership, a Florida limited partnership.   103.  
TBI/Palm Beach Limited Partnership, a Florida limited partnership.   104.   The
Bird Estate Limited Partnership, a Massachusetts limited partnership.   105.  
The Estates at Brooke Manor Limited Partnership, a Maryland limited partnership.
  106.   The Estates at Summit Chase, L.P., a California limited partnership.  
107.   The Preserve at Annapolis Limited Partnership, a Maryland limited
partnership.   108.   The Woods at Highland Lakes, L.P., an Ohio limited
partnership.   109.   The Woods at Long Valley, L.P., a New Jersey limited
partnership.   110.   Timber Ridge Investment Limited Partnership, a Michigan
limited partnership.   111.   Toll at Brier Creek Limited Partnership, a North
Carolina limited partnership.   112.   Toll at Daventry Park, L.P., an Ohio
limited partnership.   113.   Toll at Honey Creek Limited Partnership, a
Michigan limited partnership.   114.   Toll at Payne Ranch, L.P., a California
limited partnership.   115.   Toll at Princeton Walk, L.P., a New Jersey limited
partnership.   116.   Toll at Westlake, L.P., a New Jersey limited partnership.
  117.   Toll at Whippoorwill, L.P., a New York limited partnership.   118.  
Toll Brooklyn L.P., a New York limited partnership.   119.   Toll Bros. of
Tennessee, L.P., a Tennessee limited partnership.   120.   Toll Brothers AZ
Limited Partnership, an Arizona limited partnership.   121.   Toll Brothers
Maryland II Limited Partnership, a Maryland limited partnership.   122.   Toll
CA, L.P., a California limited partnership.   123.   Toll CA II, L.P., a
California limited partnership.   124.   Toll CA III, L.P., a California limited
partnership.   125.   Toll CA IV, L.P., a California limited partnership.   126.
  Toll CA V, L.P., a California limited partnership.   127.   Toll CA VI, L.P.,
a California limited partnership.   128.   Toll CA VII, L.P., a California
limited partnership.   129.   Toll CA VIII, L.P., a California limited
partnership.   130.   Toll CA IX, L.P., a California limited partnership.   131.
  Toll CA X, L.P., a California limited partnership.   132.   Toll CA XI, L.P.,
a California limited partnership.   133.   Toll CA XII, L.P., a California
limited partnership.   134.   Toll CA XIII, L.P., a California limited
partnership.   135.   Toll CA XIV, L.P., a California limited partnership.  
136.   Toll Cliffs Urban Renewal Company LP, a New Jersey limited partnership.  
137.   Toll CO, L.P., a Colorado limited partnership.   138.   Toll Costa, L.P.,
a California limited partnership.   139.   Toll CT Limited Partnership, a
Connecticut limited partnership.   140.   Toll CT II Limited Partnership, a
Connecticut limited partnership.   141.   Toll CT Westport Limited Partnership,
a Connecticut limited partnership.   142.   Toll DE LP, a Delaware limited
partnership.   143.   Toll East Naples Limited Partnership, a Florida limited
partnership.   144.   Toll Estero Limited Partnership, a Florida limited
partnership.   145.   Toll FL Limited Partnership, a Florida limited
partnership.   146.   Toll FL II Limited Partnership, a Florida limited
partnership.   147.   Toll FL III Limited Partnership, a Florida limited
partnership.

7



--------------------------------------------------------------------------------



 



148.   Toll FL IV Limited Partnership, a Florida limited partnership.   149.  
Toll FL V Limited Partnership, a Florida limited partnership.   150.   Toll FL
VI Limited Partnership, a Florida limited partnership.   151.   Toll FL VII
Limited Partnership, a Florida limited partnership.   152.   Toll FL VIII
Limited Partnership, a Florida limited partnership.   153.   Toll Ft. Myers
Limited Partnership, a Florida limited partnership.   154.   Toll Gibraltar LP,
a Pennsylvania limited partnership.   155.   Toll Grove LP, a New Jersey limited
partnership.   156.   Toll Hudson LP, a New Jersey limited partnership.   157.  
Toll IL HWCC, L.P., an Illinois limited partnership.   158.   Toll IL, L.P., an
Illinois limited partnership.   159.   Toll IL II, L.P., an Illinois limited
partnership.   160.   Toll IL III, L.P., an Illinois limited partnership.   161.
  Toll IL IV, L.P., an Illinois limited partnership.   162.   Toll IL WSB, L.P.,
an Illinois limited partnership.   163.   Toll Jacksonville Limited Partnership,
a Florida limited partnership.   164.   Toll Jupiter Limited Partnership, a
Florida limited partnership.   165.   Toll Land Limited Partnership, a
Connecticut limited partnership.   166.   Toll Land IV Limited Partnership, a
New Jersey limited partnership.   167.   Toll Land IX Limited Partnership, a
Virginia limited partnership.   168.   Toll Land V Limited Partnership, a New
York limited partnership.   169.   Toll Land VI Limited Partnership, a New York
limited partnership.   170.   Toll Land VII Limited Partnership, a New York
limited partnership.   171.   Toll Land X Limited Partnership, a Virginia
limited partnership.   172.   Toll Land XI Limited Partnership, a New Jersey
limited partnership.   173.   Toll Land XIV Limited Partnership, a New York
limited partnership.   174.   Toll Land XIX Limited Partnership, a California
limited partnership.   175.   Toll Land XV Limited Partnership, a Virginia
limited partnership.   176.   Toll Land XVI Limited Partnership, a New Jersey
limited partnership.   177.   Toll Land XVII Limited Partnership, a Connecticut
limited partnership.   178.   Toll Land XVIII Limited Partnership, a Connecticut
limited partnership.   179.   Toll Land XX Limited Partnership, a California
limited partnership.   180.   Toll Land XXI Limited Partnership, a Virginia
limited partnership.   181.   Toll Land XXII Limited Partnership, a California
limited partnership.   182.   Toll Land XXIII Limited Partnership, a California
limited partnership.   183.   Toll Land XXV Limited Partnership, a New Jersey
limited partnership.   184.   Toll Land XXVI Limited Partnership, an Ohio
limited partnership.   185.   Toll Livingston at Naples Limited Partnership, a
Florida limited partnership.   186.   Toll Marshall LP, a New Jersey limited
partnership.   187.   Toll MD Builder I, L.P., a Maryland limited partnership.  
188.   Toll MD Limited Partnership, a Maryland limited partnership.   189.  
Toll MD II Limited Partnership, a Maryland limited partnership.   190.   Toll MD
III Limited Partnership, a Maryland limited partnership.   191.   Toll MD IV
Limited Partnership, a Maryland limited partnership.   192.   Toll MD V Limited
Partnership, a Maryland limited partnership.   193.   Toll MD VI Limited
Partnership, a Maryland limited partnership.

8



--------------------------------------------------------------------------------



 



194.   Toll MD VII Limited Partnership, a Maryland limited partnership.   195.  
Toll MD VIII Limited Partnership, a Maryland limited partnership.   196.   Toll
MD IX Limited Partnership, a Maryland limited partnership.   197.   Toll MI
Limited Partnership, a Michigan limited partnership.   198.   Toll MI II Limited
Partnership, a Michigan limited partnership.   199.   Toll MI III Limited
Partnership, a Michigan limited partnership.   200.   Toll MI IV Limited
Partnership, a Michigan limited partnership.   201.   Toll MI V Limited
Partnership, a Michigan limited partnership.   202.   Toll MN, L.P., a Minnesota
limited partnership.   203.   Toll Naples Limited Partnership, a Florida limited
partnership.   204.   Toll Naval Associates, a Pennsylvania general partnership.
  205.   Toll NC, L.P., a North Carolina limited partnership.   206.   Toll NH
Limited Partnership, a New Hampshire limited partnership.   207.   Toll NJ
Builder I, L.P., a New Jersey limited partnership.   208.   Toll NJ, L.P., a New
Jersey limited partnership.   209.   Toll NJ II, L.P., a New Jersey limited
partnership.   210.   Toll NJ III, L.P., a New Jersey limited partnership.  
211.   Toll NJ IV, L.P., a New Jersey limited partnership.   212.   Toll NJ V,
L.P., a New Jersey limited partnership.   213.   Toll NJ VI, L.P., a New Jersey
limited partnership.   214.   Toll NJ VII, L.P., a New Jersey limited
partnership.   215.   Toll NJ VIII, L.P., a New Jersey limited partnership.  
216.   Toll Northville Golf Limited Partnership, a Michigan limited partnership.
  217.   Toll Northville Limited Partnership, a Michigan limited partnership.  
218.   Toll NV Limited Partnership, a Nevada limited partnership.   219.   Toll
NY LP, a New York limited partnership.   220.   Toll Orlando Limited
Partnership, a Florida limited partnership.   221.   Toll PA, L.P., a
Pennsylvania limited partnership.   222.   Toll PA II, L.P., a Pennsylvania
limited partnership.   223.   Toll PA III, L.P., a Pennsylvania limited
partnership.   224.   Toll PA IV, L.P., a Pennsylvania limited partnership.  
225.   Toll PA V, L.P., a Pennsylvania limited partnership.   226.   Toll PA VI,
L.P., a Pennsylvania limited partnership.   227.   Toll PA VII, L.P., a
Pennsylvania limited partnership.   228.   Toll PA VIII, L.P., a Pennsylvania
limited partnership.   229.   Toll PA IX, L.P., a Pennsylvania limited
partnership.   230.   Toll PA X, L.P., a Pennsylvania limited partnership.  
231.   Toll PA XI, L.P., a Pennsylvania limited partnership.   232.   Toll PA
XII, L.P., a Pennsylvania limited partnership.   233.   Toll Park LP, a New
Jersey limited partnership.   234.   Toll Plaza, LP, a Pennsylvania limited
partnership.   235.   Toll Realty Holdings LP, a Delaware limited partnership.  
236.   Toll Reston Associates, L.P., a Delaware limited partnership.   237.  
Toll RI, L.P., a Rhode Island limited partnership.   238.   Toll RI II, L.P., a
Rhode Island limited partnership.   239.   Toll SC, L.P., a South Carolina
limited partnership.

9



--------------------------------------------------------------------------------



 



240.   Toll SC II, L.P., a South Carolina limited partnership.   241.   Toll SC
III, L.P., a South Carolina limited partnership.   242.   Toll Stonebrae LP, a
California limited partnership.   243.   Toll TX, L.P., a Texas limited
partnership.   244.   Toll TX II, L.P., a Texas limited partnership.   245.  
Toll TX III, L.P., a Texas limited partnership.   246.   Toll TX IV, L.P., a
Texas limited partnership.   247.   Toll TX V, L.P., a Texas limited
partnership.   248.   Toll VA, L.P., a Virginia limited partnership.   249.  
Toll VA II, L.P., a Virginia limited partnership.   250.   Toll VA III, L.P., a
Virginia limited partnership.   251.   Toll VA IV, L.P., a Virginia limited
partnership.   252.   Toll VA V, L.P., a Virginia limited partnership.   253.  
Toll VA VI, L.P., a Virginia limited partnership.   254.   Toll VA VII, L.P., a
Virginia limited partnership.   255.   Toll WV, L.P., a West Virginia limited
partnership.   256.   Toll YL, L.P., a California limited partnership.   257.  
Toll YL II, L.P., a California limited partnership.   258.   Toll-Dublin, L.P.,
a California limited partnership.   259.   Trumbull Hunt Limited Partnership, a
Connecticut limited partnership.   260.   Uwchlan Woods, L.P., a Pennsylvania
limited partnership.   261.   Valley Forge Conservation Holding, L.P., a
Pennsylvania limited partnership.   262.   Valley Forge Woods, L.P., a
Pennsylvania limited partnership.   263.   Valley View Estates Limited
Partnership, a Massachusetts limited partnership.   264.   Village Partners,
L.P., a Pennsylvania limited partnership.   265.   Waldon Preserve Limited
Partnership, a Michigan limited partnership.   266.   Washington Greene
Development, L.P., a New Jersey limited partnership.   267.   Waterford Preserve
LP, a Virginia limited partnership.   268.   West Amwell Limited Partnership, a
New Jersey limited partnership.   269.   Whiteland Woods, L.P., a Pennsylvania
limited partnership.   270.   Wichita Chase, L.P., a Texas limited partnership.
  271.   Willowdale Crossing, L.P., a Pennsylvania limited partnership.   272.  
Wilson Concord, L.P., a Tennessee limited partnership.

          C. Finance Partnerships

1.   Toll Brothers Finance Co., a New Jersey general partnership.   2.   TBI
Finance Co. II, a New Jersey general partnership.

          D. Wholly-owned Limited Liability Companies

1.   5-01 — 5-17 48th Avenue LLC, a New York limited liability company.   2.  
5-01 — 5-17 48th Avenue II LLC, a New York limited liability company.   3.  
5-01 — 5-17 48th Avenue GC LLC, a New York limited liability company.   4.  
5-01 — 5-17 48th Avenue GC II LLC, a New York limited liability company.   5.  
51 N. 8th Street I LLC, a New York limited liability company.   6.   51 N. 8th
Street GC LLC, a New York limited liability company.   7.   51 N. 8th Street GC
II LLC, a New York limited liability company.

10



--------------------------------------------------------------------------------



 



8.   60 Industrial Parkway Cheektowaga, LLC, a New York limited liability
company.   9.   110-112 Third Ave. GC LLC, a New York limited liability company.
  10.   110-112 Third Ave. GC II LLC, a New York limited liability company.  
11.   700 Grove Street Urban Renewal, LLC, a New Jersey limited liability
company.   12.   1500 Garden St. LLC, a New Jersey limited liability company.  
13.   2301 Fallston Road LLC, a Maryland limited liability company.   14.  
Arbor Hills Development LLC, a Michigan limited liability company.   15.  
Arthur’s Woods, LLC, a Maryland limited liability company.   16.   Arundel
Preserve #6, LLC, a Maryland limited liability company.   17.   Arundel Preserve
#10a, LLC, a Maryland limited liability company.   18.   Belmont Country Club I
LLC, a Virginia limited liability company.   19.   Belmont Country Club II LLC,
a Virginia limited liability company.   20.   Belmont Investments I LLC, a
Virginia limited liability company.   21.   Belmont Investments II LLC, a
Virginia limited liability company.   22.   Big Branch Overlook L.L.C., a
Maryland limited liability company.   23.   Block 255 LLC, a New Jersey limited
liability company.   24.   Brier Creek Country Club I LLC, a North Carolina
limited liability company.   25.   Brier Creek Country Club II LLC, a North
Carolina limited liability company.   26.   C.B.A.Z. Construction Company LLC,
an Arizona limited liability company.   27.   C.B.A.Z. Holding Company LLC, a
Delaware limited liability company.   28.   Colonial 40 I, LLC, a Florida
limited liability company.   29.   Colonial 40 II, LLC, a Florida limited
liability company.   30.   Component Systems I LLC, a Delaware limited liability
company.   31.   Component Systems II LLC, a Delaware limited liability company.
  32.   Creeks Farm L.L.C., a Maryland limited liability company.   33.   CWG
Construction Company LLC, a New Jersey limited liability company.   34.  
Dominion Valley Country Club I LLC, a Virginia limited liability company.   35.
  Dominion Valley Country Club II LLC, a Virginia limited liability company.  
36.   Feys Property LLC, a Maryland limited liability company.   37.   First
Brandywine LLC I, a Delaware limited liability company.   38.   First Brandywine
LLC II, a Delaware limited liability company.   39.   First Brandywine LLC III,
a Delaware limited liability company.   40.   First Brandywine LLC IV, a
Delaware limited liability company.   41.   Frenchman’s Reserve Realty, LLC, a
Florida limited liability company.   42.   Golf I Country Club Estates at
Moorpark LLC, a California limited liability company.   43.   Golf II Country
Club Estates at Moorpark LLC, a California limited liability company.   44.  
Hawthorn Woods Country Club II LLC, an Illinois limited liability company.   45.
  High Pointe at Hopewell, LLC, a New Jersey limited liability company.   46.  
HOA Broadband I, LLC, a Delaware limited liability company.   47.   HOA
Broadband II, LLC, a Delaware limited liability company.   48.   Hoboken Cove
LLC, a New Jersey limited liability company.   49.   Hoboken Land I LLC, a
Delaware limited liability company.   50.   Hunt’s Bluff LLC, a Maryland limited
liability company.   51.   Jacksonville TBI Realty, LLC, a Florida limited
liability company.   52.   Lighthouse Point Land Company, LLC, a Florida limited
liability company.   53.   Long Meadows TBI, LLC, a Maryland limited liability
company.

11



--------------------------------------------------------------------------------



 



54.   Longmeadow Properties LLC, a Maryland limited liability company.   55.  
Manalapan Hunt Investments I LLC, a New Jersey limited liability company.   56.
  Manalapan Hunt Investments II LLC, a New Jersey limited liability company.  
57.   Martinsburg Ventures, L.L.C., a Virginia limited liability company.   58.
  Maxwell Place Realty, LLC, a New Jersey limited liability company.   59.  
Millbrook Investments I LLC, a New Jersey limited liability company.   60.  
Millbrook Investments II LLC, a New Jersey limited liability company.   61.  
Mizner Realty, L.L.C., a Florida limited liability company.   62.   Mountain
View Country Club I LLC, a California limited liability company.   63.  
Mountain View Country Club II LLC, a California limited liability company.   64.
  Naples Lakes Country Club, L.L.C., a Florida limited liability company.   65.
  Naples TBI Realty, LLC, a Florida limited liability company.   66.  
Northville Hills Golf Club L.L.C., a Michigan limited liability company.   67.  
Northville Lake Village Apartments Limited Liability Company, a Michigan limited
liability company.   68.   Nosan & Silverman Homes L.L.C., a Michigan limited
liability company.   69.   Palm Cove Golf & Yacht Club I LLC, a Florida limited
liability company.   70.   Palm Cove Golf & Yacht Club II LLC, a Florida limited
liability company.   71.   Palm Cove Marina I LLC, a Florida limited liability
company.   72.   Palm Cove Marina II LLC, a Florida limited liability company.  
73.   Phillips Drive LLC, a Maryland limited liability company.   74.   Preston
Parker LLC, a Delaware limited liability company.   75.   Prince William Land I
LLC, a Virginia limited liability company.   76.   Prince William Land II LLC, a
Virginia limited liability company.   77.   PT Maxwell Holdings, LLC, a New
Jersey limited liability company.   78.   P.T. Maxwell, L.L.C., a New Jersey
limited liability company.   79.   Regency at Denville, LLC, a New Jersey
limited liability company.   80.   Regency at Dominion Valley LLC, a Virginia
limited liability company.   81.   Regency at Long Valley I LLC, a New Jersey
limited liability company.   82.   Regency at Long Valley II LLC, a New Jersey
limited liability company.   83.   Regency at Mansfield I LLC, a New Jersey
limited liability company.   84.   Regency at Mansfield II LLC, a New Jersey
limited liability company.   85.   Regency at Washington I LLC, a New Jersey
limited liability company.   86.   Regency at Washington II LLC, a New Jersey
limited liability company.   87.   RiverCrest Sewer Company, LLC, a Pennsylvania
limited liability company.   88.   Santa Teresa Transit Village LLC, a
California limited liability company.   89.   Sapling Ridge, LLC, a Maryland
limited liability company.   90.   South Riding Realty LLC, a Virginia limited
liability company.   91.   SR Amberlea LLC, a Virginia limited liability
company.   92.   SRH Investments I, LLC, a California limited liability company.
  93.   SRH Investments II, LLC, a California limited liability company.   94.  
SRLP II LLC, a Virginia limited liability company.   95.   STBI-Warrenton, LLC,
a Delaware limited liability company.   96.   Stony Kill, LLC, a New York
limited liability company.   97.   TB Kent Partners LLC, a Delaware limited
liability company.   98.   The Regency Golf Club I LLC, a Virginia limited
liability company.

12



--------------------------------------------------------------------------------



 



99.   The Regency Golf Club II LLC, a Virginia limited liability company.   100.
  The Ridges at Belmont Country Club I LLC, a Virginia limited liability
company.   101.   The Ridges at Belmont Country Club II LLC, a Virginia limited
liability company.   102.   Toll Brothers Realty Michigan LLC, a Michigan
limited liability company.   103.   Toll Brothers Realty Michigan II LLC, a
Michigan limited liability company.   104.   Toll Cedar Hunt LLC, a Virginia
limited liability company.   105.   Toll CO I LLC, a Colorado limited liability
company.   106.   Toll Corners LLC, a Delaware limited liability company.   107.
  Toll DE X, LLC, a Delaware limited liability company.   108.   Toll DE X II,
LLC, a Delaware limited liability company.   109.   Toll EB, LLC, a Delaware
limited liability company.   110.   Toll Equipment, L.L.C., a Delaware limited
liability company.   111.   Toll FL I, LLC, a Florida limited liability company.
  112.   Toll Gibraltar I LLC, a Pennsylvania limited liability company.   113.
  Toll Gibraltar II LLC, a Pennsylvania limited liability company.   114.   Toll
Glastonbury LLC, a Connecticut limited liability company.   115.   Toll Hoboken
LLC, a Delaware limited liability company.   116.   Toll IN LLC, an Indiana
limited liability company.   117.   Toll Landscape, L.L.C., a Delaware limited
liability company.   118.   Toll MD I, L.L.C., a Maryland limited liability
company.   119.   Toll MD II LLC, a Maryland limited liability company.   120.  
Toll NJ I, L.L.C., a New Jersey limited liability company.   121.   Toll NJ II,
L.L.C., a New Jersey limited liability company.   122.   Toll NJ III, LLC, a New
Jersey limited liability company.   123.   Toll Nursery, L.L.C., a Delaware
limited liability company.   124.   Toll Plaza, LLC, a Pennsylvania limited
liability company.   125.   Toll Realty L.L.C., a Florida limited liability
company.   126.   Toll Reston Associates, L.L.C., a Delaware limited liability
company.   127.   Toll Stratford LLC, a Virginia limited liability company.  
128.   Toll Technology Investments, L.L.C., a Delaware limited liability
company.   129.   Toll Turf Management, L.L.C., a Delaware limited liability
company.   130.   Toll VA L.L.C., a Delaware limited liability company.   131.  
Toll VA III L.L.C., a Virginia limited liability company.   132.   Toll Van
Wyck, LLC, a New York limited liability company.   133.   Toll Vanderbilt I LLC,
a Rhode Island limited liability company.   134.   Toll Vanderbilt II LLC, a
Rhode Island limited liability company.   135.   Toll-Dublin, LLC, a California
limited liability company.   136.   Town Suites, LLC, a Pennsylvania limited
liability company.   137.   Vanderbilt Capital LLC, a Rhode Island limited
liability company.   138.   Virginia Construction Co. I, LLC, a Virginia limited
liability company.   139.   Virginia Construction Co. II, LLC, a Virginia
limited liability company.   140.   Whitehall Management Services, LLC, a
Pennsylvania limited liability company.

13



--------------------------------------------------------------------------------



 



SCHEDULE 8
OTHER LIENS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
ERISA MATTERS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 10
ENVIRONMENTAL MATTERS
None

1